Exhibit 10.1




ADDITIONAL FACILITY JOINDER AGREEMENT
This Additional Facility Joinder Agreement (this “Joinder Agreement”), dated as
of January 24, 2020, is made by and among Coral-US Co-Borrower LLC, a limited
liability company organized under the laws of Delaware (the “Original
Co-Borrower”) as Borrower and Guarantor, each of the other Loan Parties party
hereto, the financial institutions listed on Schedule 1 to this Joinder
Agreement (the “Additional Term B-5 Facility Lenders”) and The Bank of Nova
Scotia as Administrative Agent (the “Administrative Agent”) and Security Trustee
(the “Security Trustee”) under the amended and restated credit agreement dated
as of March 7, 2018 (as amended, restated, supplemented or otherwise modified
from time to time (including as amended as of April 9, 2018 and as further
supplemented on January 10, 2020) prior to the Effective Date (as defined
below), and as in effect immediately prior to the occurrence of the Effective
Date, the “Existing Credit Agreement”) between, among others, Sable
International Finance Limited, an exempted company incorporated under the laws
of the Cayman Islands, and the Original Co-Borrower, each as Initial Borrowers,
the other Borrowers and Guarantors party thereto from time to time, the
Administrative Agent, the Security Trustee and each Lender from time to time
party thereto.
RECITALS:
WHEREAS, pursuant to Section 2.14 (Additional Facilities) of the Existing Credit
Agreement, the Original Co-Borrower may establish an Additional Facility in the
form of a new Class of Term Loans with banks, financial institutions and other
institutional lenders who will become Lenders (which, for the avoidance of
doubt, may be existing or additional Lenders);
WHEREAS, each Additional Term B-5 Facility Lender shall, on the Closing Date (as
defined below), fund Term B-5 Loans (as defined below) in an aggregate principal
amount equal to its Term B-5 Commitment (as defined below), in accordance with
the terms of the Amended Credit Agreement (as defined below), the proceeds of
which will be used in part by the Company to prepay in full all outstanding Term
B-4 Loans;
WHEREAS, effective as of the Effective Date (after giving effect to the
effectiveness of the Term B-5 Commitments), the Loan Parties and the Additional
Term B-5 Facility Lenders desire to consent to, and make, as applicable, certain
Amendments (as defined below) to the Amended Credit Agreement and the other Loan
Documents set forth below pursuant to, and as authorized by, Section 10.01
(Amendments, Etc.) of the Amended Credit Agreement;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the Parties (as defined below) hereto agree as
follows:
1.
DEFINED TERMS

As used in this Joinder Agreement, the following terms shall have the meanings
set forth below:
2    “All-In Yield” means, as to any Indebtedness, the yield thereof (as
determined in the reasonable judgment of the Administrative Agent consistent
with generally accepted financial practices), whether in the form of interest
rate, margin, OID, upfront fees, a Eurocurrency Rate or Base Rate floor (with
such increased amount being determined in the manner described in the final
proviso of this definition), or otherwise, in each case, incurred or generally
payable directly by a Borrower ratably to all lenders of such Indebtedness;
provided that OID and upfront fees shall be equated to an interest rate assuming
the shorter of (i) the Weighted Average Life to Maturity of such Indebtedness
and (ii) a four year average life to maturity (e.g., 100 basis points of OID
equals 25 basis points of interest rate margin for a four year average life to
maturity); provided, further, that “All-In Yield” shall not include amendment
fees, consent fees, arrangement fees, structuring fees, ticking fees, unused
line fees, commitment fees, underwriting fees, placement fees, advisory fees,
success fees, and similar fees (regardless of how such fees are computed and
whether shared or paid, in whole or in part, with or to any or all lenders) or
other fees not paid or payable in the primary syndication of such Indebtedness
or fees not generally paid or payable ratably to all lenders; provided, further,
that, with respect to any Loans of an applicable Class that includes a
Eurocurrency Rate floor or Base Rate floor, (1) to the extent that the
Eurocurrency Rate or Base Rate, as applicable, on the date that the All-In Yield
is being calculated is less than such floor, the amount of such difference shall
be deemed added to the Applicable Rate for such Loans of such Class for the
purpose of calculating the All-In Yield and (2) to the extent that the
Eurocurrency Rate or Base Rate, as applicable, on the date that the All-In Yield
is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the All-In Yield.
3    “Amended Credit Agreement” means the Existing Credit Agreement as further
amended, supplemented or otherwise modified by this Joinder Agreement, without
giving effect to the Amendments.
4    “Closing Date” means the date that is not prior to the Effective Date, on
which the Term B-5 Loans are advanced under the Term B-5 Commitments.
5    “Effective Date” means the date on which the Administrative Agent provides
the notice specified in Section 3 of this Joinder Agreement.
6    “Parties” means each of the Original Co-Borrower, the other Loan Parties,
the Administrative Agent, the Security Trustee and the Additional Term B-5
Facility Lenders.
7    “Term B-5 Availability Period” means, in relation to the Term B-5 Facility,
the period from and including the Effective Date through to (and including) the
date that is 45 Business Days following the Effective Date or such other date
agreed between the Original Co-Borrower and the Additional Term B-5 Facility
Lenders.
8    “Term B-5 Commitments” means the Term Commitment of each Additional Term
B-5 Facility Lender, as set forth on Schedule 1 to this Joinder Agreement,
established and having the terms set forth in Section 2 of this Joinder
Agreement.
9    “Term B-5 Facility” means the $1,510,000,000 term loan made available under
the Amended Credit Agreement pursuant to this Joinder Agreement, as the same may
be increased under Section 2(k) of this Joinder Agreement.
10    “Term B-5 Loan” means each Loan made by the Additional Term B-5 Facility
Lenders under the Term B-5 Facility on the Closing Date, and, collectively, the
“Term B-5 Loans”.
11    “Repricing Transaction” means (a) any substantially concurrent prepayment,
repayment, refinancing, substitution or replacement of all or a portion of the
Term B-5 Loans with the proceeds of, or any conversion of Term B-5 Loans into,
any new or replacement tranche of secured, long-term term loans that are broadly
marketed or syndicated to banks and other institutional investors, that rank
pari passu in right of payment with the Term B-5 Loans, that are secured on the
Collateral on a pari passu basis with the Liens securing the Term B-5 Loans, and
the primary purpose of which is to, and which does, reduce the All-In Yield
applicable to such Term B-5 Loans or (b) any amendment, amendment and
restatement or other modification to the Amended Credit Agreement, the primary
purpose of which is to, and which does, reduce the All-In Yield applicable to
the Term B-5 Loans in lieu of a transaction described in clause (a) above;
provided that any refinancing or repricing of any Term B-5 Loans shall not
constitute a Repricing Transaction if such refinancing or repricing is in
connection with (i) a transaction that would result in a Change of Control, (ii)
an Initial Public Offering, (iii) a dividend recapitalization, (iv) a material
(in the good faith judgment of the Company or a Permitted Affiliate Parent)
acquisition or Investment permitted or not otherwise prohibited under the
Amended Credit Agreement (or, in connection therewith, any related increase in
Loans and Commitments with respect to then-existing Facilities), (v) a material
(in the good faith judgment of the Company or a Permitted Affiliate Parent)
disposition permitted or not otherwise prohibited under the Amended Credit
Agreement (or, in connection therewith, any related increase in Loans and
Commitments with respect to then-existing Facilities). Any determination by the
Administrative Agent in connection with clauses (a) and (b) above shall be
conclusive and binding on all Lenders, and the Administrative Agent shall have
no liability to any such Person with respect to such determination absent bad
faith, gross negligence or willful misconduct.
All other capitalized terms not defined above or elsewhere herein, which are
defined in the Amended Credit Agreement, shall have the same meaning in this
Joinder Agreement, unless specified otherwise.
2.
ESTABLISHMENT OF THE TERM B-5 FACILITY

(a)
Each Additional Term B-5 Facility Lender agrees that immediately upon the
occurrence of the Effective Date, the following transactions shall occur
automatically and without the need for any further action on behalf of any
Party:

(i)
it shall become a party to and be bound by the terms of the Amended Credit
Agreement as an Additional Facility Lender in respect of the Term B-5 Facility
in accordance with Section 2.14 (Additional Facilities) of the Amended Credit
Agreement; and

(ii)
it shall be subject to the terms of the applicable Intercreditor Agreement in
its capacity as an Additional Term B-5 Facility Lender.

(b)
The aggregate principal amount of the Term B-5 Commitment of each Additional
Term B-5 Facility Lender is set forth opposite its name on Schedule 1 to this
Joinder Agreement.

(c)
The Maturity Date in respect of the Term B-5 Loans shall be January 31, 2028
(the “Term B-5 Loans Maturity Date”). The Term B-5 Loans are non-amortizing and
shall be repaid in full on the Term B-5 Loans Maturity Date.

(d)
The Applicable Rate in relation to the Term B-5 Facility shall be: (i) for
Eurocurrency Rate Loans, 2.25%; and (ii) for Base Rate Loans, 1.25%. The
Eurocurrency Rate with respect to Eurocurrency Rate Loans under the Term B-5
Facility shall not be less than 0.00% per annum.

(e)
The Term B-5 Loans shall constitute a separate Class of Term Loans, and the
Original Co-Borrower may, at its option, elect to apply any voluntary or
mandatory prepayments of Term Loans under the Amended Credit Agreement to any
other Class of Term Loans either prior or subsequent to, or on a pro rata basis
with, application to the Term B-5 Loans, in accordance with Section 2.14(i)(iv)
of the Amended Credit Agreement.

(f)
The Term B-5 Loans (i) shall be Secured Obligations (as defined in the
applicable Intercreditor Agreement) and (ii) shall, except as set forth in this
Joinder Agreement, have the same terms as the Term B-4 Loans as provided in the
Existing Credit Agreement and the other Loan Documents before giving effect to
this Joinder Agreement; it being understood that the Term B-5 Loans (and all
principal, interest and other amounts in respect thereof) will constitute
Obligations under the Amended Credit Agreement and have the same rights and
obligations under the Amended Credit Agreement and other Loan Documents as the
Term B-4 Loans prior to the Closing Date (except as modified hereby).

(g)
The Term B-5 Commitments shall be immediately cancelled at the end of the Term
B-5 Availability Period, subject to the obligation of each Additional Term B-5
Facility Lender to fund its Term B-5 Commitment pursuant to the terms hereof in
respect of a Committed Loan Notice delivered to the Administrative Agent within
the Term B-5 Availability Period, to the extent the date of the Borrowing
specified therein is no later than the date falling three Business Days after
the end of the Term B-5 Availability Period.

(h)
The obligation of each Additional Term B-5 Facility Lender to fund its Term B-5
Loans under its Term B-5 Commitment is subject to the satisfaction, or waiver by
the Administrative Agent (acting on the instructions of the Additional Term B-5
Facility Lenders), of the conditions set out on Schedule 4 to this Joinder
Agreement.

(i)
The Term B-5 Facility shall be drawn in a single drawing during the Term B-5
Availability Period (or such longer period as specified in Section 2(g) of this
Joinder Agreement). Amounts borrowed under the Term B-5 Facility and repaid or
prepaid may not be reborrowed.

(j)
Subject to the terms and conditions set forth herein and in the Amended Credit
Agreement, on the Closing Date each Additional Term B-5 Facility Lender
severally agrees to make Term B-5 Loans to the Original Co-Borrower in cash in
an aggregate principal amount equal to its Term B-5 Commitment, in accordance
with the terms of the Amended Credit Agreement.

(k)
The Term B-5 Facility may be increased by any amount by the execution by any
Lender or Additional Lender of one or more Additional Facility Joinder
Agreements or Increase Confirmations (with the same Maturity Date, Applicable
Rate and other terms as specified in this Joinder Agreement); provided that no
such increase shall be permitted if the incurrence of the Indebtedness
represented thereby would not otherwise be permitted under Section 2.14
(Additional Facilities) and Annex II of the Amended Credit Agreement. Following
any such increase, references to Additional Term B-5 Facility Lenders and Term
B-5 Loans shall include Lenders and Loans made under any such Additional
Facility Joinder Agreement or Increase Confirmation.

(l)
In the event that, on or prior to the date falling six months after the
Effective Date (but not otherwise), the Original Co-Borrower: (i) prepays,
refinances, substitutes or replaces any Term B-5 Loans pursuant to a Repricing
Transaction (including, for the avoidance of doubt, any prepayment made pursuant
to Section 2.05(b)(iii) or Section 2.05(b)(iv) of the Amended Credit Agreement
that constitutes a Repricing Transaction), other than where such prepayment is
funded by the issuance of notes by the Company, a Permitted Affiliate Parent or
any Restricted Subsidiary or a special purpose vehicle which on-lends the
proceeds of such notes to the Company, a Permitted Affiliate Parent or any
Restricted Subsidiary; or (ii) effects any amendment resulting in a Repricing
Transaction, the Original Co-Borrower shall pay to the Administrative Agent, for
the ratable account of each of the applicable Additional Term B-5 Facility
Lenders, (A) in the case of clause (i), a prepayment premium of 1.00% of the
aggregate principal amount of the applicable Term B-5 Loans so prepaid,
refinanced, substituted or replaced and (B) in the case of clause (ii), a fee
equal to 1.00% of the aggregate principal amount of the outstanding Term B-5
Loans of any Additional Term B-5 Facility Lender that shall have been the
subject of a mandatory assignment under the Amended Credit Agreement (including
pursuant to Section 3.12 (Replacement of Lenders Under Certain Circumstances) of
the Amended Credit Agreement) following the failure of such Additional Term B-5
Facility Lender to consent to such amendment on or prior to the date falling six
months after the Effective Date. Such amounts shall be due and payable within
five Business Days of the date of effectiveness of such Repricing Transaction or
(in the case of clause (ii), if later than the date that is five Business Days
from effectiveness of the Repricing Transaction) the date of effectiveness of
such mandatory assignment.

(a)
The Borrower in relation to the Term B-5 Facility is the Original Co-Borrower.

3.
NOTICE OF EFFECTIVE DATE

The Administrative Agent shall, as soon as reasonably practicable, notify the
Original Co-Borrower and the Additional Term B-5 Facility Lenders once it has
received all of the documents and evidence set out on Schedule 3 to this Joinder
Agreement in form and substance satisfactory to the Administrative Agent (acting
reasonably, on the instructions of the Additional Term B-5 Facility Lenders).
4.
POST-CLOSING DATE ACTIONS

The Company shall complete or cause to be completed each of the actions
described on Schedule 5 to this Joinder Agreement as soon as commercially
reasonable and by no later than the date set forth in Schedule 5 to this Joinder
Agreement with respect to such action or such later date as the Administrative
Agent and/or the Security Trustee, as applicable, may reasonably agree.
5.
AMENDMENTS TO CREDIT AGREEMENT

(a)
Each Additional Term B-5 Facility Lender (and, for the avoidance of doubt, its
successors and assigns), the Administrative Agent and each Loan Party hereby (i)
irrevocably consents and agrees, effective as of the Effective Date (after
giving effect to the effectiveness of the Term B-5 Commitments), to (A) all
amendments, waivers, consents or other modifications to the Amended Credit
Agreement and any other agreements set forth in the “blackline” of the Amended
Credit Agreement attached as Exhibit A to this Joinder Agreement (where such
amendments, waivers, consents or other modifications are indicated textually by
the deletion of stricken text (in the same manner as the following example:
stricken text) and the addition of underlined text (indicated textually in the
same manner as the following example: underlined text)) (the “January 2020
Amendments”) and (B) all consequential amendments, waivers, consents or other
modifications, whether effected by one instrument or through a series of
amendments, to the Amended Credit Agreement or any other Loan Document to be
made either to implement the January 2020 Amendments, to the extent necessary to
give effect to or otherwise implement the January 2020 Amendments, or to conform
any Loan Document to reflect the January 2020 Amendments (the “January 2020
Consequential Amendments”, together with the January 2020 Amendments, the
“Required Lender Amendments”) and (ii) irrevocably agrees that, on the Closing
Date (after giving effect to the funding of the Term B-5 Loans and receipt of
the consent of the Required Lenders in accordance with Section 10.01
(Amendments, Etc.) of the Amended Credit Agreement), without any further action
required on the part of any party hereto, the Amended Credit Agreement shall be
amended and restated on the Closing Date in the form of Exhibit A to this
Joinder Agreement (giving effect to the amendments, waivers, consents or other
modifications indicated textually in Exhibit A to this Joinder Agreement).

(b)
Each Additional Term B-5 Facility Lender (and, for the avoidance of doubt, its
successors and assigns) hereby irrevocably consents and agrees, in its capacity
as a Lender (and, if it is a Hedge Bank, in its capacity as a Hedge Bank), and
agrees to cause, unless it is unable or prohibited from doing so, any of its
Affiliates or Approved Funds that are Revolving Credit Lenders or Hedge Banks to
irrevocably consent in their capacity as Revolving Credit Lenders or Hedge
Banks, effective as of the Effective Date (after giving effect to the
effectiveness of the Term B-5 Commitments), to:  

(A)
all amendments, waivers, consents or other modifications to the Amended Credit
Agreement and any other agreements set forth in the changed pages “blackline” of
the Amended Credit Agreement attached as Exhibit B to this Joinder Agreement
(where such amendments, waivers, consents or other modifications are indicated
textually by the deletion of stricken text (in the same manner as the following
example: stricken text) and the addition of underlined text (indicated textually
in the same manner as the following example: underlined text)) (the “Additional
Amendments”); and/or

(A)
all consequential amendments, waivers, consents or other modifications, whether
effected by one instrument or through a series of amendments, to the Amended
Credit Agreement or any other Loan Document to be made either to implement the
Additional Amendments, to the extent necessary to give effect to or otherwise
implement the Additional Amendments, or to conform any Loan Document to reflect
the Additional Amendments (the “Additional Consequential Amendments”, together
with the Additional Amendments, the “Affected Lender Amendments”; and the
Affected Lender Amendments and the Required Lender Amendments, together the
“Amendments”).

(c)
This Joinder Agreement shall constitute the irrevocable and written consent of
each Additional Term B-5 Facility Lender (and, for the avoidance of doubt, its
successors and assigns), in its capacity as a Lender (and, if it is a Hedge
Bank, in its capacity as a Hedge Bank) to the Affected Lender Amendments and the
agreement of each Additional Term B-5 Facility Lender to procure, unless it is
unable or prohibited from doing so, that each of its Affiliates or Approved
Funds that is a Revolving Credit Lender or a Hedge Bank provides irrevocable and
written consent in that capacity in respect of the Affected Lender Amendments
for the purposes of Section 10.01 (Amendments, Etc.) of the Amended Credit
Agreement, Clause 28 (Consents, Amendments and Override) of the Existing
Intercreditor Agreement (as applicable), and any clause in any other Loan
Document relating to amendments of that Loan Document, without any further
action required on the part of any party thereto; provided that, in each case,
in relation to each Additional Term B-5 Facility Lender, in its capacity as a
Lender (and, if it is a Hedge Bank, in its capacity as a Hedge Bank), if (i) the
Administrative Agent determines that Additional Term B-5 Facility Lender can
split its votes (and that Additional Term B-5 Facility Lender has instructed the
Administrative Agent to do so) or (ii) greater than 50% of the Commitments or
participations thereof, as applicable, of that Additional Term B-5 Facility
Lender are held on the “public side” or on behalf of third parties, such consent
shall not be deemed to be given in respect of any Commitment or participation
thereof, as applicable, in respect of which such Additional Term B-5 Facility
Lender was prohibited from so consenting.

(d)
Each Additional Term B-5 Facility Lender (and, for the avoidance of doubt, its
successors and assigns) in its capacity as a Lender (and, if it is a Hedge Bank,
in its capacity as a Hedge Bank) hereby irrevocably waives, and agrees to cause,
unless it is unable or prohibited from doing so, any of its Affiliates or
Approved Funds that are Revolving Credit Lenders or Hedge Banks to irrevocably
waive in their capacity as Revolving Credit Lenders or Hedge Banks, receipt of
any amendment, consent or similar fee in connection with the foregoing consent
to any or all of the Amendments (other than any such fee pursuant to a written
agreement between Sable Holding Limited and such Affiliate or Approved Fund on
or about the date hereof in connection with the extension of maturity of such
Affiliate’s Revolving Credit Commitments), notwithstanding that other consenting
Lenders under the Amended Credit Agreement or Hedge Banks under the applicable
Intercreditor Agreement may be paid a fee in consideration of such Lenders’ or
Hedge Banks’ consent to any or all of the Amendments; provided that, in each
case, in relation to each Additional Term B-5 Facility Lender, in its capacity
as a Lender (and, if it is a Hedge Bank, in its capacity as a Hedge Bank), if
(i) the Administrative Agent determines that Additional Term B-5 Facility Lender
can split its votes (and that Additional Term B-5 Facility Lender has instructed
the Administrative Agent to do so) or (ii) greater than 50% of the Commitments
or participations thereof, as applicable, of that Additional Term B-5 Facility
Lender are held on the “public side” or on behalf of third parties, such waiver
shall not be deemed to be given in respect of any Commitment or participation
thereof, as applicable, in respect of which such Additional Term B-5 Facility
Lender was prohibited from providing such waiver.

(e)
Each Additional Term B-5 Facility Lender (and, for the avoidance of doubt, its
successors and assigns), in its capacity as a Lender (and, if it is a Hedge
Bank, in its capacity as a Hedge Bank) hereby acknowledges and agrees, and
agrees to cause, unless it is unable or prohibited from doing so, any of its
Affiliates or Approved Funds that are Revolving Credit Lenders or Hedge Banks to
acknowledge and agree in their capacity as Revolving Credit Lenders or Hedge
Banks, that the Administrative Agent and/or the Security Trustee may, but shall
not be required to, send to it any further formal amendment request in
connection with all, or any, of the applicable Amendments, and the
Administrative Agent and/or the Security Trustee (as applicable) shall be
authorized to consent on behalf of it, as a Lender under one or more Facilities
and as a Hedge Bank under the applicable Intercreditor Agreement, to any such
Amendments (and the Administrative Agent and/or the Security Trustee shall be
authorized to enter into any necessary documentation in connection with the
same), and such consent shall be taken into account in calculating whether the
Required Lenders, or the relevant requisite Lenders and/or Hedge Banks, have
consented to the relevant Amendments in accordance with Section 10.01
(Amendments, Etc.) of the Amended Credit Agreement, Clause 28 (Consents,
Amendments and Override) of the Existing Intercreditor Agreement (as
applicable), and any clause relating to amendments in any other Loan Document;
provided that, in each case, in relation to each Additional Term B-5 Facility
Lender in its capacity as a Lender (and if it is a Hedge Bank, in its capacity
as a Hedge Bank), if (i) the Administrative Agent determines that Additional
Term B-5 Facility Lender can split its votes (and that Additional Term B-5
Facility Lender has instructed the Administrative Agent to do so) or (ii)
greater than 50% of the Commitments or participations thereof, as applicable, of
that Additional Term B-5 Facility Lender are held on the “public side” or on
behalf of third parties, such acknowledgement and agreement shall not be deemed
to be given in respect of any Commitment or participation thereof, as
applicable, in respect of which such Additional Term B-5 Facility Lender was
prohibited from providing such acknowledgement and agreement.

6.
USE OF PROCEEDS

The proceeds of the Term B-5 Loans shall be used for any purpose not otherwise
prohibited under the Amended Credit Agreement, including, without limitation, to
finance general corporate and/or working capital purposes, the redemption,
refinancing, repayment or prepayment of existing indebtedness of the Restricted
Group (including prepayment of outstanding Term B-4 Loans), and any fees and
expenses in connection with this Joinder Agreement, the Term B-5 Facility or
other transactions related thereto.
7.
MISCELLANEOUS

(a)
Each Additional Term B-5 Facility Lender hereby confirms to each other Lender,
the Administrative Agent and the Security Trustee that:

(i)
it has made its own independent investigation and assessment of the financial
condition and affairs of each Loan Party and its related entities in connection
with its participation in the Amended Credit Agreement and has not relied on any
information provided to it by another Lender, the Administrative Agent or the
Security Trustee in connection with any Loan Document; and

(ii)
it will continue to make its own independent appraisal of the creditworthiness
of each Loan Party and its related entities while any amount is or may be
outstanding under the Amended Credit Agreement or any Commitment hereunder or
thereunder is in force.

(b)
The Facility Office and address for notices of each Additional Term B-5 Facility
Lender for the purposes of Section 10.02 (Notices and Other Communications;
Facsimile Copies) of the Amended Credit Agreement is as set forth on Schedule 2
to this Joinder Agreement.

(c)
This Joinder Agreement is an Additional Facility Joinder Agreement in respect of
the Term B-5 Facility for the purposes of the Amended Credit Agreement.

8.
REAFFIRMATION

Each of the Guarantors acknowledges and consents to the terms and conditions of
this Joinder Agreement and, by execution hereof, confirms:
(a)
its Guaranty obligations under the Amended Credit Agreement and other Loan
Documents (including separate guarantee and indemnity agreements given) shall
include the Term B-5 Commitments established hereby and shall be owed to each
Secured Party, including the Additional Term B-5 Facility Lenders, but otherwise
shall remain in full force and effect and continue unaffected;

(b)
all liabilities and obligations owed by the Loan Parties under the Amended
Credit Agreement, this Joinder Agreement and the other Loan Documents are (A)
“Secured Liabilities”, “Secured Obligations” or “Secured Debt” (as applicable)
as defined in and for the purposes of each Collateral Document to which it is a
party and (B) “Secured Obligations” as defined in and for the purposes of the
applicable Intercreditor Agreement; and

(c)
each Additional Term B-5 Facility Lender shall be entitled to share in the
Collateral with the Lenders under the other Facilities in accordance with the
applicable Intercreditor Agreement and the Collateral Documents.

Nothing contained herein or in any related documents will operate to reduce or
discharge any of the obligations of the Guarantors under the Amended Credit
Agreement and other Loan Documents (including separate guarantee and indemnity
agreements given).
9.
EFFECTS ON LOAN DOCUMENTS

Except as amended by and in accordance with this Joinder Agreement, all Loan
Documents continue to be in full force and effect and are hereby in all respects
ratified and confirmed. Except as provided herein, the execution, delivery and
effectiveness of this Joinder Agreement shall not operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of the Loan
Documents or in any way limit, impair or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Loan Documents. On
and after (a) the Effective Date, each reference in the Existing Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Amended Credit Agreement, and each reference in the
other Loan Documents to “Credit Agreement”, “thereunder”, “thereof” or words of
like import referring to the Amended Credit Agreement shall mean and be a
reference to the Existing Credit Agreement as amended, supplemented or otherwise
modified by this Joinder Agreement, without giving effect to the Amendments, and
by any other amendment effected on or about the date hereof, and (b) the Closing
Date, each reference in the Amended Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Amended
Credit Agreement, and each reference in the other Loan Documents to “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Amended Credit Agreement shall mean and be a reference to the Amended Credit
Agreement as amended, supplemented or otherwise modified by the Required Lender
Amendments. This Joinder Agreement, any other amendment effected on about the
date hereof and the Existing Credit Agreement shall be read together and
construed as a single instrument.
10.
AMENDMENTS

This Joinder Agreement may not be amended, modified or waived except by an
instrument or instruments in writing signed and delivered on behalf of each of
the Parties hereto affected thereby.
11.
COUNTERPARTS

This Joinder Agreement may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page to this Joinder Agreement by “.pdf” or other electronic means shall be
effective as delivery of an original executed counterpart of this Joinder
Agreement.
12.
SEVERABILITY

If any provision of this Joinder Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Joinder Agreement shall not be affected or impaired thereby
and (b) the Parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.
CONTRACTUAL RECOGNITION OF BAIL-IN

Notwithstanding any other term of any Loan Document or any other agreement,
arrangement or understanding between the Parties, each Party acknowledges,
accepts and agrees that any BRRD Liability arising under or in connection with
the Loan Documents may be subject to the exercise of Bail-In Powers by the
Relevant Resolution Authority and acknowledges, accepts and agrees to be bound
by the effect of:
(a)
the exercise of Bail-in Powers by the Relevant Resolution Authority in relation
to any such BRRD Liability of the Additional Term B-5 Facility Lenders to the
Parties, that (without limitation) may include and result in any of the
following, or some combination thereof:

(i)
the reduction of all, or a portion, of the BRRD Liability or outstanding amounts
due thereon;

(ii)
the conversion of all, or a portion, of the BRRD Liability into shares, other
securities or other obligations of the Additional Term B-5 Facility Lenders (or,
in each case, any Affiliate of the Additional Term B-5 Facility Lenders) or
another Person, and the issue to or conferral on the Parties of such shares,
securities or obligations;

(iii)
the cancellation of any such liability; and

(iv)
the amendment or alteration of any interest, if applicable, thereon, the
maturity or the dates on which any payments are due, including by suspending
payment for a temporary period; and

(b)
a variation of any term of any Loan Document, as deemed necessary by the
Relevant Resolution Authority, to give effect to the exercise of Bail-in Powers
by the Relevant Resolution Authority.

For the purposes of this Section 13:
12    “Bail-in Legislation” means:
(a)
in relation to a member state of the European Economic Area which has
implemented, or which at any time implements, the BRRD, the relevant
implementing law, regulation, rule or requirement as described in the EU Bail-in
Legislation Schedule from time to time; and

(b)
in relation to any other state, any analogous law or regulation from time to
time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation.

13    “Bail-in Powers” means:
(a)
any Write-down and Conversion Powers as defined in the EU Bail-in Legislation
Schedule, in relation to the relevant Bail-in Legislation; and

(b)
in relation to any other applicable Bail-In Legislation:

(i)
any powers under that Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

(ii)
any similar or analogous powers under that Bail-In Legislation.

14    “BRRD” means Directive 2014/59/EU establishing a framework for the
recovery and resolution of credit institutions and investment firms.
15    “BRRD Liability” means a liability in respect of which the relevant Write
Down and Conversion Powers in the applicable Bail-in Legislation may be
exercised.
16    “EU Bail-in Legislation Schedule” means the document described as such,
then in effect, and published by the Loan Market Association (or any successor
Person) from time to time.
17    “Relevant Resolution Authority” means the resolution authority with the
ability to exercise any Bail-in Powers in relation to the Additional Term B-5
Facility Lenders (or, in each case, any Affiliate of the Additional Term B-5
Facility Lenders).
14.
ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS

To the extent that any Loan Documents provide support, through a guarantee or
otherwise, for any Secured Hedge Agreement or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support”, and each such QFC, a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):
(a)
in the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

(b)
as used in this Section 14, the following terms have the following meanings:

(i)
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

(ii)
“Covered Entity” means any of the following:

(A)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(B)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b);

(C)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

(iii)
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

15.
APPLICABLE LAW; JURISDICTION; TRIAL BY JURY

THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS JOINDER AGREEMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Each of the Parties submits
to the exclusive jurisdiction of the federal and state courts in the Borough of
Manhattan in the City of New York in any suit or proceeding arising out of or
relating to this Joinder Agreement or the transactions contemplated hereby.
Nothing in this Section 15 shall limit any of the Parties’ right to bring
proceedings in any other courts of competent jurisdiction in more than one
jurisdiction (whether concurrently or not) to the extent permitted by applicable
law. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTER-CLAIM BOUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THE MANDATE DOCUMENTS OR THE PERFORMANCE OF
SERVICES THEREUNDER.
[Signature pages follow]



THE BANK OF NOVA SCOTIA, as Additional Term B-5 Facility Lender


By:                    
Name:
Title:


THE BANK OF NOVA SCOTIA, as Administrative Agent




By:                    
Name:
Title:


THE BANK OF NOVA SCOTIA, as Security Trustee




By:                    
Name:
Title:




Coral-US Co-Borrower LLC, as the Borrower and a Guarantor




By:                    
Name:
Title:


Sable International Finance Limited, as a Guarantor




By:                    
Name:
Title:


C&W Senior Secured Parent Limited, as a Guarantor




By:                    
Name:
Title:


Sable Holding Limited, as a Guarantor




By:                    
Name:
Title:


CWI Group Limited, as a Guarantor




By:                    
Name:
Title:


Cable and Wireless (West Indies) Limited, as a Guarantor




By:                    
Name:
Title:


Columbus International Inc., as a Guarantor




By:                    
Name:
Title:



Schedule 1

ADDITIONAL TERM B-5 FACILITY LENDERS AND TERM B-5 FACILITY COMMITMENTS


Additional Term B-5 Facility Lender
Term B-5 Facility Commitment
The Bank of Nova Scotia
$1,510,000,000
TOTAL:
$1,510,000,000



SCHEDULE 2    

FACILITY OFFICE AND ADDRESS FOR NOTICES OF ADDITIONAL TERM B-5 FACILITY LENDERS


ADMINISTRATIVE AGENT:
Administrative Agent’s Office
Agent Name
The Bank of Nova Scotia, London
Address:
201 Bishopsgate, 6th Floor
London, EC2M 3NS
Attn:
Email:
BNS London Loan Ops


Phone:
 
Fax:
 



ADDITIONAL TERM B-5 FACILITY LENDERS:
THE BANK OF NOVA SCOTIA
Address:
201 Bishopsgate, 6th Floor
London, EC2M 3NS
Attn:
Email:
BNS London Loan Ops


Phone:
 
Fax:
 



SCHEDULE 3    

CONDITIONS PRECEDENT TO EFFECTIVE DATE
1.
Execution and delivery of this Joinder Agreement by each Loan Party.

2.
Such certified Organization Documents, certificates of good standing (to the
extent such concept exists) from the applicable secretary of state of the state
of organization of each Loan Party (other than Columbus International Inc.),
certificates of resolutions/authorizations or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably request evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Joinder Agreement and
the other Loan Documents to which that Loan Party is a party.

3.
An opinion from Ropes & Gray International LLP, Delaware and New York counsel to
the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent.

4.
An opinion from Ropes & Gray International LLP, English law counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent.

5.
An opinion from Maples and Calder, Cayman law counsel to the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent.

6.
An opinion from Chancery Chambers, Barbados law counsel to the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent.

7.
The Administrative Agent shall have received, at least three Business Days prior
to the Effective Date, all documentation and other information about each Loan
Party required under applicable “know your customer” and anti-money laundering
rules and regulations, including under the Beneficial Ownership Regulation (31
C.F.R. § 1010.230) (such information to include, for the avoidance of doubt, a
certification regarding beneficial ownership as required by such regulation for
each entity that qualifies as a “legal entity customer” thereunder) and the USA
Patriot Act, and satisfactory to each Lender party hereto (acting reasonably),
in each case, that has been requested by the Administrative Agent (for itself or
on behalf of any Lender) in writing at least ten days prior to the Effective
Date.




SCHEDULE 4    

CONDITIONS PRECEDENT TO CLOSING DATE
1.
The Effective Date shall have occurred.

2.
The Administrative Agent shall have received a duly executed irrevocable
Committed Loan Notice in respect of the Term B-5 Facility in accordance with the
terms of Section 2.02 (Borrowings, Conversions and Continuations of Loans) of
the Amended Credit Agreement.

3.
The conditions set forth in Sections 4.03(a), (b) and (d) of the Amended Credit
Agreement shall have been satisfied with respect to the Credit Extension under
the Term B-5 Facility.

4.
Execution and delivery, and acceptance by the Security Trustee, of an accession
deed to the Intercreditor Agreement by each Additional Term B-5 Facility Lender.



SCHEDULE 5    

POST-CLOSING DATE ACTIONS
Within 60 days of the Closing Date, all documents listed below to be executed by
the relevant Loan Party and delivered to the Administrative Agent and the
Lenders:
1.
Re-confirmation of a Barbados law-governed Deed of Charge over Shares dated
April 2, 2015 and made between Sable Holding Limited as Chargor and The Bank of
Nova Scotia (as successor to BNP Paribas) as Security Trustee in respect of the
shares of Columbus International Inc.

1.
Re-confirmation of a Barbados law-governed Confirmation Deeds dated July 13,
2016, July 31, 2017, June 25, 2019 and January 10, 2020, in each case made
between Columbus International Inc. (formerly known as Columbus Cable (Barbados)
Limited), Sable Holding Limited and The Bank of Nova Scotia, as Security
Trustee.


EXHIBIT A
JANUARY 2020 AMENDMENTS
[See Attached]














$2,135,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 24, 2020

among

C&W SENIOR SECURED PARENT LIMITED,
as the Company,


SABLE INTERNATIONAL FINANCE LIMITED


and


CORAL-US CO-BORROWER LLC,
as the Initial Borrowers,


THE BANK OF NOVA SCOTIA,
as Administrative Agent,

THE BANK OF NOVA SCOTIA,
as L/C Issuer and Swing Line Lender,





THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME,


and


JPMorgan Chase Bank, N.A.
Bank of America, N.A., London Branch
BNP Paribas Fortis SA/NV
Citigroup Global Markets Limited
Credit Suisse Loan Funding LLC
Deutsche Bank Securities Inc.
FirstCaribbean International Bank (Bahamas) Limited
Goldman Sachs Bank USA
ING Capital LLC
Royal Bank of Canada
Societe Generale, London Branch
The Bank of Nova Scotia


as Arrangers and Bookrunners









ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.    Defined Terms    6
Section 1.02.    Other Interpretive Provisions    41
Section 1.03.    Accounting Terms    42
Section 1.04.    Rounding.    43
Section 1.05.    References to Agreements, Laws, Etc.    43
Section 1.06.    Times of Day    43
Section 1.07.    Timing of Payment of Performance    43
Section 1.08.    Letters of Credit and Alternative Letters of Credit    43
Section 1.09.    Cashless Roll    43
Section 1.10.    Permitted Affiliate Parent; Affiliate Subsidiary.    43
Section 1.11.    Divisions.    44
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01.    The Loans    44
Section 2.02.    Borrowings, Conversions and Continuations of Loans    45
Section 2.03.    Letters of Credit and Alternative Letters of Credit    47
Section 2.04.    Swing Line Loans    56
Section 2.05.    Prepayments    59
Section 2.06.    Termination or Reduction of Commitments.    68
Section 2.07.    Repayment of Loans.    69
Section 2.08.    Interest.    69
Section 2.09.    Fees    70
Section 2.10.    Computation of Interest and Fees.    70
Section 2.11.    Evidence of Indebtedness.    71
Section 2.12.    Payments Generally.    71
Section 2.13.    Sharing of Payments    73
Section 2.14.    Additional Facilities    73
Section 2.15.    Refinancing Amendments    76
Section 2.16.    Extension of Term Loans; Extension of Revolving Credit
Loans    77
Section 2.17.    Defaulting Lenders    80
Section 2.18.    General limitation on each Borrower’s Obligation    81
Section 2.19.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    82
ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01.    Taxes    82
Section 3.02.    Irish & U.K. Taxes    85
Section 3.03.    Belgian Taxes    86
Section 3.04.    Lender Tax Status    87
Section 3.05.    Value Added Tax    90
Section 3.06.    Tax Credits    91
Section 3.07.    Illegality    92
Section 3.08.    Inability to Determine Rates    92
Section 3.09.    Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves    93
Section 3.10.    Funding Losses    93
Section 3.11.    Matters Applicable to All Requests for Compensation    94
Section 3.12.    Replacement of Lenders under Certain Circumstances    95
Section 3.13.    Survival    96
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01.    [Reserved].    96
Section 4.02.    [Reserved].    96
Section 4.03.    Conditions to all Credit Extensions.    96
Section 4.04.    Compliance with Conditions.    97
ARTICLE V
REPRESENTATIONS AND WARRANTIES
Section 5.01.    Existence, Qualification and Power; Compliance with Laws    97
Section 5.02.    Authorization; No Contravention    98
Section 5.03.    Governmental Authorization; Other Consents    98
Section 5.04.    Binding Effect    98
Section 5.05.    Financial Statements; No Material Adverse Effect    98
Section 5.06.    Litigation    98
Section 5.07.    Ownership of Property; Liens    99
Section 5.08.    Environmental Matters    99
Section 5.09.    Taxes    99
Section 5.10.    ERISA Compliance    99
Section 5.11.    Pensions.    100
Section 5.12.    Margin Regulations; Investment Company Act    100
Section 5.13.    Disclosure    100
Section 5.14.    Labor Matters    100
Section 5.15.    Intellectual Property; Etc.    100
Section 5.16.    Solvency    101
Section 5.17.    [Reserved]    101
Section 5.18.    USA Patriot Act, Anti-Corruption Laws and Sanctions    101
Section 5.19.    Collateral Documents    101
Section 5.20.    Telecommunications, Cable and Broadcasting Laws    101
ARTICLE VI
AFFIRMATIVE COVENANTS
Section 6.01.    Company Materials    102
Section 6.02.    Compliance Certificates and other Information    102
Section 6.03.    Notices    103
Section 6.04.    Payment of Taxes    103
Section 6.05.    Preservation of Existence, Etc.    103
Section 6.06.    Maintenance of Properties    104
Section 6.07.    Maintenance of Insurance    104
Section 6.08.    Compliance with Laws    104
Section 6.09.    Books and Records    104
Section 6.10.    Inspection Rights    104
Section 6.11.    Additional Collateral; Additional Guarantors    105
Section 6.12.    Compliance with Environmental Laws    105
Section 6.13.    Further Assurances    105
Section 6.14.    Designation of Subsidiaries    105
Section 6.15.    Use of Proceeds    105
Section 6.16.    Post-Closing Actions    106
Section 6.17.    [Reserved].    106
Section 6.18.    Subordinated Shareholder Loans.    106
Section 6.19.    Maintenance of Intellectual Property    106
Section 6.20.    Change in Accounting Practices.    106
Section 6.21.    Maintenance of Ratings    107
Section 6.22.    “Know Your Client” Checks.    108
ARTICLE VII
NEGATIVE COVENANTS
Section 7.01.    Annex II    108
Section 7.02.    Financial Covenant    108
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
Section 8.01.    Events of Default    109
Section 8.02.    Remedies Upon Event of Default    112
Section 8.03.    Application of Funds    112
Section 8.04.    Borrowers’ Right to Cure    113
ARTICLE IX
ADMINISTRATIVE AGENT AND OTHER AGENTS
Section 9.01.    Appointment and Authority    114
Section 9.02.    Rights as a Lender    114
Section 9.03.    Exculpatory Provisions    115
Section 9.04.    Reliance by Administrative Agent and Security Trustee    115
Section 9.05.    Delegation of Duties    116
Section 9.06.    Resignation of Administrative Agent and Security Trustee    116
Section 9.07.    Non-Reliance on Administrative Agent, Security Trustee and
Other Lenders    117
Section 9.08.    No Other Duties, Etc.    117
Section 9.09.    Administrative Agent May File Proofs of Claim; Credit
Bidding    117
Section 9.10.    Collateral Matters    119
Section 9.11.    Treasury Services Agreements and Secured Hedge
Agreements    119
Section 9.12.    Withholding Tax Indemnity    120
Section 9.13.    Intercreditor Agreements    120
ARTICLE X
MISCELLANEOUS
Section 10.01.    Amendments, Etc.    120
Section 10.02.    Notices and Other Communications; Facsimile Copies    123
Section 10.03.    No Waiver; Cumulative Remedies    125
Section 10.04.    Attorney Costs and Expenses    125
Section 10.05.    Indemnification by the Borrower    126
Section 10.06.    Payments Set Aside    127
Section 10.07.    Successors and Assigns    127
Section 10.08.    Confidentiality    134
Section 10.09.    Setoff    135
Section 10.10.    Interest Rate Limitation    135
Section 10.11.    Counterparts; Electronic Execution of Assignments and Certain
Other Documents    136
Section 10.12.    Integration; Termination    136
Section 10.13.    Survival of Representations and Warranties    136
Section 10.14.    Severability    136
Section 10.15.    GOVERNING LAW; FORUM; PROCESS AGENT    137
Section 10.16.    WAIVER OF RIGHT TO TRIAL BY JURY    137
Section 10.17.    Binding Effect    138
Section 10.18.    USA Patriot Act    138
Section 10.19.    No Advisory or Fiduciary Responsibility    138
Section 10.20.    INTERCREDITOR AGREEMENTS    138
Section 10.21.    Additional Parties    139
Section 10.22.    Resignation of an Additional Borrower or an Additional
Guarantor    141
Section 10.23.    Judgment Currency    142
Section 10.24.    Continuing Obligations.    142
Section 10.25.    Waiver of Immunities.    142
ARTICLE XI
GUARANTEE
Section 11.01.    The Guaranty    143
Section 11.02.    Obligations Unconditional    143
Section 11.03.    Reinstatement    144
Section 11.04.    Subrogation; Subordination    144
Section 11.05.    Remedies    144
Section 11.06.    Instrument for the Payment of Money    145
Section 11.07.    Continuing Guarantee    145
Section 11.08.    General Limitation on Guarantee Obligations    145
Section 11.09.    Release of Guarantors    145
Section 11.10.    Right of Contribution    146
Section 11.11.    Keepwell    146
Section 11.12.    No Marshalling    147
Section 11.13.    Election of Remedies    147
Section 11.14.    Administrative Agent’s Duties    147
Section 11.15.    Guarantor Intent    147
Section 11.16.    Joint and Several Liability    147
Section 11.17.    Acknowledgement Regarding any Supported QFCs    148


ANNEXES


I    Additional Definitions
II    Covenants


SCHEDULES


I    Guarantors
II    List of Documents to be Re-confirmed
III    Lender Tax Status
1.01A    Revolving Credit Commitments
6.16    Post-Closing Actions
10.02    Administrative Agent’s Office, Certain Addresses for Notices
10.21    Additional Parties Documents


EXHIBITS



Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Term Note
C-2    Revolving Credit Note
C-3    Swing Line Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Affiliated Lender Notice
F    Pledge Agreement
G    United States Tax Compliance Certificate
H    Affiliated Lender Assignment and Assumption
I    Letter of Credit Report
J    Additional Facility Joinder Agreement
K    Increase Confirmation
L    Discount Range Prepayment Notice
M    Discount Range Prepayment Offer
N
Solicited Discounted Prepayment Notice

O
Acceptance and Prepayment Notice

P
Specified Discount Prepayment Notice

Q
Solicited Discounted Prepayment Offer

R
Specified Discount Prepayment Response








CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 24, 2020 (the
“Amendment Effective Date”) among C&W SENIOR SECURED PARENT LIMITED, an exempted
company incorporated under the laws of the Cayman Islands, as the Company (as
defined below), SABLE INTERNATIONAL FINANCE LIMITED, an exempted company
incorporated under the laws of the Cayman Islands (the “Original Borrower”), and
CORAL-US CO-BORROWER LLC, a limited liability company organized under the laws
of Delaware (the “Original Co-Borrower” and, together with the Original
Borrower, the “Initial Borrowers”), the guarantors party hereto from time to
time, THE BANK OF NOVA SCOTIA, as Administrative Agent (as defined below), THE
BANK OF NOVA SCOTIA, as Security Trustee (as defined below), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and The Bank of Nova Scotia, as L/C Issuer and Swing Line Lender.
PRELIMINARY STATEMENTS
The Lenders have agreed to extend credit (i) to the Original Co-Borrower in the
form of Term B-5 Loans made available pursuant to the terms hereof in an
aggregate principal amount equal to $1,510,000,000, (ii) to the Initial
Borrowers in the form of Class B Revolving Credit Commitments in an aggregate
principal amount equal to $50,000,000 and (iii) to the Initial Borrowers in the
form of Extended Class B Revolving Credit Commitments in an aggregate principal
amount equal to $575,000,000. The Revolving Credit Commitments permit the
issuance of one or more Letters of Credit and Alternative Letters of Credit from
time to time and the making of one or more Swing Line Loans from time to time.
The applicable Lenders have indicated their willingness to lend and each of the
L/C Issuer and the Alternative L/C Issuers has indicated its willingness to
issue Letters of Credit or Alternative Letters of Credit, as applicable, in each
case, on the terms and subject to the conditions set forth herein.
The capitalized terms used in these preliminary statements are defined in
Section 1.01 below.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01.    Defined Terms.
(a)    Capitalized terms used in this Agreement and not defined in Section
1.01(b) below have the meanings set forth in Annex I and Annex II to this
Agreement.
(b)    As used in this Agreement, the following terms shall have the meanings
set forth below:
“2018 Credit Agreement” means the credit agreement as most recently amended and
restated as of March 7, 2018, as amended on April 9, 2018, and as further
supplemented on January 10, 2020, between, among others, the Initial Borrowers
and the Administrative Agent.
“Acceptable Discount” has the meaning specified in Section 2.05(a)(v)(D)(2).
“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(3).
“Acceptance and Prepayment Notice” means a notice of the applicable Borrower’s
acceptance of the Acceptable Discount in substantially the form of Exhibit O.
“Acceptance Date” has the meaning specified in Section 2.05(a)(v)(D)(2).
“Additional Borrower” means a member of the Restricted Group which has complied
with the requirements of Section 10.21(b).
“Additional Facility” means an additional term or revolving facility referred to
in Section 2.14 and “Additional Facilities” means all or any such Additional
Facilities.
“Additional Facility Availability Period” in relation to an Additional Facility
means the availability period specified in the Additional Facility Joinder
Agreement for that Additional Facility.
“Additional Facility Available Amount” means:
(a)    an amount equal to the sum of:
(i)
without double counting, any amounts of Indebtedness available to be Incurred
pursuant to Sections 4.09(b)(1), 4.09(b)(18) and 4.09(b)(25) of Annex II; plus

(ii)
without double counting, any amounts of Indebtedness available to be Incurred
pursuant to Section 4.09(b)(14) of Annex II; plus

(b)    (i) in the case of an Additional Facility that serves to effectively
extend the maturity of the Term Loans and/or Revolving Credit Loans, an amount
equal to the reductions in the Term Loans and/or Revolving Credit Loans (and
accompanied by a corresponding permanent reduction of the Revolving Credit
Commitments) to be replaced with such Additional Facility and (ii) in the case
of an Additional Revolving Facility that effectively replaces any Revolving
Credit Commitments terminated under Section 2.06, an amount equal to the portion
of the relevant terminated Revolving Credit Commitments; plus
(c)    the aggregate amount of any voluntary prepayment of Term Loans that are
secured on a pari passu basis with any of the Obligations (including any
Refinancing Term Loans or Extended Term Loans) or Revolving Credit Loans (to the
extent accompanied by a corresponding permanent reduction of the Revolving
Credit Commitments) to the extent the relevant prepayment or reduction (i) is
not funded or effected with any long-term Indebtedness (including Indebtedness
in the form of a bridge or other interim credit facility intended to be
Refinanced with long-term Indebtedness) and (ii) does not include any prepayment
that is funded with the proceeds of an Additional Facility Incurred in reliance
on clause (b); plus
(d)    if the proceeds of an Additional Facility are being used to refinance
existing Indebtedness that ranks pari passu or senior in right of security to
the Obligations, (i) an amount equal to the accrued interest, premiums and
defeasance costs on such existing Indebtedness, (ii) other amounts owing or paid
relating to such existing Indebtedness, and (iii) fees and expenses reasonably
incurred in connection with the foregoing; plus
(e)    an unlimited amount so long as, in the case of this clause (e), (i) if
such Indebtedness incurred under an Additional Facility is Senior Secured
Indebtedness, the Consolidated Senior Secured Net Leverage Ratio would not
exceed 4.00 to 1.00, and (ii) the Consolidated Net Leverage Ratio would not
exceed 5.00 to 1.00, in each case, calculated as of the most recently ended Test
Period on a pro forma basis after giving effect to the incurrence of such
Additional Facility, including the application of proceeds thereof and, if
applicable, any acquisition or Investment permitted under this Agreement, and
(A) in the case of any Additional Revolving Facility, assuming a full drawing of
such Additional Revolving Facility and (B) without netting the cash proceeds of
any Borrowing under such Additional Facility;
provided that, it is understood that (i) any Additional Facility may be Incurred
under any of clauses (a), (b), (c), (d), or (e) as selected by the Company in
its sole discretion, (ii) the Company may elect to Incur Additional Facilities
under clause (e) prior to using amounts available under clauses (a), (b), (c) or
(d), and (iii) without duplication, amounts Incurred pursuant to clauses (a),
(b), (c) or (d) substantially concurrently with amounts Incurred pursuant to
clause (e) will not count as Indebtedness for purposes of calculating the
Consolidated Net Leverage Ratio; provided, further, that any portion of any
Additional Facilities or Additional Facility Loans may be divided and
reclassified in accordance with Section 4.09(d)(1) of Annex II.
“Additional Facility Borrower” means any Borrower which becomes a Borrower under
any Additional Facility.
“Additional Facility Borrowing” means an Additional Facility Loan or a group of
Additional Facility Loans of the same Class and Type made (including through a
conversion or continuation) by the applicable Additional Facility Lenders.
“Additional Facility Commencement Date” means, in relation to an Additional
Facility, the effective date of that Additional Facility which shall be the
later of:
(a)    the date specified in the relevant Additional Facility Joinder Agreement;
and
(b)    the date on which the conditions set out in Section 2.14 are satisfied.
“Additional Facility Commitment” means in relation to an Initial Additional
Facility Lender the amount set out as the Additional Facility Commitment of a
Lender in the relevant Additional Facility Joinder Agreement and the amount of
any other Additional Facility Commitment transferred to it under this Agreement,
to the extent not cancelled, reduced or transferred by it in accordance with
this Agreement.
“Additional Facility Joinder Agreement” means a document substantially in the
form of Exhibit J (Form of Additional Facility Joinder Agreement), with such
amendments as the Administrative Agent or the relevant Lenders and the
applicable Borrower under such Additional Facility Joinder Agreement may approve
or reasonably require.
“Additional Facility Lender” means, with respect to an Additional Facility or an
Increase Confirmation, an Initial Additional Facility Lender and any Person that
becomes a new lender under such Additional Facility in accordance with Section
10.07.
“Additional Facility Loan” means a loan and/or advance made or to be made under
the Additional Facility.
“Additional Guarantor” means any member of the Restricted Group which has
complied with the requirements of Section 10.21(c).
“Additional Lender” means any Person that is not an existing Lender and has
agreed to provide any portion of any (a) Additional Facility in accordance with
Section 2.14, (b) other Loans pursuant to a Refinancing Amendment in accordance
with Section 2.15, or (c) Replacement Term Loans pursuant to Section 10.01;
provided that each Additional Lender shall be subject to the approval of the
Administrative Agent, such approval not to be unreasonably withheld, conditioned
or delayed, in each case solely to the extent that any such consent would be
required from the Administrative Agent under Section 10.07(b)(i)(B) for an
assignment of Loans to such Additional Lender, and in the case of any Additional
Revolving Facility and Other Revolving Credit Commitments, the Swing Line Lender
and the applicable L/C Issuer, such approval not to be unreasonably withheld,
conditioned or delayed, in each case solely to the extent such consent would be
required for any assignment to such Additional Lender under
Section 10.07(b)(i)(C) or Section 10.07(b)(i)(D).
“Additional Refinancing Lender” has the meaning set forth in ‎Section 2.15(a).
“Additional Revolving Facility” means any Additional Facility permitted under
Section 2.14 that is a revolving facility.
“Administrative Agent” means The Bank of Nova Scotia, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify each Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliated Lender” means a Lender that is Liberty Latin America or an Affiliate
thereof (other than (a) the Company, any Permitted Affiliate Parent, any
Affiliate Subsidiary and, in each case, any of their Subsidiaries, or (b) any
trust, fund, partnership, person or other entity that borrows any loans, issues
any notes, bonds or other securities or otherwise incurs indebtedness for the
purpose of on-lending the proceeds of such issuance under a Facility to a
Borrower under this Agreement).
“Affiliated Lender Cap” has the meaning set forth in Section 10.07(k)(iv).
“Affiliate Subsidiary” has the meaning specified in Section 10.21(a)(i).
“Affiliate Subsidiary Accession” has the meaning specified in Section
10.21(a)(i).
“Affiliate Subsidiary Release” has the meaning specified in Section 10.21(a)(i).
“Agent Parties” has the meaning specified in Section 10.02(b).
“Agent-Related Distress Event” means, with respect to the Administrative Agent,
the Security Trustee, or any Person that directly or indirectly controls the
Administrative Agent or the Security Trustee, as applicable (each, a “Distressed
Agent-Related Person”), a voluntary or involuntary case with respect to such
Distressed Agent-Related Person under any Debtor Relief Law, or a custodian,
conservator, receiver or similar official is appointed for such Distressed
Agent-Related Person or any substantial part of such Distressed Agent-Related
Person’s assets, or such Distressed Agent-Related Person is subject to a forced
liquidation or makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Agent-Related Person to be, insolvent
or bankrupt; provided that an Agent-Related Distress Event shall not be deemed
to have occurred solely by virtue of the ownership or acquisition of any Equity
Interests in the Administrative Agent, the Security Trustee or any Person that
directly or indirectly controls the Administrative Agent or the Security
Trustee, as applicable, by a Governmental Authority or an instrumentality
thereof; provided, further, that such ownership interest does not result in or
provide the Administrative Agent, the Security Trustee or any Person that
directly or indirectly controls the Administrative Agent or the Security
Trustee, as applicable, with immunity from the jurisdiction of courts or from
the enforcement of judgments or writs of attachment on its assets or permit the
Administrative Agent, the Security Trustee or any Person that directly or
indirectly controls the Administrative Agent or the Security Trustee, as
applicable, to reject, repudiate, disavow or disaffirm any contracts or
agreements made with the Administrative Agent, the Security Trustee or any
Person that directly or indirectly controls the Administrative Agent or the
Security Trustee, as applicable.
“Agent-Related Persons” means the Administrative Agent and the Security Trustee,
together with their respective Affiliates, officers, directors, employees,
partners, agents, advisors and other representatives.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this credit agreement including the annexes, schedules and
exhibits hereto, as the same may be amended, supplemented or otherwise modified
from time to time.
“Agreement Currency” has the meaning set forth in Section 10.23.
“All-In Yield” means, as to any Indebtedness, the yield thereof (as determined
in the reasonable judgment of the Administrative Agent consistent with generally
accepted financial practices), whether in the form of interest rate, margin,
OID, upfront fees, a Eurocurrency Rate or Base Rate floor (with such increased
amount being determined in the manner described in the final proviso of this
definition), or otherwise, in each case, incurred or generally payable directly
by a Borrower ratably to all lenders of such Indebtedness; provided that OID and
upfront fees shall be equated to an interest rate assuming the shorter of (i)
the Weighted Average Life to Maturity of such Indebtedness and (ii) a four year
average life to maturity (e.g., 100 basis points of OID equals 25 basis points
of interest rate margin for a four year average life to maturity); provided,
further, that “All-In Yield” shall not include amendment fees, consent fees,
arrangement fees, structuring fees, ticking fees, unused line fees, commitment
fees, underwriting fees, placement fees, advisory fees, success fees, and
similar fees (regardless of how such fees are computed and whether shared or
paid, in whole or in part, with or to any or all lenders) or other fees not paid
or payable in the primary syndication of such Indebtedness or fees not generally
paid or payable ratably to all lenders; provided, further, that, with respect to
any Loans of an applicable Class that includes a Eurocurrency Rate floor or Base
Rate floor, (1) to the extent that the Eurocurrency Rate or Base Rate, as
applicable, on the date that the All-In Yield is being calculated is less than
such floor, the amount of such difference shall be deemed added to the
Applicable Rate for such Loans of such Class for the purpose of calculating the
All-In Yield and (2) to the extent that the Eurocurrency Rate or Base Rate, as
applicable, on the date that the All-In Yield is being calculated is greater
than such floor, then the floor shall be disregarded in calculating the All-In
Yield.
“Alternative L/C Borrowing” means an extension of credit resulting from a
drawing under any Alternative Letter of Credit which has not been reimbursed on
the date when made or refinanced as a Revolving Credit Borrowing.
“Alternative L/C Issuer” means any Revolving Credit Lender that becomes an
Alternative L/C Issuer in accordance with Section 2.03(k) or 10.07(j), in each
case, in its capacity as an issuer of Alternative Letters of Credit hereunder,
or any successor issuer of Alternative Letters of Credit hereunder.
“Alternative Letter of Credit” means any letter of credit issued hereunder in
respect of one or more Classes of Revolving Credit Commitments in accordance
with Section 2.03(b) that is designated as an Alternative Letter of Credit at
the time of delivery of the related Letter of Credit Application to the
Administrative Agent and the relevant Alternative L/C Issuer under Section
2.03(b). An Alternative Letter of Credit may be a commercial letter of credit or
a standby letter of credit; provided, that any commercial letter of credit
issued hereunder shall provide solely for cash payment upon presentation of a
sight draft.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption
applicable to any Loan Party or any of its Subsidiaries by virtue of such Person
being organized or operating in such jurisdiction.
“Applicable Discount” has the meaning specified in Section 2.05(a)(v)(C)(2).
“Applicable Rate” means a percentage per annum equal to:
(a)    with respect to Term B-5 Loans, (i) for Eurocurrency Rate Loans, 2.25%
and (ii) for Base Rate Loans, 1.25%;
(b)    with respect to Revolving Credit Loans made pursuant to the Class B
Revolving Credit Commitments, unused Class B Revolving Credit Commitments and
Letter of Credit fees payable to Participating Revolving Credit Lenders in
respect of Class B Revolving Credit Commitments, (i) for Eurocurrency Rate Loans
and such Letter of Credit fees, 3.25%, (ii) for Base Rate Loans, 2.25% and (iii)
for unused commitment fees, 0.50%;
(c)    with respect to Revolving Credit Loans made pursuant to the Extended
Class B Revolving Credit Commitments, unused Extended Class B Revolving Credit
Commitments and Letter of Credit fees payable to Participating Revolving Credit
Lenders in respect of Extended Class B Revolving Credit Commitments, (i) for
Eurocurrency Rate Loans and such Letter of Credit fees, 3.25%, (ii) for Base
Rate Loans, 2.25% and (iii) for unused commitment fees, 0.50%; and
with respect to any Facility or Commitments made pursuant to Section 2.14,
Section 2.15 or Section 2.16, as set forth in the relevant Additional Facility
Joinder Agreement, Refinancing Amendment or Extension Amendment, as applicable.
“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class of Loans, (b) with respect to Letters of Credit, (i)
the relevant L/C Issuer and (ii) the relevant Revolving Credit Lenders, (c) with
respect to Alternative Letters of Credit, (i) the relevant Alternative L/C
Issuer and (ii) the relevant Revolving Credit Lenders and (d) with respect to
Swing Line Loans, (i) the relevant Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the relevant Revolving Credit
Lenders.
“Approved Fund” means any fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Arrangers” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.,
London Branch, BNP Paribas Fortis SA/NV, Citigroup Global Markets Limited,
Credit Suisse Loan Funding LLC, Deutsche Bank Securities Inc., FirstCaribbean
International Bank (Bahamas) Limited, Goldman Sachs Bank USA, ING Capital LLC,
Royal Bank of Canada, Societe Generale, London Branch and The Bank of Nova
Scotia, each in its capacity as an arranger under this Agreement.
“Assignees” has the meaning set forth in Section 10.07(b)(i).
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent,
substantially in the form of Exhibit E‑1 hereto.
“Attorney Costs” means all reasonable and documented fees, expenses and
disbursements of any law firm or other external legal counsel.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor engaged by the Borrowers (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrowers shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided further that neither the Borrowers nor any of their
Affiliates may act as the Auction Agent.
“Auditors” means an accounting firm of international standing (including KPMG
LLP and its Affiliates).
“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).
“Available Currency” means Dollars, Euros and Sterling, and any other currency
as the relevant Borrower, each of the relevant Revolving Credit Lenders or the
relevant Term Lenders, as the case may be, and the Administrative Agent may
agree to from time to time.
“Available Term B-5 Loan Commitment” means, as of any date, an amount equal to
the excess, if any, of (a) the amount of the Total Term B-5 Loan Commitment over
(b) the sum of the aggregate principal amount of all Term B-5 Loans funded
hereunder prior to such date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Levy” means the bank levy which is imposed under section 73 of, and
schedule 19 to, the Finance Act 2011 (the “UK Bank Levy”) and any levy or Tax of
an equivalent nature imposed in any jurisdiction in a similar context or for a
similar reason to that in and/or which the UK Bank Levy has been imposed by
reference to the equity and liability of a financial institution or other person
carrying out financial transactions.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, and any successor statute.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) 1.00% plus applicable LIBOR at approximately 11:00
a.m. (London time) determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day; provided that, solely for purposes of this clause
(c), if such published rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the date of determination in Same Day Funds
in the approximate amount of the Base Rate Loan being made or maintained and
with a term equal to one month would be offered by the Administrative Agent’s
London branch to major banks in the London interbank eurodollar market at their
request at the date and time of determination. The “prime rate” is a rate set by
the Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Base Rate Loan” means any Loan that bears interest based on the Base Rate.
“Belgian Borrower” means any Borrower which is incorporated in Belgium.
“Belgian Qualifying Lender” means in respect of any interest payment made by a
Belgian Borrower, a Lender which is beneficially entitled to it and which is:
(a) a professional investor within the meaning of Article 105, 3° of the Royal
Decree implementing the Belgian Income Tax Code (the “RD/BITC”), which is a
company resident for tax purposes in Belgium or which is acting through a
permanent establishment in Belgium with which the Loan is effectively connected;
(b) a credit institution within the meaning of article 105, 1°, a) of the
RC/BITC, which is a resident for tax purposes in Belgium or which is acting
through a permanent establishment in Belgium; (c) a credit institution within
the meaning of article 107, §2, 5, a), second dash of the RD/BITC, that is
acting through its head office and is resident for tax purposes in a country
with which Belgium has entered into a double taxation agreement that is in force
(irrespective of whether or not the double taxation agreement makes provision
for exemption from tax imposed by Belgium) or in a country which is a member
state of the European Economic Area; (d) a credit institution within the meaning
of article 107, §2, 5, a), second dash of the RD/BITC, that is acting through a
permanent establishment which (i) itself qualifies as a credit institution
within the meaning of the aforementioned article 107, §2, 5, a) second dash and
(ii) is located in a country with which Belgium has entered into a double
taxation agreement that is in force (irrespective of whether or not the double
taxation agreement makes provision for exemption from tax imposed by Belgium) or
in a country which is a member state of the European Economic Area; or (e) a
Belgian Treaty Lender.
“Belgian Treaty Lender” means a Lender that: (a) is a resident (as defined in
the appropriate double taxation agreement) in a country with which Belgium has a
double taxation agreement giving residents of that country exemption from
Belgian taxation on interest; and (b) does not carry on a business in Belgium
through a permanent establishment with which the payment is effectively
connected.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Big Boy Letter” means a letter from a Lender (a) acknowledging that (i) an
Affiliated Lender may have information regarding the Company, any Permitted
Affiliate Parent, any Affiliate Subsidiary and, in each case, their Subsidiaries
that has not previously been disclosed to the Administrative Agent and the
Lenders (“Excluded Information”), (ii) the Excluded Information may not be
available to such Lender, (iii) such Lender has independently and without
reliance on any other party made its own analysis and determined to assign Term
Loans to an Affiliated Lender pursuant to Section 10.07(k) notwithstanding its
lack of knowledge of the Excluded Information and (iv) such Lender waives and
releases any claims it may have against the Administrative Agent, such
Affiliated Lender, the Company, any Permitted Affiliate Parent, any Affiliate
Subsidiary and, in each case, their Subsidiaries with respect to the
nondisclosure of the Excluded Information; or (b) otherwise in form and
substance reasonably satisfactory to the Administrative Agent, such Affiliated
Lender and the assigning Lender.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Bookrunner” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.,
London Branch, BNP Paribas Fortis SA/NV, Citigroup Global Markets Limited,
Credit Suisse Loan Funding LLC, Deutsche Bank Securities Inc., FirstCaribbean
International Bank (Bahamas) Limited, Goldman Sachs Bank USA, ING Capital LLC,
Royal Bank of Canada, Societe Generale, London Branch and The Bank of Nova
Scotia, each in its capacity as a bookrunner.
“Borrower Offer of Specified Discount Prepayment” means any offer by any
Borrower Party to make a voluntary prepayment of Loans at a specified discount
to par pursuant to Section 2.05(a)(v)(B).
“Borrower Party” means a member of the Restricted Group.
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Borrower Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Loans at a specified range
of discounts to par pursuant to Section 2.05(a)(v)(C).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Borrower Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).
“Borrowers” means the Initial Borrowers and any Additional Borrower unless it
has ceased to be a Borrower in accordance with Section 10.22, and “Borrower”
means any of them.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or any
borrowing of a Term Loan, as the context may require.
“Business” means:
(a)    the business carried out by the Restricted Group on the Amendment
Effective Date;
(b)    the provision of Content;
(a)    the business and provision of services substantially the same or similar
to those provided by any member of the Wider Group on the Amendment Effective
Date;
(b)    being a Holding Company of one or more persons engaged in the business
and provision of services described in (a), (b) or (c) above; and
(c)    any related ancillary or complementary business to that described in
clause (a), (b) or (c) above,
and references to “business” shall be similarly construed.
63    “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York, Amsterdam or London and, if such day relates to any
Eurocurrency Rate Loan, means any such day that is also a London Banking Day.
64    “Cash Collateral” has the meaning specified in Section 2.03(g).
65    “Cash Collateral Account” means a blocked account at the Administrative
Agent (or another commercial bank selected by the Administrative Agent) in the
name of the Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent, or another account designated as a
cash collateral account and reasonably satisfactory to the Administrative Agent.
66    “Cash Collateralize” has the meaning specified in Section 2.03(g) and
references to “Cash Collateralized” and “Cash Collateralizing” shall be
similarly construed.
67    “CFC” means a “controlled foreign corporation” within the meaning of
Section 957 of the Code.
68    “CFC Holdco” means any entity that has no material assets other than
equity interests (or equity interests and indebtedness) of one or more entities
that are CFCs or CFC Holdcos.
69    “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty; (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority; or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. It is
understood and agreed that (i) the Dodd–Frank Wall Street Reform and Consumer
Protection Act (Pub.L. 111-203, H.R. 4173), all Laws relating thereto, all
interpretations and applications thereof and any request, rule, guideline or
directive relating thereto and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall, in each case, for the purposes of this Agreement, be deemed to be
adopted and taking effect subsequent to the date of this Agreement; provided
that a Lender shall be entitled to compensation with respect to any such
adoption taking effect, making or issuance becoming effective after the date of
the this Agreement only if it is the applicable Lender’s general policy or
practice to demand compensation in similar circumstances under comparable
provisions of other financing agreements.
70    “Change in Tax Law” means the introduction, implementation, repeal,
withdrawal or change in, or in the interpretation, administration or application
of any Law or any published practice or published concession of any relevant
taxation authority relating to taxation (a) in the case of a participation in a
Loan by a Lender named in the Register as at the Amendment Effective Date or (b)
in the case of a participation in a Loan by any other Lender, after the date
upon which such Lender becomes a party to this Agreement in accordance with the
provisions of Section 10.07.
71    “Class” means (a) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)); provided that such
Commitments or Loans may be designated in writing by the Company or the
applicable Borrower and Lenders holding such Commitments or Loans as a separate
Class from other Commitments or Loans that have the same terms and conditions
and (b) with respect to Lenders, those of such Lenders that have Commitments or
Loans of the same Class.
72    “Class B Revolving Credit Commitments” means the Revolving Credit
Commitments of the Revolving Credit Lenders set forth in Schedule 1.01A under
the caption “Class B Revolving Credit Commitment. The aggregate amount of Class
B Revolving Credit Commitments as of the Amendment Effective Date is
$50,000,000.
73    “Clean-Up Period” means in respect of any acquisition or Investment
permitted under this Agreement by any member of the Restricted Group, the period
commencing on the date of completion of such acquisition or Investment permitted
under this Agreement and ending on the date that is 120 days after such date.
74    “Code” means the U.S. Internal Revenue Code of 1986, and the United States
Department of the Treasury regulations promulgated thereunder, as amended from
time to time.
75    “Collateral” means the assets and/or shares of the Loan Parties or any
other Person which from time to time are, or are agreed to be, the subject of a
Lien in favor of the Administrative Agent, the Security Trustee and/or the
Secured Parties under or pursuant to the Collateral Documents to secure the
Obligations.
76    “Collateral and Guarantee Requirement” means the requirement that:
(a)    all Obligations (other than, with respect to any Guarantor, any Excluded
Swap Obligations) shall have been unconditionally guaranteed within the time
periods specified in Schedule 6.16 hereto, by each member of the Restricted
Group listed on Schedule I hereto (each a “Initial Guarantor”);
(b)    the Obligations and the Guaranty shall have been secured by, in each case
subject to the exceptions and limitations otherwise set forth in this Agreement
and the Collateral Documents, in each case with the priority required by the
Collateral documents: (i) initially, within the time periods specified in
Schedule 6.16, by a perfected first priority security interest (subject to
Permitted Liens) in all of the outstanding shares of each of the Company, Sable
Holding Limited, Sable International Finance Limited, Coral-US Co-Borrower LLC,
CWIGroup Limited, Cable and Wireless (West Indies) Limited, and Columbus
International; and (ii) within 60 Business Days of any member of the Wider Group
or the Restricted Group becoming a Loan Party pursuant to Section 10.21, a
perfected first priority security interest (subject to Permitted Liens) in all
outstanding shares of such Loan Party;
(c)    the Obligations and the Guaranty shall have been secured, within the time
period specified in Section 6.16 by a perfected first priority security interest
(subject to Permitted Liens) over any Subordinated Shareholder Loan; and
(d)    the Administrative Agent and/or the Security Trustee (as applicable)
shall have received each Collateral Document and related ancillary document
required to be delivered (i) pursuant to Section 6.16, Section 6.18 and Section
10.21 (as applicable) and (ii) at such time as may be designated therein (or
such other period as the Administrative Agent and/or the Security Trustee (as
applicable) may agree), pursuant to the Collateral Documents, Section 6.11 or
Section 6.13, subject, in each case, to the limitations and exceptions of this
Agreement and the Collateral Documents, duly executed and delivered (where
applicable) by each member of the Restricted Group and Grantor, as applicable,
party thereto.
The Administrative Agent and/or the Security Trustee, as applicable, may grant
extensions of time for the perfection of security interests in, and the delivery
of any certificated Equity Interests required to be pledged pursuant to the
provisions of this definition of “Collateral and Guarantee Requirement” where it
reasonably determines, in consultation with the Company, that perfection cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Collateral Documents.
For the avoidance of doubt, the foregoing definition shall not require, and the
Loan Documents shall not contain any requirements as to, the creation,
perfection or maintenance of pledges of, or security interests in, or taking
other actions with respect to, any Excluded Assets or to secure Excluded Swap
Obligations.
77    “Collateral Documents” means, collectively, any Pledge Agreement, any
related supplements or reconfirmations or other similar agreements delivered to
the Administrative Agent and/or the Security Trustee pursuant to Section 6.11,
Section 6.13, Section 6.16 or Section 6.18 (as applicable), any Intercreditor
Agreement, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent and/or
the Security Trustee (in each case for the benefit of the Secured Parties).
78    “Columbus International” means Columbus International Inc., an
international business company incorporated under the laws of Barbados, and any
and all successors thereto.
79    “Commitment” means a Revolving Credit Commitment or Term Commitment, as
the context may require.
80    “Committed Loan Notice” means a notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to another, or (c) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A hereto.
81    “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
82    “Company” means C&W Senior Secured Parent Limited, and any and all
successors thereto.
83    “Company Share Pledge” means the Cayman Islands law-governed equitable
mortgage over shares dated January 10, 2020 and made between the Senior Notes
Issuer and The Bank of Nova Scotia as Security Trustee in respect of the shares
of the Company.
84    “Company Materials” has the meaning set forth in Section 6.01.
85    “Compensation Period” has the meaning set forth in Section 2.12(c)(ii).
86    “Compliance Certificate” means a certificate substantially in the form of
Exhibit D hereto.
87    “Compliance Date” means the last day of any Test Period if on such day the
Revolving Credit Exposure exceeds 33.33% of the aggregate Revolving Credit
Commitments then in effect, excluding, for purposes of calculating such
Revolving Credit Exposure, (a) L/C Obligations in respect of Cash Collateralized
Letters of Credit and Alternative Letters of Credit and (b) L/C Obligations in
respect of undrawn Letters of Credit and Alternative Letters of Credit.
88    “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
89    “control”, “controlled” and “controlling” have the meaning specified in
the definition of “Affiliate” as set forth in Annex I.
90    “CTA” means the United Kingdom Corporation Tax Act 2009.
91    “Credit Agreement Refinancing Indebtedness” means (a) Permitted Equal
Priority Refinancing Debt, (b) Permitted Junior Lien Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) other Indebtedness Incurred by a
Borrower pursuant to a Refinancing Amendment, in each such case, issued,
Incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace,
repurchase, retire or refinance (“Refinanced”), in whole or part, any existing
Term Loans, Revolving Credit Loans (or Revolving Credit Commitments) or
Additional Facility Loans or Credit Agreement Refinancing Indebtedness
(“Refinanced Debt”); provided that (i) such Indebtedness shall not have a
greater principal amount than the principal amount of the Refinanced Debt
(including any existing unutilized commitments thereunder) plus accrued
interest, fees, defeasance costs, premiums (including tender premiums),
penalties and similar amounts thereon and fees and expenses (including OID,
upfront fees or similar fees) associated with such Credit Agreement Refinancing
Indebtedness and such refinancing, (ii) the terms and conditions of such
Indebtedness (except as otherwise provided in clause (i) above and with respect
to pricing, premiums, fees, rate floors and optional prepayment or redemption
terms) either, at the option of the applicable Borrower, (A) reflect market
terms and conditions (taken as a whole) at the time of Incurrence or issuance
(as determined by the applicable Borrower in good faith); or (B) are
substantially identical to, or (taken as a whole) are not materially more
restrictive (as determined by the applicable Borrower in good faith) to the
Company, any Permitted Affiliate Parents and the Restricted Subsidiaries, than
those applicable to the Refinanced Debt being Refinanced (except for covenants
or other provisions applicable only to periods after the Latest Maturity Date at
the time of Incurrence of such Credit Agreement Refinancing Indebtedness), and
it being understood that for purposes of this clause (B), to the extent any
financial maintenance covenant is added for the benefit of such Credit Agreement
Refinancing Indebtedness in the form of term loans or notes, no consent shall be
required from the Administrative Agent or any of the Lenders to the extent that
such financial maintenance covenant is also added for the benefit of each
Facility remaining outstanding after the Incurrence or issuance of such Credit
Agreement Refinancing Indebtedness, and (iii) and if such Credit Agreement
Refinancing Indebtedness is secured, it shall be secured on the same or lesser
priority basis as the Refinanced Debt in respect thereof or shall be unsecured
or, if the Refinanced Debt is unsecured, the Credit Agreement Refinancing
Indebtedness in respect thereof shall also be unsecured; provided, further, that
“Credit Agreement Refinancing Indebtedness” may be Incurred in the form of a
bridge or other interim credit facility intended to be Refinanced with long term
indebtedness.
92    “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
93     “Cure Amount” has the meaning set forth in Section 8.04(a).
94    “Cure Expiration Date” has the meaning set forth in Section 8.04(a).
95    “Debt Representative” means, with respect to any series of Indebtedness,
the trustee, administrative agent, collateral agent, security trustee or similar
agent under the indenture or agreement pursuant to which such Indebtedness is
issued, Incurred or otherwise obtained, as the case may be, and each of their
successors in such capacities.
96     “Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, winding up, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
97    “Declined Proceeds” has the meaning specified in Section 2.05(b)(vii).
98    “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
99    “Default Rate” means (a) with respect to a Base Rate Loan, an interest
rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if any,
applicable to such Base Rate Loan plus (iii) 2.0% per annum and (b) with respect
to a Eurocurrency Rate Loan, an interest rate equal to (i) the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus (ii) 2.0%
per annum, in each case, to the fullest extent permitted by applicable Laws.
100    “Defaulting Lender” means, subject to Section 2.17(b), any Lender that,
as reasonably determined by the Administrative Agent (a) has refused (which
refusal may be given verbally or in writing and has not been retracted) or
failed to perform any of its funding obligations hereunder (to the extent it is
contractually obliged to), including in respect of its Loans, Alternative
Letters of Credit or participations in respect of L/C Obligations relating to
Letters of Credit or Swing Line Loans (unless such Lender has notified the
Administrative Agent and the Company in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing)), which
refusal or failure is not cured within two Business Days after the date of such
refusal or failure, (b) has failed to pay to the Administrative Agent, any L/C
Issuer or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, (c) has notified the Company or
the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect (unless such Lender
has notified the Administrative Agent and Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing)) with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (d) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (d) upon receipt of such written confirmation by the
Administrative Agent and the Company), or (e) has, or has a direct or indirect
parent company that has, after the date of this Agreement, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment or (iv) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.17(b)) upon delivery of written notice of such determination to the Company;
provided that, for the avoidance of doubt, a copy of such written notice of any
Lender being deemed a Defaulting Lender shall be concurrently provided by the
Administrative Agent to any applicable L/C Issuers and Swing Line Lenders.
101    “Discount Prepayment Accepting Lender” has the meaning assigned to such
term in Section 2.05(a)(v)(B)(2).
102    “Discount Prepayment Participating Lender” has the meaning specified in
Section 2.05(a)(v)(C)(2).
103    “Discount Prepayment Qualifying Lender” has the meaning specified in
Section 2.05(a)(v)(D)(3).
104    “Discount Range” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(1).
105    “Discount Range Prepayment Amount” has the meaning assigned to such term
in Section 2.05(a)(v)(C)(1).
106    “Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C)(1) substantially in the form of Exhibit L.
107    “Discount Range Prepayment Offer” means the written offer by a Lender,
substantially in the form of Exhibit M, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.
108    “Discount Range Prepayment Response Date” has the meaning assigned to
such term in Section 2.05(a)(v)(C)(1).
109    “Discount Range Proration” has the meaning assigned to such term in
Section 2.05(a)(v)(C)(3).
110    “Discounted Prepayment Determination Date” has the meaning assigned to
such term in Section 2.05(a)(v)(D)(3).
111    “Discounted Prepayment Effective Date” means in the case of a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B),
Section 2.05(a)(v)(C) or Section 2.05(a)(v)(D), respectively, unless a shorter
period is agreed to between a Borrower and the Auction Agent.
112    “Discounted Term Loan Prepayment” has the meaning assigned to such term
in Section 2.05(a)(v)(A).
113    “Disqualified Institutions” means those Persons (the list of all such
Persons identified under clauses (i), (ii) and (iii)(a) below, the “Disqualified
Institutions List”) that are (i) identified in writing by the Company to the
Administrative Agent prior to the Amendment Effective Date, (ii) competitors of
the Company, any Permitted Affiliate Parent, any Affiliate Subsidiary and each
of their Subsidiaries (other than bona fide fixed income investors or debt
funds) that are identified in writing by the Company to the Arrangers on or
prior to the Amendment Effective Date or to the Administrative Agent from time
to time after such date or (iii) Affiliates of such Persons set forth in clauses
(i) and (ii) above (in the case of Affiliates of such Persons set forth in
clause (ii) above, other than bona fide fixed income investors or debt funds)
that are either (a) identified in writing by the Company to the Arrangers on or
prior to the Amendment Effective Date or to the Administrative Agent from time
to time or (b) clearly identifiable as Affiliates on the basis of such
Affiliate’s name; provided that, to the extent any Person becomes a Disqualified
Institution after the Amendment Effective Date or after such Person became a
Lender, the inclusion of such Person (and its Affiliates pursuant to clause
(iii)(b) above) as Disqualified Institutions shall not retroactively apply to
prior assignments or participations in respect of any Loan, Commitment or other
rights or interests under this Agreement.  Until the disclosure of the
Disqualified Institutions List to the Lenders generally by the Administrative
Agent, such Persons on the Disqualified Institutions List shall not constitute
Disqualified Institutions for purposes of a sale of a participation in a Loan
(as opposed to an assignment of a Loan) by a Lender; provided, that no
disclosure of the Disqualified Institutions List (or, except as provided in the
immediately following sentence, the identity of any Person that constitutes a
Disqualified Institution) to the Lenders shall be made by the Administrative
Agent without the prior written consent of the Company. Upon request by any
Lender (or any Affiliate of a Lender) with respect to a prospective assignment
or participation hereunder, the Administrative Agent shall be entitled to (and
shall) indicate to such Lender whether or not such prospective assignee’s or
participant’s name appears on the Disqualified Institutions List at such time.
Notwithstanding the foregoing, the Company, by written notice to the
Administrative Agent, may from time to time in its sole discretion remove any
entity from the Disqualified Institutions List (or otherwise modify such list to
exclude from the Disqualified Institutions List any particular entity), and such
entity removed or excluded from the Disqualified Institutions List shall no
longer be a Disqualified Institution for any purpose under this Agreement or any
other Loan Document.
114    “Disqualified Institutions List” has the meaning as set forth in the
definition of “Disqualified Institutions”.
115    “Dollar” and “$” mean lawful money of the United States.
116    “Dollar Equivalent” has the meaning assigned to such term in Annex I.
117    “Domestic Subsidiary” means any Subsidiary of the Company or of a
Permitted Affiliate Parent that, in each case, is organized under the Laws of
the United States, any state thereof or the District of Columbia.
118    “Double Taxation Treaty” means in relation to a payment of interest on a
Loan, any convention or agreement between the government of the United Kingdom
and any other government for the avoidance of double taxation with respect to
taxes on income and capital gains which makes provision for exemption from tax
imposed by the United Kingdom on interest.
119    “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
120    “EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.
121    “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.
122    “Eligible Assignee” has the meaning set forth in Section 10.07(a)(i). For
the avoidance of doubt, “Eligible Assignee” shall not include any Disqualified
Institution.
123    “Enforcement Sale” means (a) any sale or disposition (including by way of
public auction) pursuant to an enforcement action taken by the Security Trustee
in accordance with the provisions of any Intercreditor Agreement to the extent
such sale or disposition is effected in compliance with the provisions of such
Intercreditor Agreement, or (b) any sale or disposition pursuant to the
enforcement of security in favor of other Indebtedness of a Loan Party which
complies with the terms of any Intercreditor Agreement (or if there is no such
Intercreditor Agreement, would substantially comply with the requirements of
clause (a) hereof).
124    “Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.
125    “Environmental Laws” means any applicable Law relating to the prevention
of pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to Hazardous Materials.
126    “Environmental Liability” means any liability or obligation, contingent
or otherwise (including any liability for damages, costs of investigation and
remediation, fines, penalties or indemnities), of the Restricted Group directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage or treatment of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
127    “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
128    “Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
129    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
130    “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is under common control with a Loan Party within the meaning
of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and Sections
414(m) and (o) of the Code for purposes of provisions relating to Section 412 of
the Code).
131    “ERISA Event” means: (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by a Loan Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or written notification that a Multiemployer
Plan is in reorganization (within the meaning of Section 4241 of ERISA) or
insolvent (within the meaning of Section 4245 of ERISA) or in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (d) a written determination that any Pension Plan is in “at risk”
status (within the meaning of Section 430 of the Code or Section 303 of ERISA);
(e) the filing of a notice of intent to terminate, the treatment of a Pension
Plan or Multiemployer Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) an event or condition which constitutes
grounds under Section 4042 of ERISA for, and that could reasonably be expected
to result in, the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; (g) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 and 430 of the
Code or Section 302 of ERISA, whether or not waived; (h) the occurrence of a
non-exempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could result in material liability to a Loan
Party; or (i) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party or any ERISA Affiliate.
132    “Escrow Accounts” means any escrow account in which Escrowed Proceeds are
deposited and held.
133    “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.
134    “Eurocurrency Rate” means:
135    (a)    for any Interest Period with respect to a Eurocurrency Rate Loan,
the rate per annum equal to (i) the ICE Benchmark Administration LIBOR rate or,
if the ICE Benchmark Administration is no longer making a LIBOR rate available,
such other rate per annum as is widely recognized as the successor thereto in
the prevailing market for syndicated loan financings of a similar size to, and
in the same currencies as, the Facilities (or, if no such widely recognized,
prevailing comparable successor market exists at such time, an alternative index
rate as the Administrative Agent may determine (acting in its sole discretion
and, for the avoidance of doubt, without any requirement to consult with or seek
any consent or instruction from the Lenders or any other Finance Party) with the
consent of the applicable Borrowers (in each case acting reasonably)) (for
purposes of this clause (a), “LIBOR”), as published by Bloomberg (or such other
commercially available source providing quotations of LIBOR as may be designated
by the Administrative Agent from time to time) at approximately 11:00 a.m.
(London time) on the Quotation Day for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such published rate is not available at such time for any
reason, then the “Eurocurrency Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London branch to major banks in
the London interbank eurodollar market at their request at approximately 11:00
a.m. (London time) on the Quotation Day; provided that, (A) with respect to the
Term B-5 Loans, the Eurocurrency Rate shall not be less than 0.00% per annum and
(B) with respect to any additional Loans shall not be less than as set forth in
the relevant Additional Facility Joinder Agreement, Refinancing Amendment or
Extension Amendment, as applicable. Notwithstanding anything to the contrary in
Section 10.01, an amendment described in clause (i) above shall become effective
without any further action or consent of any Lender or any other Finance Party;
and
136    (b) with respect to the Class B Revolving Credit Commitments only, for
any Interest Period with respect to a Eurocurrency Rate Loan, the rate per annum
equal to (i) the ICE Benchmark Administration LIBOR rate or such other rate per
annum as is widely recognized as the successor thereto if the ICE Benchmark
Administration is no longer making a LIBOR rate available (for purposes of this
clause (b), “LIBOR”), as published by Bloomberg (or such other commercially
available source providing quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m. (London
time), two London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or (ii) if such published
rate is not available at such time for any reason, then the “Eurocurrency Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted and with
a term equivalent to such Interest Period would be offered by the Administrative
Agent’s London branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time) two London Banking
Days prior to the commencement of such Interest Period.
137    “Eurocurrency Rate Loan” means any Loan that bears interest at a rate
based on the Eurocurrency Rate.
138    “Euros” and “EUR” denote the single currency of the Participating Member
States.
139    “Event of Default” has the meaning specified in Section 8.01.
140    “Excluded Assets” means (a) any property or assets for which the creation
or perfection of pledges of, or security interests in, pursuant to the
Collateral Documents would result in material adverse tax consequences to any
Loan Party or any of their Subsidiaries, as reasonably determined by the Company
in consultation with the Administrative Agent and (b) assets in circumstances
where the cost of obtaining a security interest in such assets would be
excessive in light of the practical benefit to the Lenders afforded thereby as
reasonably determined by the Company and the Administrative Agent; provided that
Excluded Assets shall not include any proceeds, substitutions or replacements of
any Excluded Assets referred to in clauses (a) and (b) (unless such proceeds,
substitutions or replacements would independently constitute Excluded Assets
referred to in clauses (a) and (b)).
141     “Excluded Swap Obligation” means, with respect to any Guarantor or
Grantor, (a) any Swap Obligation if, and to the extent that, all or a portion of
the guarantee of such Guarantor of, or the grant by such Guarantor or Grantor of
a security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) (i) by virtue of such
Guarantor’s or Grantor’s failure to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of, or grant of such security interest by,
as applicable, such Guarantor or Grantor becomes or would become effective with
respect to such Swap Obligation or (ii) in the case of a Swap Obligation that is
subject to a clearing requirement pursuant to section 2(h) of the Commodity
Exchange Act, because such Guarantor or Grantor is a “financial entity,” as
defined in section 2(h)(7)(C) of the Commodity Exchange Act, at the time the
guarantee of, or grant of such security interest by, as applicable, such
Guarantor or Grantor becomes or would become effective with respect to such Swap
Obligation or (b) any other Swap Obligations designated as an “Excluded Swap
Obligation” of a Loan Party as specified in any agreement between the relevant
Loan Party and hedge counterparty applicable to such Swap Obligations. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof).
142    “Existing Intercreditor Agreement” means that intercreditor agreement
originally dated January 10, 2020, among, among others, the Company, the Initial
Borrowers, The Bank of Nova Scotia as Administrative Agent and Security Trustee,
certain other banks and financial institutions, the Notes Trustee and the Notes
Issuer (in each case, as each such capitalized term is defined therein), as
amended, restated or otherwise modified from time to time.
143    “Existing Revolver Tranche” has the meaning provided in Section 2.16(b).
144    “Existing Term Loan Tranche” has the meaning provided in Section 2.16(a).
145    “Expiring Credit Commitment” has the meaning provided in Section 2.04(g).
146    “Extended Class B Revolving Credit Commitments” means the Revolving
Credit Commitments of the Revolving Credit Lenders set forth in Schedule 1.01A
under the caption “Extended Class B Revolving Credit Commitment”. The aggregate
amount of Extended Class B Revolving Credit Commitments as of the Amendment
Effective Date is $575,000,000.
147    “Extended Revolving Credit Commitments” has the meaning provided in
Section 2.16(b).
148    “Extended Term Loans” has the meaning provided in Section 2.16(a).
149    “Extending Lender” means any Extending Revolving Credit Lender and any
Extending Term Lender.
150    “Extending Revolving Credit Lender” has the meaning provided in
Section 2.16(c).
151    “Extending Term Lender” has the meaning provided in Section 2.16(c).
152    “Extension” means the establishment of an Extension Series by amending a
Loan pursuant to Section 2.16 and the applicable Extension Amendment.
153    “Extension Amendment” has the meaning provided in Section 2.16(d).
154    “Extension Election” has the meaning provided in Section 2.16(c).
155    “Extension Minimum Condition” means a condition to consummating any
Extension that a minimum amount (to be determined and specified in the relevant
Extension Request, in the sole discretion of the applicable Borrower) of any or
all applicable Classes be submitted for Extension.
156    “Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.
157    “Extension Series” means any Term Loan Extension Series or a Revolver
Extension Series, as the case may be.
158    “Facility” means a given Class of Term Loans or Revolving Credit
Commitments, as the context may require.
159    “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
160    “FATCA Deduction” means a deduction or withholding from a payment under a
Loan Document required by FATCA.
161    “Federal Funds Rate” means, for any day, the rate calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
162    “Finance Parties” means the Administrative Agent, the Security Trustee,
the Arrangers, the Bookrunners, and the Lenders, and “Finance Party” means any
of them.
163    “Financial Covenant” has the meaning specified in Section 7.02.
164    “Financial Covenant Revolving Credit Commitments” means (a) the Initial
Revolving Credit Commitments and (b) any other Revolving Credit Commitments
which are designated in an Additional Facility Joinder Agreement, Refinancing
Amendment, Extension Amendment or otherwise by the Company or applicable
Borrower by notice in writing to the Administrative Agent at any time to have
the benefit of the Financial Covenant.
165    “Fitch” means Fitch Ratings Inc., and any successor thereto.
166    “Foreign Subsidiary” means any direct or indirect Subsidiary of the
Company, or of a Permitted Affiliate Parent, in each case, which is not a
Domestic Subsidiary.
167     “Fronting Exposure” means, at any time there is a Defaulting Lender, (a)
with respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share or other
applicable share provided under this Agreement of the outstanding L/C
Obligations relating to Letters of Credit other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to a Swing Line Lender, such Defaulting Lender’s Pro Rata Share
or other applicable share provided under this Agreement of Swing Line Loans
other than Swing Line Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
168    “GAAP” means generally accepted accounting principles in the United
States of America, as in effect as of the Amendment Effective Date or, for
purposes of Section 4.03 of Annex II, as in effect from time to time; provided
that at any date after the Amendment Effective Date the Company may make an
election to establish that “GAAP” shall mean GAAP as in effect on a date that is
on or prior to the date of such election. Except as otherwise expressly provided
below or in this Agreement, all ratios and calculations based on GAAP contained
in this Agreement shall be computed in conformity with GAAP. At any time after
the Amendment Effective Date, the Company may elect to apply for all purposes of
this Agreement, in lieu of GAAP, IFRS and, upon such election, references to
GAAP herein will be construed to mean IFRS as in effect on the Amendment
Effective Date; provided that (1) all financial statements and reports to be
provided, after such election, pursuant to this Agreement shall be prepared on
the basis of IFRS as in effect from time to time (including that, upon first
reporting its fiscal year results under IFRS, the financial statement required
to be delivered under Section 4.03(a)(1) of Annex II shall be restated on the
basis of IFRS for the year ending immediately prior to the first fiscal year for
which financial statements have been prepared on the basis of IFRS), and (2)
from and after such election, all ratios, computations and other determinations
based on GAAP contained in this Agreement shall, at the Company’s option (a)
continue to be computed in conformity with GAAP (provided that, following such
election, the annual and quarterly information required by Section 4.03(a)(1)
and Section 4.03(a)(2) of Annex II shall include a reconciliation, either in the
footnotes thereto or in a separate report delivered therewith, of such GAAP
presentation to the corresponding IFRS presentation of such financial
information), or (b) be computed in conformity with IFRS with retroactive effect
being given thereto assuming that such election had been made on the Amendment
Effective Date. Thereafter, the Company may, at its option, elect to apply GAAP
or IFRS and compute all ratios, computations and other determinations based on
GAAP or IFRS, as applicable, all on the basis of the foregoing provisions of
this definition of GAAP.
169    “Governmental Authority” means any applicable nation or government, any
state or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, administrative tribunal, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
170    “Granting Lender” has the meaning specified in Section 10.07(h).
171     “Guaranteed Obligations” has the meaning specified in Section 11.01.
172    “Guarantors” means (a) the Initial Guarantors and (b) each member of the
Wider Group or Restricted Group, in each case, that shall have become a
Guarantor pursuant to Section 6.11 or Section 10.21(c); provided that,
notwithstanding anything to the contrary, as and where any Additional Borrower
is a “United States person” within the meaning of Section 7701(a)(30) of the
Code (or any successor provision thereto), no Person that is (x) a CFC, (y) a
CFC Holdco, or (z) a direct or indirect subsidiary of a CFC or CFC Holdco, shall
be required to become a Guarantor. For the avoidance of doubt, the Company in
its sole discretion may, subject to compliance with Section 10.21, cause any
member of the Wider Group or the Restricted Group that is not a Guarantor to
guarantee the Obligations by causing such Person to execute a joinder to this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, and any such Person shall be a Guarantor and Loan Party hereunder for all
purposes. For the avoidance of doubt, each Borrower is a Guarantor in respect of
Secured Hedge Agreements and Treasury Services Agreements to which any Borrower
is not party (other than in respect of Excluded Swap Obligations).
173    “Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.
174    “Hazardous Materials” means all materials, pollutants, contaminants,
chemicals, compounds, constituents, substances or wastes, in any form, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions that are regulated pursuant to, or which could give rise to
liability under, Environmental Law.
175    “Hedge Bank” means any Person that is a party to a Secured Hedge
Agreement or a Treasury Services Agreement and that, in the case of a Secured
Hedge Agreement (a) is designated a “Hedge Bank” with respect to such Secured
Hedge Agreement in writing from the Borrowers to the Administrative Agent, and
(other than a Person already party hereto as a Lender), (b) delivers to the
Administrative Agent a letter agreement reasonably satisfactory to it (i)
appointing the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article IX as if it were a Lender, and (c) is or has become party to any
applicable Intercreditor Agreement as a Hedge Counterparty (as so defined or
similarly defined therein) in accordance with the provisions of such
Intercreditor Agreement, if such Intercreditor Agreement contemplates hedge
counterparties being party thereto.
176    “Honor Date” has the meaning set forth in Section 2.03(c)(i)(A).
177    “Identified Discount Prepayment Participating Lenders” has the meaning
specified in Section 2.05(a)(v)(C)(3).
178    “Identified Discount Prepayment Qualifying Lenders” has the meaning
specified in Section 2.05(a)(v)(D)(3).
179    “IFRS” means the accounting standards issued by the International
Accounting Standards Board and its predecessors, as in effect as of the
Amendment Effective Date.
180    “Increase” has the meaning set forth in Section 2.14(q).
181    “Increase Confirmation” means an Increase Confirmation in substantially
the form of Exhibit K.
182    “Indemnified Taxes” means, with respect to the Administrative Agent or
any Lender, all Taxes imposed on or with respect to any payment made by or on
account of any obligation of any Loan Party under any Loan Document, other than
(i) any Taxes imposed on or measured by its net income, however denominated, and
franchise (and similar) Taxes imposed on it in each case, imposed by a
jurisdiction (or political subdivision thereof) as a result of such recipient
being organized in or having its principal office or applicable lending office
in such jurisdiction, or as a result of any other connection between the
Administrative Agent or such Lender and such jurisdiction other than any
connections arising solely from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, or enforcing, any Loan Document, (ii) any Taxes
attributable to the failure by such Agent or Lender to comply with
Section 3.01(d), (iii) any branch profits Taxes imposed by the United States
under Section 884(a) of the Code or any similar Tax imposed by any other
jurisdiction described in (i), (iv) in the case of a Lender (other than an
assignee pursuant to a request by the Company under Section 3.12), any U.S.
federal Tax that is, or would be required to be withheld imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a Law in effect on the date (which,
for the avoidance of doubt, is no earlier than the date hereof) on which such
Lender (a) acquires such interest in the applicable Commitment or, if such
Lender did not fund the applicable Loan pursuant to a prior Commitment, on the
date such Lender acquires its interest in such Loan or (b) or designates a new
Lending Office, except in each case to the extent that, pursuant to Section
3.01, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan or Commitment or to such Lender immediately before it designated a new
Lending Office, (v) any Taxes imposed under FATCA, (vi) U.S. backup withholding
Taxes, (vii) Taxes resulting from the gross negligence or willful misconduct of
the Administrative Agent or Lender, (viii) any Tax which is compensated by a Tax
Payment under Section 3.02 or Section 3.03, or would have been so compensated
but for one of the exclusions in Section 3.02 or Section 3.03 and (x) for the
avoidance of doubt, interest, penalties, and additions to tax on the amounts
described in clauses (i) through (viii) hereof.
183    “Indemnitees” has the meaning set forth in Section 10.05.
184    “Information” has the meaning set forth in Section 10.08.
185    “Initial Additional Facility Lender” means a person which becomes a
Lender under an Additional Facility or an Increase pursuant to Section 2.14.
186    “Initial Borrowers” has the meaning specified in the preliminary
statements to this Agreement.
187    “Initial Guarantor” has the meaning specified in the definition of
“Collateral and Guarantee Requirement”.
188    “Initial Revolving Credit Commitment” means, as to each Revolving Credit
Lender, its Revolving Credit Commitment as of the Amendment Effective Date,
including the Class B Revolving Credit Commitments and the Extended Class B
Revolving Credit Commitments, as such commitments may be (a) reduced from time
to time pursuant to Section 2.05 or Section 2.06 and (b)assumed or increased
from time to time pursuant to an Assignment and Assumption, Additional Facility
Joinder Agreement, Extension Amendment or an Increase Confirmation.  The amount
of each Revolving Credit Lender’s Initial Revolving Credit Commitment as of the
Amendment Effective Date is set forth in Schedule 1.01A and the Register, or
otherwise in the Assignment and Assumption, Additional Facility Joinder
Agreement, Extension Amendment or Increase Confirmation pursuant to which such
Revolving Credit Lender shall have assumed, increased or decreased its Initial
Revolving Credit Commitment, as the case may be. The aggregate amount of the
Initial Revolving Credit Commitments as of the Amendment Effective Date is
$625,000,000.
189    “Initial Term Loans” means, individually or collectively, the Term B-5
Loans that are made (or committed) on or prior to the Amendment Effective Date.
190    “Intellectual Property” means patents, patent applications, trademarks,
trade names, service marks, copyrights, technology, trade secrets, proprietary
information, domain names, know-how and processes necessary for the conduct of
the business of the Loan Parties as currently conducted.
191    “Intercreditor Agreement” means (i) the Existing Intercreditor Agreement
and (ii) any Additional Intercreditor Agreement (in each case to the extent in
effect).
192    “Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date
of the Facility under which such Loan was made; provided that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates, and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made;
provided that, in relation to the first Interest Period for any Base Rate Loan
that is a Term Loan, the Interest Payment Date may be a day other than the last
Business Day of each March, June, September and December, as agreed by the
relevant Borrower and the Administrative Agent.
193    “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or less than one month with respect to Revolving
Credit Loans) or such other period, as selected by the relevant Borrower in its
Committed Loan Notice and agreed by the Administrative Agent (without requiring
any further consent or instructions from the Lenders); provided that any
Interest Period that would otherwise end during the month preceding or extend
beyond a scheduled repayment date relating to the relevant Term Loan shall be of
such duration that it shall end on that repayment date if necessary to ensure
that there are Term Loans under the relevant Facility with Interest Periods
ending on the relevant repayment date in a sufficient aggregate amount to make
the repayment due on that repayment date; provided, further, that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
(b)    any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the applicable Maturity Date.
194    “IP Rights” has the meaning set forth in Section 5.15.
195    “Ireland” means the Republic of Ireland.
196    “IRS” means the U.S. Internal Revenue Service.
197    “Irish Borrower” means any Borrower which is resident in Ireland for tax
purposes or whose payments under a Loan would otherwise be treated as having an
Irish source for Irish tax purposes.
198    “Irish Bank Lender” mean an Irish Qualifying Lender under paragraphs (a)
and (b) of the definition of Irish Qualifying Lender.
199    “Irish Non-Bank Lender” mean an Irish Qualifying Lender under paragraphs
(c) to (i) of the definition of Irish Qualifying Lender.
200    “Irish Qualifying Lender” means in relation to a payment of interest on a
participation in a Loan, a person who is beneficially entitled to the interest
payable to that Lender and is:
(a)    a bank which is carrying on a bona fide banking business in Ireland (for
the purposes of Section 246(3)(a) of the TCA) and whose Lending Office is
located in Ireland; or
(b)    an authorised credit institution under the terms of Directive 2013/36/EU
and has duly established a branch in Ireland having made all necessary
notifications to its home state competent authorities required thereunder in
relation to its intention to carry on banking business in Ireland and such
credit institution is recognised by the Revenue Commissioners in Ireland as
carrying on a bona fide banking business in Ireland (for the purposes of Section
246(3) of the TCA); or
(c)    a body corporate within the meaning of Section 246 of the TCA:
(i)
which is resident for tax purposes in a Relevant Territory (for these purposes
residence is to be determined in accordance with the laws of the Relevant
Territory of which the Lender claims to be resident) where that Relevant
Territory imposes a tax that generally applies to interest receivable in that
Relevant Territory by bodies corporate from sources outside that Relevant
Territory; or

(ii)
which:

(A)
is exempted from the charge to income tax on the interest payable under a Loan
under a Treaty in force between Ireland and the country in which the Lender is
resident for tax purposes; or

(B)
would be exempted from the charge to income tax on the interest payable under a
Loan under a Treaty signed between Ireland and the country in which the Lender
is resident if such Treaty had the force of law; or

(d)    a U.S. corporation which is subject to tax in the U.S. on its worldwide
income; or
(e)    a U.S. LLC, provided the ultimate recipients of the interest payable to
it are Irish Qualifying Lenders within paragraphs (c), (d) or (f) of this
definition and the business conducted through the U.S. LLC is so structured for
market reasons and not for tax avoidance purposes; or
(f)    (in cases only where the interest is paid by an obligor which is a
qualifying company within the meaning of Section 110 of the TCA), a Lender
(other than a U.S. corporation or U.S. LLC) which is resident for tax purposes
in a Relevant Territory under the laws of that territory; or
provided in each case at (c), (d), (e) or (f) the Lender is not carrying on a
trade or business in Ireland through an agency or branch with which the interest
payment is connected; or
(g)    a qualifying company (within the meaning of Section 110 of the TCA) and
whose Lending Office is located in Ireland; or
(h)    an investment undertaking (within the meaning of Section 739B of the TCA)
and whose Lending Office is located in Ireland; or
(i)    an exempt approved scheme within the meaning of Section 774 of the TCA
and whose Lending Office is located in Ireland; or
(j)    a company which is resident in Ireland for Irish corporate income tax
purposes and whose Lending Office is located in Ireland and which: (i) advances
money in the ordinary course of a trade which includes the lending of money;
(ii) in whose hands any interest payable in respect of money so advanced,
including any interest or discount in respect of any Funding Amounts advanced by
it, is or will be taken into account in computing its trading income; and (iii)
which has complied with all of the provisions of Section 246(5)(a) of the TCA,
as amended, including making the appropriate notifications thereunder; or
(k)    an Irish Treaty Lender.
201    “Irish Treaty Lender” means a Lender which is treated as a resident of an
Irish Treaty State for the purposes of the Treaty, does not carry on a business
in Ireland through a permanent establishment with which that Lender’s
participation in the Loan is effectively connected and meets all other
conditions in the relevant Treaty for full exemption from tax imposed by Ireland
on interest (assuming the completion of any necessary procedural formalities).
202    “Irish Treaty State” means a jurisdiction having a double tax treaty with
Ireland (a “Treaty”) which makes provision for full exemption from tax imposed
by Ireland on interest or income from debt claims.
203    “ISP” means, with respect to any Letter of Credit or Alternative Letter
of Credit, the “International Standby Practices 1998” published by the Institute
of International Banking Law & Practice, Inc. (or such later version thereof as
may be in effect at the time of issuance).
204    “Issuer Documents” means with respect to any Letter of Credit or
Alternative Letter of Credit, the Letter of Credit Application, and any other
document, agreement and instrument entered into by the relevant L/C Issuer or
the relevant Alternative L/C Issuer, as applicable, and the relevant Borrower
(or any Subsidiary of such Borrower) or in favor of the relevant L/C Issuer or
the relevant Alternative L/C Issuer, as applicable, and relating to such Letter
of Credit or Alternative Letter of Credit, as applicable.
205    “ITA” means the United Kingdom Income Tax Act 2007.
206    “L/C Advance” means, with respect to each Revolving Credit Lender in
respect of a Letter of Credit, such Lender’s funding of its participation in any
L/C Borrowing in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement.
207    “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Revolving Credit Borrowing.
208    “L/C Credit Extension” means, with respect to any Letter of Credit or
Alternative Letter of Credit, the issuance thereof or extension of the expiry
date thereof, or the renewal or increase of the amount thereof.
209    “L/C Issuer” means The Bank of Nova Scotia, and any other Lender that
becomes an L/C Issuer in accordance with Section 2.03(k) or 10.07(j), in each
case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder.
210    “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit and
Alternative Letters of Credit plus the aggregate of all Unreimbursed Amounts,
including all L/C Borrowings and the aggregate of all Drawn Amounts including
all Alternative L/C Borrowings. For purposes of computing the amount available
to be drawn under any Letter of Credit or Alternative Letter of Credit, the
amount of such Letter of Credit or Alternative Letter of Credit shall be
determined in accordance with Section 1.08. For all purposes of this Agreement,
if on any date of determination a Letter of Credit or Alternative Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit or
Alternative Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
211    “Latest Maturity Date” means, at any date of determination and with
respect to the specified Loans or Commitments (or in the absence of any such
specification, all outstanding Loans and Commitments hereunder), the latest
Maturity Date applicable to any such Loans or Commitments hereunder at such
time.
212    “Laws” means, collectively, all international, foreign, federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
judgments, orders, decrees, determinations, decisions and administrative or
judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative and executive orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
and “Law” means any one of them.
213    “Lenders” has the meaning specified in the introductory paragraph to this
Agreement (and includes, for avoidance of doubt, each Term B-5 Lender) and, as
the context requires, includes an L/C Issuer, an Alternative L/C Issuer, a Swing
Line Lender, any Initial Additional Facility Lender, any Person that becomes a
Lender pursuant to an Assignment and Assumption or Refinancing Amendment, and
their respective successors and assigns as permitted hereunder, each of which is
referred to herein as a “Lender.” For the avoidance of doubt, each Additional
Lender is a Lender to the extent any such Person has executed and delivered a
Refinancing Amendment, Additional Facility Joinder Agreement or an amendment in
respect of Replacement Term Loans, as the case may be, and to the extent such
Refinancing Amendment, Additional Facility Joinder Agreement or amendment in
respect of Replacement Term Loans shall have become effective in accordance with
the terms hereof and thereof, and each Extending Lender shall continue to be a
Lender.
214    “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Company and
the Administrative Agent which office may include any Affiliate of such Lender
or any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.
215    “Letter of Credit” means any letter of credit issued hereunder in respect
of one or more Classes of Revolving Credit Commitments, other than an
Alternative Letter of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided that any commercial letter of
credit issued hereunder shall provide solely for cash payment upon presentation
of a sight draft.
216    “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit or Alternative Letter of Credit in
the form from time to time in use by the relevant L/C Issuer or Alternative L/C
Issuer, as applicable.
217    “Letter of Credit Expiration Date” means, with respect to any Letter of
Credit or Alternative Letter of Credit, the day that is five Business Days prior
to the scheduled Latest Maturity Date then in effect for the Participating
Revolving Credit Commitments (taking into account the Maturity Date of any
conditional Participating Revolving Credit Commitment that will automatically go
into effect on or prior to such Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day)).
218    “Letter of Credit Sublimit” means, (a) in respect of the Class B
Revolving Credit Commitments and Extended Class B Revolving Credit Commitments,
collectively, an amount equal to the lesser of (i) £150,000,000 (or its Dollar
Equivalent) (or such greater amount as may be agreed between a Borrower and the
relevant L/C Issuer in accordance with Section 2.03(k)) and (ii) prior to the
Maturity Date of the Class B Revolving Credit Commitments, the aggregate amount
of the Participating Revolving Credit Commitments in respect of the Class B
Revolving Credit Commitments and the Extended Class B Revolving Credit
Commitments, collectively, and on and after the Maturity Date of the Class B
Revolving Credit Commitments, the aggregate amount of the Participating
Revolving Credit Commitments in respect of the Extended Class B Revolving Credit
Commitments and (b) with respect to any other Revolving Credit Commitments of
any Class the lesser of (i) an amount as may be agreed between a Borrower and
the relevant L/C Issuer as provided in Section 2.03(k) and (ii) the
Participating Revolving Credit Commitments of such Class. Each applicable Letter
of Credit Sublimit is part of, and not in addition to, the applicable
Participating Revolving Credit Commitments.
219    “Liberty Latin America” means Liberty Latin America Ltd., and any and all
successors thereto.
220    “LIBOR” has the applicable meaning set forth in clause (a) of the
definition of “Eurocurrency Rate”, as the context requires.
221    “Loan” means an extension of credit by a Lender to a Borrower in the form
of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
222    “Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Collateral Documents, (d) any Refinancing Amendment, Additional Facility
Joinder Agreement or Extension Amendment, (e) each Request for Credit Extension,
(f) any Intercreditor Agreement, and (g) any other document designated as a Loan
Document by the Company or a Borrower and the Administrative Agent.
223    “Loan Parties” means, collectively, each Borrower and each Guarantor from
time to time.
224    “London Banking Day” means any day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.
225    “Margin Stock” shall have the meaning assigned to such term in Regulation
U.
226    “Material Adverse Effect” means any event or circumstance that has a
material adverse effect on the ability of the Loan Parties (taken as a whole) to
perform their payment obligations under any Loan Document to which any such Loan
Party is a party.
227    “Material Subsidiary” means, as of any date of determination, any
Restricted Subsidiary that accounts for more than 5% on an unconsolidated basis
of Consolidated EBITDA for the most recent Test Period.
228    “Maturity Date” means (a) with respect to the Term B-5 Loans, January 31,
2028, (b) with respect to the Class B Revolving Credit Commitments, June 30,
2023, (c) with respect to the Extended Class B Revolving Credit Commitments,
January 30, 2026, (d) with respect to any Class of Extended Term Loans or
Extended Revolving Credit Commitments, the final maturity date as specified in
the applicable Extension Request accepted by the respective Lender or Lenders,
(e) with respect to any Refinancing Term Loans or Other Revolving Credit
Commitments, the final maturity date as specified in the applicable Refinancing
Amendment and (f) with respect to any Additional Facility Loan, the final
maturity date as specified in the applicable Additional Facility Joinder
Agreement; provided that, in each case, if such day is not a Business Day, the
Maturity Date shall be the Business Day immediately succeeding such day.
229    “Maximum Rate” has the meaning specified in Section 10.10.
230    “Moody’s” means Moody’s Investors Service, Inc. and any successor or
assign thereto.
231    “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to
which a Loan Party or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding six plan years, has made or been
obligated to make contributions.
232    “New Lender” has the meaning set forth in Section 10.07(a).
233    “Non-Consenting Lender” has the meaning set forth in Section 3.12.
234    “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender.
235    “non-Expiring Credit Commitment” has the meaning provided in
Section 2.04(g).
236    “Non-extension Notice Date” has the meaning specified in
Section 2.03(b)(iii).
237    “Note” means a Term Note, a Revolving Credit Note or a Swing Line Note,
as the context may require.
238    “Obligations” means all (a) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan, Letter of Credit or Alternative
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding and (b)
obligations of any Loan Party arising under any Secured Hedge Agreement or any
Treasury Services Agreement. Without limiting the generality of the foregoing,
the Obligations of the Loan Parties under the Loan Documents include (i) the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit or Alternative Letter of Credit fees, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document and (ii) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party. Notwithstanding the foregoing, (A) unless otherwise agreed to by the
Borrower and any applicable Hedge Bank or as expressly set forth herein or in
any Collateral Documents, the obligations under any Secured Hedge Agreement and
under any Treasury Services Agreement shall be secured and guaranteed pursuant
to the Collateral Documents and the Guaranty only to the extent that, and for so
long as, the other Obligations are so secured and guaranteed and (B) any release
of Collateral or Guarantors effected in the manner permitted by this Agreement
and any other Loan Document shall not require the consent of any Hedge Bank
under Secured Hedge Agreements or Treasury Services Agreements.
239    “Offered Amount” has the meaning specified in Section 2.05(a)(v)(D)(1).
240    “Offered Discount” has the meaning specified in Section 2.05(a)(v)(D)(1).
241    “OID” means original issue discount.
242    “Organization Documents” means: (a) with respect to any corporation or
exempted company, the certificate or articles of incorporation and the bylaws or
memorandum and articles of association (or equivalent or comparable constitutive
documents); (b) with respect to any limited liability company, the certificate
or articles of formation or organization and operating agreement; and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.
243    “Other Applicable Indebtedness” has the meaning specified in Section
2.05(b)(i).
244    “Other Revolving Credit Commitments” means one or more Classes of
Revolving Credit Commitments hereunder that result from a Refinancing Amendment.
245    “Other Revolving Credit Loans” means one or more Classes of Revolving
Credit Loans that result from a Refinancing Amendment.
246    “Other Taxes” has the meaning specified in Section 3.01(b).
247    “Outstanding Amount” means: (a) with respect to the Term Loans, Revolving
Credit Loans and Swing Line Loans on any date, the outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Term Loans, Revolving Credit Loans (including any refinancing of outstanding
Unreimbursed Amounts under Letters of Credit or L/C Credit Extensions as a
Revolving Credit Borrowing and any refinancings of outstanding Drawn Amounts
under Alternative Letters of Credit as a Revolving Credit Borrowing) and Swing
Line Loans, as the case may be, occurring on such date; and (b) with respect to
any L/C Obligations on any date, the outstanding amount thereof on such date
after giving effect to any related L/C Credit Extension occurring on such date
and any other changes thereto as of such date, including as a result of any
reimbursements of (i) outstanding Unreimbursed Amounts under related Letters of
Credit (including any refinancing of outstanding Unreimbursed Amounts under
related Letters of Credit or related L/C Credit Extensions as a Revolving Credit
Borrowing) and (ii) outstanding Drawn Amounts under related Alternative Letters
of Credit (including any refinancing of outstanding Drawn Amounts under related
Alternative Letters of Credit or related L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under related Letters of Credit or Alternative Letters of Credit taking effect
on such date.
248    “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of the Federal Funds Rate and an overnight
rate determined by the Administrative Agent, an L/C Issuer or a Swing Line
Lender, as applicable, in accordance with banking industry rules on interbank
compensation and (b) with respect to any amount denominated in any Available
Currency other than Dollars, the rate of interest per annum at which overnight
deposits in such Available Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the Administrative Agent, an L/C Issuer or
a Swing Line Lender, as applicable, in the applicable offshore interbank market
for such Available Currency to major banks in such interbank market.
249    “Participant” has the meaning specified in Section 10.07(e).
250    “Participant Register” has the meaning specified in Section 10.07(e).
251    “Participating Member State” means any member state of the European Union
that has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
252    “Participating Revolving Credit Commitments” means:
253    (a)    with respect to Letters of Credit: (i) in respect of the Class B
Revolving Credit Commitments, (A) the Class B Revolving Credit Commitments
(including any Extended Revolving Credit Commitments (including, until the
Maturity Date of the Class B Revolving Credit Commitments, those included in
clause (ii) below) in respect thereof) and (B) those additional Revolving Credit
Commitments (and both (I) Additional Revolving Facilities to such Class and (II)
Extended Revolving Credit Commitments (including, until the Maturity Date of the
Class B Revolving Credit Commitments, those included in clause (ii) below) in
respect thereof) for which an election has been made to include such Commitments
for purposes of the issuance of Letters of Credit; provided that, with respect
to clause (B), the effectiveness of such election may be made conditional upon
the maturity of one or more other Participating Revolving Credit Commitments;
and (ii) in respect of the Extended Class B Revolving Credit Commitments, on and
after the Maturity Date of the Class B Revolving Credit Commitments (A) the
Extended Class B Revolving Credit Commitments (including any Extended Revolving
Credit Commitments in respect thereof) and (B) those additional Revolving Credit
Commitments (and both (I) Additional Revolving Facilities to such Class and (II)
Extended Revolving Credit Commitments in respect thereof) for which an election
has been made to include such Commitments for purposes of the issuance of
Letters of Credit; provided that, with respect to clause (B), the effectiveness
of such election may be made conditional upon the maturity of one or more other
Participating Revolving Credit Commitments; and
254    (b)    with respect to Swing Line Loans: (i) in respect of the Class B
Revolving Credit Commitments, (A) the Class B Revolving Credit Commitments
(including any Extended Revolving Credit Commitments (including, until the
Maturity Date of the Class B Revolving Credit Commitments, those included in
clause (ii) below) in respect thereof) and (B) those additional Revolving Credit
Commitments (and both (I) Additional Revolving Facilities to such Class and (II)
Extended Revolving Credit Commitments (including, until the Maturity Date of the
Class B Revolving Credit Commitments, those included in clause (ii) below) in
respect thereof) for which an election has been made to include such Commitments
for purposes of the making of Swing Line Loans; provided that, with respect to
clause (B), the effectiveness of such election may be made conditional upon the
maturity of one or more other Participating Revolving Credit Commitments; and
(ii) in respect of the Extended Class B Revolving Credit Commitments, on and
after the Maturity Date of the Class B Revolving Credit Commitments (A) the
Extended Class B Revolving Credit Commitments (including any Extended Revolving
Credit Commitments in respect thereof) and (B) those additional Revolving Credit
Commitments (and both (I) Additional Revolving Facilities to such Class and (II)
Extended Revolving Credit Commitments in respect thereof) for which an election
has been made to include such Commitments for purposes of the making of Swing
Line Loans; provided that, with respect to clause (B), the effectiveness of such
election may be made conditional upon the maturity of one or more other
Participating Revolving Credit Commitments.
255    At any time at which there is more than one Class of Participating
Revolving Credit Commitments outstanding, the mechanics and arrangements with
respect to the allocation of Letters of Credit and Swing Line Loans among such
Classes will, to the extent not expressly set forth herein, be subject to
procedures agreed to by the Company or the applicable Borrower and the
Administrative Agent.
256    “Participating Revolving Credit Lender” means any Lender holding a
Participating Revolving Credit Commitment.
257    “PBGC” means the Pension Benefit Guaranty Corporation.
258    “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code and is sponsored or
maintained by any Loan Party or any ERISA Affiliate or to which any Loan Party
or any ERISA Affiliate contributes or has an obligation to contribute, or in the
case of a multiple employer or other plan described in Section 4064(a) of ERISA,
has made contributions at any time during the immediately preceding five plan
years.
259    “Permitted Affiliate Group Designation Date” means any date on which the
Administrative Agent provides confirmation to the Company that the conditions
set out in Section 10.21(a) are satisfied.
260    “Permitted Affiliate Parent” has the meaning specified in Section
10.21(a)(i).
261    “Permitted Affiliate Parent Accession” has the meaning specified in
Section 10.21(a)(i).
262    “Permitted Affiliate Parent Release” has the meaning specified in Section
10.21(a)(ii).
263     “Permitted Earlier Maturity Indebtedness Exception” means, with respect
to any Extended Term Loans permitted to be Incurred hereunder, that up to
$250,000,000 in aggregate principal amount of such Indebtedness may have a
maturity date that is earlier than and a Weighted Average Life to Maturity that
is shorter than, with respect to Extended Term Loans, the Weighted Average Life
to Maturity of the Existing Term Loan Tranche from which such Extended Term
Loans are amended.
264    “Permitted Equal Priority Refinancing Debt” means any secured
Indebtedness Incurred by a Borrower and/or a Guarantor in the form of one or
more series of senior secured notes, bonds or debentures or first lien secured
loans; provided that (i) such Indebtedness is secured by Liens on all or a
portion of the Collateral on a basis that is equal in priority to the Liens on
the Collateral securing the Obligations under this Agreement (but without regard
to the control of remedies) and is not secured by any property or assets of the
Company, any Permitted Affiliate Parent or any Restricted Subsidiary, other than
the Collateral, (ii) such Indebtedness satisfies the applicable requirements set
forth in the provisos to the definition of “Credit Agreement Refinancing
Indebtedness,” (iii) the only obligors in respect of such Indebtedness shall be
Loan Parties and (iv) the applicable Loan Parties, the holders of such
Indebtedness (and/or their Debt Representative, as applicable) and the
Administrative Agent and/or the Security Trustee shall be party to an
Intercreditor Agreement providing that the Liens on the Collateral securing such
obligations shall rank equal in priority to the Liens on the Collateral securing
the Obligations under this Agreement (but without regard to the control of
remedies).
265    “Permitted Junior Lien Refinancing Debt” means Indebtedness constituting
secured Indebtedness Incurred by a Borrower and/or a Guarantor in the form of
one or more series of junior lien secured notes or junior lien secured loans
(including in the form of one or more tranches of loans under this Agreement);
provided that (i) such Indebtedness is secured by the Collateral on a junior
priority basis to the Liens securing the Obligations under this Agreement and is
not secured by any property or assets of the Company, any Permitted Affiliate
Parent or any Restricted Subsidiary other than the Collateral, (ii) the only
obligors in respect of such Indebtedness shall be Loan Parties, (iii) the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent and/or
the Security Trustee), (iv) such Indebtedness satisfies the applicable
requirements set forth in the provisos to the definition of “Credit Agreement
Refinancing Indebtedness” and (v) the holders of such Indebtedness (and/or their
Debt Representative, as applicable) and the Administrative Agent and/or the
Security Trustee shall be party to an Intercreditor Agreement providing that the
Liens on Collateral securing such obligations shall rank junior to the Liens on
the Collateral securing the Obligations under this Agreement.
266     “Permitted Unsecured Refinancing Debt” means unsecured Indebtedness
Incurred by any of the Borrowers and/or a Guarantor in the form of one or more
series of senior unsecured notes, bonds or debentures or unsecured loans
(including in the form of one or more tranches of loans under this Agreement);
provided that (i) such Indebtedness satisfies the applicable requirements set
forth in the provisos in the definition of “Credit Agreement Refinancing
Indebtedness” and (ii) the only obligors in respect of such Indebtedness shall
be Loan Parties.
267    “Platform” has the meaning specified in Section 6.01.
268    “Pledge Agreement” means (i) each share charge, pledge agreement or
security agreement and each related confirmation listed on Schedule II and
Schedule 6.16, (ii) any pledge agreement entered into in connection with a
Subordinated Shareholder Loan in favor of the Security Trustee for the benefit
of the Secured Parties in substantially the form set forth in Exhibit F hereto,
and (iii) any other pledge agreements made by any Loan Party or any other
Grantor in favor of the Security Trustee for the benefit of the Secured Parties.
269    “Pro Rata Share” means, with respect to each Lender, at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Commitments of any Class, if such Commitments have been terminated, then the Pro
Rata Share of each Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof; provided, further,
that, if any Lender has issued an Alternative Letter of Credit in respect of any
Class of Revolving Credit Commitments, such Lender’s relevant Revolving Credit
Commitment shall be reduced by the aggregate face amount of such Alternative
Letter of Credit for so long as such Alternative Letter of Credit is outstanding
(subject to Section 2.03(c)(ii)(B)(2)).
270    “Proceeding” has the meaning set forth in Section 10.05.
271    “Proposed Affiliate Subsidiary” has the meaning specified in Section
10.21(c).
272     “Qualified ECP Guarantor” means in respect of any Swap Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes or would become effective with respect
to such Swap Obligation, has total assets exceeding $10,000,000 or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and which may cause
another person to qualify as an “eligible contract participant” with respect to
such Swap Obligation at such time by entering into a keepwell pursuant to
section 1a(18)(A)(v)(II) of the Commodity Exchange Act (or any successor
provision thereto).
273    “Qualified Equity Interests” means any Equity Interests that are not
Disqualified Stock.
274    “Qualifying Assignment” means any assignment of a Loan to an Affiliated
Lender in connection with a Facility and where, following such assignment, the
Affiliated Lender assigns the relevant Loans under the Facility to other Lenders
that are not Affiliated Lenders within 15 Business Days of the initial
assignment to the Affiliated Lender; provided that no Default of Event of
Default has occurred and is continuing.
275    “Quotation Day” means, in relation to any period for which interest is to
be determined, two Business Days before the first day of that period, unless
market practice differs in the Relevant Interbank Market for a currency, in
which case the Quotation Day for that currency will be determined by the
Administrative Agent in accordance with market practice in the Relevant
Interbank Market (and if quotations would normally be given by leading banks in
the Relevant Interbank Market on more than one day, the Quotation Day will be
the last of those days).
276     “Real Property” means, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned or leased by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
277    “Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.
278    “Refinancing Amendment” means an amendment to this Agreement executed by
(a) the applicable Borrower, (b) the Administrative Agent, (c) each Additional
Refinancing Lender and (d) each Lender that agrees to provide any portion of
Refinancing Term Loans, Other Revolving Credit Commitments or Other Revolving
Credit Loans Incurred pursuant thereto, in accordance with ‎Section 2.15.
279    “Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same All-In Yield and, in the case
of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.
280    “Refinancing Term Commitments” means one or more Classes of Term
Commitments hereunder that are established to fund Refinancing Term Loans of the
applicable Refinancing Series hereunder pursuant to a Refinancing Amendment.
281    “Refinancing Term Loans” means one or more Classes of Term Loans
hereunder that result from a Refinancing Amendment.
282     “Register” has the meaning set forth in Section 10.07(d).
283    “Regulation T” means Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
284    “Regulation U” means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
285    “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
286    “Reinvestment End Date” has the meaning set forth in Section 2.05(b)(i).
287    “Rejection Notice” has the meaning specified in Section 2.05(b)(vii).
288    “Related Indemnified Person” of the Administrative Agent, the Security
Trustee, a Lender, an Arranger or a Bookrunner means (a) any controlling Person
or controlled Affiliate of such Person, (b) the respective directors, officers,
or employees of such Person or any of its controlling Persons or controlled
Affiliates and (c) the respective agents or representatives of such Person or
any of its controlling Persons or controlled Affiliates, in the case of this
clause (c), acting on behalf of or at the instructions of such Person,
controlling person or such controlled Affiliate; provided that each reference to
a controlled Affiliate, director, officer or employee in this definition
pertains to a controlled Affiliate, director, officer or employee involved in
the negotiation or syndication of this Agreement and the Facilities.
289    “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
290    “Release” means any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing or migrating in, into, onto or through the
Environment.
291     “Released Guarantor” has the meaning specified in Section 11.09.
292    “Relevant Interbank Market” means the London interbank market or such
other interbank market as may be applicable to any Facility to be drawn in an
Available Currency.
293     “Relevant Territory” means:
(a)    a member state of the European Communities (other than Ireland); or
(b)    to the extent not a member state of the European Communities, a
jurisdiction with which Ireland has entered into a double taxation treaty that
either has the force of law by virtue of section 826(1) of the TCA or which will
have the force of law on completion of the procedures set out in section 826(1)
of the TCA.
294    “Replaced Term Loans” has the meaning specified in Section 10.01.
295    “Replacement Term Loans” has the meaning specified in Section 10.01.
296    “Reportable Event” means any of the events set forth in Section 4043(c)
of ERISA or the regulations issued thereunder, other than events for which the
otherwise applicable notice period has been waived by regulation or otherwise by
the PBGC.
297    “Repricing Transaction” means (a) any substantially concurrent
prepayment, repayment, refinancing, substitution or replacement of all or a
portion of the Term B-5 Loans with the proceeds of, or any conversion of Term
B-5 Loans into, any new or replacement tranche of secured, long-term term loans
that are broadly marketed or syndicated to banks and other institutional
investors, that rank pari passu in right of payment with the Term B-5 Loans,
that are secured on the Collateral on a pari passu basis with the Liens securing
the Term B-5 Loans, and the primary purpose of which is to, and which does,
reduce the All-In Yield applicable to such Term B-5 Loans or (b) any amendment,
amendment and restatement or other modification to this Agreement, the primary
purpose of which is to, and which does, reduce the All-In Yield applicable to
the Term B-5 Loans in lieu of a transaction described in clause (a) above;
provided that any refinancing or repricing of any Term B-5 Loans shall not
constitute a Repricing Transaction if such refinancing or repricing is in
connection with (i) a transaction that would result in a Change of Control, (ii)
an Initial Public Offering, (iii) a dividend recapitalization, (iv) a material
(in the good faith judgment of the Company or a Permitted Affiliate Parent)
acquisition or Investment permitted or not otherwise prohibited under this
Agreement (or, in connection therewith, any related increase in Loans and
Commitments with respect to then-existing Facilities), (v) a material (in the
good faith judgment of the Company or a Permitted Affiliate Parent) disposition
permitted or not otherwise prohibited under this Agreement (or, in connection
therewith, any related increase in Loans and Commitments with respect to
then-existing Facilities). Any determination by the Administrative Agent in
connection with clauses (a) and (b) above shall be conclusive and binding on all
Lenders, and the Administrative Agent shall have no liability to any such Person
with respect to such determination absent bad faith, gross negligence or willful
misconduct.
298    “Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion, as applicable, of Term Loans or Revolving Credit
Loans, a Committed Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.
299    “Required Class Lenders” means, as of any date of determination, with
respect to a Class, Lenders having more than 50% of the sum of (a) the Total
Outstandings under the Facility or Facilities comprising such Class (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations relating to Letters of Credit and Swing Line Loans, as
applicable, as calculated by the Administrative Agent, under the Facility or
Facilities comprising such Class being deemed “held” by such Lender for purposes
of this definition) and (b) the aggregate unused Commitments under the Facility
or Facilities comprising such Class; provided that the unused Commitments of,
and the portion of the Total Outstandings under such Facility or Facilities
held, or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of the Required Class Lenders; provided, further, that
the Loans of any Affiliated Lender shall be excluded for purposes of making a
determination of Required Class Lenders as set forth in Section 10.07(m);
provided, further¸ that any Commitments or Loans in relation to which a
cancellation or prepayment notice (as applicable) has been delivered in
accordance with Section 2.05(a) (to the extent such notice is unconditional and
irrevocable) or Section 2.05(b) (to the extent the applicable Lenders have not
declined the proceeds from such prepayment pursuant to Section 2.05(b)(vii))
shall be excluded for purposes of making a determination of Required Class
Lenders; provided, further, that to the extent that any cancellation or
prepayment is not made on the date specified in a relevant prepayment or
cancellation notice then the requirement to take into account any such
Commitments or Loans under any relevant Facility shall be reinstated with
retroactive effect from the date of delivery of such prepayment or cancellation
notice.
300    “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations relating to Letters of Credit and Swing Line Loans, as calculated by
the Administrative Agent, being deemed “held” by such Lender for purposes of
this definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments; provided that the unused Term Commitment and
unused Revolving Credit Commitment of, and the portion of the Total Outstandings
held, or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders; provided, further, that, the Loans
of any Affiliated Lender shall be excluded for purposes of making a
determination of Required Lenders as set forth in Section 10.07(m); provided,
further¸ that any Commitments or Loans in relation to which a cancellation or
prepayment notice (as applicable) has been delivered in accordance with Section
2.05(a) (to the extent such notice is unconditional and irrevocable) or Section
2.05(b) (to the extent the applicable Lenders have not declined the proceeds
from such prepayment pursuant to Section 2.05(b)(vii)) shall be excluded for
purposes of making a determination of Required Lenders; provided, further, that
to the extent that any cancellation or prepayment is not made on the date
specified in a relevant prepayment or cancellation notice then the requirement
to take into account any such Commitments or Loans under any relevant Facility
shall be reinstated with retroactive effect from the date of delivery of such
prepayment or cancellation notice.
301    “Required Revolving Credit Lenders” means, as of any date of
determination, Revolving Credit Lenders under Revolving Credit Commitments
holding more than 50% of the sum of the (a) Outstanding Amount of all Revolving
Credit Loans, Swing Line Loans and all L/C Obligations (with the aggregate
amount of each Lender’s risk participation (in respect of Letters of Credit) and
funded participation in L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition) under the Initial Revolving
Credit Commitments and (b) aggregate unused Initial Revolving Credit
Commitments; provided that unused Revolving Credit Commitments of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held, or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders; provided, further, that any Revolving Credit Commitments or
Revolving Credit Loans in relation to which a cancellation or prepayment notice
(as applicable) has been delivered in accordance with Section 2.05(a) (to the
extent such notice is unconditional and irrevocable) or Section 2.05(b) (to the
extent the applicable Lenders have not declined the proceeds from such
prepayment pursuant to Section 2.05(b)(vii)) shall be excluded for purposes of
making a determination of Required Revolving Credit Lenders; provided, further,
that to the extent that any cancellation or prepayment is not made on the date
specified in a relevant prepayment or cancellation notice then the requirement
to take into account any such Commitments or Loans under any relevant Facility
shall be reinstated with retroactive effect from the date of delivery of such
prepayment or cancellation notice; provided, further, that any Commitments or
Loans in respect of any Revolving Credit Commitments that are not Financial
Covenant Revolving Credit Commitments shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders .
302     “Responsible Officer” means, with respect to any Person, the chief
executive officer, president, vice president, chief financial officer, chief
operating officer, chief administrative officer, general counsel, general
manager, secretary or assistant secretary, treasurer or assistant treasurer or
other similar officer or Person performing similar functions of such Person
(including pursuant to powers granted to such person under power of attorney).
Any document delivered hereunder that is signed by a Responsible Officer of a
Person shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Person and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Person.
303    “Restricted Group” means the Company, any Permitted Affiliate Parent and
any Subsidiary of the Company or of a Permitted Affiliate Parent (including any
Borrower), together with any Affiliate Subsidiaries from time to time, but in
each case excluding any Unrestricted Subsidiary.
304    “Revolver Extension Request” has the meaning provided in Section 2.16(b).
305    “Revolver Extension Series” has the meaning provided in Section 2.16(b).
306    “Revolving Credit Availability Period” means (a) with respect to the
Class B Revolving Credit Commitments, the period from and including the
Amendment Effective Date to and including the date falling 30 days prior to the
Maturity Date of the Class B Revolving Credit Commitments; (b) with respect to
the Extended Class B Revolving Credit Commitments, the period from and including
the Amendment Effective Date to and including the date falling 30 days prior to
the Maturity Date of the Extended Class B Revolving Credit Commitments; and (c)
with respect to any other Revolving Credit Commitments, the Revolving Credit
Availability Period as defined in the Additional Facility Joinder Agreement, the
Refinancing Amendment or the Extension Amendment applicable to such Revolving
Credit Commitments.
307    “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b) (other than Revolving Credit Loans made
pursuant to Section 2.14).
308    “Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrowers, (b) purchase
participations in L/C Obligations in respect of Letters of Credit and (c)
purchase participations in Swing Line Loans, as applicable, as such commitment
may be (i) reduced from time to time pursuant to Section 2.05 and Section 2.06,
and (ii) established, reduced or increased from time to time pursuant to (A)
assignments by or to such Revolving Credit Lender pursuant to an Assignment and
Assumption, (B) a Refinancing Amendment, (C) an Extension, (D) an Additional
Facility Commitment or (E) an Increase Confirmation, as applicable.  The amount
of each Revolving Credit Lender’s Initial Revolving Credit Commitment is set
forth in Schedule 1.01A and the Register or in the Assignment and Assumption, in
each case, as may be amended pursuant to any Increase Confirmation, Extension
Amendment, Refinancing Amendment or Additional Facility Joinder Agreement
pursuant to which such Lender shall have assumed, increased or decreased its
Revolving Credit Commitments, as the case may be.
309    “Revolving Credit Exposure” means, as to each Revolving Credit Lender, in
respect of any Class of Revolving Credit Commitments, the sum of the amount of
the Outstanding Amount of such Revolving Credit Lender’s Revolving Credit Loans,
the Outstanding Amount of all L/C Obligations of such Revolving Credit Lender
under Alternative Letters of Credit issued by such Revolving Credit Lender and
its Pro Rata Share or other applicable share provided for under this Agreement
of the amount of the L/C Obligations in respect of Letters of Credit and the
Swing Line Obligations, in each case, with respect to such Class of Revolving
Credit Commitment, as calculated by the Administrative Agent, at such time.
310    “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment at such time or, if Revolving Credit Commitments
have terminated, Revolving Credit Exposure.
311    “Revolving Credit Loans” means any loan made pursuant to the Initial
Revolving Credit Commitments, any Additional Revolving Facility, any Other
Revolving Credit Loan or any loan under any Extended Revolving Credit
Commitments, as the context may require.
312    “Revolving Credit Note” means a promissory note of a Borrower payable to
any Revolving Credit Lender or its registered assigns, in substantially the form
of Exhibit C‑2 hereto, evidencing the aggregate Indebtedness of such Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to such Borrower.
313    “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business, and any successor thereto.
314    “Same Day Funds” means immediately available funds.
315    “Sanctioned Country” means, at any time, a country or territory which is
the subject or target of any Sanctions.
316    “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the United States Department of the Treasury, the U.S.
Department of State, the European Union or Her Majesty’s Treasury of the United
Kingdom or (b) any Person resident, ordinarily located in, or organized in or
under the laws of, a Sanctioned Country or controlled (as determined by
applicable Law) by any Person that is a Sanctioned Person.
317    “Sanctions” means economic or financial sanctions or trade embargoes and
any related laws imposed, administered or enforced from time to time by (a) the
U.S. government, including those administered by the Office of Foreign Assets
Control of the United States Department of the Treasury or the U.S. Department
of State, or (b) the European Union or Her Majesty’s Treasury of the United
Kingdom.
318    
319    “Secured Hedge Agreement” means any Interest Rate Agreement, Commodity
Agreement or Currency Agreement permitted under Annex II that is entered into by
and between a Loan Party and any Hedge Bank.
320    “Secured Parties” means, collectively, the Administrative Agent, the
Security Trustee, the Lenders, the Hedge Banks and each co-agent or sub-agent
appointed by the Administrative Agent or the Security Trustee from time to time
pursuant to Section 9.05.
321    “Security Trustee” means The Bank of Nova Scotia (as successor to BNP
Paribas), and any and all successors thereto, in its capacity as security
trustee hereunder and under any Intercreditor Agreements.
322    “Solicited Discount Proration” has the meaning specified in
Section 2.05(a)(v)(D)(3).
323    “Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(1).
324    “Solicited Discounted Prepayment Notice” means a written notice of the
relevant Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(v)(D) substantially in the form of Exhibit N.
325    “Solicited Discounted Prepayment Offer” means the written offer by each
Lender, substantially in the form of Exhibit Q, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
326    “Solicited Discounted Prepayment Response Date” has the meaning specified
in Section 2.05(a)(v)(D)(1).
327     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets (on a going
concern basis) of such Person and its Subsidiaries, on a consolidated basis,
exceeds, on a consolidated basis, their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the property of
such Person and its Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, (c)
such Person and its Subsidiaries, on a consolidated basis, are able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured and (d) such Person and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. The amount
of any contingent liability at any time shall be computed as the amount that
would reasonably be expected to become an actual and matured liability.
328    “SPC” has the meaning specified in Section 10.07(h).
329    “Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(B)(1).
330    “Specified Discount Prepayment Notice” means a written notice of the
applicable Borrower’s Offer of Specified Discount Prepayment made pursuant to
Section 2.05(a)(v)(B) substantially in the form of Exhibit P.
331    “Specified Discount Prepayment Response” means the written response by
each Lender, substantially in the form of Exhibit R, to a Specified Discount
Prepayment Notice.
332    “Specified Discount Prepayment Response Date” has the meaning specified
in Section 2.05(a)(v)(B)(1).
333    “Specified Discount Proration” has the meaning specified in
Section 2.05(a)(v)(B)(3).
334     “Sterling” and “£” means the lawful currency of the United Kingdom.
335    “Submitted Amount” has the meaning specified in Section 2.05(a)(v)(C)(1).
336    “Submitted Discount” has the meaning specified in
Section 2.05(a)(v)(C)(1).
337    “Swap” means any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
338    “Swap Obligation” means, with respect to any person, any obligation to
pay or perform under any Swap.
339    “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
340    “Swing Line Lender” means The Bank of Nova Scotia and any relevant
Participating Revolving Credit Lender that agrees to become a Swing Line Lender
in accordance with Section 2.04(h), in each case, in its capacity as provider of
Swing Line Loans or any successor swing line lender hereunder.
341    “Swing Line Loan” has the meaning specified in Section 2.04(a).
342    “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B hereto.
343    “Swing Line Note” means a promissory note of a Borrower payable to a
Swing Line Lender or its registered assigns, in substantially the form of
Exhibit C‑3 hereto, evidencing the aggregate Indebtedness of such Borrower to
such Swing Line Lender resulting from the applicable Swing Line Loans.
344    “Swing Line Obligations” means, as at any date of determination, the
aggregate Outstanding Amount of all Swing Line Loans.
345    “Swing Line Sublimit” means, (a) with respect to the Class B Revolving
Credit Commitments and the Extended Class B Revolving Credit Commitments,
collectively, an amount equal to the lesser of (i) $3,000,000, or an amount as
may be agreed between a Borrower and the relevant Swing Line Lender as provided
in Section 2.04(h), and (ii) prior to the Maturity Date of the Class B Revolving
Credit Commitments, the aggregate amount of the Participating Revolving Credit
Commitments in respect of the Class B Revolving Credit Commitments and the
Extended Class B Revolving Credit Commitments, collectively, and on and after
the Maturity Date of the Class B Revolving Credit Commitments the aggregate
amount of the Participating Revolving Credit Commitments in respect of the
Extended Class B Revolving Credit Commitments and (b) with respect to any other
Revolving Credit Commitments an amount equal to the lesser of (i) as may be
agreed between a Borrower and the relevant Swing Line Lender as provided in
Section 2.04(h) and (ii) the aggregate amount of the Participating Revolving
Credit Commitments in respect thereof. The Swing Line Sublimit is part of, and
not in addition to, the Participating Revolving Credit Commitments.
346    “Taxes” means all present or future taxes, imposts, duties, deductions,
levies, withholdings (including backup withholding), assessments, fees or other
charges imposed by any Governmental Authority including interest, penalties and
additions to tax.
347    “Tax Credit” means a credit against, relief or remission for, or
repayment of any tax.
348    “Tax Deduction” means a deduction or withholding for or on account of Tax
from a UK Payment, other than (i) a FATCA Deduction or (ii) a deduction or
withholding for or on account of any Bank Levy (or otherwise attributable to, or
arising as a consequence of, a Bank Levy).
349    “Tax Payment” means the increase in a payment made by a Loan Party to a
Finance Party under Section 3.02 or Section 3.03.
350    “TCA” means the Irish Taxes Consolidation Act, 1997 of Ireland.
351    “Telecommunications, Cable and Broadcasting Laws” means all laws,
statutes, regulations and judgments relating to broadcasting or
telecommunications or cable television or broadcasting applicable to, and/or the
business carried on by, any member of the Restricted Group (for the avoidance of
doubt, not including laws, statutes, regulations or judgments relating solely to
consumer credit, data protection or intellectual property).
352    “Term B-5 Availability Period” means the period from and including the
Effective Date (as defined in the Term B-5 Joinder) to and including the date
that is 45 Business Days following the Effective Date (as defined in the Term
B-5 Joinder) or such other date agreed between the Original Co-Borrower and the
Term B-5 Lenders.
353    “Term B-5 Borrowing” means a borrowing consisting of Term B-5 Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term B-5 Lenders pursuant to Section
2.01(a).
354    “Term B-5 Joinder” means the Additional Facility Joinder Agreement
relating to the Term B-5 Loan Commitments to be made available as an Additional
Facility by the Term B-5 Lenders to the Original Co- Borrower.
355    “Term B-5 Lender” means, at any time, any Lender that has a Term B-5 Loan
Commitment or a Term B-5 Loan at such time.
356    “Term B-5 Loan” means the term loans made by the Term B-5 Lenders to any
Borrower pursuant to Section 2.01(a) as such loans may be increased pursuant to
the terms of Section 2.14.
357    “Term B-5 Loan Commitments” means, as to each Term B-5 Lender, its
obligation to make a Term B-5 Loan to any Borrower pursuant to Section 2.01(a)
in an aggregate amount not to exceed the amount set forth opposite such Lender’s
name in the Register or in the Assignment and Assumption pursuant to which such
Term B-5 Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term B-5 Loan Commitments as of the Amendment Effective Date is
$1,510,000,000.
358    “Term B-5 Loan Commitment Termination Date” means the earlier of (a) the
last date of the Term B-5 Availability Period and (b) with respect to any Term
B-5 Loan Commitment that is terminated pursuant to Section 2.06, the termination
date of such Term B-5 Loan Commitment.
359    “Term Borrowing” means a Borrowing of any Term Loans.
360    “Term Commitment” means, as to each Term Lender, its obligation to make
Term Loans to any Borrower hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.05 or Section 2.06 and (b) established,
reduced or increased from time to time pursuant to (i) assignments by or to such
Term Lender pursuant to an Assignment and Assumption, (ii) a Refinancing
Amendment, (iii) an Extension, (iv) an Additional Facility Commitment or (v) an
Increase Confirmation, as applicable. The amount of each Lender’s Term
Commitment is set forth in the Register or in the Assignment and Assumption,
Extension Amendment, Refinancing Amendment or Additional Facility Joinder
Agreement pursuant to which such Lender shall have assumed, increased or
decreased its Term Commitment, as the case may be.
361    “Term Lender” means any Term B-5 Lender or any Lender that commits to
provide any Additional Facility Loan that is a term loan, any Refinancing Term
Loan, or any Extended Term Loan, as the context may require.
362    “Term Loan” means any any Term B-5 Loan, any Additional Facility Loan
that is a term loan, any Refinancing Term Loan or any Extended Term Loan, as the
context may require.
363    “Term Loan Extension Request” has the meaning provided in
Section 2.16(a).
364    “Term Loan Extension Series” has the meaning provided in Section 2.16(a).
365    “Term Note” means a promissory note of a Borrower payable to any Term
Lender or its registered assigns, in substantially the form of Exhibit C-1
hereto evidencing the aggregate Indebtedness of such Borrower to such Term
Lender resulting from the Term Loans made by such Term Lender.
366    “Threshold Amount” means $75,000,000.
367    “Total Additional Facility Commitment” means, in relation to an
Additional Facility, the aggregate for the time being of the Additional Facility
Commitments for that Additional Facility.
368    “Total Term B-5 Loan Commitment” means the sum of Term B-5 Loan
Commitments of all the Term B-5 Lenders.
369     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
370    “Treasury Services Agreement” means any agreement between the Company,
any Permitted Affiliate Parent, any Affiliate Subsidiary or, in each case, any
Subsidiary thereof and any Hedge Bank relating to treasury, depository, credit
card, debit card and cash management services or automated clearinghouse
transfer of funds or any similar services.
371    “Type” means, with respect to a Loan, its character as a Base Rate Loan
or a Eurocurrency Rate Loan.
372    “UK Bank Lender” means, in relation to a payment of interest on a
participation in a Loan, a Lender which is beneficially entitled to that payment
and (a) if the participation in that Loan was made by it, is a Lender which is a
“bank” (as defined for the purposes of section 879 of the ITA in section 991 of
the ITA) and within the charge to United Kingdom corporation tax as regards that
payment or would be within such charge as respects such payment apart from
section 18A of CTA and or (b) if the participation in that Loan was made by a
different person, such person was a “bank” (as defined for the purposes of
section 879 of the ITA in section 991 of the ITA) at the time that Loan was
made, and is a lender which is within the charge to United Kingdom corporation
tax as respect to that payment.
373    “UK Non-Bank Lender” means, in relation to a payment of interest on a
Loan: (a) a Lender which is beneficially entitled to the income in respect of
which that payment is made and is a UK Resident company (such that the payment
is within the category of excepted payments described at section 933 ITA); or
(b) a Lender to which such payment would fall within one of the categories of
excepted payments described at sections 934 to 937 ITA inclusive, where H.M.
Revenue & Customs has not given a direction under section 931 ITA which relates
to that payment of interest on a Loan to such Borrower.
374    “UK Borrower” means the Original Borrower and any Borrower which is
resident in the United Kingdom for tax purposes.
375    “UK Payment” has the meaning provided in Section 3.01(a).
376    “UK Qualifying Lender” means in relation to a payment of interest on a
participation in a Loan, a Lender which is: (a) a UK Bank Lender; (b) a UK
Non-Bank Lender; or (c) a UK Treaty Lender.
377    “UK Resident” means a person who is resident in the United Kingdom for
the purposes of the CTA, and “non-UK Resident” shall be construed accordingly.
378    “UK Treaty Lender” means in relation to a payment of interest on a Loan,
a Lender which is entitled to claim full relief from liability to taxation
otherwise imposed by the United Kingdom on interest under a Double Taxation
Treaty and which does not carry on business in (a) the United Kingdom, or (b)
the Cayman Islands, in either case through a permanent establishment with which
that Lender’s participation in that Loan is effectively connected and, in
relation to any payment of interest on any Loan made by that Lender, the
applicable Borrower has, received notification (or will have received
notification prior to the end of the first Interest Period hereunder) in writing
from H.M. Revenue & Customs authorising such Borrower to pay interest on such
Loans without any Tax Deduction, including where such notification is provided
as a result of the Lender using HMRC DT Treaty Passport Scheme.
379     “Uniform Commercial Code” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York or the Uniform Commercial Code or any successor provision
thereof (or similar code or statute) of another jurisdiction, to the extent it
may be required to apply to any item or items of Collateral.
380    “United States” and “U.S.” mean the United States of America.
381    “United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C) and is in substantially the form of Exhibit G hereto.
382    “Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i)(A).
383    “USA Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56.
384    “VAT” means (a) value added tax as provided for in the Value Added Tax
Act 1994 and any other tax of a similar nature imposed in compliance with the
Council Directive 2006/112/EC on the common system of value added tax as
implemented by a member state of the European Union; and (b) any other tax of a
similar nature, whether imposed in a member state of the European Union in
substitution for, or levied in addition to, such tax referred to in paragraph
(a) above, or imposed elsewhere.
385    “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (a) the sum
of the products of (i) the amount of each then remaining scheduled installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final scheduled maturity, in respect thereof, and (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness; provided that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness, the effects of any
amortization or prepayments made on such Indebtedness prior to the date of such
determination shall be disregarded in making such calculation.
386    “Wider Group” means (a) the Ultimate Parent and its Subsidiaries from
time to time (other than the members of the Restricted Group); and (b) following
consummation of a Parent Joint Venture Transaction, each of the ultimate Holding
Companies of the Parent Joint Venture Holders, the Parent Joint Venture Holders
and the Joint Venture Parents, and in each case, their successors and their
Subsidiaries (other than the members of the Restricted Group).
387    “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
Section 1.02.    Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The term “including” (and its correlatives) means by way of example and
not as a limitation.
(e)    The word “or” is not exclusive.
(f)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(g)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(h)    Any reference to any action, decision or determination to be made by the
Company, any Permitted Affiliate Parent, or any Restricted Subsidiary at its
option (or equivalent) may (unless expressly provided to the contrary in this
Agreement) be made by the Company, such Permitted Affiliate Parent or such
Restricted Subsidiary in its sole discretion acting in good faith.
(i)    The knowledge or awareness or belief of the Company, any Loan Party or
any other member of the Restricted Group shall be limited to the actual
knowledge, awareness or belief (in good faith) of the Board of Directors (or
equivalent body) of the Company, such Loan Party or such member of the
Restricted Group at the relevant time.
(j)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(k)    For purposes of determining compliance with Section 2.14 and any Section
of Annex II at any time, in the event that any Lien, Investment, Incurrence or
prepayment of Indebtedness, Asset Disposition, Restricted Payment, Affiliate
Transaction or Contractual Obligation meets the criteria of one or more than one
of the categories of transactions permitted pursuant to any clause of such
Sections, the Company or any Permitted Affiliate Parent, as applicable, will be
entitled to classify such transaction (or portion thereof) on the date of such
transaction or later reclassify such transaction (or portion thereof) in any
manner that complies with such Sections.
(l)    No personal liability shall attach to any director, officer or employee
of any member of the Wider Group for any representation or statement made by
that member of the Wider Group in a certificate signed by such director, officer
or employee. Each of the Finance Parties agrees that it will not take any
proceedings against any officer, employee, agent, adviser or manager of any
member of the Restricted Group (or any of their respective Affiliates) in
respect of any claim it might have or in respect of any act or omission of any
kind (including gross negligence or wilful misconduct) by that officer,
employee, agent, adviser or manager in relation to any Loan Document.
(a)    To the extent required for the purposes of making any calculation or
determination of the amount of Commitments, Outstanding Amounts or
participations in or under the Facilities, or if any amounts under this
Agreement are expressed in, or computed by reference to, Dollars, such amounts
shall, if they are denominated in another currency other than Dollars, be
converted using the Dollar Equivalent.
Section 1.03.    Accounting Terms.
All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with GAAP, except as otherwise
specifically prescribed herein.
Section 1.04.    Rounding.
Any financial ratios required to be maintained pursuant to this Agreement (or
required to be satisfied in order for a specific action to be permitted under
this Agreement) shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding up if there is no nearest number).
Section 1.05.    References to Agreements, Laws, Etc.
Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by the Loan Documents; and (b) references to
any Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
Section 1.06.    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to New York City time (daylight or standard, as applicable).
Section 1.07.    Timing of Payment of Performance.
When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day.
Section 1.08.    Letters of Credit and Alternative Letters of Credit.
Unless otherwise specified herein, the amount of a Letter of Credit or
Alternative Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit or Alternative Letter
of Credit, as applicable, as calculated by the Administrative Agent, in effect
at such time; provided that with respect to any Letter of Credit or Alternative
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit or Alternative Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit or Alternative Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
Section 1.09.    Cashless Roll.
Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the applicable Borrowers, the Administrative Agent and
such Lender, and any such exchange, continuation or rollover shall be deemed to
comply with any requirement hereunder or under any other Loan Document that any
payment be made “in Dollars” (or the relevant Available Currency), “in
immediately available funds”, “in cash” or any other similar requirements.
Section 1.01.    Permitted Affiliate Parent; Affiliate Subsidiary.
(a)    Any obligation in this Agreement of the Company or any Permitted
Affiliate Parent to cause members of the Restricted Group to comply with any
covenant shall be construed (i) such that the Company or any Permitted Affiliate
Parent shall be required to cause only their respective Subsidiaries that are
members of the Restricted Group to comply with that obligation and (ii) as a
direct obligation of each Affiliate Subsidiary (if applicable).
(b)    To the extent that:
(i)    any representation in this Agreement is stated to be given by the Company
in respect of any member of the Restricted Group; and/or
(ii)    any covenant in this Agreement applies to the Company only or requires
that the Company cause any member of the Restricted Group to comply with any
such covenant,
(x) in the case of a Permitted Affiliate Parent, such representations shall be
given by, or such covenant or other obligation shall be construed as applying to
such Permitted Affiliate Parent, and (y) in the case of an Affiliate Subsidiary,
such representations shall be deemed to be given by, or such covenant or other
obligation shall be construed as applying to such Affiliate Subsidiary.
Section 1.02.    Divisions.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.
ARTICLE II    
THE COMMITMENTS AND CREDIT EXTENSIONS
Section 2.01.    The Loans.
(a)    Term B-5 Loans
(i)    Subject to the terms and conditions set forth herein including Section
1.09, each Term B-5 Lender severally agrees to make to the Original Co-Borrower,
one or more Term B-5 Loans denominated in Dollars from time to time, on any
Business Day during the Term B-5 Availability Period in an aggregate amount not
to exceed (1) for any such Term B-5 Lender, the Available Term B-5 Loan
Commitment of such Term B-5 Lender as of the date of such Borrowing (immediately
prior to giving effect thereto) and (2) in the aggregate, the Total Term B-5
Loan Commitment as of the date of such Borrowing (immediately prior to giving
effect thereto), each such Term B-5 Loan to be funded (or exchanged, continued
or rolled over in accordance with Section 1.09 and as set forth in the Term B-5
Joinder) by each such Term B-5 Lender on a pro rata basis in accordance with the
percentage of the Total Term B-5 Loan Commitment represented by its Term B-5
Loan Commitment.
(ii)    The Term B-5 Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein. The Term B-5 Loans shall have the same terms and shall
be treated as a single class for all purposes, except that interest on the Term
B-5 Loans shall commence to accrue from the applicable funding date thereof.
Amounts borrowed, exchanged, renewed, replaced or refinanced under this Section
2.01(a) and repaid or prepaid may not be reborrowed.
(b)    The Revolving Credit Borrowings.
Subject to the terms and conditions set forth herein, each Revolving Credit
Lender with any Revolving Credit Commitment severally agrees to make Revolving
Credit Loans denominated in one or more Available Currencies pursuant to
Section 2.02 from its applicable Lending Office to the applicable Borrowers,
from time to time, on any Business Day during the applicable Revolving Credit
Availability Period, in an aggregate amount, calculated by the Administrative
Agent, not to exceed at any time outstanding the amount of such Revolving Credit
Lender’s applicable Revolving Credit Commitment; provided that after giving
effect to any Revolving Credit Borrowing, the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Revolving
Credit Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations in respect of Letters
of Credit, plus the Outstanding Amount of all L/C Obligations of such Revolving
Credit Lender under Alternative Letters of Credit issued by such Revolving
Credit Lender, plus such Revolving Credit Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all Swing Line Loans, in each case with respect to such Revolving Credit
Commitment, shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s applicable
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrowers may borrow under this Section 2.01(b), prepay under
Section 2.05, and reborrow under this Section 2.01(b). Revolving Credit Loans
may be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
The borrowing and repayment (except for (i) payments of interest and fees at
different rates on the Class B Revolving Credit Commitments and Extended Class B
Revolving Credit Commitments (and related outstandings), (ii) repayments
required upon the Maturity Date of the Class B Revolving Credit Commitments or
the Maturity Date of the Extended Class B Revolving Credit Commitments and (iii)
repayments made in connection with a permanent repayment and termination of
commitments (in accordance with Section 2.06)) of Class B Revolving Credit Loans
and Extended Class B Revolving Credit Loans after the Amendment Effective Date
shall be made on a pro rata basis with the Class B Revolving Credit Loans and
Extended Class B Revolving Credit Loans, as applicable.
Section 2.02.    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each Additional
Facility Borrowing, each conversion of Term Loans or Revolving Credit Loans from
one Type to another, and each continuation of Eurocurrency Rate Loans shall be
made upon the irrevocable notice of the relevant Borrower, to the Administrative
Agent (provided that, subject to the payment when due of any amounts owing as a
result thereof pursuant to Section 3.10, the notice in connection with any
acquisition or Investment permitted under this Agreement or other transaction
permitted under this Agreement, may be conditioned on the closing of such
transaction), which may be given by telephone or Committed Loan Notice; provided
that each telephonic notice by a Borrower pursuant to this Section 2.02(a) must
be confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of such Borrower. Each such notice must be received by the
Administrative Agent not later than (1) 1:00 p.m. two Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Loans from one Type to another, and (2) 1:00 p.m. on the
requested date of any Borrowing of Base Rate Loans; provided that the notice
referred to in Section 2.02(a)(1) may be delivered no later than one Business
Day prior to the requested date of the Borrowing in the case of the initial
Revolving Credit Borrowing and the initial Term B-5 Borrowing. Except as
provided in Sections 2.15 or 2.16, or as otherwise specified in an Additional
Facility Joinder Agreement in relation to any Additional Facility, each
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans shall be
in a minimum principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof. Except as provided in Section 2.03(c), 2.04(b), 2.15 or 2.16, or
as otherwise specified in an Additional Facility Joinder Agreement in relation
to any Additional Facility, each Borrowing of or conversion to Base Rate Loans
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Each Committed Loan Notice shall specify (i) whether
the requesting Borrower is requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) if applicable, the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, (vi) the
currency in which the Loans to be borrowed, continued or converted are to be
denominated and (vii) wire instructions of the account(s) to which funds are to
be disbursed (it being understood, for the avoidance of doubt, that the amount
to be disbursed to any particular account may be less than the minimum or
multiple limitations set forth above so long as the aggregate amount to be
disbursed to all such accounts pursuant to such Borrowing meets such minimums
and multiples). The currency specified in a Committed Loan Notice for an
Additional Facility must be an Available Currency. If, (A) with respect to any
Eurocurrency Rate Loans denominated in Dollars, a Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans and
(B) with respect to any Eurocurrency Rate Loans denominated in any Available
Currency (other than Dollars), a Borrower fails to specify a Type of Loan in a
Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Eurocurrency Rate Loans with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans or Eurocurrency Rate Loans shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If a Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. If no currency is specified, the
requested Borrowing shall be in Dollars. For the avoidance of doubt, (x) Base
Rate Loans must be denominated in Dollars and (y) Eurocurrency Rate Loans must
be denominated in an Available Currency for which the applicable LIBOR is
available at such time.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by a
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than the later of 12:00
noon on the Business Day specified in the applicable Committed Loan Notice and
one hour after written notice of such Borrowing is delivered by the
Administrative Agent to such Lender; provided that such funds may be made
available at such earlier time as may be agreed among the relevant Lenders, the
relevant Borrower and the Administrative Agent for the purposes of the relevant
transactions. The Administrative Agent shall make all funds so received
available to the relevant Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account(s) of the relevant
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) the wire transfer of such funds, in each case in accordance with
instructions provided by the relevant Borrower to (and reasonably acceptable to)
the Administrative Agent; provided that if there are Swing Line Loans or L/C
Borrowings outstanding on the date the Committed Loan Notice with respect to a
Borrowing under any Class of Revolving Credit Commitments is given by the
relevant Borrower, then the proceeds of such Borrowing shall be applied, first,
to the payment in full of any such L/C Borrowing, second, to the payment in full
of any such Swing Line Loans, and third, to the relevant Borrower as provided
above.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the relevant Borrower pays the amount due, if any,
under Section 3.10 in connection therewith. During the occurrence and
continuation of an Event of Default, the Administrative Agent or the Required
Lenders may require by notice to the Borrowers that no Loans denominated in
Dollars may be converted to or continued as Eurocurrency Rate Loans and Loans
denominated in an Available Currency other than Dollars may only be continued as
Eurocurrency Rate Loans with an Interest Period of one month.
(d)    The Administrative Agent shall promptly notify the relevant Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the relevant Borrower and
the Lenders of any change in the Administrative Agent’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to another, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than ten Interest Periods in effect
unless otherwise agreed between the relevant Borrower and the Administrative
Agent; provided that, after the establishment of any new Class of Loans pursuant
to an Additional Facility Joinder Agreement, a Refinancing Amendment or
Extension Amendment, the number of Interest Periods otherwise permitted by this
Section 2.02(e) shall increase by three Interest Periods for each applicable
Class so established.
(f)    The failure of any Lender to make a Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make a Loan to be made by
such other Lender on the date of any Borrowing.
(g)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of such Borrowing, the Administrative Agent
may assume that such Lender has made such Pro Rata Share or other applicable
share provided for under this Agreement available to the Administrative Agent on
the date of such Borrowing in accordance with Section 2.02(b), and the
Administrative Agent may, in reliance upon such assumption, make available to
the relevant Borrower on such date a corresponding amount. If the Administrative
Agent shall have so made funds available, then, to the extent that such Lender
shall not have made such portion available to the Administrative Agent, each of
such Lender and the relevant Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the relevant Borrower until the date such amount is repaid to the Administrative
Agent at (i) in the case of the relevant Borrower, the interest rate applicable
at the time to the Loans comprising such Borrowing and (ii) in the case of such
Lender, the Overnight Rate, plus any administrative, processing, or similar fees
customarily charged by the Administrative Agent in accordance with the
foregoing. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts owing under this Section 2.02(g) shall be conclusive
in the absence of manifest error. If the relevant Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the relevant Borrower
the amount of such interest paid by the relevant Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid (excluding the amount of any interest which may
have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the relevant
Borrower shall be without prejudice to any claim the relevant Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(h)    Upon receipt of a Committed Loan Notice for an Additional Facility, the
Administrative Agent shall promptly notify each Additional Facility Lender of
the aggregate amount of the Additional Facility Borrowing and of the amount of
such Additional Facility Lender’s Pro Rata Share thereof, which shall be based
on their respective Additional Facility Commitment. Each Additional Facility
Lender will make the amount of its Pro Rata Share of the Additional Facility
Borrowing available to the Administrative Agent for the account of the relevant
Borrower at the New York office of the Administrative Agent specified on
Schedule 10.02 prior to the time specified in the relevant Additional Facility
Joinder Agreement, in funds immediately available to the Administrative Agent.
(i)    No more than one Committed Loan Notice may be made under each Additional
Facility unless an Additional Facility Joinder Agreement specifies otherwise, in
which case the maximum number of requests for Additional Facility Loans under
that Additional Facility will be as set out in that Additional Facility Joinder
Agreement.
(j)    Unless the Administrative Agent agrees otherwise, or unless otherwise
agreed in the Additional Facility Joinder Agreement, no more than five
Additional Facility Loans may be outstanding at any one time under each
Additional Facility (other than Additional Facilities that are Revolving Credit
Loans).
Section 2.03.    Letters of Credit and Alternative Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from and including the Amendment Effective Date until the Letter of
Credit Expiration Date, to issue Letters of Credit, at sight denominated in an
Available Currency for the account of a Loan Party (provided that any Letter of
Credit may be for the benefit of any Subsidiary of a Loan Party and may be
issued for the joint and several account of a Loan Party and/or any of their
Subsidiaries, in each case to the extent otherwise permitted by this Agreement)
and to amend or renew Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (2) to honor drafts under the Letters of Credit and
(B) the Participating Revolving Credit Lenders severally agree to participate in
Letters of Credit (but shall not, for the avoidance of doubt, participate in
Alternative Letters of Credit) issued pursuant to this Section 2.03; provided
that no L/C Issuer shall be obligated to make any L/C Credit Extension with
respect to any Letter of Credit, and no Lender shall be obligated to participate
in any Letter of Credit, if as of the date of such L/C Credit Extension, (x) the
Revolving Credit Exposure of any Participating Revolving Credit Lender would
exceed such Lender’s Participating Revolving Credit Commitment or (y) the
Outstanding Amount of the L/C Obligations in respect of Letters of Credit would
exceed the applicable Letter of Credit Sublimit. Within the foregoing limits,
and subject to the terms and conditions hereof, a Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly a Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
(i)    Subject to the terms and conditions set forth herein, each Alternative
L/C Issuer (or an Affiliate of such an Alternative L/C Issuer) may, in its
discretion, upon request of a Borrower, (A) from time to time on any Business
Day during the period from and including the Amendment Effective Date until the
Letter of Credit Expiration Date, agree to issue Alternative Letters of Credit
on a bilateral basis to a Borrower at sight denominated in an Available Currency
for the account of a Loan Party (provided that any Alternative Letter of Credit
may be for the benefit of any Subsidiary of a Loan Party or may be issued for
the joint and several account of a Loan Party and/or any of their Subsidiaries,
in each case to the extent otherwise permitted by this Agreement) and to amend
or renew Alternative Letters of Credit previously issued by it, in accordance
with Section 2.03(b), and (B) honor drafts under the Alternative Letters of
Credit; provided that no Alternative L/C Issuer shall be obligated to make any
L/C Credit Extension with respect to any Alternative Letter of Credit if, as of
the date of such L/C Credit Extension, the Revolving Credit Exposure of that
Alternative L/C Issuer would exceed such Alternative L/C Issuer’s Revolving
Credit Commitment. Within the foregoing limits, and subject to the terms and
conditions hereof, a Borrower’s ability to obtain Alternative Letters of Credit
shall be fully revolving, and accordingly a Borrower may, during the foregoing
period, obtain Alternative Letters of Credit to replace Alternative Letters of
Credit that have expired or that have been drawn upon and reimbursed.
(ii)    No L/C Issuer or Alternative L/C Issuer shall be under any obligation to
issue any Letter of Credit or Alternative Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer or Alternative
L/C Issuer from issuing such Letter of Credit or Alternative Letter of Credit,
or any Law applicable to such L/C Issuer or Alternative L/C Issuer or any
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer or Alternative L/C Issuer shall
prohibit, or direct that such L/C Issuer or Alternative L/C Issuer refrain from,
the issuance of letters of credit generally or such Letter of Credit or
Alternative Letter of Credit in particular or shall impose upon such L/C Issuer
or Alternative L/C Issuer with respect to such Letter of Credit or Alternative
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer or Alternative L/C Issuer is not otherwise compensated hereunder) not
in effect on the Amendment Effective Date, or shall impose upon such L/C Issuer
or Alternative L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Amendment Effective Date (for which such L/C Issuer or
Alternative L/C Issuer is not otherwise compensated hereunder);
(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit or Alternative Letter of Credit would occur more than 12 months after
the date of issuance or last renewal, unless (1) each Appropriate Lender has
approved of such expiration date or (2) the Outstanding Amount of L/C
Obligations in respect of such requested Letter of Credit or Alternative Letter
of Credit has been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to such L/C Issuer or Alternative L/C Issuer, as
applicable;
(C)    the expiry date of such requested Letter of Credit or Alternative Letter
of Credit would occur after the Letter of Credit Expiration Date, unless (1)
each Appropriate Lender has approved such expiry date or (2) the Outstanding
Amount of L/C Obligations in respect of such requested Letter of Credit or
Alternative Letter of Credit has been Cash Collateralized or back-stopped by a
letter of credit reasonably satisfactory to such L/C Issuer or Alternative L/C
Issuer, as applicable, and the Administrative Agent;
(D)    the issuance of such Letter of Credit or Alternative Letter of Credit
would violate any policies of the L/C Issuer or Alternative L/C Issuer, as
applicable, applicable to letters of credit generally;
(E)    with respect to any Letter of Credit, any Participating Revolving Credit
Lender is at that time a Defaulting Lender, unless such L/C Issuer has entered
into arrangements reasonably satisfactory to it and the relevant Borrower to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.17(a)(iv)) with respect to the participation in Letters of
Credit by such Defaulting Lender, including by Cash Collateralizing such
Defaulting Lender’s Pro Rata Share of the L/C Obligations in respect of such
Letter of Credit; or
(F)    such Letter of Credit or Alternative Letter of Credit is denominated in a
currency other than an Available Currency applicable to the Class of Commitments
under which such Letter of Credit or Alternative Letter of Credit is issued.
(iii)    No L/C Issuer or Alternative L/C Issuer shall be under any obligation
to amend any Letter of Credit or Alternative Letter of Credit if (A) such L/C
Issuer or Alternative L/C Issuer would have no obligation at such time to issue
such Letter of Credit or Alternative Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit or Alternative
Letter of Credit does not accept the proposed amendment to such Letter of Credit
or Alternative Letter of Credit. Notwithstanding anything herein to the
contrary, the expiry date of any Letter of Credit or Alternative Letter of
Credit denominated in a currency other than an Available Currency must be
approved by the relevant L/C Issuer or Alternative L/C Issuer in its sole
discretion even if it is less than 12 months after the date of issuance or last
renewal and any Auto-Extension Letter of Credit denominated in a currency other
than an Available Currency shall be issued only at the sole discretion of the
relevant L/C Issuer or Alternative L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit and
Alternative Letters of Credit; Auto-Extension Letters of Credit.
(i)    Each Letter of Credit or Alternative Letter of Credit shall be issued or
amended, as the case may be, upon the request of the relevant Borrower,
delivered to an L/C Issuer or Alternative L/C Issuer, as applicable (with a copy
to the Administrative Agent), in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the relevant
Borrower. Such Letter of Credit Application must be received by the relevant L/C
Issuer or Alternative L/C Issuer, as applicable, and the Administrative Agent
not later than 12:30 p.m. at least one Business Day prior to the proposed
issuance date or date of amendment, as the case may be, or, in each case, such
later date and time as the relevant L/C Issuer or Alternative L/C Issuer, as
applicable, may agree in a particular instance in its sole discretion. In the
case of a request for an initial issuance of a Letter of Credit or Alternative
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer or Alternative L/C
Issuer, as applicable: (A) in respect of each Letter of Credit and Alternative
Letter of Credit, the relevant Class of Revolving Credit Commitments, (B) the
proposed issuance date of the requested Letter of Credit or Alternative Letter
of Credit (which shall be a Business Day); (C) the amount thereof; (D) the
expiry date thereof; (E) the name and address of the beneficiary thereof; (F)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (G) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (H) the Available Currency in
which the requested Letter of Credit or Alternative Letter of Credit is to be
issued will be denominated; and (I) such other matters as the relevant L/C
Issuer or Alternative L/C Issuer, as applicable, may reasonably request. In the
case of a request for an amendment of any outstanding Letter of Credit or
Alternative Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the relevant L/C Issuer or
Alternative L/C Issuer, as applicable, (1) the Letter of Credit or Alternative
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the relevant L/C Issuer or Alternative L/C Issuer, as
applicable, may reasonably request.
(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer or Alternative L/C Issuer, as applicable, will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit Application from the relevant
Borrower, and, if not, such L/C Issuer or Alternative L/C Issuer, as applicable,
will provide the Administrative Agent with a copy thereof. Upon receipt by the
relevant L/C Issuer or Alternative L/C Issuer, as applicable, of confirmation
from the Administrative Agent that the requested issuance or amendment is
permitted in accordance with the terms hereof, then, subject to the terms and
conditions hereof, such L/C Issuer or, with respect to an Alternative Letter of
Credit, such Alternative L/C Issuer, on the requested date, shall issue a Letter
of Credit or Alternative Letter of Credit for the account of that Loan Party
(and, if applicable, any of its Subsidiaries) or enter into the applicable
amendment, as the case may be. With respect to the issuance of any Letter of
Credit, (but not, for the avoidance of doubt, any Alternative Letter of Credit),
immediately upon such issuance, each Participating Revolving Credit Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the relevant L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of (A) such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement and (B) the stated amount of
such Letter of Credit.
(iii)    If a Borrower so requests in any Letter of Credit Application, the
relevant L/C Issuer shall, and an Alternative L/C Issuer may, agree to issue a
Letter of Credit or Alternative Letter of Credit, as applicable, that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must (or, in the case of
any Alternative Letter of Credit, may) permit the relevant L/C Issuer or
Alternative L/C Issuer, as applicable, to prevent any such extension at least
once in each 12 month period (commencing with the date of issuance of such
Letter of Credit or Alternative Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-extension Notice Date”) in
each such 12 month period to be agreed upon at the time such Letter of Credit or
Alternative Letter of Credit is issued. Unless otherwise directed by the
relevant L/C Issuer or Alternative L/C Issuer, as applicable, the relevant
Borrower shall not be required to make a specific request to the relevant L/C
Issuer or Alternative L/C Issuer, as applicable, for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the relevant L/C Issuer or Alternative L/C
Issuer, as applicable, to permit the extension of such Letter of Credit or
Alternative Letter of Credit at any time to an expiry date that is, unless the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit or Alternative Letter of Credit has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to the relevant L/C
Issuer or Alternative L/C Issuer, as applicable, not later than the Letter of
Credit Expiration Date; provided that the relevant L/C Issuer or Alternative L/C
Issuer, as applicable, shall not permit any such extension if (A) the relevant
L/C Issuer or Alternative L/C Issuer, as applicable, has determined that it
would have no obligation at such time to issue such Letter of Credit or
Alternative Letter of Credit in its extended form under the terms hereof (by
reason of the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-extension Notice Date from the
Administrative Agent, any Participating Revolving Credit Lender (with respect to
any Letter of Credit only, and not with respect to any Alternative Letter of
Credit) or the relevant Borrower that one or more of the applicable conditions
specified in Section 4.03 is not then satisfied.
(iv)    Promptly after issuance of any Letter of Credit or Alternative Letter of
Credit or any amendment to a Letter of Credit or Alternative Letter of Credit,
the relevant L/C Issuer or Alternative L/C Issuer, as applicable, will also
deliver to the relevant Borrower and the Administrative Agent a true and
complete copy of such Letter of Credit or Alternative Letter of Credit or
amendment thereof.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    With respect to any Letter of Credit:
(A)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the relevant Borrower and the Administrative Agent thereof. Not later
than 12:00 noon on the second Business Day following any payment by an L/C
Issuer under a Letter of Credit with notice to that Borrower (each such date, an
“Honor Date”), that Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in Dollars
(it being understood that in the case of a Letter of Credit denominated in an
Available Currency other than Dollars, the amount of such Letter of Credit shall
be determined by taking the Dollar Equivalent, calculated by the Administrative
Agent, of such Letter of Credit); provided that if such reimbursement is not
made on the date of drawing, such Borrower shall pay interest to the relevant
L/C Issuer on such amount at the rate applicable to Base Rate Loans (in the case
of a Letter of Credit denominated in Dollars) or Eurocurrency Rate Loans with an
Interest Period of one month (in the case of a Letter of Credit denominated in
an Available Currency other than Dollars) under the applicable Participating
Revolving Credit Commitments (without duplication of interest payable on L/C
Borrowings). The L/C Issuer shall notify the applicable Borrower of the Dollar
Equivalent amount of the drawing promptly following the determination or
revaluation thereof. If that Borrower fails to so reimburse such L/C Issuer by
such time, the Administrative Agent shall promptly notify each Appropriate
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the Dollar Equivalent, calculated by the Administrative Agent,
thereof in the case of an Available Currency other than Dollars) (the
“Unreimbursed Amount”), and the amount of such Appropriate Lender’s Pro Rata
Share or other applicable share provided for under this Agreement thereof. In
such event, (x) in the case of an Unreimbursed Amount denominated in Dollars,
such Borrower shall be deemed to have requested a Revolving Credit Borrowing of
Base Rate Loans and (y) in the case of an Unreimbursed Amount denominated in an
Available Currency (other than Dollars), such Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Eurocurrency Rate Loans with an
Interest Period of one month, in each case, under the Participating Revolving
Credit Commitments to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Participating Revolving Credit
Commitments of the Appropriate Lenders and the conditions set forth in Section
4.03 (other than the delivery of a Committed Loan Notice). Any notice given by
an L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)(A)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(B)    Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i)(A) make funds available to
the Administrative Agent for the account of the relevant L/C Issuer in the
Available Currency applicable to the Class of Commitments under which such
Letter of Credit is issued, at the Administrative Agent’s Office for payments in
an amount equal to its Pro Rata Share or other applicable share provided for
under this Agreement of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent whereupon,
subject to the provisions of Section 2.03(c)(i)(C), each Appropriate Lender that
so makes funds available shall be deemed to have made, in the case of an
Unreimbursed Amount denominated in Dollars, a Base Rate Loan, and, in the case
of an Unreimbursed Amount denominated in an Available Currency (other than
Dollars), a Eurocurrency Rate Loan with an Interest Period of one month, under
the Participating Revolving Credit Commitments to a Borrower in such amount. The
Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.
(C)    With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing because the conditions set forth in Section 4.03
cannot be satisfied or for any other reason, the relevant Borrower shall be
deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
Dollar Equivalent of the Unreimbursed Amount that is not so refinanced, which
L/C Borrowing shall be due and payable on demand (together with interest) and
shall bear interest at the Default Rate. In such event, each Appropriate
Lender’s payment to the Administrative Agent for the account of the relevant L/C
Issuer pursuant to Section 2.03(c)(i)(B) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
(D)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c)(i) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.
(E)    Each Participating Revolving Credit Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c)(i), shall be absolute
and unconditional and shall not be affected by any circumstance, including: (1)
any setoff, counterclaim, recoupment, defense or other right which such Lender
may have against the relevant L/C Issuer, any Borrower or any other Person for
any reason whatsoever; (2) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article IV; (3) any adverse change in the condition (financial or otherwise)
of the Loan Parties; (4) any breach of this Agreement or any other Loan Document
by any Borrower, any other Loan Party or any other L/C Issuer; or (5) any other
circumstance, occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Participating Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c)(i) is
subject to the conditions set forth in Section 4.03 (other than delivery by the
relevant Borrower of a Committed Loan Notice). No such making of an L/C Advance
shall relieve or otherwise impair the obligation of the relevant Borrower to
reimburse the relevant L/C Issuer for the amount of any payment made by such L/C
Issuer under any Letter of Credit, together with interest as provided herein.
(F)    If any Participating Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c)(i) by the time specified in Section 2.03(c)(i)(B), such L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. A certificate of the
relevant L/C Issuer submitted to any Participating Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(i)(F) shall be conclusive absent manifest error.
(ii)    With respect to any Alternative Letter of Credit:
(A)    Upon receipt from the beneficiary of any Alternative Letter of Credit of
any notice of a drawing under such Alternative Letter of Credit, the relevant
Alternative L/C Issuer shall notify promptly the relevant Borrower and the
Administrative Agent thereof. Not later than 12:00 noon on the second Business
Day following any payment by an Alternative L/C Issuer under an Alternative
Letter of Credit with notice to that Borrower, that Borrower shall reimburse
such Alternative L/C Issuer through the Administrative Agent in an amount equal
to the amount of such drawing in Dollars (it being understood that in the case
of an Alternative Letter of Credit denominated in an Available Currency other
than Dollars, the amount of such Alternative Letter of Credit shall be
determined by taking the Dollar Equivalent, calculated by the Administrative
Agent, of such Alternative Letter of Credit); provided that if such
reimbursement is not made on the date of drawing, such Borrower shall pay
interest to the relevant Alternative L/C Issuer on such amount at the rate
applicable to Base Rate Loans (in the case of a Letter of Credit denominated in
Dollars) or Eurocurrency Rate Loans with an Interest Period of one month (in the
case of a Letter of Credit denominated in an Available Currency other than
Dollars) under the applicable Revolving Credit Commitments (without duplication
of interest payable on Alternative L/C Borrowings). The Alternative L/C Issuer
shall notify the applicable Borrower of the Dollar Equivalent amount of the
drawing promptly following the determination or revaluation thereof (such
amount, the “Drawn Amount”). Any notice given by an Alternative L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(ii)(A) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(B)    A Borrower may elect to fund all or part of any Drawn Amount by way of a
Revolving Credit Borrowing. For the purposes of any such Revolving Credit
Borrowing, (1) such Borrower shall, at the same time as it delivers a Request
for Credit Extension in respect thereof, notify the Administrative Agent that
the Revolving Credit Borrowing is for the purpose of funding the applicable
Borrower’s reimbursement obligations in respect of such Drawn Amount, and (2)
for purposes of calculating the Pro Rata Share of the Revolving Credit Lender
that has issued the Alternative Letter of Credit under which such Drawn Amount
is payable, the participation of such Revolving Credit Lender in such
Alternative Letter of Credit shall not be deducted from such Revolving Credit
Lender’s Revolving Credit Commitment under such Facility and such Revolving
Credit Lender’s Pro Rata Share of such Revolving Credit Borrowing under such
Facility shall be treated as if applied in or towards repayment of the Drawn
Amount so that such Revolving Credit Lender will not be required to make a cash
payment under Section 2.12 in respect of its participation in the relevant
Revolving Credit Borrowing under such Facility to the extent such Revolving
Credit Borrowing is in an amount not exceeding such Drawn Amount.
(d)    Repayment of Participations in respect of Letters of Credit.
(i)    If, at any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Participating Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c)(i), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the relevant Borrower or any other Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share or other applicable share provided for under this Agreement
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s L/C Advance was outstanding) in
the Dollar Equivalent received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i)(A) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.
(e)    Obligations Absolute. The obligation of any Borrower to reimburse the
relevant L/C Issuer or Alternative L/C Issuer, as applicable, for each drawing
under each Letter of Credit or Alternative Letter of Credit issued by it and to
repay each L/C Borrowing or Alternative L/C Borrowing, as applicable, shall be
absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:
(i)    any lack of validity or enforceability of such Letter of Credit or
Alternative Letter of Credit, this Agreement, or any other agreement or
instrument relating thereto;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit or Alternative Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
relevant L/C Issuer or Alternative L/C Issuer, as applicable, or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or Alternative Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit or Alternative Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect, or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit or Alternative Letter of Credit;
(iv)    any payment by the relevant L/C Issuer or Alternative L/C Issuer, as
applicable, under such Letter of Credit or Alternative Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit or Alternative Letter of Credit, or any payment
made by the relevant L/C Issuer or Alternative L/C Issuer, as applicable, under
such Letter of Credit or Alternative Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit or Alternative Letter of
Credit, including any arising in connection with any proceeding under any Debtor
Relief Law;
(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit or Alternative Letter of Credit; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;
provided that the foregoing shall not excuse any L/C Issuer or Alternative L/C
Issuer from liability to each Borrower to the extent of any direct damages (as
opposed to consequential, punitive, special or exemplary damages, claims in
respect of which are waived by each Borrower to the extent permitted by
applicable Law) suffered by each Borrower that are caused by such L/C Issuer’s
or Alternative L/C Issuer’s gross negligence, bad faith or wilful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction when determining whether drafts and other documents presented under
a Letter of Credit or Alternative Letter of Credit comply with the terms
thereof.
(f)    Role of L/C Issuers and Alternative L/C Issuers. Each Lender and each
Borrower agrees that, in paying any drawing under a Letter of Credit or
Alternative Letter of Credit, the relevant L/C Issuer or Alternative L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by the Letter of Credit or
Alternative Letter of Credit) or to ascertain or inquire as to the validity or
accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers or Alternative L/C
Issuers, as applicable, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of any L/C Issuer or Alternative L/C
Issuer, as applicable, shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Lenders holding a majority of the Participating Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or wilful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit, Alternative Letter of Credit or
Letter of Credit Application. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit or Alternative Letter of Credit; provided that this assumption
is not intended to, and shall not, preclude a Borrower from pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement. None of the L/C Issuers or Alternative L/C Issuers,
as applicable, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer or Alternative L/C
Issuer, as applicable, shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.03(e); provided that anything
in such clauses to the contrary notwithstanding, a Borrower may have a claim
against an L/C Issuer or Alternative L/C Issuer, as applicable, and such L/C
Issuer or Alternative L/C Issuer, as applicable, may be liable to that Borrower,
to the extent, but only to the extent, of any direct, as opposed to
consequential, punitive or exemplary, damages suffered by that Borrower which
that Borrower proves were caused by such L/C Issuer’s or Alternative L/C
Issuer’s wilful misconduct, bad faith or gross negligence or such L/C Issuer’s
or Alternative L/C Issuer’s wilful, bad faith or grossly negligent failure to
pay under any Letter of Credit or Alternative Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit or
Alternative Letter of Credit, in each case as determined in a final and
non-appealable judgment by a court of competent jurisdiction. In furtherance and
not in limitation of the foregoing, each L/C Issuer and Alternative L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer or Alternative L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or Alternative
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
(g)    Cash Collateral. (i) If, as of any Letter of Credit Expiration Date, any
applicable Letter of Credit or Alternative Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, (ii) if, with respect to
any Letter of Credit (but not with respect to any Alternative Letter of Credit)
any Event of Default occurs and is continuing and the Administrative Agent or
the Lenders holding a majority of the Participating Revolving Credit
Commitments, as applicable, require the relevant Borrower or any other Borrower
to Cash Collateralize the applicable L/C Obligations pursuant to Section 8.02,
(iii) if, with respect to any Alternative Letter of Credit, any Event of Default
occurs and is continuing and the relevant Alternative L/C Issuer requires the
relevant Borrower or any other Borrower to Cash Collateralize the applicable L/C
Obligations pursuant to Section 8.02, or (iv) if an Event of Default set forth
under Section 8.01(f) occurs and is continuing, the applicable Borrower shall
Cash Collateralize the then Outstanding Amount of all of its (or, in the case of
clause (i), the applicable) L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such Event of Default or the
applicable Letter of Credit Expiration Date, as the case may be), and shall do
so not later than 2:00 p.m. on (1) in the case of the immediately preceding
clause (i) or (ii), (x) the Business Day that a Borrower receives notice
thereof, if such notice is received on such day prior to 12:00 noon or (y) if
clause (x) above does not apply, the Business Day immediately following the day
that a Borrower receives such notice and (2) in the case of the immediately
preceding clause (iv), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, an
L/C Issuer or a Swing Line Lender, the applicable Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer or Alternative L/C Issuer, as
applicable, and (with respect to any Letter of Credit) the Participating
Revolving Credit Lenders, as collateral for the relevant L/C Obligations, cash
or deposit account balances or, if the Administrative Agent and each applicable
L/C Issuer or Alternative L/C Issuer, as applicable, shall agree, in their sole
discretion, other credit support, in each case (“Cash Collateral”) pursuant to
documentation in form, amount and substance reasonably satisfactory to the
Administrative Agent and the relevant L/C Issuer or Alternative L/C Issuer, as
applicable (which documents are hereby consented to by the Appropriate Lenders).
Each Borrower hereby grants to the Administrative Agent, for the benefit of the
L/C Issuers and the Alternative L/C Issuers and (with respect to any Letter of
Credit) the Participating Revolving Credit Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents.
If at any time the Administrative Agent determines that any funds held as Cash
Collateral are expressly subject to any right or claim of any Person other than
the Administrative Agent (on behalf of the Secured Parties) or that the total
amount of such funds is less than the aggregate Outstanding Amount of all
relevant L/C Obligations, a Borrower will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the deposit accounts at the Administrative Agent as
aforesaid, an amount equal to the excess of (a) such aggregate Outstanding
Amount over (b) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent reasonably determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit or Alternative
Letter of Credit for which funds are on deposit as Cash Collateral, such funds
shall be applied, to the extent permitted under applicable Law, to reimburse the
relevant L/C Issuer or Alternative L/C Issuer, as applicable. To the extent the
amount of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the relevant Borrower. To the extent any Event
of Default giving rise to the requirement to Cash Collateralize any Letter of
Credit or Alternative Letter of Credit pursuant to this Section 2.03(g) is cured
or otherwise waived, then so long as no other Event of Default has occurred and
is continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit or Alternative Letter of Credit shall be refunded to the relevant
Borrower. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and/or other
obligations secured thereby, the applicable Borrower or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. In addition, the Administrative Agent may request at
any time and from time to time after the initial deposit of Cash Collateral that
additional Cash Collateral be provided by the applicable Borrower in order to
protect against the results of exchange rate fluctuations with respect to
Letters of Credit or Alternative Letters of Credit denominated in currencies
other than Dollars.
(h)    Letter of Credit and Alternative Letter of Credit Fees.
(i)    With respect to any Letter of Credit, the applicable Borrower shall pay
to the Administrative Agent for the account of each Participating Revolving
Credit Lender in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Rate times the
daily stated maximum amount then available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided that any Letter of Credit fees otherwise
payable for the account of a Defaulting Lender with respect to any Letter of
Credit as to which such Defaulting Lender has not provided Cash Collateral
satisfactory to the relevant L/C Issuer pursuant to this Section 2.03 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Pro Rata Shares
allocable to such Letter of Credit pursuant to Section 2.17(a)(iv), with the
balance of such fee, if any, payable to the relevant L/C Issuer for its own
account. Such Letter of Credit fees shall be computed on a quarterly basis in
arrears. Such Letter of Credit fees shall be due and payable in the Available
Currency in which the applicable Letter of Credit is denominated on the last
Business Day of each of March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
applicable Letter of Credit Expiration Date and thereafter on demand. If there
is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(ii)    With respect to any Alternative Letter of Credit, the applicable
Borrower shall pay directly to the applicable Alternative L/C Issuer such fees
as are agreed between the Company and such Alternative L/C Issuer.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. With respect to any Letter of Credit, the applicable Borrower shall pay
directly to each L/C Issuer for its own account a fronting fee with respect to
such Letter of Credit issued by it equal to 0.125% per annum of the stated
maximum Dollar Equivalent amount available to be drawn under such Letter of
Credit (whether or not such amount is then in effect under such Letter of Credit
if such maximum amount increases periodically pursuant to the terms of such
Letter of Credit) or such other fee as agreed between the Company and the L/C
Issuer. Such fronting fees shall be computed on a quarterly basis in arrears.
Such fronting fees shall be due and payable in Dollars on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. In addition, the
applicable Borrower shall pay directly to each L/C Issuer for its own account
with respect to each Letter of Credit the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges shall be due and payable
within ten Business Days of demand and are nonrefundable.
(j)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement or any Letter of Credit Application, in the
event of any conflict between the terms hereof and the terms of any Letter of
Credit Application, the terms hereof shall control.
(k)    Addition of an L/C Issuer or Alternative L/C Issuer. A Revolving Credit
Lender reasonably acceptable to the Company and the Administrative Agent may
become an additional L/C Issuer or Alternative L/C Issuer hereunder pursuant to
a written agreement among the Company, the Administrative Agent and such
Revolving Credit Lender (which agreement shall include the Letter of Credit
Sublimit for any such L/C Issuer). The Administrative Agent shall notify the
Participating Revolving Credit Lenders of any such additional L/C Issuer or
Alternative L/C Issuer.
(l)    [Reserved.]
(m)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date in respect of any Participating Revolving Credit Commitments
occurs prior to the expiry date of any Letter of Credit, then (i) if one or more
other Participating Revolving Credit Commitments are then in effect (or will
automatically be in effect upon such maturity), such Letter of Credit shall
automatically be deemed to have been issued (including for purposes of the
obligations of the Participating Revolving Credit Lenders to purchase
participations therein and to make Revolving Credit Loans and payments in
respect thereof pursuant to Sections 2.03(c) and (d)) under (and ratably
participated in by Participating Revolving Credit Lenders pursuant to) the
non-terminating Participating Revolving Credit Commitments up to an aggregate
amount not to exceed the aggregate principal amount of the unutilized
Participating Revolving Credit Commitments continuing at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i) and unless provisions reasonably satisfactory to the
applicable L/C Issuer for the treatment of such Letter of Credit as a letter of
credit under a successor credit facility have been agreed upon, the Company
shall, on or prior to the applicable Maturity Date, cause all such Letters of
Credit to be replaced and returned to the applicable L/C Issuer undrawn and
marked “cancelled” or to the extent that the Company is unable to so replace and
return any Letter(s) of Credit, such Letter(s) of Credit shall be secured by a
“back to back” letter of credit reasonably satisfactory to the applicable L/C
Issuer or the applicable Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.03(g). Commencing with the Maturity Date of
any Class of Revolving Credit Commitments, unless otherwise set forth herein,
the applicable Letter of Credit Sublimit shall be in an amount agreed solely
with the applicable L/C Issuer.
(n)    Letter of Credit and Alternative Letter of Credit Reports. For so long as
any Letter of Credit or Alternative Letter of Credit issued by an L/C Issuer or
Alternative L/C Issuer, as applicable, is outstanding, such L/C Issuer or
Alternative L/C Issuer, as applicable, shall deliver to the Administrative Agent
on the last Business Day of each calendar month, and on each date that an L/C
Credit Extension occurs with respect to any such Letter of Credit or Alternative
Letter of Credit, a report in the form of Exhibit I, appropriately completed
with the information for every outstanding Letter of Credit or Alternative
Letter of Credit issued by such L/C Issuer or Alternative L/C Issuer, as
applicable.
(o)    Letters of Credit and Alternative Letters of Credit Issued for
Subsidiaries. Notwithstanding that a Letter of Credit or Alternative Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Loan Party (other than the Borrower), a Permitted
Affiliate Parent, an Affiliate Subsidiary or a Subsidiary of a Borrower, such
Loan Party, a Permitted Affiliate Parent or an Affiliate Subsidiary, each
Borrower shall be obligated to reimburse the applicable L/C Issuer or
Alternative L/C Issuer, as applicable, hereunder for any and all drawings under
such Letter of Credit or Alternative Letter of Credit. Each Borrower hereby
acknowledges that the issuance of Letters of Credit or Alternative Letters of
Credit for the account of any Loan Party (other than the Borrower), a Permitted
Affiliate Parent, any Affiliate Subsidiary or a Subsidiary of the Borrower, such
Loan Party, a Permitted Affiliate Parent of an Affiliate Subsidiary inures to
the benefit of such Borrower, and that such Borrower’s business derives
substantial benefits from the businesses of such Loan Party, the Company, such
Permitted Affiliate Parent, such Affiliate Subsidiary and such Subsidiaries
thereof.
(p)    Amendments to Alternative Letters of Credit. No amendment or waiver of a
term of any Alternative Letter of Credit shall require the consent of any Lender
other than the relevant Alternative L/C Issuer unless such amendment or waiver
itself relates to or gives rise to a matter which would require an amendment of
or under this Agreement (including, for the avoidance of doubt, under this
Section 2). In such a case, Section 10.01 will apply.
Section 2.04.    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein,
each Swing Line Lender agrees to make loans in Dollars to a Borrower under its
applicable Revolving Credit Commitment (each such loan, a “Swing Line Loan”),
from time to time on any Business Day during the period beginning on the
Business Day after the date of the establishment hereunder and effectiveness of
the relevant Participating Revolving Credit Commitments until the date which is
one Business Day prior to the Maturity Date of the Participating Revolving
Credit Commitments (taking into account the Maturity Date of any Participating
Revolving Credit Commitment that will automatically come into effect on such
Maturity Date) in an aggregate amount not to exceed at any time outstanding the
amount of the Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender under the
applicable Facility, may exceed the amount of the Swing Line Lender’s Revolving
Credit Commitment; provided that, after giving effect to any Swing Line Loan (i)
the Revolving Credit Exposure under such Participating Revolving Credit
Commitments of such Class shall not exceed the aggregate Participating Revolving
Credit Commitments of such Class, and (ii) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender (other than a Swing Line Lender), plus
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of all Swing Line Loans under the applicable Facility
shall not exceed such Lender’s Participating Revolving Credit Commitment then in
effect; provided, further, that a Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan. Within the
foregoing limits, and subject to the other terms and conditions hereof, a
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Participating
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lenders a risk
participation in such Swing Line Loan in an amount equal to the product of (A)
such Lender’s Pro Rata Share under the applicable Facility or other applicable
share provided for under this Agreement and (B) the amount of such Swing Line
Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon a
Borrower’s irrevocable notice to the applicable Swing Line Lender and the
Administrative Agent, which may be given by telephone or written Swing Line Loan
Notice; provided that each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lenders and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of that Borrower. Each such notice must be received by the Swing Line
Lenders and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date and shall specify (i) the amount to be borrowed, which shall be a
minimum of $1,000,000 (or an integral multiple of $100,000 in excess thereof)
and (ii) the requested borrowing date, which shall be a Business Day. Promptly
after receipt by the applicable Swing Line Lenders of any Swing Line Loan Notice
(by telephone or in writing), the Swing Line Lenders will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line
Lenders will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lenders have received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lenders not to make such Swing
Line Loan as a result of the limitations set forth in the first proviso to the
first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lenders will not later than 4:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to that Borrower. Notwithstanding
anything to the contrary contained in this Section 2.04 or elsewhere in this
Agreement, the Swing Line Lenders shall not be obligated to make any Swing Line
Loan at a time when a Participating Revolving Credit Lender is a Defaulting
Lender unless the Swing Line Lenders have entered into arrangements reasonably
satisfactory to it and the applicable Borrower to eliminate the Swing Line
Lender’s Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to the Defaulting Lender’s or Defaulting Lenders’ participation in such
Swing Line Loans, including by Cash Collateralizing, or obtaining a backstop
letter of credit from an issuer reasonably satisfactory to the Swing Line
Lenders to support, such Defaulting Lender’s or Defaulting Lenders’ Pro Rata
Share of the outstanding Swing Line Loans. A Borrower shall repay to the Swing
Line Lenders each Defaulting Lender’s portion (after giving effect to Section
2.17(a)(iv)) of each Swing Line Loan promptly following demand by the Swing Line
Lenders.
(c)    Refinancing of Swing Line Loans.
(i)    A Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of a Borrower (which hereby irrevocably authorizes each Swing
Line Lender to so request on its behalf), that each Participating Revolving
Credit Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of the amount
of Swing Line Loans of that Borrower then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Committed Loan
Notice for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the aggregate Participating Revolving Credit Commitments and the conditions
set forth in Section 4.03. The applicable Swing Line Lender shall furnish the
applicable Borrower with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Participating
Revolving Credit Lender shall make an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the amount specified
in such Committed Loan Notice, which shall be on or after the third Business Day
after the date of such notice, available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Participating Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the applicable Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender. Upon the remittance
by the Administrative Agent to the Swing Line Lender of the full amount
specified in such Committed Loan Notice, that Borrower shall be deemed to have
repaid the applicable Swing Line Loan.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by a Swing Line Lender that each of the Participating
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Participating Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)    If any Participating Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. If such Participating
Revolving Credit Lender pays such amount, the amount so paid shall constitute
such Lender’s Revolving Credit Loan including in the relevant Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this Section
2.04(c)(iii) shall be conclusive absent manifest error.
(iv)    Each Participating Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, a Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or the failure to
satisfy any condition in Article IV, (C) any adverse change in the condition
(financial or otherwise) of the Loan Parties, (D) any breach of this Agreement,
or (E) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided that each Participating Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.04(c) (but
not to purchase and fund risk participations in Swing Line Loans) is subject to
the conditions set forth in Section 4.03. No such funding of risk participations
shall relieve or otherwise impair the obligation of the applicable Borrower to
repay the applicable Swing Line Loans, together with interest as provided
herein.
(d)    Repayment of Participations.
(i)    At any time after any Participating Revolving Credit Lender has purchased
and funded a risk participation in a Swing Line Loan, if the applicable Swing
Line Lender receives any payment on account of such Swing Line Loan, the Swing
Line Lender will distribute to such Lender its Pro Rata Share under the
applicable Facility or other applicable share provided for under this Agreement
of such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s risk participation was
funded) in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the applicable Swing Line Lender in respect
of principal or interest on any Swing Line Loan is required to be returned by
the Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Participating Revolving Credit Lender shall pay to the
Swing Line Lender its Pro Rata Share under the applicable Facility or other
applicable share provided for under this Agreement thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The Administrative Agent will make
such demand upon the request of the Swing Line Lender.
(e)    Interest for Account of Swing Line Lender. Each Swing Line Lender shall
be responsible for invoicing the relevant Borrower for interest on the Swing
Line Loans. Until each Participating Revolving Credit Lender funds its Base Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of any Swing Line Loan, interest in respect of such Pro Rata Share or
other applicable share provided for under this Agreement shall be solely for the
account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. A Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the applicable Swing Line Lender.
(g)    Provisions Related to Extended Revolving Credit Commitments. If the
Maturity Date shall have occurred in respect of any Participating Revolving
Credit Commitments (the “Expiring Credit Commitment”) at a time when other
Participating Revolving Credit Commitments are in effect (or will automatically
be in effect upon such maturity) with a longer maturity date (each a
“non-Expiring Credit Commitment” and, collectively, the “non-Expiring Credit
Commitments”), then each outstanding Swing Line Loan on the earliest occurring
Maturity Date shall be deemed reallocated to the non-Expiring Credit Commitments
on a pro rata basis; provided that (i) to the extent that the amount of such
reallocation would cause the aggregate credit exposure to exceed the aggregate
amount of such non-Expiring Credit Commitments, immediately prior to such
reallocation (after giving effect to any repayments of Revolving Credit Loans
and any reallocation of Letter of Credit participations as contemplated in
Section 2.03(m)) the amount of Swing Line Loans to be reallocated equal to such
excess shall be repaid or Cash Collateralized in a manner reasonably
satisfactory to the applicable Swing Line Lender and (ii) notwithstanding the
foregoing, if a Default or Event of Default has occurred and is continuing, the
applicable Borrower shall still be obligated to pay Swing Line Loans allocated
to the Participating Revolving Credit Lenders holding the Expiring Credit
Commitments at the Maturity Date of the Expiring Credit Commitment or if the
Loans have been accelerated prior to the Maturity Date of the Expiring Credit
Commitment.
(h)    Addition of a Swing Line Lender. A Participating Revolving Credit Lender
reasonably acceptable to the relevant Borrower and the Administrative Agent may
become an additional Swing Line Lender hereunder pursuant to a written agreement
among such Borrower, the Administrative Agent and such Participating Revolving
Credit Lender (which agreement shall include the Swing Line Sublimit for such
additional Swing Line Lender). The Administrative Agent shall notify the
Participating Revolving Credit Lenders of any such additional Swing Line Lender.
Section 2.05.    Prepayments.
(a)    Optional.
(i)    The Borrowers may, subject to Section 2.05(a)(iii), upon notice to the
Administrative Agent by the Borrowers, at any time or from time to time
voluntarily prepay any Class or Classes of Term Loans and Revolving Credit Loans
of any Class or Classes in whole or in part without premium or penalty, except
as set forth in Section 2.05(a)(vi); provided that: (A) such notice must be
received by the Administrative Agent not later than 11:30 a.m. (1) two Business
Days prior to any date of prepayment of Eurocurrency Rate Loans (unless
otherwise agreed by the Administrative Agent) or (2) on the date of prepayment
of Base Rate Loans; (B) any prepayment of Eurocurrency Rate Loans shall be in a
minimum principal amount of $1,000,000, or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding; (C) any prepayment of Base Rate Loans shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding
and (D) any prepayment shall be made in the currency of the applicable Loan.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of such prepayment. If such notice is given by a
Borrower, subject to Section 2.05(a)(iii), such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be, as set forth in Section 2.05(c), accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.10. Each prepayment of the principal of, and interest on, any
Revolving Credit Loans shall be made in the relevant Available Currency. In the
case of each prepayment of the Loans pursuant to this Section 2.05(a), a
Borrower may in its sole discretion select the Borrowing or Borrowings to be
repaid, and such payment shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares or other applicable share provided for
under this Agreement.
(ii)    The Borrowers may, subject to Section 2.05(a)(iii), upon notice to the
applicable Swing Line Lender (with a copy to the Administrative Agent), at any
time or from time to time, voluntarily prepay Swing Line Loans in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Swing Line Lender and the Administrative Agent not later than 1:00 p.m.
on the date of the prepayment, and (B) any such prepayment shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by a Borrower, subject to Section 2.05(a)(iii), such Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.10, the
Borrowers may rescind (or delay the date of prepayment identified in) any notice
of prepayment under Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would
have resulted from a refinancing of all or a portion of the applicable Facility
or was otherwise contingent upon the occurrence of any other event or
satisfaction of any other condition, which refinancing or other event shall not
be consummated or shall otherwise be delayed or which condition shall not have
been (or in the good faith judgment of the Borrowers is not likely to be)
satisfied.
(iv)    Voluntary prepayments of any Class of Term Loans permitted pursuant to
Section 2.05(a)(i) shall be applied in a manner determined at the discretion of
the Borrowers and specified in the notice of prepayment.
(v)    Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Event of Default has occurred and is continuing and (y) only to the
extent funded as a discount, no proceeds of Revolving Credit Loans are applied
to fund any purchase or prepayment under subclause (ii) of this clause (v), any
Borrower Party (or, in the case of a direct prepayment, the relevant Borrower)
may (i) purchase outstanding Term Loans on a non-pro rata basis through open
market purchases (pursuant to Section 10.07(l)) or (ii) prepay the outstanding
Term Loans (which Term Loans shall, for the avoidance of doubt, be automatically
and permanently canceled immediately upon such purchase or prepayment), which in
the case of clause (ii) only shall be prepaid without premium or penalty on the
following basis:
(A)    Any Borrower Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Term Loan Prepayment”), in each case made in accordance with this
Section 2.05(a)(v) and without premium or penalty.
(B)    (1) Any Borrower Party may from time to time offer to make a Discounted
Term Loan Prepayment by providing the Auction Agent with five Business Days’
notice (or such shorter period as agreed by the Auction Agent) in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the applicable Borrower Party, to (x)
each Term Lender or (y) each Term Lender with respect to any Class of Term Loans
on an individual Class basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable Class, the Class or Classes of Term
Loans subject to such offer and the specific percentage discount to par (the
“Specified Discount”) of such Term Loans to be prepaid (it being understood that
different Specified Discounts or Specified Discount Prepayment Amounts may be
offered with respect to different Classes of Term Loans and, in such event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount shall be
in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m. on the third Business Day after the date of
delivery of such notice to such Lenders (the “Specified Discount Prepayment
Response Date”).
(1)    Each Term Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the Classes of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.
(2)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Borrower Party will make a prepayment of outstanding Term Loans
pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and Classes of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to Section 2.05(a)(v)(B)(2); provided that if the aggregate principal amount of
Term Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Borrower Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Borrower Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the Classes to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the Classes of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, Class and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the applicable Borrower Party and
such Term Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the applicable
Borrower Party shall be due and payable by such Borrower Party on the Discounted
Prepayment Effective Date in accordance with Section 2.05(a)(v)(F) (subject to
Section 2.05(a)(v)(J)).
(C)    (1) Any Borrower Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
(or such shorter period as agreed by the Auction Agent) in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of such Borrower Party, to (x) each Term
Lender or (y) each Term Lender with respect to any Class of Term Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the Class or Classes of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each relevant Class of Term
Loans willing to be prepaid by such Borrower Party (it being understood that
different Discount Ranges or Discount Range Prepayment Amounts may be offered
with respect to different Classes of Term Loans and, in such event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof and (IV) unless rescinded, each such solicitation by the
applicable Borrower Party shall remain outstanding through the Discount Range
Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding Term
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m. on the
third Business Day after the date of delivery of such notice to such Lenders
(the “Discount Range Prepayment Response Date”). Each Term Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify a discount to par
within the Discount Range (the “Submitted Discount”) at which such Lender is
willing to allow prepayment of any or all of its then outstanding Term Loans of
the applicable Class or Classes and the maximum aggregate principal amount and
Classes of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender is
willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.
(1)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Borrower Party and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this subsection (C). The relevant
Borrower Party agrees to accept on the Discount Range Prepayment Response Date
all Discount Range Prepayment Offers received by the Auction Agent by the
Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being referred to
as the “Applicable Discount”) which yields a Discounted Term Loan Prepayment in
an aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Term Lender
that has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to Section
2.05(a)(v)(C)(3)) at the Applicable Discount (each such Term Lender, a “Discount
Prepayment Participating Lender”).
(2)    If there is at least one Discount Prepayment Participating Lender, the
relevant Borrower Party will prepay the respective outstanding Term Loans of
each Discount Prepayment Participating Lender in the aggregate principal amount
and of the Classes specified in such Lender’s Discount Range Prepayment Offer at
the Applicable Discount; provided that if the Submitted Amount by all Discount
Prepayment Participating Lenders offered at a discount to par greater than the
Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment of
the principal amount of the relevant Term Loans for those Discount Prepayment
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Discount Prepayment
Participating Lenders”) shall be made pro rata among the Identified Discount
Prepayment Participating Lenders in accordance with the Submitted Amount of each
such Identified Discount Prepayment Participating Lender and the Auction Agent
(in consultation with such Borrower Party and subject to rounding requirements
of the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Discount Range Proration”). The Auction Agent shall promptly,
and in any case within five Business Days following the Discount Range
Prepayment Response Date, notify (I) the relevant Borrower Party of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, the aggregate principal
amount of the Discounted Term Loan Prepayment and the Classes to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount and the aggregate principal amount and Classes of Term Loans
to be prepaid at the Applicable Discount on such date, (III) each Discount
Prepayment Participating Lender of the aggregate principal amount and Classes of
such Term Lender to be prepaid at the Applicable Discount on such date and (IV)
if applicable, each Identified Discount Prepayment Participating Lender of the
Discount Range Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to the relevant Borrower Party and Term Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the applicable Borrower Party shall
be due and payable by such Borrower Party on the Discounted Prepayment Effective
Date in accordance with Section 2.05(a)(v)(F) (subject to Section
2.05(a)(v)(J)).
(D)     (1) Any Borrower Party may from time to time solicit Solicited
Discounted Prepayment Offers by providing the Auction Agent with five Business
Days’ notice in the form of a Solicited Discounted Prepayment Notice (or such
later notice specified therein); provided that (I) any such solicitation shall
be extended, at the sole discretion of such Borrower Party, to (x) each Term
Lender or (y) each Lender with respect to any Class of Term Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
amount of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the
Class or Classes of Term Loans the applicable Borrower Party is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different Classes of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) unless
rescinded, each such solicitation by the applicable Borrower Party shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. on the third Business Day after the
date of delivery of such notice to such Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance Date
and (z) specify both a discount to par (the “Offered Discount”) at which such
Term Lender is willing to allow prepayment of its then outstanding Term Loan and
the maximum aggregate principal amount and Classes of such Term Loans (the
“Offered Amount”) such Term Lender is willing to have prepaid at the Offered
Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Term Loans at any
discount.
(1)    The Auction Agent shall promptly provide the relevant Borrower Party with
a copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Borrower Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the applicable
Borrower Party (the “Acceptable Discount”), if any. If the applicable Borrower
Party elects to accept any Offered Discount as the Acceptable Discount, then as
soon as practicable after the determination of the Acceptable Discount, but in
no event later than by the third Business Day after the date of receipt by such
Borrower Party from the Auction Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this Section
2.05(a)(v)(D)(2) (the “Acceptance Date”), the applicable Borrower Party shall
submit an Acceptance and Prepayment Notice to the Auction Agent setting forth
the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the applicable Borrower Party by the
Acceptance Date, such Borrower Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.
(2)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (with the consent of such Borrower
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the Classes of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant
Borrower Party at the Acceptable Discount in accordance with this Section
2.05(a)(v)(D). If the applicable Borrower Party elects to accept any Acceptable
Discount, then such Borrower Party agrees to accept all Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Term Lender
that has submitted a Solicited Discounted Prepayment Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Discount
Prepayment Qualifying Lender”). The applicable Borrower Party will prepay
outstanding Term Loans pursuant to this subsection (D) to each Discount
Prepayment Qualifying Lender in the aggregate principal amount and of the
Classes specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Discount Prepayment Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount exceeds the Solicited Discounted Prepayment
Amount, prepayment of the principal amount of the Term Loans for those Discount
Prepayment Qualifying Lenders whose Offered Discount is greater than or equal to
the Acceptable Discount (the “Identified Discount Prepayment Qualifying
Lenders”) shall be made pro rata among the Identified Discount Prepayment
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Discount Prepayment Qualifying Lender and the Auction Agent (in consultation
with such Borrower Party and subject to rounding requirements of the Auction
Agent made in its sole reasonable discretion) will calculate such proration (the
“Solicited Discount Proration”). On or prior to the Discounted Prepayment
Determination Date, the Auction Agent shall promptly notify (I) the relevant
Borrower Party of the Discounted Prepayment Effective Date and Acceptable
Prepayment Amount comprising the Discounted Term Loan Prepayment and the Classes
to be prepaid, (II) each Term Lender of the Discounted Prepayment Effective
Date, the Acceptable Discount, and the Acceptable Prepayment Amount of all Term
Loans and the Classes to be prepaid to be prepaid at the Applicable Discount on
such date, (III) each Discount Prepayment Qualifying Lender of the aggregate
principal amount and the Classes of such Term Lender to be prepaid at the
Acceptable Discount on such date, and (IV) if applicable, each Identified
Discount Prepayment Qualifying Lender of the Solicited Discount Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to such Borrower Party and Term Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to such Borrower Party shall be due and payable by such Borrower Party on
the Discounted Prepayment Effective Date in accordance with Section
2.05(a)(v)(F) (subject to Section 2.05(a)(v)(J)).
(E)    In connection with any Discounted Term Loan Prepayment, the Borrower
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require, as a condition to the applicable Discounted Term Loan Prepayment, the
payment of customary fees and expenses from a Borrower Party to such Auction
Agent for its own account in connection therewith.
(F)    If any Term Loan is prepaid in accordance with subsections (B) through
(D) above, a Borrower Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Borrower Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Discount Prepayment Participating Lenders, or
Discount Prepayment Qualifying Lenders, as applicable, at the Administrative
Agent’s Office in immediately available funds not later than 12:00 p.m., on the
Discounted Prepayment Effective Date and all such prepayments shall be applied
to the relevant Class(es) of Term Loans and Lenders as specified by the
applicable Borrower Party in the applicable offer. The Term Loans so prepaid
shall be accompanied by all accrued and unpaid interest on the par principal
amount so prepaid up to, but not including, the Discounted Prepayment Effective
Date. Each prepayment of the outstanding Term Loans pursuant to this Section
2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders, Discount
Prepayment Participating Lenders, or Discount Prepayment Qualifying Lenders, as
applicable, and shall be applied to the relevant Term Loans of such Lenders in
accordance with their respective applicable share as calculated by the Auction
Agent in accordance with this Section 2.05(a)(v) and, if the Administrative
Agent is not the Auction Agent, the Administrative Agent shall be fully
protected in relying on such calculations of the Auction Agent. The aggregate
principal amount of the Classes and installments of the relevant Term Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the Classes of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment.
(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Borrower
Party.
(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(v), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon Auction Agent’s (or its delegate’s)
actual receipt during normal business hours of such notice or communication;
provided that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next Business Day.
(I)    Each of the Borrower Parties and the Term Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this Section
2.05(a)(v) by itself or through any Affiliate of the Auction Agent and expressly
consents to any such delegation of duties by the Auction Agent to such Affiliate
and the performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Term Loan Prepayment provided for in this Section 2.05(a)(v) as well as
activities of the Auction Agent.
(J)    Each Borrower Party shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date, Discount Range
Prepayment Response Date or Solicited Discounted Prepayment Response Date (and
if such offer is revoked pursuant to the preceding clauses, any failure by such
Borrower Party to make any prepayment to a Lender, as applicable, pursuant to
this Section 2.05(a)(v) shall not constitute a Default or Event of Default under
Section 8.01 or otherwise).
(vi)    Notwithstanding the foregoing, (l)    In the event that, on or prior to
the date falling six months after the Amendment Effective Date (but not
otherwise), the Original Co-Borrower: (i) prepays, refinances, substitutes or
replaces any Term B-5 Loans pursuant to a Repricing Transaction (including, for
the avoidance of doubt, any prepayment made pursuant to Section 2.05(b)(iii) or
Section 2.05(b)(iv) of the Amended Credit Agreement that constitutes a Repricing
Transaction), other than where such prepayment is funded by the issuance of
notes by the Company, a Permitted Affiliate Parent or any Restricted Subsidiary
or a special purpose vehicle which on-lends the proceeds of such notes to the
Company, a Permitted Affiliate Parent or any Restricted Subsidiary; or (ii)
effects any amendment resulting in a Repricing Transaction, the Original
Co-Borrower shall pay to the Administrative Agent, for the ratable account of
each of the applicable Additional Term B-5 Facility Lenders, (A) in the case of
clause (i), a prepayment premium of 1.00% of the aggregate principal amount of
the applicable Term B-5 Loans so prepaid, refinanced, substituted or replaced
and (B) in the case of clause (ii), a fee equal to 1.00% of the aggregate
principal amount of the outstanding Term B-5 Loans of any Additional Term B-5
Facility Lender that shall have been the subject of a mandatory assignment under
the Amended Credit Agreement (including pursuant to Section 3.12 of the Amended
Credit Agreement) following the failure of such Additional Term B-5 Facility
Lender to consent to such amendment on or prior to the date falling six months
after the Amendment Effective Date. Such amounts shall be due and payable within
five Business Days of the date of effectiveness of such Repricing Transaction or
(in the case of clause (ii), if later than the date that is five Business Days
from effectiveness of the Repricing Transaction) the date of effectiveness of
such mandatory assignment.
(b)    Mandatory.
(i)    Subject to Section 2.05(b)(ii) below, if any member of the Restricted
Group makes any Asset Disposition that results in the realization or receipt by
any member of the Restricted Group of Net Available Cash, the relevant Borrowers
shall cause to be prepaid on or prior to the date that is five Business Days
after the realization or receipt by any member of the Restricted Group of such
Net Available Cash (or, in the event of Net Available Cash which may be
reinvested as set forth below in this Section 2.05(b)(i), on the date such
reinvestment period expires), subject to Section 2.05(b)(vii), an aggregate
principal amount of Term Loans in an amount which is the lesser of (A) the Net
Available Cash from such Asset Disposition and (B) an amount so as to ensure
that the Consolidated Senior Secured Net Leverage Ratio does not exceed 5.00 to
1.00 (on a pro forma basis after taking into account such Asset Dispositions and
prepayments (but ignoring such Net Available Cash for purposes of determining
compliance)); provided that at the option of the Borrowers, all or any portion
of the Net Available Cash received in connection with an Asset Disposition may
be used in the business of the Restricted Group, including to make acquisitions,
investments, capital expenditures or operational expenditures, in each case
within 12 months of such receipt, and such proceeds shall not be required to be
applied to prepay the Term Loans except to the extent not, within 12 months of
such receipt, so used or contractually committed to be so used (it being
understood that if any portion of such proceeds is not so used within such 12
month period but within such 12 month period is contractually committed to be
used, then if such proceeds are not so used within 180 days from the end of such
12 month period (the “Reinvestment End Date”)), then such remaining portion
shall be required to prepay the Loans (to the extent otherwise required by this
Section 2.05(b)(i)), as of the date or such termination; provided, further,
that, if at the time that any such prepayment would be required, any Borrower
(or any member of the Restricted Group) is required to offer to prepay or
repurchase other Senior Secured Indebtedness pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such Asset
Disposition (such Senior Secured Indebtedness required to be offered to be so
repurchased, “Other Applicable Indebtedness”), then the Borrowers may apply such
Net Available Cash on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided, further, that the portion of such net proceeds allocated
to the Other Applicable Indebtedness shall not exceed the amount of such net
proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such net proceeds
shall be allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.05(b)(i) shall be
reduced accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof; provided, further, however, that no
such prepayment under this Section 2.05(b)(i) shall be required where the amount
of any such prepayment would be less than the greater of $200,000,000 and 3.0%
of Total Assets.
(ii)    Notwithstanding anything in this Agreement to the contrary, no Borrower
will be required to make or cause to be made any prepayment pursuant to Section
2.05(b)(i) above if the Financial Covenant was not required to be tested for the
most recent Test Period ending prior to the Reinvestment End Date.
(iii)    If any member of the Restricted Group Incurs or issues any Indebtedness
after the Amendment Effective Date not permitted to be Incurred or issued
pursuant to Section 4.09 of Annex II, the Borrowers shall cause to be prepaid an
aggregate principal amount of Term Loans in an amount equal to 100% of all net
cash proceeds received therefrom on or prior to the date that is five Business
Days after receipt by such member of the Restricted Group of such net cash
proceeds.
(iv)    If any Borrower Incurs or issues any Refinancing Term Loans resulting in
net cash proceeds (as opposed to such Refinancing Term Loans arising out of an
exchange of existing Term Loans for such Refinancing Term Loans), such Borrower
(or the Company on its behalf) shall cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to 100% of all net cash proceeds
received therefrom on or prior to the date which is five Business Days after the
receipt by such Borrower of such net cash proceeds.
(v)    If for any reason the aggregate Outstanding Amount of Revolving Credit
Loans, Swing Line Loans and L/C Obligations, in each case under any Class of
Revolving Credit Commitments at any time exceeds the aggregate Revolving Credit
Commitments of such Class then in effect, the relevant Borrower shall promptly
prepay Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize any
L/C Obligations under such Class of Revolving Credit Commitments in an aggregate
amount equal to such excess; provided that such Borrower shall not be required
to Cash Collateralize any L/C Obligations pursuant to this Section 2.05(b)(v)
unless, after giving effect to the prepayment in full of the applicable
Revolving Credit Loans and Swing Line Loans, the aggregate Outstanding Amount
under such Class of Revolving Credit Commitments exceeds the aggregate Revolving
Credit Commitments of such Class then in effect.
(vi)    Each prepayment of Term Loans pursuant to this Section 2.05(b) shall be
(A) applied either (x) ratably to each Class of Term Loans then outstanding or
(y) as requested by a Borrower in the notice delivered pursuant to Section
2.05(b)(vii), to any Class or Classes of Term Loans, (B) applied, with respect
to each such Class for which prepayments will be made, in a manner determined at
the discretion of the applicable Borrower in the applicable notice and (C) paid
to the Appropriate Lenders in accordance with their respective Pro Rata Share
(or other applicable share provided by this Agreement) of each such Class of
Term Loans, subject to Section 2.05(b)(vii). Notwithstanding clause (A)
hereinabove, (1) in the case of prepayments pursuant to Section 2.05(b)(iv),
such prepayment shall be applied in accordance with this Section 2.05(b)(vi)
solely to those applicable Classes of Term Loans selected by the applicable
Borrower and specified in the applicable Refinancing Amendment or notice (i.e.,
the applicable Refinanced Debt), and (2) any Additional Facility Joinder
Agreement or Extension Amendment, may provide (including on an optional basis as
elected by the Borrower) for a less than ratable application of prepayments to
any Class of Term Loans established thereunder.
(vii)    A Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made by such Borrower pursuant
to clauses (i) through (v) of this Section 2.05(b) at least two Business Days
prior to the date of such prepayment (unless otherwise agreed by the
Administrative Agent); provided that, subject to the payment when due of any
amounts owing as a result thereof pursuant to Section 3.10, such Borrower may
rescind (or delay the date of prepayment identified in) such notice if such
prepayment would have resulted from a refinancing of all or any portion of the
applicable Facility or other conditional event, which refinancing or other
conditional event shall not be consummated or shall otherwise be delayed. Each
such notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the aggregate amount of such prepayment to be made. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the applicable Borrower’s prepayment notice and of such Appropriate
Lender’s Pro Rata Share of the prepayment. Each Term Lender may reject all or a
portion of its Pro Rata Share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
Section 2.05(b)(ii) and Section 2.05(b)(iii) by providing written notice (each,
a “Rejection Notice”) to the Administrative Agent and the applicable Borrower no
later than 5:00 p.m. one Business Day after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. Each Rejection
Notice from a given Lender shall specify the principal amount of the mandatory
repayment of Term Loans to be rejected by such Lender. If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above or such Rejection Notice fails to specify the principal amount
of the mandatory prepayment of Term Loans to be rejected, any such failure will
be deemed an acceptance of the total amount of such mandatory prepayment of Term
Loans. Any Declined Proceeds shall be offered to the Term Lenders not so
declining such prepayment on a pro rata basis in accordance with the amounts of
the Term Loans of such Lenders (with such non-declining Term Lenders having the
right to decline any prepayment with Declined Proceeds at the time and in the
manner specified by the Administrative Agent). To the extent such non-declining
Term Lenders elect to decline their Pro Rata Share of such Declined Proceeds,
any Declined Proceeds remaining thereafter shall be retained by a Borrower.
(viii)    Notwithstanding any other provisions of this Section 2.05, (A) to the
extent that any or all of the Net Available Cash of any Asset Disposition by a
member of the Restricted Group is prohibited or delayed by applicable local Law
from being repatriated to the jurisdiction of the relevant Borrower, the portion
of such Net Available Cash so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.05(b) but may be
retained by the applicable member of the Restricted Group so long, but only so
long, as the applicable local Law will not permit repatriation to the
jurisdiction of the relevant Borrower (each Borrower hereby agreeing to use
commercially reasonable efforts to cause the applicable member of the Restricted
Group to promptly take all actions reasonably required by the applicable local
law to permit such repatriation), and once such repatriation of any of such
affected Net Available Cash is permitted under the applicable local law, such
repatriation will be promptly effected and an amount equal to such repatriated
Net Available Cash will be promptly (and in any event not later than five
Business Days after such repatriation) applied (net of additional Taxes payable
or reserved against as a result thereof) to the repayment of the Term Loans
pursuant to this Section 2.05(b) to the extent provided herein and (B) to the
extent that a Borrower has determined in good faith that repatriation of any of
or all the Net Available Cash of any such Asset Disposition would have material
adverse tax consequences (as determined in good faith by such Borrower) with
respect to such Net Available Cash, such Net Available Cash so affected will not
be required to be applied to repay Term Loans at the times provided in this
Section 2.05(b) but may be retained by the applicable member of the Restricted
Group.
(ix)    Upon becoming aware of a Change of Control:
(A)    the Company or a Permitted Affiliate Parent, as applicable, shall
promptly notify the Administrative Agent; and
(B)    if the Required Lenders so require, the Administrative Agent shall, by
not less than 30 Business Days’ notice to the Company, cancel each Facility, and
the Commitments thereunder and declare all outstanding Borrowings, together with
accrued interest and all other amounts accrued under the Loan Documents
immediately due and payable, whereupon each Facility, and the Commitments
thereunder, will be cancelled and all such outstanding and accrued amounts will
become immediately due and payable.
(c)    Interest Funding Losses, Etc.
(i)    Except to the extent otherwise agreed by each Lender so being prepaid,
all prepayments of Loans (other than any Revolving Credit Loan that is a Base
Rate Loan and any Swing Line Loan) shall be accompanied by all accrued and
unpaid interest thereon to but not including the date of such prepayment,
together with, in the case of any such prepayment of a Eurocurrency Rate Loan on
a date prior to the last day of an Interest Period therefor, any amounts owing
in respect of such Eurocurrency Rate Loan pursuant to Section 3.10.
(ii)    So long as no Event of Default shall have occurred and be continuing, if
any prepayment of Eurocurrency Rate Loans is required to be made under this
Section 2.05 (but excluding prepayments required under Section 2.05(b)(iv)),
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 2.05 in respect of any such Eurocurrency Rate
Loan prior to the last day of the Interest Period therefor, a Borrower may, in
its sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from such Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the applicable
Borrower or any other Loan Party) to apply such amount to the prepayment of the
outstanding Loans in accordance with the relevant provisions of this
Section 2.05. Such deposit shall be deemed to be a prepayment of such Loans by a
Borrower for all purposes under this Agreement.
Section 2.06.    Termination or Reduction of Commitments.
(a)    Optional. A Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent at least three Business Days prior to the date of
termination or reduction (unless the Administrative Agent agrees to a shorter
period in its discretion), (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000, or any whole multiple of $100,000 in excess
thereof or, if less, the entire amount thereof and (iii) if, after giving effect
to any reduction of the Commitments, the applicable Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Participating Revolving Credit
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. Except as provided in the immediately preceding sentence, the amount of
any such Revolving Credit Commitment reduction shall not be applied to the
applicable Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise
specified by a Borrower. Notwithstanding the foregoing, a Borrower may rescind
or postpone any notice of termination of any Commitments if such termination
would have resulted from a refinancing of all of the applicable Facility or
other conditional event, which refinancing or other event shall not be
consummated or otherwise shall be delayed.
(b)    Mandatory. The Term Commitment of each Term B-5 Lender with a Term B-5
Loan Commitment shall terminate on the Term B-5 Loan Commitment Termination
Date. The Term Commitment of each Term Lender with respect to any Additional
Facility Loan, any Refinancing Term Loan or any Term Loan Extension Series shall
be automatically and permanently reduced to zero upon the funding (in full, if
provided for in the applicable Additional Facility Joinder Agreement,
Refinancing Amendment or Extension Amendment) of Term Loans to be made by it on
the date set forth in the corresponding Additional Facility Joinder Agreement,
Refinancing Amendment or Extension Amendment. The Revolving Credit Commitment of
each Revolving Credit Lender shall automatically and permanently terminate on
the Maturity Date for the applicable Class of Revolving Credit Commitments;
provided that (x) the foregoing shall not release any Revolving Credit Lender
from any liability it may have for its failure to fund Revolving Credit Loans,
L/C Advances or participations in Swing Line Loans that were required to be
funded by it on or prior to such Maturity Date and (y) the foregoing will not
release any Revolving Credit Lender from any obligation to fund its portion of
L/C Advances or participations in Swing Line Loans with respect to Letters of
Credit issued or Swing Line Loans made prior to such Maturity Date. Each
Additional Facility Commitment shall terminate on the date specified in the
relevant Additional Facility Joinder Agreement.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the applicable Letter of Credit Sublimit or the
Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.12). All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
(d)    Treatment of Classes. Notwithstanding anything to the contrary set forth
above in this Section 2.06, an Initial Borrower may elect, in its discretion, to
(i) terminate the unused Class B Revolving Credit Commitments, or from time to
time permanently reduce the unused Class B Revolving Credit Commitments, in
accordance with the provisions of Section 2.06(a) on a non-pro rata basis with
the Extended Class B Revolving Credit Commitments, and (ii) terminate the unused
Extended Class B Revolving Credit Commitments, or from time to time permanently
reduce the unused Extended Class B Revolving Credit Commitments, in accordance
with Section 2.06(a) on a non-pro rata basis with the Class B Revolving Credit
Commitments. In connection with any proposed reduction or termination of
Revolving Credit Commitments as contemplated in this Section 2.06(d), each of
the participations in each Swing Line Loan or Letter of Credit granted to and
acquired by the Revolving Credit Lenders whose Revolving Credit Commitments are
the subject of the proposed reduction or termination shall, so long as the
Revolving Credit Commitments shall remain outstanding, be reallocated to the
Revolving Credit Lenders whose Revolving Credit Commitments shall remain
outstanding in accordance with such Revolving Credit Lenders’ respective Pro
Rata Shares of such Revolving Credit Commitments (determined after giving effect
to any such reduction or termination); provided that to the extent that the
amount of such reallocation would cause the aggregate Revolving Credit Exposure
of the Revolving Credit Lenders (or any one of them) to exceed the aggregate
amount of the applicable Revolving Credit Commitments (or the Revolving Credit
Commitments of any one Revolving Credit Lender), immediately prior to such
reallocation (determined after giving effect to any such reduction or
termination), the amount of the Swing Line Loans and L/C Obligations to be
reallocated equal to such excess shall be repaid (if a Swing Line Loan) or Cash
Collateralized in a manner reasonably satisfactory to the relevant Swing Line
Lender or L/C Issuer (or Alternative L/C Issuer), as applicable.
Section 2.07.    Repayment of Loans.
(a)    Term Loans.
(i)    The Borrowers shall repay to the Administrative Agent for the ratable
account of the Appropriate Lenders on the Maturity Date for any Class of Term
Loans, the aggregate principal amount of all Term Loans of such Class
outstanding on such date.
(ii)    The amount of any such payment set forth in clause (i) above shall be
adjusted to account for the addition of any Extended Term Loans or Refinancing
Term Loans to contemplate (A) the reduction in the aggregate principal amount of
any Term Loans that were paid down in connection with the Incurrence of such
Extended Term Loans or Refinancing Term Loans, and (B) any increase to payments
to the extent and as required pursuant to the terms of any applicable Extension
Amendment or Refinancing Amendment.
(iii)    Any Borrower which has drawn an Additional Facility Loan shall repay
such Loan under the Additional Facility in accordance with the provisions of the
relevant Additional Facility Joinder Agreement.
(b)    Revolving Credit Loans. The Borrowers shall, jointly and severally, repay
to the Administrative Agent for the ratable account of the Appropriate Lenders
on the Maturity Date for any Class of Revolving Credit Commitments the aggregate
outstanding principal amount of all Revolving Credit Loans made in respect of
such Revolving Credit Commitments of such Class or otherwise in accordance with
the provisions of the relevant Additional Facility Joinder Agreement,
Refinancing Amendment or Extension Amendment.
(c)    Swing Line Loans. The Borrowers shall repay the aggregate principal
amount of each Swing Line Loan (i) on the earlier to occur of (A) the date five
Business Days after such Loan is made and (B) the Latest Maturity Date for the
Participating Revolving Credit Commitments of the relevant Class or (ii)
otherwise in accordance with the provisions of the relevant Additional Facility
Joinder Agreement, Refinancing Amendment or Extension Amendment.
Section 2.08.    Interest.
(a)    Subject to the provisions of Section 2.08(b): (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the relevant Class of
Revolving Credit Loans.
(b)    During the continuance of a Default under Section 8.01(a), each Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(d)    Each Additional Facility Loan shall bear interest at a rate specified in
the Additional Facility Joinder Agreement.
Section 2.09.    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):
(a)    Commitment Fee. The Borrowers agree to pay to the Administrative Agent
for the account of each Revolving Credit Lender under each Class of Revolving
Credit Commitments in accordance with its Pro Rata Share or other applicable
share provided for under this Agreement, a commitment fee equal to the product
of the Applicable Rate with respect to unused Revolving Credit Commitment fees
for such Class and the actual daily amount by which the aggregate Revolving
Credit Commitment for the applicable Class of Revolving Credit Commitments
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans for such
Class of Revolving Credit Commitments and (B) the Outstanding Amount of L/C
Obligations for such Class of Revolving Credit Commitments; provided that any
commitment fee accrued with respect to any of the Revolving Credit Commitments
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrowers
prior to such time; provided, further, that no commitment fee shall accrue on
any of the Revolving Credit Commitments of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. The commitment fee on each Class of
Revolving Credit Commitments (unless otherwise specified in the relevant
Additional Facility Joinder Agreement, Extension Amendment or Refinancing
Amendment) shall accrue at all times starting from the first day of the
Revolving Credit Availability Period for such Class, until the earlier of (x)
the last day of the Revolving Credit Availability Period for such Class of
Revolving Credit Commitments and (y) the date of the termination of the
Revolving Credit Commitments of such Class, including at any time during which
one or more of the conditions in Article IV is not met, and shall be due and
payable (i) quarterly in arrears on the last Business Day of each of March,
June, September and December, commencing with the first such date during the
first full fiscal quarter to occur after the first day of the Revolving Credit
Availability Period for such Class of Revolving Credit Commitments, and (ii) on
the earlier of (x) the Maturity Date for such Class of Revolving Credit
Commitments and (y) the date of the termination of the Revolving Credit
Commitments of such Class. The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
(b)    Other Fees. Each Borrower shall pay to the Administrative Agent and/or
the Arrangers, as applicable, such fees as shall have been separately agreed
upon with such Persons in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever (except as expressly agreed between such Borrower and the
Administrative Agent or the Arrangers, as applicable).
(c)    Additional Facility Fees. If specified in the relevant Additional
Facility Joinder Agreement, Borrowers shall pay to the Administrative Agent (for
the account of each Lender under the relevant Additional Facility) an upfront
fee computed at the rate specified in the relevant Additional Facility Joinder
Agreement on that Lender’s Commitment under that Additional Facility in
accordance with the terms therein.
Section 2.10.    Computation of Interest and Fees.
All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate or the prime rate) or Revolving
Credit Loans denominated in Sterling shall be made on the basis of a year of 365
days, or 366 days, as applicable, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360 day year
and actual days elapsed. Interest shall accrue on each Loan for the day on which
the Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which the Loan or such portion is repaid; provided that any Loan that
is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. In computing interest on any Loan, in each case as
applicable, the day such Loan is made (or converted to a Loan of a different
Type) shall be included and the day such Loan is repaid (or converted to a Loan
of a different Type) shall be excluded. Each determination by the Administrative
Agent of interest or fees hereunder shall be conclusive and binding for all
purposes, absent manifest error.
Section 2.11.    Evidence of Indebtedness.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of United States Department of the Treasury Regulation
Section 5f.103-1(c), as non-fiduciary agent for the Borrowers, in each case in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in Section 2.11(a) or
Section 10.07(d), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b) or Section 10.07(d), and by each Lender in
its account or accounts pursuant to Sections 2.11(a) and (b), shall be prima
facie evidence of the amount of principal and interest due and payable or to
become due and payable from each Borrower to, in the case of the Register, each
Lender and, in the case of such account or accounts, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of each Borrower under this
Agreement and the other Loan Documents.
Section 2.12.    Payments Generally.
(a)    All payments to be made by the Borrowers shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to payments in an
Available Currency (and payments in respect of Alternative Letters of Credit),
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in Same Day Funds not later
than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein and with respect to payments in respect of Alternative Letters
of Credit, all payments by the Borrowers hereunder in an Available Currency
(other than Dollars) shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in such Available Currency and in Same Day Funds not later than
2:00 p.m. (London time) on the dates specified herein. If, for any reason, the
Borrowers are prohibited by any Law from making any required payment hereunder
in an Available Currency (other than Dollars), except in respect of Alternative
Letters of Credit, the Borrowers shall make such payment in Dollars in the
Dollar Equivalent, as calculated by the Company, of the Available Currency
payment amount. The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share provided for
under this Agreement) of such payment in like funds as received by wire transfer
(or as otherwise agreed between the Administrative Agent and such Lender) to
such Lender’s applicable Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m. in the case of Dollars or (ii) after
2:00 pm (London time) in the case of payments in an Available Currency (other
than Dollars), shall, in each case, be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue to, but
excluding, such next succeeding Business Day. Payments owing to an Alternative
L/C Issuer in respect of reimbursement obligations under an Alternative Letter
of Credit shall, to the extent not paid with the proceeds of a Revolving Credit
Borrowing, be made directly by the relevant Borrower to such Alternative L/C
Issuer.
(b)    If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall not be reflected in computing interest or fees,
as the case may be; provided that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
(c)    Unless a Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrowers or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrowers or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in Same Day Funds, then:
(i)    if a Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to a Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrowers, and the Borrowers shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrowers may have against any Lender as a result of any default by such Lender
hereunder.
A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV or in the applicable Additional Facility Joinder
Agreement, Extension Amendment or Refinancing Amendment are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.
(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share or other applicable share provided
for under this Agreement of the sum of (i) the Outstanding Amount of all Loans
outstanding at such time and (ii) the Outstanding Amount of all L/C Obligations
outstanding at such time, in repayment or prepayment of such of the outstanding
Loans or other Obligations then owing to such Lender.
Section 2.13.    Sharing of Payments. If, other than as expressly provided
elsewhere herein or required by court order, any Lender shall obtain payment in
respect of any principal or interest on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of any principal or interest on such Loans or such participations, as
the case may be, pro rata with each of them; provided that if all or any portion
of such excess payment is thereafter recovered from the purchasing Lender under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. For the avoidance of doubt, the provisions of
this paragraph shall not be construed to apply to (A) any payment made by a
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder or (C) any receipt or
recovery by a Lender in its capacity as an Alternative L/C Issuer at any time
prior to the Administrative Agent having exercised any of its rights under
Section 8.02 or Section 2.05(b)(ix)(B) (an “Acceleration Event”); provided that,
following the occurrence of an Acceleration Event, the provisions of this
paragraph shall apply to all receipts and recoveries by Alternative L/C Issuers.
Each Borrower agrees that any Lender so purchasing a participation from another
Lender may, to the fullest extent permitted by applicable Law, exercise all its
rights of payment (including the right of setoff, but subject to Section 10.09)
with respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation. The
Administrative Agent will keep records (which shall be conclusive and binding in
the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased. For purposes of subclause (e)(i) of the definition of
“Indemnified Taxes”, a Lender that acquires a participation pursuant to this
Section 2.13 shall be treated as having acquired such participation on the
earlier date(s) on which such Lender acquired the applicable interest(s) in the
Commitment(s) and/or Loan(s) to which such participation relates.
Section 2.14.    Additional Facilities.
(a)    By at least two Business Days’ notice to the Administrative Agent (or
such shorter period as the Administrative Agent shall agree), and pursuant to
the terms and conditions in this Section 2.14 and in the applicable Additional
Facility Joinder Agreement or Increase Confirmation, an Additional Facility or
an Increase (as defined below) may be provided to any Loan Party in an aggregate
principal amount not to exceed the Additional Facility Available Amount (as
determined on the date of Incurrence thereof); provided that (i) on the date of
the proposed Additional Facility Loan all representations and warranties to be
made in a Request for Credit Extension in accordance with Section 4.03 are true
and correct in all material respects (or, with respect to any representation or
warranty that is qualified as to “materiality”, “Material Adverse Effect” or
similar language, after giving effect to any qualification therein, in all
respects) on and as of the date of the proposed Additional Facility Loan with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects (or, with respect
to any such representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language, after giving effect to any
qualification therein, in all respects) as of such earlier date, and (ii) no
Event of Default is continuing on such date or would occur after giving effect
to the proposed advance; provided, further, that in connection with any
Additional Facility the primary purpose of which is to finance a Limited
Condition Transaction, the conditions set forth in Section 2.14(a)(i) and (ii)
shall not be required to be satisfied (other than to the extent required by the
Additional Facility Lenders party thereto).
(b)    Any person may become a Lender under this Agreement by delivering to the
Administrative Agent an Additional Facility Joinder Agreement which must be duly
executed by that person, the Administrative Agent, the applicable Borrower and
the applicable Additional Borrower, if any. That person shall become a Lender on
the date specified in the Additional Facility Joinder Agreement. Additional
Facilities may be provided by any existing Lender, but no existing Lender will
have an obligation to make an Additional Facility Commitment nor will the
applicable Borrower have any obligation to approach any existing Lender to
provide any Additional Facility Commitment.
(c)    Upon the relevant person becoming a Lender, the total of the Commitments
under this Agreement shall be increased by the amount set out in the relevant
Additional Facility Joinder Agreement as that Lender’s Additional Facility
Commitment.
(d)    Each Lender under an Additional Facility will grant to the applicable
Borrower a term or revolving loan facility in the amount specified in the
relevant Additional Facility Joinder Agreement during the Additional Facility
Availability Period specified in the Additional Facility Joinder Agreement,
subject to the terms of this Agreement.
(e)    No Additional Facility shall have the benefit of any guarantee unless the
existing Lenders also share in such guarantee. The execution by the applicable
Borrower, the Guarantors and the relevant Additional Borrower of the Additional
Facility Joinder Agreement shall constitute confirmation by each Guarantor that
its obligations under the Guaranty shall extend to the total of the Commitments
as increased by the addition of the relevant Lender’s Commitment and shall be
owed to each Secured Party including the relevant Lender but otherwise shall
continue unaffected.
(f)    The aggregate amount of all outstanding Additional Facility Loans under
an Additional Facility shall not at any time exceed the relevant Total
Additional Facility Commitments for that Additional Facility.
(g)    The aggregate amount of the participations of a Lender in Additional
Facility Loans under an Additional Facility shall not at any time exceed that
Lender’s Additional Facility Commitment for that Additional Facility at that
time.
(h)    No Additional Facility shall have the benefit of any security unless the
existing Lenders also share in such security (except in the case of a security
interest in any Escrow Account relating to an Additional Facility during the
escrow period applicable to such Additional Facility); provided that the
Additional Facility Borrowers and the relevant Additional Facility Lender may
agree that an Additional Facility shares in the Collateral on a junior basis to
the other Facilities. The effectiveness of an Additional Facility shall be
subject to customary reaffirmation in respect of any Collateral Documents and,
to the extent reasonably requested by the Administrative Agent, delivery of a
written opinion of counsel to the Loan Parties in form and substance reasonably
satisfactory to the Administrative Agent.
(i)    in respect of each Additional Facility:
(i)    each Additional Facility Borrower for that Additional Facility is a Loan
Party;
(ii)    the principal amount, interest rate, interest periods, Latest Maturity
Date, use of proceeds, repayment schedule, availability, fees, incorporation of
relevant clauses relating to, or in connection with, any Additional Facility and
related provisions, and the currency of that Additional Facility shall be agreed
by the relevant Additional Facility Borrowers and the relevant Additional
Facility Lenders (and, in the case of currency and incorporation of the relevant
clauses relating to, or in connection with, any Additional Facility which is a
revolving facility, the Administrative Agent) and set out in the relevant
Additional Facility Joinder Agreement;
(iii)    the relevant Additional Facility Joinder Agreement shall specify
whether that Additional Facility is in form of a term loan or a revolving loan;
(iv)    notwithstanding anything to the contrary in this Agreement, (A) any
Additional Revolving Facility may provide for the ability on a voluntary basis
to permanently repay and terminate or reduce any Revolving Credit Commitments on
a pro rata basis, less than or greater than a pro rata basis with other
outstanding revolving Facilities hereunder and (B) any Additional Facility Loan
in the form of a term loan may participate on a pro rata basis, less than or
greater than a pro rata basis in any voluntary prepayments of the Term Loans
hereunder under other outstanding Classes of Term Loans, and on a pro rata basis
or less than a pro rata basis in any mandatory prepayments of the Term Loans
hereunder under other outstanding Classes of Term Loans;
(v)    the Revolving Credit Commitments in respect of any Additional Revolving
Facility may, at the election of the Company, be designated as Financial
Covenant Revolving Credit Commitments;
(vi)    each Additional Facility Joinder Agreement may provide for the consent
of the Additional Facility Lenders under the applicable Additional Facility
(including any Increase in respect thereof) to one or more amendments to this
Agreement and the other Loan Documents (in addition to those amendments
contemplated by Section 2.14(o)), and each party to this Agreement acknowledges
and agrees that such consent shall be binding on all Additional Facility Lenders
in respect of such Additional Facility and shall be counted for purposes of the
definition of determining whether the consent of the Required Lenders, Required
Class Lenders, Required Revolving Credit Lenders and affected Lenders has been
obtained, and for all other relevant purposes under Section 10.01; and
(vii)    subject to sub-clauses (i), (ii), (iv), (v) and (vi) above, the general
terms of that Additional Facility shall be consistent in all material respects
with the terms of this Agreement.
(j)    The Borrowers may pay to any Additional Facility Lender a fee in the
amount and at the times agreed between the applicable Borrower and that
Additional Facility Lender.
(k)    Each Additional Facility Lender shall become a party to this Agreement
and be entitled to share in the Collateral in accordance with the terms of this
Agreement, any applicable Intercreditor Agreement and the Collateral Documents
pari passu with the Lenders under the other Facilities; provided that the
Additional Facility Borrowers and the relevant Additional Facility Lender may
agree that an Additional Facility shares in the Collateral on a junior basis to
the other Facilities which, if so agreed, shall be set out in the relevant
Additional Facility Joinder Agreement. In addition, each Additional Facility
Lender shall be subject to any applicable Intercreditor Agreement or enter into
equivalent intercreditor arrangements having a similar effect.
(l)    Each party to this Agreement (other than each proposed Additional
Facility Lender, the applicable Borrower and each Additional Facility Borrower)
irrevocably authorizes and instructs the Administrative Agent to execute on its
behalf any Additional Facility Joinder Agreement which has been duly completed
and signed on behalf of each proposed Additional Facility Lender, the applicable
Borrower and each proposed Additional Facility Borrower and each Loan Party
agrees to be bound by such joinder.
(m)    On the Additional Facility Commencement Date:
(i)    each Additional Facility Lender party to that Additional Facility Joinder
Agreement, each other Finance Party and the Loan Parties shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had each Additional Facility Lender been a Lender on the
Amendment Effective Date, with the rights and/or obligations assumed by it as a
result of that accession and with the Commitment specified by it as its
Additional Facility Commitment; and
(ii)    each Additional Facility Lender shall become a party to this Agreement
as an “Additional Facility Lender”.
(n)    [Reserved.]
(o)    With the prior written consent of the Company, the Administrative Agent
is authorized and instructed to enter into such documentation as is reasonably
required to amend this Agreement and any other Loan Document (in accordance with
the terms of this Section 2.14) to reflect the terms of each Additional Facility
without the consent of any Lender other than each applicable Additional Facility
Lender, including amendments as deemed necessary by the Administrative Agent in
its reasonable judgment to effect any lien or payment subordination and
associated rights of the applicable Lenders to the extent any Additional
Facilities are to rank junior in right of security or payment or to address
technical issues relating to funding and payments.
(p)    This Section 2.14 shall supersede any provisions in Section 2.13 or
Section 10.01 to the contrary.
(q)    The facilities under which any Term Commitments or Revolving Credit
Commitments have been made available may be increased by any amount (an
“Increase”) which shall not exceed the Additional Facility Available Amount by
the execution by any Lender or Additional Facility Lender of one or more
Additional Facility Joinder Agreements or Increase Confirmations (under which
the Maturity Date, Applicable Rate and any other economic terms applicable to
the relevant Additional Facility Commitments are the same as those applicable to
the existing Term Commitments or Revolving Credit Commitments, as applicable).
Following any such Increase, references to Term Loans and Revolving Credit
Loans, as applicable, and the Lenders in respect of the Term Loans and Revolving
Credit Loans, as applicable, shall include Lenders and Loans made under any such
Additional Facility Joinder Agreements or Increase Confirmations. In respect of
any such Increase:
(i)    (A) on the date of the proposed Increase, all representations and
warranties to be made in a Request for Credit Extension in accordance with
Section 4.03 shall be true and correct in all material respects (or, with
respect to any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language, after giving effect to any
qualification therein, in all respects) on and as of the date of the proposed
Increase with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects (or,
with respect to any such representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language, after giving
effect to any qualification therein, in all respects) as of such earlier date,
and (B) no Event of Default is continuing on such date or would occur after
giving effect to the proposed advance; provided that, in connection with any
such Increase the primary purpose of which is to finance a Limited Condition
Transaction, the conditions set forth in this Section 2.14(q)(i) and foregoing
clauses (A) and (B) shall not be required to be satisfied (other than to the
extent required by any Lender or Additional Facility Lender in respect of such
Increase);
(ii)    each party to this Agreement (other than the relevant Lender or
Additional Facility Lender and the applicable Borrower) irrevocably authorizes
and instructs the Administrative Agent to execute on its behalf any Additional
Facility Joinder Agreement or Increase Confirmation which has been duly
completed and signed on behalf of each Lender or proposed Additional Facility
Lender, the applicable Borrower and each Loan Party agrees to be bound by such
joinder; and
(iii)    with the prior written consent of the Company, the Administrative Agent
is authorized and instructed to enter into such documentation as is reasonably
required to amend this Agreement and any other Loan Document (in accordance with
the terms of this Section 2.14) to reflect the terms of each Increase without
the consent of any Lender other than each applicable Additional Facility Lender.
Section 2.15.    Refinancing Amendments.
(a)    On one or more occasions after the Amendment Effective Date, the
Borrowers may obtain, from any Lender or any other bank, financial institution
or other institutional lender or investor that agrees to provide any portion of
Credit Agreement Refinancing Indebtedness in the form of Refinancing Term Loans
or Other Revolving Credit Commitments pursuant to a Refinancing Amendment in
accordance with this ‎Section 2.15 (each, an “Additional Refinancing Lender”)
(provided that (i) solely with respect to Other Revolving Credit Commitments and
Other Revolving Credit Loans, the Administrative Agent, each Swing Line Lender
and each L/C Issuer shall have consented (not to be unreasonably withheld or
delayed) to such Lender’s or Additional Refinancing Lender’s providing such
Other Revolving Credit Commitments to the extent such consent, if any, would be
required under Section 10.07(b) for an assignment of Revolving Credit
Commitments to such Lender or Additional Refinancing Lender, unless such Lender
or Additional Refinancing Lender is an existing Revolving Credit Lender or any
Affiliate or Approved Fund of an existing Revolving Credit Lender, (ii) with
respect to Refinancing Term Loans, any Affiliated Lender providing Refinancing
Term Loans shall be subject to the same restrictions set forth in ‎Section
10.07(k) as they would otherwise be subject to with respect to any purchase by
or assignment to such Affiliated Lender of Term Loans and (iii) Affiliated
Lenders may not provide Other Revolving Credit Commitments), in respect of all
or any portion of any Class, series or tranche, as selected by the Borrowers in
their sole discretion without prejudice to Section 2.05(a)(i), of Term Loans or
Revolving Credit Loans (or unused Revolving Credit Commitments) or Additional
Facility Commitments then outstanding under this Agreement, in the form of
Refinancing Term Loans, Refinancing Term Commitments, Other Revolving Credit
Commitments, or Other Revolving Credit Loans, in each case, constituting Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment; provided
that notwithstanding anything to the contrary in this ‎Section 2.15 or
otherwise, (A) the borrowing and repayment (except for (1) payments of interest
and fees at different rates on Other Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Other
Revolving Credit Commitments, (3) repayments made in connection with any
refinancing of Other Revolving Credit Commitments and (4) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause ‎(C) below)) of Loans with respect to Other Revolving Credit Commitments
after the date of obtaining any Other Revolving Credit Commitments shall be made
on a pro rata basis (or, in the case of repayment, on a pro rata basis or less
than pro rata basis) with all other Revolving Credit Commitments, (B) subject to
the provisions of ‎Section 2.03(m) and ‎Section 2.04(g) to the extent dealing
with Swing Line Loans and Letters of Credit which mature or expire after a
maturity date when there exist Other Revolving Credit Commitments with a longer
maturity date, all Swing Line Loans and Letters of Credit shall be participated
on a pro rata basis by all Lenders with Commitments in accordance with their
percentage of the Revolving Credit Commitments existing on the date such Other
Revolving Credit Commitments are obtained (and except as provided in ‎Section
2.03(m) and ‎Section 2.04(g), without giving effect to changes thereto on an
earlier maturity date with respect to Swing Line Loans and Letters of Credit
theretofore incurred or issued), (C) the permanent repayment of Revolving Credit
Loans with respect to, and termination of, Other Revolving Credit Commitments
after the date of obtaining any Other Revolving Credit Commitments shall be made
on a pro rata basis, less than pro rata basis or greater than pro rata basis
with all other Revolving Credit Commitments and (D) assignments and
participations of Other Revolving Credit Commitments and Other Revolving Credit
Loans shall be governed by the same assignment and participation provisions
applicable to Revolving Credit Commitments and Revolving Credit Loans existing
on the date such Other Revolving Credit Commitments are obtained.
(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in ‎Section
4.03 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Amendment Effective Date other than changes to such legal opinion resulting from
a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Credit Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.
(c)    Each Refinancing Series shall be in an aggregate principal amount that is
not less than $1,000,000 in the case of an Other Revolving Credit Commitment and
$15,000,000 in the case of a Refinancing Term Commitment; provided that such
amounts may be less than $1,000,000 and $15,000,000, respectively, if such
amount is equal to (i) the entire outstanding principal amount of the Refinanced
Debt that is in the form of Revolving Credit Commitments or (ii) the entire
principal amount of Refinanced Debt that is in the form of Term Loans.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness Incurred pursuant thereto, (ii) make such other changes
to this Agreement and the other Loan Documents consistent with the provisions
and intent of the third paragraph of ‎Section 10.01 (without the consent of the
Required Lenders called for therein) and (iii) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Company, to effect
the provisions of this ‎Section 2.15, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Refinancing Amendment.
(e)    This ‎Section 2.15 shall supersede any provisions in ‎Section 2.13 or
Section ‎10.01 to the contrary.
(f)    Notwithstanding anything in this Agreement to the contrary, nothing in
this Section 2.15 will be construed to limit the provisions of Section 2.14 or
the ability to Incur Indebtedness, including Refinancing Indebtedness, under
Section 4.09 of Annex II.
Section 2.16.    Extension of Term Loans; Extension of Revolving Credit Loans.
(a)    Extension of Term Loans. The applicable Borrower may at any time and from
time to time request that all or a portion of the Term Loans of any given Class
(or series or tranche thereof) selected by it in its sole discretion (an
“Existing Term Loan Tranche”) be amended, converted or exchanged to extend the
scheduled Maturity Date(s) with respect to all or a portion of any principal
amount of the Term Loans of such Existing Term Loan Tranche (any such Term Loans
which have been so amended, extended, or converted, “Extended Term Loans”) and
to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the applicable Borrower shall provide a
notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Term Loan Tranche) (each, a
“Term Loan Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which shall (i) be identical as offered to each
Lender under such Existing Term Loan Tranche (including as to the proposed
interest rates and fees payable, but excluding any arrangement, structuring or
other similar fees payable in connection therewith that are not generally shared
with all relevant Lenders) and offered pro rata to each Lender under such
Existing Term Loan Tranche and (ii) be identical to the Term Loans under the
Existing Term Loan Tranche from which such Extended Term Loans are intended to
be amended, except that: (A) the scheduled final maturity date shall be extended
and all or any of the scheduled amortization payments of principal of the
Extended Term Loans, if any, may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; (B) the
All-In Yield with respect to the Extended Term Loans (whether in the form of
interest rate margin, upfront fees, OID or otherwise) may be different than the
All-In Yield for the Term Loans of such Existing Term Loan Tranche, in each
case, to the extent provided in the applicable Extension Amendment; (C) the
Extension Amendment may provide for other covenants and terms that apply solely
to any period after the Latest Maturity Date that is in effect on the effective
date of the Extension Amendment (immediately prior to the establishment of such
Extended Term Loans); and (D) Extended Term Loans may have optional prepayment
terms (including call protection and prepayment terms and premiums) as may be
agreed by the applicable Borrower and the Lenders thereof; provided that no
Extended Term Loans may be optionally prepaid prior to the date on which the
Term Loans under the Existing Term Loan Tranche from which such Extended Term
Loans were amended are repaid in full, unless such optional prepayment is
accompanied by a pro rata optional prepayment of such Term Loans; provided that
(1) subject to the Permitted Earlier Maturity Indebtedness Exception, the
Weighted Average Life to Maturity of any Extended Term Loans (to the extent they
are unsecured) of a given Term Loan Extension Series at the time of
establishment thereof shall be no shorter than the remaining Weighted Average
Life to Maturity of the Existing Term Loan Tranche from which such Extended Term
Loans are amended, (2) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing and (3) any Extended Term Loans may
participate on a pro rata basis or less than or greater than a pro rata basis in
any voluntary repayments or prepayments of principal of Term Loans hereunder and
on a pro rata basis or less than a pro rata basis (but not greater than a pro
rata basis except in the case of a prepayment under Section 2.05(b)(iv) and
Section 2.05(b)(vi)(A)(2)), in any mandatory repayments or prepayments of Term
Loans hereunder, in each case as specified in the respective Term Loan Extension
Request. Any Extended Term Loans amended pursuant to any Term Loan Extension
Request shall be designated a series (each, a “Term Loan Extension Series”) of
Extended Term Loans for all purposes of this Agreement; provided that any
Extended Term Loans amended from an Existing Term Loan Tranche may, to the
extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Term Loan Extension Series with respect
to such Existing Term Loan Tranche. The applicable Borrower may impose an
Extension Minimum Condition with respect to any Term Loan Extension Request,
which may be waived by such Borrower in its sole discretion.
(b)    Extension of Revolving Credit Commitments. The applicable Borrower may at
any time and from time to time request that all or a portion of the Revolving
Credit Commitments of any given Class (or series or tranche thereof) selected by
it in its sole discretion (each, an “Existing Revolver Tranche”) be amended,
converted or exchanged to extend the Maturity Date with respect to all or a
portion of any principal amount of such Revolving Credit Commitments (any such
Revolving Credit Commitments which have been so amended, converted or exchanged
“Extended Revolving Credit Commitments”) and to provide for other terms
consistent with this Section 2.16. In order to establish any Extended Revolving
Credit Commitments, the applicable Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolver Tranche) (each, a “Revolver
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which shall (i) be identical as offered to
each Lender under such Existing Revolver Tranche (including as to the proposed
interest rates and fees payable, but excluding any arrangement, structuring or
other fees payable in connection therewith that are not generally shared with
all relevant Lenders) and offered pro rata to each Lender under such Existing
Revolver Tranche and (ii) be identical to the Revolving Credit Commitments under
the Existing Revolver Tranche from which such Extended Revolving Credit
Commitments are to be amended, except that: (A) the Maturity Date of the
Extended Revolving Credit Commitments may be delayed to a later date than the
Maturity Date of the Revolving Credit Commitments of such Existing Revolver
Tranche, to the extent provided in the applicable Extension Amendment; (B) the
All-In Yield with respect to extensions of credit under the Extended Revolving
Credit Commitments (whether in the form of interest rate margin, upfront fees,
OID or otherwise) may be different than the All-In Yield for extensions of
credit under the Revolving Credit Commitments of such Existing Revolver Tranche,
in each case, to the extent provided in the applicable Extension Amendment; (C)
the Extension Amendment may provide for other covenants and terms that apply
solely to any period after the Latest Maturity Date that is in effect on the
effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Revolving Credit Commitments); and (D) all
borrowings under the applicable Revolving Credit Commitments (i.e., the Existing
Revolver Tranche and the Extended Revolving Credit Commitments of the applicable
Revolver Extension Series) and repayments thereunder shall be made on a pro rata
basis (except for (1) payments of interest and fees at different rates on
Extended Revolving Credit Commitments (and related outstandings) and (2)
repayments required upon the Maturity Date of the non-extending Revolving Credit
Commitments); provided that (A) in no event shall the Maturity Date of any
Extended Revolving Credit Commitments of a given Revolver Extension Series at
the time of establishment thereof be earlier than the then Latest Maturity Date
of any other Revolving Credit Commitments hereunder and (B) all documentation in
respect of such Extension Amendment shall be consistent with the foregoing. Any
Extended Revolving Credit Commitments amended pursuant to any Revolver Extension
Request shall be designated a series (each, a “Revolver Extension Series”) of
Extended Revolving Credit Commitments for all purposes of this Agreement;
provided that any Extended Revolving Credit Commitments amended from an Existing
Revolver Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Revolver
Extension Series with respect to such Existing Revolver Tranche. The applicable
Borrower may impose an Extension Minimum Condition with respect to any Revolver
Extension Request, which may be waived by such Borrower in its sole discretion.
(c)    Extension Request. The applicable Borrower shall provide the applicable
Extension Request at least two Business Days (or such shorter period as may be
agreed by the Administrative Agent in its reasonable judgment) prior to the date
on which Lenders under the Existing Term Loan Tranche or Existing Revolver
Tranche, as applicable, are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.16. No Lender shall have any obligation to agree to have any
of its Term Loans of any Existing Term Loan Tranche amended into Extended Term
Loans or any of its Revolving Credit Commitments of any Existing Revolver
Tranche amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan Tranche subject to such
Extension Request amended into Extended Term Loans and any Revolving Credit
Lender (each, an “Extending Revolving Credit Lender”) wishing to have all or a
portion of its Revolving Credit Commitments under the Existing Revolver Tranche
subject to such Extension Request amended into Extended Revolving Credit
Commitments, as applicable, shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
which it has elected to request be amended into Extended Term Loans or Extended
Revolving Credit Commitments, as applicable (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Term Loans under the Existing Term Loan Tranche or
Revolving Credit Commitments under the Existing Revolver Tranche, as applicable,
in respect of which applicable Term Lenders or Revolving Credit Lenders, as the
case may be, shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans or Extended Revolving Credit Commitments, as
applicable, requested to be extended pursuant to the Extension Request, Term
Loans or Revolving Credit Commitments, as applicable, subject to Extension
Elections shall be amended to Extended Term Loans or Revolving Credit
Commitments, as applicable, on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans or Revolving Credit Commitments, as applicable,
included in each such Extension Election.
(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (including
incorporating a new tranche of Extended Term Loans and/or Extended Revolving
Credit Commitments, as applicable, in accordance with the Extension Election by
the Extending Term Lenders and/or the Extending Revolving Credit Lenders) (each,
an “Extension Amendment”) to this Agreement among the applicable Borrower, the
Administrative Agent and each Extending Term Lender or Extending Revolving
Credit Lender, as applicable, providing an Extended Term Loan or Extended
Revolving Credit Commitment, as applicable, thereunder, which shall be
consistent with the provisions set forth in Sections 2.16(a) or (b),
respectively (but which shall not require the consent of any other Lender). The
effectiveness of any Extension Amendment shall be subject to the satisfaction on
the date thereof of each of the conditions set forth in Section 4.03 and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Amendment Effective Date
(conformed as appropriate) other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that the
Extended Term Loans or Extended Revolving Credit Commitments, as applicable, are
provided with the benefit of the applicable Loan Documents. The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, Incurred
pursuant thereto, (ii) modify the scheduled repayments set forth in Section 2.07
with respect to any Existing Term Loan Tranche subject to an Extension Election
to reflect a reduction in the principal amount of the Term Loans required to be
paid thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.07), (iii) modify the prepayments set forth in
Section 2.05 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto, (iv) address technical issues
relating to funding and payments and (v) effect such other amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the applicable Borrower,
to effect the provisions of this Section 2.16, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Extension
Amendment.
(e)    No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.
(f)    This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.
(g)    Notwithstanding anything in this Agreement to the contrary, nothing in
this Section 2.16 will be construed to limit the provisions in Section 2.14.
Section 2.17.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to an L/C Issuer or a Swing Line Lender hereunder; third, if
so determined by the Administrative Agent or requested by an L/C Issuer or a
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the Company may request, so long as no Default or Event of
Default has occurred and is continuing, to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuers or the Swing
Line Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to the Company as a
result of any judgment of a court of competent jurisdiction obtained by the
Company against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (B) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.03 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit fees as provided in Section 2.03(h).
(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Participating Revolving Credit Commitment of that Defaulting
Lender; provided that (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default has occurred and is continuing; and (B) the aggregate
obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Participating Revolving Credit
Commitment of that Non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Loans of that Non-Defaulting Lender under such Participating
Revolving Credit Commitments. Subject to Section 2.19, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, each
Swing Line Lender and each L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice, and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the applicable Class of Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share (without giving effect to Section 2.17(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    Termination of Revolving Credit Commitments. The Borrowers shall have the
right to terminate any Revolving Credit Commitment of a Defaulting Lender in
accordance with Section 2.06 solely to the extent such termination does not
cause the Revolving Credit Exposure of such Class to exceed the Revolving Credit
Commitment of such Class.
Section 2.18.    General limitation on each Borrower’s Obligation
In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other applicable Law affecting the
rights of creditors generally, if the obligations of any Borrower under this
Agreement would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability hereunder, then, notwithstanding any other
provision to the contrary, the amount of such liability shall, without any
further action by such Borrower, any Loan Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
Section 2.19.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
ARTICLE III    
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01.    Taxes.
(a)    Save in respect of any payments in connection with any Loan to a UK
Borrower (a “UK Payment”) (to which Section 3.02 shall apply in place of this
Section 3.01(a)) or to an Irish Borrower (an “Irish Payment”) (to which Section
3.02 shall apply in place of this Section 3.01(a)) or to a Belgian Borrower (a
“Belgian Payment”) (to which Section 3.03 shall apply in place of this section
3.01(a)), and except as provided in this Section 3.01, any and all payments made
by or on account of each Borrower (the term Borrower under Article III being
deemed to include any Subsidiary for whose account a Letter of Credit or
Alternative Letter of Credit is issued) or Guarantor under any Loan Document
shall be made free and clear of and without deduction for any Taxes, except as
required by any Law. If any Borrower, any Guarantor or other applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Finance Party, (i) if
the Tax in question is an Indemnified Tax or Other Tax, the sum payable by any
Borrower or any Guarantor shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums paid
under this Section 3.01), each Lender (or, in the case of a payment made to the
Administrative Agent, an Arranger or a Bookrunner for its own account, the
Administrative Agent or such Arranger or Bookrunner) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions, (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
thirty (30) days after the date of such payment (or, if receipts or evidence are
not available within thirty (30) days, as soon as possible thereafter), if any
Borrower or any Guarantor is the applicable withholding agent, it shall furnish
to such Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof or other evidence acceptable to such Finance Party.
(b)    In addition, each Borrower agrees to pay any and all present or future
stamp, court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, imposed by any Governmental Authority, which arise
from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under or otherwise with respect
to, any Loan Document excluding, in each case, any
such Tax imposed as a result of a Finance Party’s Assignment and Assumption,
grant of a participation, transfer or assignment to or designation of a new
applicable Lending Office or other office for receiving payments under any Loan
Document (collectively, “Assignment Taxes”), except for Assignment Taxes
resulting from any such Assignment and Assumption, participation, transfer,
assignment or designation, that is requested or required in writing by a
Borrower (all such non-excluded taxes described in this Section 3.01(b) being
hereinafter referred to as “Other Taxes”).
(c)    Each Borrower and each Guarantor agrees to indemnify each Finance Party
(i) the full amount of Indemnified Taxes and Other Taxes payable by such Finance
Party (including Indemnified Taxes and Other Taxes imposed on or attributable to
amounts payable under this Section 3.01) and (ii) any expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the Governmental Authority. A certificate as to the
amount of such payment or liability prepared in good faith and delivered by such
Finance Party (or by Administrative Agent on behalf of such Lender) to the
Company, accompanied by a written statement thereof setting forth in reasonable
detail the basis and calculation of such amounts shall be conclusive absent
manifest error. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to Taxes that it deems confidential) to the Company
or any other Person.
(d)    For the avoidance of doubt this Section 3.01(d) shall not apply in
respect of Irish Payments or UK Payments, which are dealt with in Section 3.02.
Each Finance Party shall, at such times as are reasonably requested by a
Borrower or the Administrative Agent, provide that Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by that Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender under the Loan
Documents. Each such Lender and Agent shall, whenever a lapse in time or change
in circumstances renders such documentation obsolete or inaccurate in any
material respect, deliver promptly and on or before the date such documentation
expires, becomes obsolete or inaccurate, to that Borrower and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by that Borrower or the Administrative Agent)
or promptly notify that Borrower and the Administrative Agent in writing of its
inability to do so. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Loan
Document to or for a Lender are not subject to withholding Tax or are subject to
such Tax at a rate reduced by an applicable tax treaty, the applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at the applicable statutory rate. Notwithstanding any
other provision of this clause(d), a Lender shall not be required to deliver any
form pursuant to this clause(d) that such Lender is not legally eligible to
deliver.
Without limiting the foregoing:
(i)    Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of IRS Form W‑9
(or any successor forms) certifying that such Lender is exempt from U.S. federal
backup withholding, provided, however, that if the Lender is a disregarded
entity for U.S. federal income tax purposes, it shall provide the appropriate
withholding form of its owner (together with supporting documentation).
(ii)    Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Company or
the Administrative Agent) whichever of the following is applicable:
(A)    two properly completed and duly signed original copies of IRS Form W‑8BEN
or W‑8BEN-E, as applicable, (or any successor forms) claiming eligibility for
the benefits of an income tax treaty to which the United States is a party,
(B)    two properly completed and duly signed original copies of IRS Form W‑8ECI
(or any successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Sections 871(h) or 881(c) of the Code, (A) a
certificate substantially in the form of Exhibit G hereto (any such certificate
a “United States Tax Compliance Certificate”) and (2) two properly completed and
duly signed original copies of IRS Form W‑8BEN or W‑8BEN-E, as applicable, (or
any successor forms),
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Participant holding a participation granted
by a participating Lender), IRS Form W‑8IMY (or any successor forms) of the
Lender, accompanied by a Form W‑8ECI, W‑8BEN, W8BEN-E, United States Tax
Compliance Certificate, Form W‑9, Form W‑8IMY or any other required information
from each beneficial owner, as applicable (provided that, if the Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate may be provided by such Lender on behalf of such
partner(s)), or
(E)    two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, U.S. federal withholding tax on any payments to such Lender under the Loan
Documents.
(iii)    Each Agent that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent two properly completed and duly signed original copies of
IRS Form W‑9 with respect to fees received for its own account, certifying that
such Agent is exempt from U.S. federal backup withholding. Each Agent that is
not a United States person (as defined in Section 7701(a)(30) of the Code) shall
deliver to the Company and the Administrative Agent two properly completed and
duly signed original copies of IRS Form W‑8ECI with respect to fees received for
its own account.
(e)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by Laws and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
Laws and such additional documentation reasonably requested by the Company or
the Administrative Agent as may be necessary for the Company and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has or has not complied with such Lender’s obligations under
FATCA and, if necessary, to determine the amount to deduct and withhold from
such payment. For purposes of this clause(e), the term “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(f)    Any Lender or the Administrative Agent claiming any additional amounts
payable pursuant to this Section 3.01 or a Tax Payment shall use its reasonable
efforts to mitigate or reduce the additional amounts payable, which reasonable
efforts may include a change in the jurisdiction of its Lending Office (or any
other measures reasonably requested by the Company) if such a change or other
measures would reduce any such additional amounts (or any similar amount that
may thereafter accrue) and would not, in the sole determination of such Lender,
result in any unreimbursed cost or expense or be otherwise disadvantageous to
such Lender.
(g)    If any Lender or the Administrative Agent determines, in its sole
discretion exercised in good faith, that it has received a refund in respect of
any Indemnified Taxes or Other Taxes as to which indemnification or additional
amounts have been paid to it by a Loan Party pursuant to this Section 3.01, it
shall promptly remit such refund to such Loan Party (but only to the extent of
indemnification or additional amounts paid by such Loan Party under this
Section 3.01(g) with respect to the Indemnified Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of the
Lender or Administrative Agent, as the case may be, and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund net of any Taxes payable by any Administrative Agent or Lender on such
interest); provided that the Loan Parties, upon the request of the Lender or the
Administrative Agent, as the case may be, agree promptly to return such refund
(plus any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority. Notwithstanding anything to the
contrary in this Section 3.01(g), in no event will a Lender or Administrative
Agent be required to pay any amount to a Loan Party pursuant to this Section
3.01(g) the payment of which would place the Lender or Administrative Agent in a
less favorable net after-Tax position than the Lender or Administrative Agent
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section  shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to Taxes that it deems confidential) to the Company
or any other Person.
(h)    For the avoidance of doubt, the term “Lender” shall, for purposes of this
Section 3.01 and the definition of “Indemnified Taxes”, include any L/C Issuer,
any Alternative L/C Issuer and any Swing Line Lender.
Section 3.02.    Irish & U.K. Taxes.
(a)    Each Irish Payment and each UK Payment made by a Loan Party under a Loan
Document shall be made by it without any Tax Deduction, unless a Tax Deduction
is required by Law.
(b)    As soon as it becomes aware that it is or will be required by Law to make
a Tax Deduction (or that there is any change in the rate at which or the basis
on which such Tax Deduction is to be made) the relevant Loan Party shall notify
the Administrative Agent accordingly. Similarly, a Lender shall notify the
Administrative Agent and the relevant Loan Party upon becoming so aware in
respect of a payment payable to that Lender.
(c)    If a Tax Deduction is required by Law to be made by a Loan Party, the
amount of the payment due shall, unless Section 3.02(f) or Section 3.02(g)
applies, be increased to an amount so that, after the required Tax Deduction is
made, the payee receives an amount equal to the amount it would have received
had no Tax Deduction been required.
(d)    If a Tax Deduction is required by Law to be made by the Administrative
Agent or the Security Trustee (other than by reason of the Administrative Agent
or the Security Trustee performing its obligations as such under this Agreement
through an office located outside the United Kingdom) from any payment to any
Finance Party which represents an amount or amounts received from a Loan Party,
that Loan Party shall, unless Section 3.02(f) applies, pay directly to that
Finance Party an amount which, after making the required Tax Deduction enables
the payee of that amount to receive an amount equal to the payment which it
would have received if no Tax Deduction had been required.
(e)    If a Tax Deduction is required by Law to be made by the Administrative
Agent or the Security Trustee from any payment to any Finance Party under
Section 3.02 (d), the Administrative Agent or the Security Trustee as
appropriate shall unless Section 3.02(f) below applies, make that Tax Deduction
and any payment required in connection with that Tax Deduction to the relevant
taxing authority within the time allowed and in the minimum amount required by
Law and within 30 days of making either a Tax Deduction or any payment in
connection with that Tax Deduction, the Administrative Agent or the Security
Trustee making that Tax Deduction or other payment shall deliver to the relevant
Loan Party evidence that the Tax Deduction or other payment has been made or
accounted for to the relevant tax authority.
(f)    No Loan Party is required to make a Tax Payment to a Lender under Section
3.02(c) or Section 3.02(d) for a Tax Deduction in respect of Tax imposed by the
United Kingdom on a payment of interest by a UK Borrower in respect of a
participation in a Loan by that Lender to the UK Borrower where that Lender is
not a UK Qualifying Lender on the date on which the relevant payment of interest
is due (otherwise than as a consequence of a Change in Tax Law) to the extent
that payment could have been made without a Tax Deduction if that Lender had
been a UK Qualifying Lender on that date.
(g)    No Loan Party is required to make a Tax Payment to a Lender under Section
3.02(c) or Section 3.02(d) for a Tax Deduction in respect of Tax imposed by
Ireland on a payment of interest by an Irish Borrower in respect of a
participation in a Loan by that Lender to the Irish Borrower where (i) that
Lender is not an Irish Qualifying Lender on the date on which the relevant
payment of interest is due (otherwise than as a consequence of a Change in Tax
Law) to the extent that payment could have been made without a Tax Deduction if
that Lender had been an Irish Qualifying Lender on that date or (ii) that Lender
is an Irish Qualifying Lender solely on account of being an Irish Treaty Lender
and such Loan Party could have made the payment to the Lender without a Tax
Deduction had that Lender complied with its obligations under Part 2 of Section
3.04(d).
(h)    The relevant Loan Party which is required to make a Tax Deduction shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction to the relevant taxing authority within the time allowed and in the
minimum amount required by Law.
(i)    Within 30 days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the relevant Loan Party making that Tax
Deduction or other payment shall deliver to the Administrative Agent for the
Finance Party entitled to the interest to which such Tax Deduction or payment
relates, evidence that the Tax Deduction or other payment has been made or
accounted for to the relevant tax authority.
Section 3.03.    Belgian Taxes
(a)    Each Belgian Payment made by a Loan Party under a Loan Document shall be
made by it without any Tax Deduction, unless a Tax Deduction is required by Law.
(b)    As soon as it becomes aware that it is or will be required by Law to make
a Tax Deduction (or that there is any change in the rate at which or the basis
on which such Tax Deduction is to be made) the relevant Loan Party shall notify
the Administrative Agent accordingly. Similarly, a Lender shall notify the
Administrative Agent and the relevant Loan Party upon becoming so aware in
respect of a payment payable to that Lender.
(c)    If a Tax Deduction is required by Law to be made by a Loan Party, the
amount of the payment due shall, unless Section 3.03(f) applies, be increased to
an amount so that, after the required Tax Deduction is made, the payee receives
an amount equal to the amount it would have received had no Tax Deduction been
required.
(d)    If a Tax Deduction is required by Law to be made by the Administrative
Agent or the Security Trustee from any payment to any Finance Party which
represents an amount or amounts received from a Loan Party, that Loan Party
shall, unless Section 3.03(f) applies, pay directly to that Finance Party an
amount which, after making the required Tax Deduction enables the payee of that
amount to receive an amount equal to the payment which it would have received if
no Tax Deduction had been required.
(e)    If a Tax Deduction is required by Law to be made by the Administrative
Agent or the Security Trustee from any payment to any Finance Party under
Section 3.03(d), the Administrative Agent or the Security Trustee as appropriate
shall unless Section 3.03(f) applies, make that Tax Deduction and any payment
required in connection with that Tax Deduction to the relevant taxing authority
within the time allowed and in the minimum amount required by Law and within 30
days of making either a Tax Deduction or any payment in connection with that Tax
Deduction, the Administrative Agent or the Security Trustee making that Tax
Deduction or other payment shall deliver to the relevant Loan Party evidence
that the Tax Deduction or other payment has been made or accounted for to the
relevant tax authority.
(f)    No Loan Party is required to make a Tax Payment to a Lender under Section
3.03(c) or Section 3.03(d) for a Tax Deduction in respect of Tax imposed by
Belgium on a payment of interest by a Belgian Borrower in respect of a
participation in a Loan by that Lender to the Belgian Borrower where that Lender
is not a Belgian Qualifying Lender on the date on which the relevant payment of
interest is due (otherwise than as a consequence of a Change in Tax Law) to the
extent that payment could have been made without a Tax Deduction if that Lender
had been a Belgian Qualifying Lender on that date.
(g)    The relevant Loan Party which is required to make a Tax Deduction shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction to the relevant taxing authority within the time allowed and in the
minimum amount required by Law.
(h)    Within 30 days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the relevant Loan Party making that Tax
Deduction or other payment shall deliver to the Administrative Agent for the
Finance Party entitled to the interest to which such Tax Deduction or payment
relates, evidence that the Tax Deduction or other payment has been made or
accounted for to the relevant tax authority.
(i)    In respect of each Belgian Payment made by a Loan Party under a Loan
Document, such Loan Party will be entitled to request and obtain within a
reasonable time frame which will be no longer than 3 months, from the L/C
Issuers all information necessary in order to allow it to fulfil its obligations
under Article 307 Belgian Income Tax Code 1992 and Article 179 of the Royal
decree implementing the Belgian Income tax Code 1992 regarding the requirement
to declare to the Belgian tax authorities by way of the form 275 F payments
directly or indirectly made to beneficiaries listed on these Belgian tax
provisions.
Section 3.04.    Lender Tax Status
Part 1 - UK
(a)    Each Lender in respect of a Loan to a UK Borrower represents and warrants
to the Administrative Agent and to each UK Borrower:
(i)    in the case of a Lender party to this Agreement at the Amendment
Effective Date, that as at the Amendment Effective Date, it has the tax status
set out opposite its name in Part A of Schedule III; or
(ii)    in the case of any other Lender, that as at the relevant effective date
specified in each Assignment and Assumption or the relevant effective date
specified in each Increase Confirmation, it is:
(A)    a UK Bank Lender;
(B)    a UK Non-Bank Lender and falls within paragraph (a) or (b) of the
definition thereof; or
(C)    a UK Treaty Lender,
as the same shall be expressly indicated in the relevant Assignment and
Assumption or Increase Confirmation.
(b)    Each Lender expressed to be a “UK Non-Bank Lender” in Part A of Schedule
III (Lender Tax Status) or in the Assignment and Assumption or Increase
Confirmation pursuant to which it becomes a Lender represents and warrants to:
(i)    the Administrative Agent and to each UK Borrower, on the Amendment
Effective Date, or on the relevant effective date specified in each Assignment
and Assumption or the relevant effective date specified in each Increase
Confirmation (as the case may be) that it is within paragraph (a) of the
definition of UK Non-Bank Lender on that date (unless, if it is not within such
paragraph (a), it is within paragraph (b) of such definition on that date, and
has notified the Administrative Agent of the circumstances by virtue of which it
falls within such paragraph (b) and has provided evidence of the same to each UK
Borrower if and to the extent requested to do so, by the Administrative Agent or
a UK Borrower; and
(ii)    the Administrative Agent and to each UK Borrower, that unless it
notifies the Administrative Agent and each UK Borrower to the contrary in
writing prior to any such date, its representation and warranty in paragraph (i)
above is true in relation to that Lender’s participation in each Loan made to a
UK Borrower, on each date that the relevant UK Borrower makes a payment of
interest in relation to such Loan.
(c)    (d)    A Lender which becomes a Party on the day on which this Agreement
is entered into that holds a passport under the HMRC DT Treaty Passport scheme,
and which wishes that scheme to apply to this Agreement, shall include an
indication to that effect (for the benefit of the Administrative Agent and
without liability to any Loan Party) by including its scheme reference number
and its jurisdiction of tax residence opposite its name in Part A of Schedule
III.
(i)    A new lender that holds a passport under the HMRC DT Treaty Passport
scheme, and which wishes that scheme to apply to this Agreement, shall include
an indication to that effect (for the benefit of the Administrative Agent and
without liability to any Loan Party) by including its scheme reference number
and its jurisdiction of tax residence in the Assignment and Assumption or
Increase Confirmation which it executes.
(ii)    If a Lender has not confirmed its scheme reference number and
jurisdiction of tax residence in accordance with paragraph (c)(i) or paragraph
(c)(ii) above, then no Loan Party shall make any filing under or in relation to
the HMRC DT Treaty Passport Scheme in respect of that Lender’s Commitment(s) or
its participation in any Loan unless that Lender otherwise agrees.
(iii)    Each Loan Party that makes a UK Payment to which that Lender is
entitled shall cooperate with the Lender in completing any procedural
formalities as may be necessary for the relevant Loan Party to obtain
authorisation to make that payment without a Tax Deduction (including where a
Lender includes the indication described in paragraphs (c)(i) or (c)(ii) above,
filing with HMRC, within any applicable time limit, a form DTTP2 or such
equivalent or other HMRC form(s) as may be required to be filed pursuant to the
HMRC DT Treaty Passport Scheme in respect of that Lender, completed in
accordance with the information provided by that Lender); provided, however,
that nothing in this paragraph (c)(i) shall require a Lender to disclose any
confidential information or information regarding its business, tax affairs or
tax computations (including, without limitation, its tax returns or its
calculations).
(e)    (f)    If, in relation to any interest payment to a Lender on a Loan:
(A)    that Lender has confirmed to the UK Borrower and to the Administrative
Agent before that interest payment would otherwise fall due that:
(1)    it has completed, where applicable, the necessary procedural formalities
referred to in, and otherwise complied with, paragraph (c) above; and
(2)    H.M. Revenue & Customs has not declined to issue the authorisation
referred to in the definition of “UK Treaty Lender” (the “Authorisation”) to
that Lender in relation to that Loan, or if H.M. Revenue & Customs has declined,
the Lender is disputing that decision in good faith; and
(B)    the UK Borrower has not received the Authorisation,
then, such Lender may elect, by not less than five Business Days prior
confirmation in writing to the Administrative Agent, that such interest payment
(the “Relevant Interest Payment”) shall not be due and payable under Section
2.08(c) until the date which is five Business Days after the earlier of:
(C)    the date on which the Authorisation is received by the relevant UK
Borrower;
(D)    the date that Lender confirms to the relevant UK Borrower and the
Administrative Agent that it is not entitled to claim full relief from liability
to taxation otherwise imposed by the United Kingdom (in relation to that
Lender’s participation in Loans made to the Borrower) on interest under a Double
Taxation Treaty in relation to the Relevant Interest Payment; and
(E)    the earlier of (I) the date which is 6 months after the date on which the
Relevant Interest Payment had otherwise been due and payable and (II) the date
of final repayment (whether scheduled, voluntary or mandatory) of principal in
respect of the Relevant Interest Payment.
(ii)    For the avoidance of doubt, in the event that sub-paragraph (i) above
applies, the Interest Period to which the Relevant Interest Payment relates
shall not be extended and the start of the immediately succeeding Interest
Period shall not be delayed.
(g)    Any Lender which was a UK Qualifying Lender when it became party to this
Agreement but subsequently ceases to be a UK Qualifying Lender (other than by
reason of a Change in Tax Law) shall promptly notify each UK Borrower of that
event, provided that if there is a Change in Tax Law which in the reasonable
opinion of the relevant UK Borrower may result in any Lender which was a UK
Qualifying Lender when it became a party to this Agreement ceasing to be a UK
Qualifying Lender, such UK Qualifying Lender shall co-operate with each UK
Borrower and provide reasonable evidence requested by each UK Borrower in order
for the UK Borrower to determine whether such Lender has ceased to be a UK
Qualifying Lender provided, however, that nothing in this paragraph (e) shall
require a Lender to disclose any confidential information or information
regarding its business, tax affairs or tax computations (including without
limitation, its tax returns or its calculations).
(h)    For the purposes of paragraphs (a) to (e) above, each Lender shall
promptly deliver such documents evidencing its corporate and tax status as the
Administrative Agent or the relevant UK Borrower may reasonably request,
provided that in the event that any Lender fails to comply with the foregoing
requirement, the UK Borrower shall be permitted:
(i)    to withhold and retain an amount in respect of the applicable withholding
tax estimated in good faith by the applicable Borrower to be required to be
withheld in respect of interest payable to such Lender; or
(ii)    subject to the provisions of paragraph (a) of Section 10.07, to refuse
to grant its consent to such transfer.
(i)    In the event that either the Administrative Agent or any UK Borrower has
reason to believe that any representation given by a Lender in accordance with
Part 1 of this Section 3.04 is incorrect or inaccurate, the Administrative Agent
or the relevant UK Borrower (as the case may be) shall promptly inform the other
party and the relevant Lender, and may thereafter request such documents
relating to the corporate and tax status of such Lender as the Administrative
Agent or the UK Borrower may reasonably require for the purposes of determining
whether or not such representation was indeed incorrect.
Part 2 – Irish
(a)    Each Lender in respect of a Loan to an Irish Borrower represents and
warrants to the Administrative Agent and to each Irish Borrower:
(i)    in the case of a Lender party to this Agreement at the Amendment
Effective Date, that, where there is an Irish Borrower (whether as at the
Amendment Effective Date or at any time thereafter), such Lender will provide
its tax status set out opposite its name in the form of in Part B of Schedule
III; or
(ii)    in the case of any other Lender, where there is an Irish Borrower, that
as at the relevant effective date specified in each Assignment and Assumption or
the relevant effective date specified in each Increase Confirmation, such Lender
will provide that it is:
(A)    not an Irish Qualifying Lender
(B)    an Irish Qualifying Lender (other than solely on account of being an
Irish Treaty Lender)
(C)    an Irish Qualifying Lender (solely on account of being an Irish Treaty
Lender),
as the same shall be expressly indicated in the relevant Assignment and
Assumption or Increase Confirmation; provided that if there is not an Irish
Borrower as at the effective date of such Assignment and Assignment or Increase
Confirmation, but there is an Irish Borrower thereafter, such Lender will
provide its tax status set out opposite its name in the form of Part B of
Schedule III as at the date the Irish Borrower becomes an Additional Borrower.
(b)    Each Irish Qualifying Lender expressed to be an “Irish Non-Bank Lender”
in Part B of Schedule III (Lender Tax Status) or in the Assignment and
Assumption or Increase Confirmation pursuant to which it becomes a Lender
represents and warrants to:
(i)    the Administrative Agent and to each Irish Borrower, on the Amendment
Effective Date, or on the relevant effective date specified in each Assignment
and Assumption or the relevant effective date specified in each Increase
Confirmation (as the case may be) that it is an Irish Qualifying Lender;
(ii)    the Administrative Agent and to each Irish Borrower, that unless it
notifies the Administrative Agent and each Irish Borrower to the contrary in
writing prior to any such date, its representation and warranty in paragraph (i)
above is true in relation to that Lender’s participation in each Loan made to an
Irish Borrower, on each date that the relevant Irish Borrower makes a payment of
interest in relation to such Loan.
(c)    Any Lender which was an Irish Qualifying Lender when it became party to
this Agreement but subsequently ceases to be an Irish Qualifying Lender (other
than by reason of a Change in Tax Law) shall promptly notify each Irish Borrower
of that event, provided that if there is a Change in Tax Law which in the
reasonable opinion of the relevant Irish Borrower may result in any Lender which
was an Irish Qualifying Lender when it became a party to this Agreement ceasing
to be an Irish Qualifying Lender, such Irish Qualifying Lender shall co-operate
with each Irish Borrower and provide reasonable evidence requested by each Irish
Borrower in order for the Irish Borrower to determine whether such Lender has
ceased to be an Irish Qualifying Lender provided, however, that nothing in this
paragraph (e) shall require a Lender to disclose any confidential information or
information regarding its business, tax affairs or tax computations (including
without limitation, its tax returns or its calculations).
(d)    An Irish Treaty Lender and the Borrower shall co-operate in completing
any procedural formalities necessary for it to obtain authorisation to make that
payment without a Tax Deduction on account of Tax imposed by Ireland.
(e)    For the purposes of paragraphs (a) to (d) above, each Lender shall
promptly deliver such documents evidencing its corporate and tax status as the
Administrative Agent or the relevant Irish Borrower may reasonably request,
provided that in the event that any Lender fails to comply with the foregoing
requirement, the Irish Borrower shall be permitted:
(i)    to withhold and retain an amount in respect of the applicable withholding
tax estimated in good faith by the applicable Borrower to be required to be
withheld in respect of interest payable to such Lender; or
(ii)    subject to the provisions of paragraph (a) of Section 10.07, to refuse
to grant its consent to such transfer.
(f)    In the event that either the Administrative Agent or any Irish Borrower
has reason to believe that any representation given by a Lender in accordance
with Part 2 of this Section 3.04 is incorrect or inaccurate, the Administrative
Agent or the relevant Irish Borrower (as the case may be) shall promptly inform
the other party and the relevant Lender, and may thereafter request such
documents relating to the corporate and tax status of such Lender as the
Administrative Agent or the Irish Borrower may reasonably require for the
purposes of determining whether or not such representation was indeed incorrect.
(g)    If, following delivery of such documentation and following consultation
between the Administrative Agent, the relevant Irish Borrower and the relevant
Lender, the Irish Borrower concludes (acting reasonably and in good faith) that
there is insufficient evidence to determine the relevant tax status of such
Lender, the Irish Borrower shall be permitted in respect of such Lender, to
withhold and retain an amount in respect of the applicable withholding tax
estimated in good faith by the Irish Borrower to be required to be withheld in
respect of interest payable to such Lender until such time as that Lender has
delivered sufficient evidence of its tax status to the Administrative Agent and
the Irish Borrower.
(h)    Each Lender shall provide to each Irish Borrower any information
reasonably requested and necessary in order to permit an Irish Borrower to
comply with its obligations under Sections 891A, 891E, 891F and 891G of the TCA.
(i)    If, following delivery of such documentation and following consultation
between the Administrative Agent, the relevant UK Borrower and the relevant
Lender, the UK Borrower concludes (acting reasonably and in good faith) that
there is insufficient evidence to determine the relevant tax status of such
Lender, the UK Borrower shall be permitted in respect of such Lender, to
withhold and retain an amount in respect of the applicable withholding tax
estimated in good faith by the UK Borrower to be required to be withheld in
respect of interest payable to such Lender until such time as that Lender has
delivered sufficient evidence of its tax status to the Administrative Agent and
the UK Borrower.
Section 3.05.    Value Added Tax
(a)    All consideration expressed to be payable under a Loan Document by any
Party to a Finance Party shall be deemed to be exclusive of any VAT. Subject to
paragraph (b) below, if VAT is chargeable on any supply made by any Finance
Party to any Party in connection with a Loan Document, that Party shall pay to
the Finance Party (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT concurrently against the
issue of an appropriate invoice.
(b)    If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Recipient”) in connection with
a Loan Document, and any Party other than the Recipient (the “Subject Party”) is
required by the terms of any Loan Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration), (i) if
the Supplier is required to account to the relevant tax authority for the VAT,
the Subject Party must also pay to the Supplier and, (ii) if the Recipient is
required to account to the relevant tax authority for the VAT the Subject Party
must pay to the Recipient, (in addition to and at the same time as paying such
amount) an amount equal to the amount of such VAT. Where paragraph (i) applies,
the Recipient must promptly pay to the Subject Party an amount equal to any
credit or repayment obtained by the Recipient from the relevant tax authority
which the Recipient reasonably determines is in respect of the VAT chargeable on
that supply. Where paragraph (ii) applies, the Subject Party must only pay to
the Recipient an amount equal to the amount of such VAT to the extent that the
Recipient reasonably determines that it is not entitled to a credit or repayment
from the relevant tax authority in respect of that VAT.
(c)    Where a Loan Document requires any Party to reimburse a Finance Party for
any costs or expenses, that Party shall also at the same time pay and indemnify
the Finance Party for the full amount of such costs and expenses including such
costs that represent VAT incurred by the Finance Party in respect of the costs
or expenses to the extent that the Finance Party reasonably determines that it
is not entitled to credit or repayment from the relevant tax authority in
respect of the VAT.
(d)    Any reference in this Section 3.05 to any Party shall, at any time when
such Party is treated as a member of a group including but not limited to any
fiscal unities for VAT purposes, include (where appropriate and unless the
context otherwise requires) a reference to the representative member of such
group at such time (the term “representative member” to have the same meaning as
in the Value Added Tax Act 1994 or in the relevant legislation of any
jurisdiction having implemented Council Directive 2006/112/EC on the common
system of value added tax).
(e)    If VAT is chargeable on any supply made by a Finance Party to any Party
under a Loan Document and if reasonably requested by such Finance Party, that
Party must give the Finance Party details of its VAT registration number and any
other information as is reasonably requested in connection with the Finance
Party’s reporting requirements for the supply and at such time that the Finance
Party may reasonably request it.
Where a Borrower is required to make a payment under paragraph (b) above, such
amount shall not become due until such Borrower has received a formal invoice
detailing the amount to be paid.
Section 3.06.    Tax Credits
(a)    If a Loan Party makes a Tax Payment and the relevant Finance Party
determines, in its sole opinion, that:
(i)    a Tax Credit is attributable to that Tax Payment; and
(ii)    that Finance Party has obtained, utilised and retained that Tax Credit,
the Finance Party shall (subject to paragraph(b) below and to the extent that
such Finance Party can do so without prejudicing the availability and/or the
amount of the Tax Credit and the right of that Finance Party to obtain any other
benefit, relief or allowance which may be available to it) pay to either the
relevant Loan Party such amount which that Finance Party determines, in its sole
opinion, will leave it (after that payment) in the same after-tax position as it
would have been in had the Tax Payment not been required to be made by the
relevant Loan Party.
(b)    Each Finance Party shall have an absolute discretion as to the time at
which and the order and manner in which it realises or utilises any Tax Credits
and shall not be obliged to arrange its business or its tax affairs in any
particular way in order to be eligible for any credit or refund or similar
benefit.
(c)    No Finance Party shall be obliged to disclose to any other Person any
information regarding its business, tax affairs or tax computations (including,
without limitation, its tax returns or its calculations).
(d)    If a Finance Party has made a payment to a Loan Party pursuant to this
Section 3.06 on account of a Tax Credit and it subsequently transpires that that
Finance Party did not receive that Tax Credit, or received a reduced Tax Credit,
such Loan Party, shall, on demand, pay to that Finance Party the amount which
that Finance Party determines, acting reasonably and in good faith, will put it
(after that payment is received) in the same after-tax position as it would have
been in had no such payment or a reduced payment been made to such Loan Party.
No Finance Party shall be obliged to make any payment under this Section 3.06
if, by doing so, it would contravene the terms of any applicable Law or any
notice, direction or requirement of any governmental or regulatory authority
(whether or not having the force of law).
Section 3.07.    Illegality.
(a)    If any Lender reasonably determines that any applicable Law or its
interpretation or application thereof has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any other
Available Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Company through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Company
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, (A) if applicable and such Loans are denominated in Dollars, convert
all applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate) or (B) if
applicable and such Loans are denominated in an Available Currency (other than
Dollars), to the extent the applicable Borrower and all Appropriate Lenders
agree, convert such Loans to Loans bearing interest at an alternative rate
mutually acceptable to the applicable Borrower and all of the Appropriate
Lenders, in each case either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate
component of the Base Rate with respect to any Base Rate Loans, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate.
(b)    Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice described in Section 3.07(a) and
will not, in the good faith judgment of such Lender, otherwise be materially
disadvantageous to such Lender. Upon any such prepayment or conversion pursuant
to Section 3.07(a), the applicable Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment and conversion.
Section 3.08.    Inability to Determine Rates.
If the Required Lenders reasonably determine in good faith that for any reason
in connection with any request for a Eurocurrency Rate Loan or a conversion to
or continuation thereof that (a) deposits are not being offered to banks in the
London interbank eurodollar market for the applicable amount, currency and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, (i) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended, and (ii) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Company may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein or, in the case of a pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in an
Available Currency (other than Dollars), the Company and Lenders may establish a
mutually acceptable alternative rate.
Section 3.09.    Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves.
(a)    If any Lender reasonably determines that as a result of a Change in Law,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining Eurocurrency Rate Loans or (as the case may be)
issuing, participating in or maintaining Letters of Credit or Alternative
Letters of Credit (or maintaining its obligations to participate in or issue any
Letters of Credit or Alternative Letters of Credit), or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (including any Taxes (other than (i) Indemnified Taxes or Other Taxes
or (ii) Taxes excluded from the definition of “Indemnified Taxes” or “Other
Taxes”)), including by imposing, modifying or holding any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto, and
excluding for purposes of this Section 3.09(a) any such increased costs or
reduction in amount resulting from reserve requirements contemplated by Section
3.09(b) or the definition of “Eurocurrency Rate”, then from time to time within
five days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.11), the applicable Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such increased cost
or reduction.
(b)    If any Lender reasonably determines that any Change in Law affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by it, or participations in or
issuance of Letters of Credit or Alternative Letters of Credit by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity and such Lender’s desired return on capital),
then from time to time upon demand of such Lender (with a copy of such demand to
the Administrative Agent), the applicable Borrower will pay to such Lender, as
the case may be, within five days after demand by such Lender, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)    The applicable Borrower shall pay to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Rate funds or deposits,
additional interest on the unpaid principal amount of each applicable
Eurocurrency Rate Loan of such Borrower equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financing regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of any Eurocurrency Rate Loans of such Borrower, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided that the Company shall have received
at least 15 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest or cost from such Lender. If a Lender fails to give notice
five days prior to the relevant Interest Payment Date, such additional interest
or cost shall be due and payable 15 days from receipt of such notice.
Section 3.10.    Funding Losses.
Upon written demand of any Lender to the Company (with a copy to the
Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the applicable Borrower
shall promptly compensate such Lender for and hold such Lender harmless from any
loss, cost or expense actually incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan of such Borrower on a day other than the last day of the Interest
Period for such Loan; or
(b)    any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert, as applicable,
any Eurocurrency Rate Loan of that Borrower on the date or in the amount
notified by that Borrower;
including any loss or expense (excluding loss of anticipated profits or margin)
arising from the liquidation or reemployment of funds obtained by it to maintain
such Eurocurrency Rate Loan or from fees payable to terminate the deposits from
which such funds were obtained.
Section 3.11.    Matters Applicable to All Requests for Compensation.
(a)    If any Lender requests compensation under Section 3.09, or any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.07, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or issuing Letters of Credit or Alternative Letters
of Credit hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender
(acting reasonably), such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 3.01 or 3.09, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 3.07, as
applicable, and (ii) in each case, would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material economic, legal or regulatory respect; provided that
nothing in this Section 3.11(a) shall affect or postpone any Obligations of the
Loan Parties or the rights of the Lenders under this Article III.
(b)    Each Lender may make any Credit Extension to a Borrower through any
Lending Office, provided that the exercise of this option shall not affect the
obligation of that Borrower to repay the Credit Extension in accordance with the
terms of this Agreement.
(c)    If any Lender requests compensation under Section 3.09, the Company or a
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue Eurocurrency
Rate Loans from one Interest Period to another Interest Period, or to convert
Base Rate Loans into Eurocurrency Rate Loans, until the event or condition
giving rise to such request ceases to be in effect (in which case the provisions
of Section 3.11(e) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to the foregoing provisions of Section 3.01, 3.07, 3.08 or 3.09 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that no Loan Party shall be required to compensate a Lender pursuant to
the foregoing provisions of Section 3.01, 3.07, 3.08 or 3.09 for any increased
costs incurred or reductions suffered more than 270 days prior to the date that
such Lender notifies the Company or a Borrower of the event giving rise to such
claim and of such Lender’s intention to claim compensation therefor (except
that, if the circumstance giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof).
(e)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.11(c) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans on
the last day(s) of the then current Interest Period(s) for such Eurocurrency
Rate Loans (or, in the case of any immediate conversion required by Section
3.02, on such earlier date as required by Law) and, unless and until such Lender
gives notice as provided below that the circumstances specified in Section 3.07,
3.08 or 3.09 hereof that gave rise to such conversion no longer exist:
(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.
(f)    If any Lender gives notice to the Company or a Borrower (with a copy to
the Administrative Agent) that the circumstances specified in Section 3.07, 3.08
or 3.09 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.11 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.
(g)    Any Finance Party claiming compensation under this Article III shall
deliver a certificate to the Company setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive on the absence of manifest error. In determining such amounts, such
Finance Party may use any reasonable averaging and attribution methods.
Section 3.12.    Replacement of Lenders under Certain Circumstances.
If (i) any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.07 or Section 3.09, (ii) a Loan Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 or 3.09 or make
a Tax Payment and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 3.01(f) or
Section 3.11(a), (iii) any Lender is a Non-Consenting Lender, (iv) any Lender
becomes a Defaulting Lender, or (v) any other circumstance exists hereunder that
gives any Borrower the right to replace a Lender as a party hereto, then that
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.07), all of its interests, rights and
obligations under this Agreement (or, with respect to clause (iii) above, all of
its interests, rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, waiver and amendment)
and the related Loan Documents to one or more Eligible Assignees (provided that
neither the Administrative Agent nor any Lender shall have any obligation to
that Borrower to find a replacement Lender or other such Person) that shall
assume such obligations (any of which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
(a)    the relevant Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.07(b)(ii)(D);
(b)    such Lender shall have received payment of an amount equal to the
applicable outstanding principal of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.10) from the assignee (to the
extent of such outstanding principal and accrued interest and fees), the Company
or the relevant Borrower;
(c)    such Lender being replaced pursuant to this Section 3.12 shall (i)
execute and deliver an Assignment and Assumption with respect to all, or a
portion as applicable, of such Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to a Borrower or Administrative Agent (or a lost or
destroyed note indemnity in lieu thereof); provided that the failure of any such
Lender to execute an Assignment and Assumption or deliver such Notes shall not
render such sale and purchase (and the corresponding assignment) invalid and
such assignment may be recorded in the Register and the Notes shall be deemed to
be cancelled upon such failure;
(d)    the Eligible Assignee shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender;
(e)    in the case of any such assignment resulting from a claim for
compensation under Section 3.09 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(f)    such assignment shall not conflict with applicable Laws;
(g)    any Lender that acts as an L/C Issuer or Alternative L/C Issuer may not
be replaced hereunder at any time when it has any Letter of Credit or
Alternative Letter of Credit outstanding hereunder unless arrangements
reasonably satisfactory to such L/C Issuer or Alternative L/C Issuer (including
the furnishing of a back-up standby letter of credit in form and substance, and
issued by an issuer, reasonably satisfactory to such L/C Issuer or Alternative
L/C Issuer or the depositing of Cash Collateral into a Cash Collateral Account
in amounts and pursuant to arrangements reasonably satisfactory to such L/C
Issuer or Alternative L/C Issuer) have been made with respect to each such
outstanding Letter of Credit or Alternative Letter of Credit, as applicable; and
(h)    the Lender that acts as the Administrative Agent cannot be replaced in
its capacity as Administrative Agent other than in accordance with Section 9.06.
In the event that (i) any Loan Party or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or all the
Lenders with respect to a certain Class or Classes of the Loans and/or
Commitments and (iii) the Required Lenders (or, in the case of a consent, waiver
or amendment involving all Lenders or all affected Lenders of a certain Class,
the Required Class Lenders) have agreed (but solely to the extent required by
Section 10.01) to such consent, waiver or amendment, then any Lender who does
not agree to such consent, waiver or amendment shall be deemed a “Non-Consenting
Lender.”
In connection with any such replacement, (i) if the Lender to be replaced is a
Non-Consenting Lender, the Company shall pay to each Non-Consenting Lender,
concurrently with the effectiveness of the respective assignment, the fee set
forth in Section 2.05(a)(vi) to the extent applicable and (ii) if any such
Non-Consenting Lender or Defaulting Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within five Business Days of the date on which the assignee Lender
executes and delivers such Assignment and Assumption Agreement to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
Section 3.13.    Survival.
All of each Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and the Loan Documents and repayment of
all other Obligations hereunder.
ARTICLE IV    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
Section 4.01.    [Reserved].
Section 4.02.    [Reserved].
Conditions to all Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension (other
than (i) with respect to a Limited Condition Transaction, and (ii) a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans, but including Additional Facility
Loans, as applicable) is subject to the satisfaction or waiver of the following
conditions precedent:
(a)    The representations and warranties of each Loan Party set forth in
Article V and of each Loan Party in each other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.
(b)    No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
(c)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
Alternative L/C Issuer or the Swing Line Lender, as applicable, shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
(d)    It shall not be unlawful in any applicable jurisdiction for that Lender
to perform its obligations to make the relevant Credit Extension on the date of
such Credit Extension, as applicable.
Each Request for Credit Extension (other than (i) with respect to a Limited
Condition Transaction, (ii) a Committed Loan Notice requesting only a conversion
of Loans to the other Type, or a continuation of Eurocurrency Rate Loans, as
applicable) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
Section 4.03.    Compliance with Conditions.
Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in Section 4.01 each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Amendment Effective Date or the date of the
applicable Borrowing, as applicable, specifying its objection thereto.
ARTICLE V    
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders at the time of each Credit Extension (to the extent required to be true
and correct for such Credit Extension pursuant to Article IV) that:
Section 5.01.    Existence, Qualification and Power; Compliance with Laws.
(a)    Each Loan Party and each member of the Restricted Group that is a
Material Subsidiary (i) is a Person duly organized or formed, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization (to the extent such concept exists in such jurisdiction), (ii) has
all requisite power and authority to (A) own or lease its assets and carry on
its business as currently conducted and (B) in the case of the Loan Parties,
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (iii) is duly qualified and in good standing (to the extent such
concept exists in such jurisdiction) under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, (iv) is in compliance with all applicable Laws,
orders, writs and injunctions and (v) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (i) (other than with
respect to any Borrower), (ii)(A) (other than with respect to any Borrower),
(iii), (iv) or (v), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(b)    In the case of the Original Borrower, it is resident for Tax purposes in
the United Kingdom.
Section 5.02.    Authorization; No Contravention.
The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Borrowings under,
and the use of proceeds of the Term Loans and the Revolving Credit Commitments,
(a) have been (or will be on or prior to the date of any borrowing thereunder)
duly authorized by all necessary corporate or other organizational action, and
(b) do not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 4.12 of Annex
II), or require any payment to be made under (x) any Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (y) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject or (iii) violate any applicable Law; except with
respect to any violation, conflict, breach or contravention or payment (but not
creation of Liens) referred to in clauses (ii) and (iii), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect.
Section 5.03.    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, the grant by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, the perfection or maintenance of the Liens created under
the Collateral Documents (including the priority thereof), or the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings, registrations, notices, notifications and
acknowledgements necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties, (ii) the approvals, consents,
exemptions, authorizations, actions, notices and filings which have been duly
obtained, taken, given or made and are in full force and effect (except to the
extent not required to be obtained, taken, given or made or in full force and
effect pursuant to the Collateral and Guarantee Requirement) and (iii) those
approvals, consents, exemptions, authorizations, actions, notices or filings,
the failure of which to obtain or make could not reasonably be expected to have
a Material Adverse Effect.
Section 5.04.    Binding Effect.
This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. Subject to customary exceptions
contained in the legal opinion of legal counsel to the Loan Parties delivered
pursuant to this Agreement, this Agreement and each other Loan Document
constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each such Loan Party in accordance with its terms, except as
such enforceability may be limited by (i) Debtor Relief Laws and by general
principles of equity principles of good faith and fair dealing, and (ii) the
need for filings and registrations necessary to create or perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties and
(iii) the effect of foreign Laws, rules and regulations as they relate to
pledges of or security interests in any Equity Interests in Foreign
Subsidiaries.
Section 5.05.    Financial Statements; No Material Adverse Effect.
(a)    The consolidated financial statements of the Reporting Entity most
recently delivered to the Administrative Agent fairly present in all material
respects the financial condition and the consolidated financial position of the
Reporting Entity as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except as otherwise expressly noted therein.
(b)    Since the Amendment Effective Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.
Section 5.06.    Litigation.
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, overtly threatened in writing, at law, in equity,
in arbitration or before any Governmental Authority, by or against any member of
the Restricted Group or against any of their properties or revenues that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
Section 5.07.    Ownership of Property; Liens.
(a)    Each Loan Party and each member of the Restricted Group that is a
Material Subsidiary has good record title to, or valid leasehold interests in,
or easements or other limited property interests in, all of its property
necessary in the ordinary conduct of its business, free and clear of all Liens
except Permitted Liens and except where the failure to have such title or other
interest could not have or could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
(b)    Each Loan Party and each member of the Restricted Group that is a
Material Subsidiary has complied with all obligations under all leases to which
it is a party, except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect, and all such leases are in full
force and effect, except those in respect of which the failure to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect.
Section 5.08.    Environmental Matters.
Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:
(a)    each member of the Restricted Group and its respective properties and
operations are in compliance with all Environmental Laws, which includes
obtaining and maintaining all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the members of the
Restricted Group;
(b)    the members of the Restricted Group have not received any written notice
that alleges any of them is in violation of or potentially liable under any
Environmental Laws and none of the Loan Parties nor any of their Real Property
is the subject of any claims, investigations, liens, demands, or judicial,
administrative or arbitral proceedings pending or, to the knowledge of the
members of the Restricted Group, threatened in writing, under any Environmental
Law the effect of which would be to impose liability on any member of the
Restricted Group under such Environmental Law or to revoke or modify any
Environmental Permit held by any of the Loan Parties; and
(c)    there has been no Release of Hazardous Materials on, at, under or from
any Real Property or facilities owned, operated or leased by any of the members
of the Restricted Group, or, to the knowledge of the members of the Restricted
Group, Real Property formerly owned, operated or leased by any member of the
Restricted Group that, in any case, could reasonably be expected to require any
member of the Restricted Group to perform any investigation, remedial activity
or corrective action or cleanup under Environmental Laws or could otherwise
reasonably be expected to result in any member of the Restricted Group incurring
liability under Environmental Laws.
Section 5.09.    Taxes.
(a)    There is no pending claim for a Tax deficiency or assessment known to any
Loan Party or any member of the Restricted Group against any Loan Party or any
member of the Restricted Group that would, individually or in the aggregate,
have or is reasonably likely to have a Material Adverse Effect.
(b)    No Loan Party is materially overdue in the filing of any Tax returns
required to be filed by it (where such late filing might result in any material
fine or penalty on it) and it has paid within any period required by law all
Taxes shown to be due on any Tax returns required to be filed by it or on any
assessments made against it (other than Tax liabilities being contested by it in
good faith and where it has made adequate reserves for such liabilities), except
where such overdue filing, non-payment, or claim for payment, in each case,
would not have or not be reasonably likely to have a Material Adverse Effect.
Section 5.10.    ERISA Compliance.
(a)    Except as could not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Pension Plan and
Multiemployer Plan is in compliance with the applicable provisions of ERISA, the
Code and other applicable federal or state Laws.
(b)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); and (iii) neither any Loan Party nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan, except, with respect to each of the foregoing clauses of this
Section 5.10(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
Section 5.11.    Pensions.
Each Loan Party and each member of Restricted Group that is a Material
Subsidiary is in compliance with its statutory obligations in relation to the
Cable & Wireless Superannuation Fund, except as would not reasonably be expected
to result in a Material Adverse Effect.
Section 5.12.    Margin Regulations; Investment Company Act.
(a)    No Loan Party and no Restricted Subsidiary is engaged nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Borrowings or drawings under any
Letter of Credit or Alternative Letter of Credit will be used for any purpose
that violates Regulation U, Regulation T and Regulation X of the Board.
(b)    No Loan Party is or is required to be registered as an “investment
company” under the Investment Company Act of 1940, as amended.
Section 5.13.    Disclosure.
No report, financial statement, certificate or other written information,
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to the Administrative Agent or any Lender under
this Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein (when taken as a whole), in the light of the
circumstances under which they were made, not materially misleading. With
respect to projected financial information and pro forma financial information
prepared by the Company, the Company represents that such information was
prepared in good faith based upon the assumptions specified therein or believed
to be reasonable at the time of preparation, it being understood that such
projections may vary from actual results and that such variances may be
material.
Section 5.14.    Labor Matters.
Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect: (a) there are no strikes or other labor disputes
against any Loan Party or member of the Restricted Group that is a Material
Subsidiary pending or, to the knowledge of the Company, threatened and (b) hours
worked by and payments made to employees of members of the Restricted Group have
been in compliance with the Fair Labor Standards Act of 1938, as amended, or any
other applicable Laws dealing with such matters.
Section 5.15.    Intellectual Property; Etc.
Each Loan Party and each member of the Restricted Group that is a Material
Subsidiary owns, licenses or possesses the right to use all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
licenses, technology, software, know-how database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses as
currently conducted, and such IP Rights do not conflict with the rights of any
Person, except to the extent the absence of such IP Rights and such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Company, the operation
of the respective businesses of each Loan Party and member of the Restricted
Group that is a Material Subsidiary as currently conducted does not infringe
upon any rights held by any Person except for such infringements, individually
or in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the IP Rights is pending
or, to the knowledge of the Company, threatened in writing against any Loan
Party or any member of the Restricted Group that is a Material Subsidiary,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
Section 5.16.    Solvency.
As of the date of funding of the Term B-5 Loans, the Company and its
Subsidiaries, on a consolidated basis, are Solvent.
Section 5.17.    [Reserved].
Section 5.18.    USA Patriot Act, Anti-Corruption Laws and Sanctions.
(a)    To the extent applicable, each Loan Party and each of its Subsidiaries,
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Department of the Treasury (31 CFR Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto
and (ii) the USA Patriot Act.
(b)    (i) No part of the proceeds of the Loans (or any Letters of Credit or
Alternative Letters of Credit) will be used directly or, to the knowledge of any
Loan Party or any of its Subsidiaries, indirectly, (A) for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended (the “FCPA”) or (B) except as would not reasonably be expected
to have a Material Adverse Effect, in violation of any other Anti-Corruption
Laws and (ii) each Loan Party and each of its Subsidiaries and, to the knowledge
of any Loan Party or any of its Subsidiaries, their respective directors,
officers and employees, are currently in compliance with (A) the FCPA in all
material respects and (B) except as would not reasonably be expected to have a
Material Adverse Effect, any and other Anti-Corruption Laws.
(c)    (i) No Loan Party or any of its Subsidiaries will directly, or to the
knowledge of any Loan Party or any of its Subsidiaries, indirectly, use the
proceeds of the Loans in violation of applicable Sanctions or otherwise
knowingly make available such proceeds to any Person for the purpose of
financing the activities of any Sanctioned Person, except to the extent
licensed, exempted or otherwise approved by a competent governmental body
responsible for enforcing such Sanctions, (ii) no Loan Party or any of its
Subsidiaries, or to the knowledge of any Loan Party or any of its Subsidiaries,
their respective directors, officers or employees or, to the knowledge of the
Company, any controlled Affiliate of the Company, the Company or its
Subsidiaries that will act in any capacity in connection with or benefit from
any Facility, is a Sanctioned Person and (iii) no Loan Party or its Subsidiaries
or, to the knowledge of any Loan Party or any of its Subsidiaries, their
respective directors, officers and employees, are in violation of applicable
Sanctions in any material respect.
Section 5.19.    Collateral Documents.
(a)    Except as otherwise contemplated hereby or under any other Loan
Documents, the provisions of the Collateral Documents, together with such
filings and other actions required to be taken hereby (including pursuant to
Schedule 6.16) or by the applicable Collateral Documents (including the delivery
of certificates representing securities required to be delivered pursuant to the
applicable Collateral Documents), are effective (or will be effective in the
case of Collateral Documents subsequently entered into pursuant to Section 6.11)
to create in favor of the Secured Parties and/or the Security Trustee (in each
case for the benefit of the Secured Parties), except as otherwise provided
hereunder, including subject to Liens permitted by Section 4.12 of Annex II, a
legal, valid, enforceable and perfected first priority Lien on all right, title
and interest of the respective Grantor in the Collateral described therein.
(b)    Notwithstanding anything herein (including this Section 5.19) or in any
other Loan Document to the contrary, no Loan Party makes any representation or
warranty as to the pledge or creation of any security interest, or the effects
of perfection or non-perfection, the priority or the enforceability of any
pledge of or security interest (A) to the extent such pledge, security interest,
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or (B) on the Amendment Effective Date (unless expressly required in
connection with any reaffirmation) or until such pledge, security interest,
perfection or priority is required pursuant to Section 6.11 or Section 6.16.
Section 5.20.    Telecommunications, Cable and Broadcasting Laws.
Each Loan Party, to the best of its knowledge and belief, is in compliance in
all material respects with all Telecommunications, Cable and Broadcasting Laws
(but excluding for these purposes only, breaches of Telecommunications, Cable
and Broadcasting Laws which have been expressly waived by the relevant
regulatory authority), in each case, except as would not reasonably be expected
to have a Material Adverse Effect.
ARTICLE VI    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent indemnification obligations as to which no
claim has been asserted and (ii) obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank have been made) hereunder
which is accrued and payable shall remain unpaid or unsatisfied, or any Letter
of Credit or Alternative Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or Alternative L/C Issuer, as applicable, or such
Letter of Credit or Alternative Letter of Credit has been deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer or
Alternative L/C Issuer, as applicable), then from and after the Amendment
Effective Date, the Company shall, with respect to the covenants set forth in
Sections 6.01 and 6.02 and, with respect to the other covenants set forth in
this Article VI, the Loan Parties shall and shall cause each member of the
Restricted Group to:
Section 6.01.    Company Materials.
The Company hereby acknowledges that (a) the Administrative Agent will make
available (and the Arrangers may make available) to the Lenders and the other
Finance Parties materials and/or information provided by or on behalf of the
Company hereunder (collectively, “Company Materials”) by posting the Company
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Finance Parties (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Loan Parties or any of their Subsidiaries, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Company hereby agrees that so long as the Loan Parties or any of their
Subsidiaries are the issuer of any outstanding debt or equity securities that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of the Company Materials that may be
distributed to the Public Lenders and that: (i) all such Company Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (ii)
by marking Company Materials “PUBLIC,” the Company shall be deemed to have
authorized the Finance Parties to treat such Company Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Loan Parties or any of their Subsidiaries, or
the respective securities of any of the foregoing, for purposes of United States
Federal and state securities laws (provided that to the extent such Company
Materials constitute Information, they shall be treated as set forth in
Section 10.08); (iii) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (iv) the Administrative Agent and the other Finance Parties
shall treat the Company Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Side
Information.” Notwithstanding the foregoing, the Company shall be under no
obligation to mark the Company Materials “PUBLIC.”
Section 6.02.    Compliance Certificates and other Information.
The Company shall deliver to the Administrative Agent for prompt further
distribution to each Lender:
(a)    no later than five Business Days after the delivery of the financial
statements referred to in Section 4.03(a)(1), (2) and (3) of Annex II, a duly
completed Compliance Certificate signed by a Responsible Officer of the Company;
(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which any
member of the Restricted Group files with the SEC or with any Governmental
Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8, or equivalent) and in any
case not otherwise required to be delivered to the Administrative Agent pursuant
to any other clause of this Section 6.02 (provided that to the extent any such
reports or registration statements are filed on the SEC’s website or on a
Parent’s website, such documents shall be deemed to be delivered to the
Administrative Agent);
(c)    promptly after the furnishing thereof, in connection with the Existing
Senior Secured Notes or any other Indebtedness of any member of the Restricted
Group, in each case, in a principal amount in excess of the Threshold Amount,
copies of any material notices received by any Loan Party (other than in the
ordinary course) or material statements or material reports furnished to the
holders of such Indebtedness generally (other than in the ordinary course or in
connection with any board observer or similar rights) of any member of the
Restricted Group and not otherwise required to be furnished to the Lenders
pursuant to any other clause of this Section 6.02; provided that, to the extent
any such notices, statements or reports are filed on the SEC’s website or a
Parent’s website, such documents shall be deemed to be delivered to the
Administrative Agent;
(d)    together with the delivery of each annual Compliance Certificate pursuant
to Section 6.02(a), a list of each Unrestricted Subsidiary as of the date of
delivery of such Compliance Certificate (to the extent that there have been any
changes in the identity or status of any Subsidiary as an Unrestricted
Subsidiary since the later of the Amendment Effective Date and the most recent
list provided); and
(e)    promptly, such additional information as the Administrative Agent or any
Lender through the Administrative Agent may from time to time reasonably request
(i) regarding the business, legal, financial or corporate affairs of any member
of the Restricted Group, or compliance with the terms of the Loan Documents or
(ii) for the purposes of applicable “know your customer” and anti-money
laundering rules and regulations (including, for the avoidance of doubt, the
Beneficial Ownership Regulation and the USA Patriot Act).
Section 6.03.    Notices.
Promptly after a Responsible Officer of a Loan Party has obtained actual
knowledge thereof, the Company or such Loan Party shall notify the
Administrative Agent:
(a)    of the occurrence of any Default;
(b)    of the occurrence of an ERISA Event which could reasonably be expected to
result in a Material Adverse Effect; and
(c)    of the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority
against any member of the Restricted Group, that could in each case reasonably
be expected to result in a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of such Loan Party (i) that such notice is
being delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and (ii)
setting forth details of the occurrence referred to therein and stating what
action the Company or such Loan Party has taken and proposes to take with
respect thereto.
Section 6.04.    Payment of Taxes.
Each Loan Party shall, and shall cause each member of the Restricted Group to,
pay, discharge or otherwise satisfy, as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with IFRS or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
Section 6.05.    Preservation of Existence, Etc.
Each Loan Party shall, and shall cause each member of the Restricted Group to:
(a)    preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization, and
(b)    take all reasonable action to maintain all rights, privileges (including
its good standing where applicable in the relevant jurisdiction), permits,
licenses and franchises material to the ordinary conduct of its business,
except, in the case of Section 6.05(a) or (b), to the extent (i) that failure to
do so could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) pursuant to any merger,
consolidation, liquidation, dissolution or Asset Disposition permitted in Annex
II.
Section 6.06.    Maintenance of Properties.
Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, each Loan Party
shall, and shall cause each member of the Restricted Group to, maintain,
preserve and protect all of its properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.
Section 6.07.    Maintenance of Insurance.
Each Loan Party shall, and shall cause each member of the Restricted Group to,
maintain with insurance companies that the Company believes (in the good faith
judgment of its management) are reputable at the time the relevant coverage is
placed or renewed, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts (after giving
effect to any self-insurance reasonable and customary for similarly situated
Persons engaged in the same or similar businesses as the Restricted Group) as
are customarily carried under similar circumstances by such other Persons.
Section 6.08.    Compliance with Laws.
Each Loan Party shall, and shall cause each member of the Restricted Group to,
comply in all respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
if the failure to comply therewith would not have or could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 6.09.    Books and Records.
Each Loan Party shall, and shall cause each member of the Restricted Group to,
maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP and
which reflect all material financial transactions and matters involving the
assets and business of a member of the Restricted Group, as the case may be (it
being understood and agreed that certain Foreign Subsidiaries maintain
individual books and records in conformity with generally accepted accounting
principles in their respective countries of organization and that such
maintenance shall not constitute a breach of the representations, warranties or
covenants hereunder).
Section 6.10.    Inspection Rights.
While an Event of Default is continuing or if the Administrative Agent has
reasonable grounds to believe that an Event of Default may exist and at other
times if the Administrative Agent has reasonable grounds for such request, the
Company shall permit, upon reasonable prior notice to the Company, the
Administrative Agent and accountants or other professional advisers and
independent contractors of the Administrative Agent to:
(a)    visit and inspect the properties of any member of the Restricted Group
during normal business hours;
(b)    inspect its books and records other than records which the relevant
member of the Restricted Group is prohibited by Law or contract from disclosing
to the Administrative Agent; and
(c)    discuss with its principal officers and auditors its business, assets,
liabilities, financial position, results of operations and business prospects;
provided that (i) any such discussion with auditors shall only be on the basis
of the audited financial statements of any member of the Restricted Group and
any compliance certificates issued by such auditors and (ii) representatives of
any member of the Restricted Group shall be entitled to be present at any such
discussion with the auditors.
Section 6.11.    Additional Collateral; Additional Guarantors.
At the Borrowers’ expense, subject to the limitations and exceptions of this
Agreement, including the provisions of the Collateral and Guarantee Requirement
and any applicable limitation in any applicable Collateral Document, each Loan
Party shall, and shall cause each member of the Restricted Group to, take all
action necessary or reasonably requested by the Administrative Agent to ensure
that the Collateral and Guarantee Requirement continues to be satisfied,
including in relation to any provision of this Agreement which requires the Loan
Parties or any member of the Restricted Group to deliver a Collateral Document
for the purposes of granting any guarantee or Collateral for the benefit of the
Secured Parties and the Administrative Agent and/or the Security Trustee agrees
to execute, as soon as reasonably practicable, any such guarantee or Collateral
Document which is presented to it for execution.
Section 6.12.    Compliance with Environmental Laws.
(a)    Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, each Loan Party shall, and shall cause each member of the
Restricted Group to: (i) comply, and take all reasonable actions to cause all
lessees and other Persons operating or occupying its properties to comply with
all Environmental Laws and Environmental Permits; (ii) obtain and renew all
Environmental Permits necessary for its operations and properties; and (iii) in
each case to the extent any member of the Restricted Group is required by
Environmental Laws, conduct any investigation, remedial or other corrective
action necessary to address Hazardous Materials at any property or facility in
accordance with Environmental Laws.
(b)    The Loan Parties shall, and shall cause each member of the Restricted
Group to, promptly notify the Administrative Agent of any Environmental
Liabilities or claims (to the best of such Loan Party’s or member of the
Restricted Group’s knowledge and belief) pending or threatened against it which
has or is reasonably likely to have a Material Adverse Effect.
(c)    No Loan Party shall (and the Loan Parties shall not permit any member of
the Restricted Group to) permit or allow to occur any discharge, release, leak,
migration or other escape of any Hazardous Materials into the Environment on,
under or from any property owned, leased, occupied or controlled by it, where
such discharge, release, leak, migration or escape has or is reasonably likely
to have a Material Adverse Effect.
Section 6.13.    Further Assurances.
(a)    Promptly upon reasonable request by the Administrative Agent and/or the
Security Trustee (as applicable), the Company shall (i) correct any material
defect or error that may be discovered in the execution, acknowledgment, filing
or recordation of any Collateral Document or other document or instrument
relating to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent and/or the Security Trustee (as applicable) may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement.
(b)    In relation to any provision of this Agreement which requires the Loan
Parties or any member of the Restricted Group to deliver a Collateral Document
for the purposes of granting any Guaranty or Collateral for the benefit of the
Finance Parties, the Administrative Agent and/or the Security Trustee (as
applicable) agrees to execute, as soon as reasonably practicable, any such
guarantee or Collateral Document in agreed form which is presented to it for
execution.
Section 6.14.    Designation of Subsidiaries.
The Company may at any time after the Amendment Effective Date designate any
Restricted Subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Restricted Subsidiary, in accordance with the provisions set
forth in Annex I and Annex II.
Section 6.15.    Use of Proceeds.
Each Borrower shall use the proceeds of any Borrowing, Letter of Credit or
Alternative Letter of Credit for any purpose not otherwise prohibited under this
Agreement, including (a) to finance the repayment of outstanding indebtedness of
the Restricted Group (including to finance the Refinancing), including accrued
and unpaid interest and any prepayment fees and other related fees, (b) to
finance ongoing working capital requirements, (c) for any general corporate
purposes and (d) to cover fees, costs, expenses and other amounts in connection
with the Facilities or other transactions related thereto or any of the
foregoing.
Section 6.16.    Post-Closing Actions.
The Company shall complete or cause to be completed each of the actions
described on Schedule 6.16 as soon as commercially reasonable and by no later
than the date set forth in Schedule 6.16 with respect to such action or such
later date as the Administrative Agent and/or the Security Trustee, as
applicable, may reasonably agree.
Section 6.17.    [Reserved].
Section 6.18.    Subordinated Shareholder Loans.
No later than 45 days following the Incurrence by any member of the Restricted
Group of any Subordinated Shareholder Loan (or such longer period as specified
in Schedule 6.16, or as the Administrative Agent may agree in its discretion),
the Company or such member of the Restricted Group will cause each creditor in
respect of any such Indebtedness to enter into a Pledge Agreement, in
substantially the form attached as Exhibit F, with respect to such Indebtedness.
Section 6.19.    Maintenance of Intellectual Property.
Except as otherwise permitted by this Agreement, each Loan Party shall, and
shall cause each member of the Restricted Group to:
(a)    make such registrations and pay such fees and similar amounts as are
necessary to keep the registered Intellectual Property owned by any member of
the Restricted Group and which is material to the conduct of the business of the
Restricted Group as a whole from time to time;
(b)    take such steps as are necessary and commercially reasonable (including
the institution of legal proceedings) to prevent third parties infringing those
Intellectual Property referred to in Section 6.19(a) and (without prejudice to
Section 6.19(a)) take such other steps as are reasonably practicable to maintain
and preserve its interests in those rights, except where failure to do so will
not have or be reasonably likely to have a Material Adverse Effect; and
(c)    ensure that any license arrangements in respect of the Intellectual
Property referred to in Section 6.19(a) entered into with any third party are
entered into on arm’s length terms and in the ordinary course of business (which
shall include, for the avoidance of doubt, any such licensing arrangements
entered into in connection with outsourcing on normal commercial terms) and will
not have or be reasonably likely to have a Material Adverse Effect.
Section 6.20.    Change in Accounting Practices.
(a)    The Company shall notify the Administrative Agent if it elects to make
one or more changes in any material accounting policies, practices or procedures
whether resulting from the Company’s decision at any time to adopt GAAP or
otherwise and, in such event the Company shall provide, at the time of such
notice, in respect of any change in the basis upon which the financial
information required to be delivered under Section 4.03(a)(1), (2) or (3) of
Annex II is prepared, either (i) a statement (providing reasonable detail)
confirming the changes would have no material effect on the operation of the
Consolidated Net Leverage Ratio or Consolidated Senior Secured Net Leverage
Ratio or (ii) a description of the changes and the adjustments that would be
required to be made to that financial information in order to cause them to
reflect the accounting policies, practices or procedures prior to such change
and sufficient information, in such detail and format as may be reasonably
required by the Administrative Agent, to enable the Lenders to make a comparison
between the financial positions indicated by that financial information and by
the financial information required to be delivered under Section 4.03(a)(1), (2)
and (3) of Annex II. Following the delivery of any such notice, the Required
Lenders shall have the right to request, and following any such request the
Company shall use commercially reasonable efforts to provide, the statement
contemplated by clause (i) of the immediately preceding sentence or the
description contemplated by clause (ii) of the immediately preceding sentence,
as applicable, relating to the financial information required to be delivered
under Section 4.03(a)(1), (2) or (3) of Annex II, as applicable, for the most
recently completed quarter.
(b)    In the event of any changes to any member of the Restricted Group’s
accounting policies, practices or procedures other than resulting from the
Company’s decision at any time to adopt IFRS, if the Company notifies the
Administrative Agent that it is no longer practicable to test compliance with
the Consolidated Net Leverage Ratio and Consolidated Senior Secured Net Leverage
Ratio against the financial information required to be delivered pursuant to
Section 4.03(a)(1), (2) or (3) of Annex II:
(i)    the Administrative Agent and the Company shall enter into negotiations
with a view to agreeing upon an alternative definitions of “Consolidated Net
Leverage Ratio” and “Consolidated Senior Secured Net Leverage Ratio” in order to
maintain a consistent basis for such financial covenants (and for approval by
the Required Lenders);
(ii)    if the Administrative Agent and the Company agree upon an alternative
definitions of “Consolidated Net Leverage Ratio” and “Consolidated Senior
Secured Net Leverage Ratio” that is acceptable to the Required Lenders, such
alternative financial covenants shall be binding on all parties hereto; and
(iii)    if, after three months following the date of the notice given to the
Administrative Agent pursuant to this Section 6.20(b), the Administrative Agent
and the Company cannot agree upon alternative financial covenants that are
acceptable to the Required Lenders, the Administrative Agent shall refer the
matter to an Auditor as may be agreed between the Company and the Administrative
Agent for determination of the adjustments required to be made to such financial
information or the calculation of such ratios to take account of such change,
such determination to be binding on the parties hereto; provided that pending
such determination (but not thereafter) the Company shall continue to prepare
financial information and calculate such covenants in accordance with Section
6.19(a) above.
(c)    In the event of any changes to such accounting policies, practices or
procedures resulting from the Company’s decision at any time to adopt IFRS, if
the Company notifies the Administrative Agent that it is no longer practicable
to test compliance with the Consolidated Net Leverage Ratio or Consolidated
Senior Secured Net Leverage Ratio against the financial information required to
be delivered pursuant to Section 4.03(a)(1), (2) or (3) of Annex II:
(i)    the Company shall provide the Administrative Agent with (A) revised
financial covenant ratio levels to replace those contained in the Financial
Covenant and for purposes of determining compliance with any provision of this
Agreement (including Annex II) by reference to the Consolidated Net Leverage
Ratio or Consolidated Senior Secured Net Leverage Ratio (the “Revised Ratios”)
and (B) relevant financial covenant definitions to replace those contained in
Annex I (the “Revised Definitions”), in each case resulting from the adoption of
IFRS by the Company and that are substantially equivalent to the financial
covenant ratio levels and definitions in existence at such time on the basis of
GAAP, as confirmed by a report of a reputable accounting firm; and
(ii)    the Revised Ratios and Revised Definitions shall become effective, and
this Agreement shall be amended accordingly to reflect such amendments without
any further consents from any Lender, if the Administrative Agent (acting on the
instructions of the Required Lenders) has not objected (acting reasonably) to
the implementation of the Revised Ratios and Revised Definitions within 60 days
following the date on which the Revised Ratios and Revised Definitions are
provided to the Administrative Agent pursuant to this Section 6.20(c); provided
that, if at any time after the Company has adopted IFRS, it then elects to adopt
GAAP, then this Agreement shall, immediately upon such election, be amended to
reflect such amendments without any further consents by any Finance Party to
implement a deletion of the Revised Ratio and Revised Definitions and to
reinstate the financial covenant ratio levels contained in the Financial
Covenant and for purposes of determining compliance with any provision of this
Agreement (including Annex II) by reference to the Consolidated Net Leverage
Ratio or Consolidated Senior Secured Net Leverage Ratio and the relevant
financial covenant definitions contained in Annex I, in each case, as at the
Amendment Effective Date (updated to reflect any other amendments made since the
Amendment Effective Date) subject to any amendments in accordance with Section
6.20(a) and Section 6.20(b).
Section 6.21.    Maintenance of Ratings.
The Company shall use commercially reasonable efforts to continue to have the
Term Loans hereunder rated by S&P, Fitch and/or Moody’s (but shall not be
required to maintain any specific ratings level).
Section 6.22.    “Know Your Client” Checks.
(a)    If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any applicable Law made after the date of this
Agreement, (ii) any change in the status of a Loan Party or the composition of
the shareholders of a Loan Party after the date of this Agreement, or (iii) a
proposed assignment or transfer by a Lender of any of its rights and/or
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer, obliges the Administrative Agent or any Lender (or, in
the case of clause (iii), any prospective new Lender) to comply with “know your
client” or similar reasonable identification procedures in circumstances where
the necessary information is not already available to it, each Loan Party shall
promptly (or within the time period specified in Section 6.16, if applicable)
upon the request of the Administrative Agent or any Lender (through the
Administrative Agent) supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Administrative Agent (for
itself or on behalf of any Lender) or any Lender (through the Administrative
Agent and for itself or, in the case of the event described in paragraph (iii)
above, on behalf of any prospective new Lender) in order for the Administrative
Agent, such Lender or, in the case of the event described in clause (iii) above,
any prospective new Lender to carry out and be satisfied it has complied with
all necessary “know your client” or other similar checks under all applicable
Laws pursuant to the transactions contemplated in the Loan Documents.
(b)    Each Lender shall promptly upon the request of the Administrative Agent
supply, or cause the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your client” or other similar checks under all applicable Laws
pursuant to the transactions contemplated in the Loan Documents.
(c)    The Company shall, by not less than five Business Days prior written
notice to the Administrative Agent, notify the Administrative Agent (which shall
promptly notify the Lenders) of its intention to request that any Person becomes
an Additional Borrower or Additional Guarantor.
(d)    Following the giving of any notice pursuant to Section 6.21(c), if the
joinder of such Additional Borrower or Additional Guarantor obliges the
Administrative Agent or any Lender to comply with “know your client” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Company shall promptly upon the request of the
Administrative Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the
Administrative Agent (for itself or on behalf of any Lender) or any Lender (for
itself or on behalf of any prospective new Lender) in order for the
Administrative Agent or such Lender or any prospective new Lender to carry out
and be satisfied it has complied with all necessary “know your client” or other
similar checks under all applicable Laws pursuant to the joinder of such Person
to this Agreement as an Additional Borrower or Additional Guarantor.
ARTICLE VII    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than (i) contingent indemnification obligations as to which no
claim has been asserted and (ii) obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank have been made) hereunder
which is accrued and payable shall remain unpaid or unsatisfied, or any Letter
of Credit or Alternative Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or Alternative L/C Issuer, as applicable, or such
Letter of Credit or Alternative Letter of Credit has been deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer or
Alternative L/C Issuer, as applicable), then from and after the Amendment
Effective Date:
Section 7.01.    Annex II. Each Loan Party shall, and, to the extent provided
below and in Annex II to this Agreement, shall cause each of the Restricted
Subsidiaries to, comply with the covenants set forth in Annex II to this
Agreement.
Section 7.02.    Financial Covenant.
(a)    Subject to Section 8.04, the Company shall not permit, as of any
Compliance Date, the Consolidated Senior Secured Net Leverage Ratio for the
relevant Test Period to exceed 5.00 to 1.00 as of such Compliance Date (the
“Financial Covenant”).
(b)    If the Financial Covenant has been breached for a Test Period (the “First
Test Period”) but is complied with when tested in the next Test Period (the
“Second Test Period”), then, the prior breach of the Financial Covenant or any
Event of Default arising therefrom shall not (or shall be deemed to not)
directly or indirectly constitute, or result in, a breach of any representation,
warranty, undertaking or other term in the Loan Documents or a Default or an
Event of Default (the “Second Test Period Deemed Cure”) unless the
Administrative Agent has taken any acceleration action under clause (b) and the
last paragraph of Section 8.02 before the delivery of the financial statements
in respect of the Second Test Period; provided that, for the purposes of
applying a Second Test Period Deemed Cure only, the Financial Covenant shall be
tested on the last day of such Second Test Period (notwithstanding that the last
day of such Second Test Period may not be a Compliance Date).
(c)    If there is a dispute as to any interpretation of or computation for the
Financial Covenant, the interpretation or computation of the auditors of the
Company shall prevail.
(d)    The provisions of this Section 7.02 are for the benefit of the Financial
Covenant Revolving Credit Commitments only, and the Required Revolving Credit
Lenders may amend, waive or otherwise modify this Section 7.02 or the defined
terms used for purposes of this Section 7.02 or waive any Default or Event of
Default resulting from a breach of this Section 7.02 without the consent of any
Lenders other than the Required Revolving Credit Lenders to the extent provided
in and in accordance with the provisions of Section 10.01(a).
ARTICLE VIII    
EVENTS OF DEFAULT AND REMEDIES
Section 8.01.    Events of Default.
Any of the following from and after the Amendment Effective Date shall
constitute an event of default (an “Event of Default”):
(a)    Non-Payment. Any Loan Party fails to pay (i) within three Business Days
after the same becomes due, when and as required to be paid herein, any amount
of principal of any Loan, or (ii) within five Business Days after the same
becomes due, any interest on any Loan or any other amount payable hereunder or
with respect to any other Loan Document; or
(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 4.07, 4.09, 4.10, 4.11, 4.12
or 4.15 of Annex II; or
(c)    Other Defaults.
(i)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in Section 4.03 of Annex II (as relates to delivery of
financial information) or Section 6.02 of this Agreement and such failure
continues for 90 days after the earlier of (A) receipt by the Company of written
notice thereof from the Administrative Agent and (B) such Loan Party becoming
aware of that failure to comply;
(ii)    Any Loan Party fails to perform or observe any other term, covenant or
agreement (not specified in Section 8.01(a), Section 8.01(b) or Section
8.01(c)(iii)) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after the earlier of (A) receipt
by the Company of written notice thereof from the Administrative Agent and (B)
such Loan Party becoming aware of that failure to comply;
(iii)    Any Loan Party fails to perform, observe or comply with the Financial
Covenant and such failure to perform, observe or comply has not been cured
pursuant to Section 7.02(b) or Section 8.04; provided that the failure to comply
with the Financial Covenant shall not constitute an Event of Default with
respect to Commitments that are not Financial Covenant Revolving Credit
Commitments or Loans made with respect thereto unless and until the Required
Revolving Credit Lenders take, or direct the Administrative Agent to take,
action in accordance with Section 8.02 as a result of such failure to comply
with the Financial Covenant and such action has not been rescinded on or before
such date; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect in any material respect (or,
with respect to any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language, in any respect
(after giving effect to any qualification therein)) when made or deemed made
and, in the event that such representation or warranty is capable of remedy, the
misrepresentation is not remedied within 30 days after the earlier of (i)
receipt by the Company of written notice thereof from the Administrative Agent
and (ii) such Loan Party becoming aware of that misrepresentation; or
(e)    Cross-Default.
(i)    Subject to Section 8.01(e)(iii), (A) any Indebtedness of a member of the
Restricted Group is not paid when due or within any originally applicable grace
period, (B) any Indebtedness of a member of the Restricted Group becomes
prematurely due and payable or is placed on demand, in each case as a result of
an event of default (howsoever described) under the document relating to that
Indebtedness, or (C) any Indebtedness of a member of the Restricted Group
becomes capable of being declared prematurely due and payable or placed on
demand, in each case as a result of an event of default (howsoever described)
under the document relating to that Indebtedness;
(ii)    Subject to Section 8.01(e)(iii), (A) any principal of Indebtedness of
the direct Holding Company of the Company, a Permitted Affiliate Parent or an
Affiliate Subsidiary is not paid when due or within any originally applicable
grace period or (B) any Indebtedness of the direct Holding Company of the
Company, a Permitted Affiliate Parent or an Affiliate Subsidiary becomes
prematurely due and payable or is placed on demand, in each case as a result of
an event of default (howsoever described) under the document relating to that
Indebtedness;
(iii)    It shall not be an Event of Default under this Section 8.01(e): (A)
where the aggregate principal amount (or, if the relevant Indebtedness relates
to an Interest Rate Agreement, Commodity Agreement or Currency Agreement, the
amount or value (as applicable)) of all Indebtedness to which any event
specified in Section 8.01(e)(i) or Section 8.01(e)(ii) relates is less than the
Threshold Amount or the equivalent in other currencies; (B) if the circumstance
which would otherwise have caused an Event of Default under this Section 8.01(e)
is being contested in good faith by appropriate action; (C) if the relevant
Indebtedness is cash-collateralized and such cash is available for application
in satisfaction of such Indebtedness; (D) [Reserved]; (E) if such Indebtedness
is owed by one member of the Restricted Group to another member of the
Restricted Group; or (F) with respect to any Loans or Commitments that are not
Financial Covenant Revolving Credit Commitments, as a result of any failure to
comply with the Financial Covenant unless and until the Required Revolving
Credit Lenders take, or direct the Administrative Agent to take, action in
accordance with Section 8.02 as a result of such failure to comply with the
Financial Covenant; or
(f)    Insolvency Proceedings, Etc.
(i)    Any Borrower or any other Loan Party that is a Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for 60 days; or any proceeding under any Debtor Relief Law relating to any such
Person or to all or any material part of its property is instituted without the
consent of such Person and continues undismissed or unstayed for 60 days, or an
order for relief is entered in any such proceeding, in each case of this Section
8.01(f)(i), except as a result of, or in connection with, any Solvent
Liquidation; or
(ii)    The direct Holding Company of the Company, a Permitted Affiliate Parent
or an Affiliate Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for 60 days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for 60 days, or an order for relief is
entered in any such proceeding, in each case of this Section 8.01(f)(ii), except
as a result of, or in connection with, any Solvent Liquidation; or
(g)    Attachment. Any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Restricted Group, taken as a whole, and which could reasonably be expected
to result in a Material Adverse Effect and such writ or warrant of attachment is
not released, vacated or fully bonded within 60 days after its issue or levy; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary that is a Material Subsidiary, a final non-appealable judgment and
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of such judgment or order and has not denied
coverage) and such judgment or order shall not have been satisfied, vacated,
discharged or stayed or bonded pending an appeal for a period of 60 consecutive
days; or
(i)    Invalidity of Loan Documents.
(i)    (A) Any material provision of any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder (including as a result of a transaction permitted as an
Asset Disposition and under Section 4.15 of Annex II) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations (other than contingent reimbursement or indemnification
obligations), ceases to be in full force and effect; or (B) any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document or the validity or priority of a Lien as required by the Collateral
Documents on a material portion of the Collateral; or (C) any Loan Party denies
in writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or
(ii)    The direct Holding Company of the Company, a Permitted Affiliate Parent
or an Affiliate Subsidiary asserts in writing, in any pleading in any court of
competent jurisdiction, that the Lien created or purported to be created by the
Company Share Pledge (or equivalent Loan Documents with respect to any Permitted
Affiliate Parent or Affiliate Subsidiary) over the shares of the Company, is
invalid or enforceable, and such Default continues for 60 days; or
(j)    [Reserved]; or
(k)    Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 6.11, 6.13, 6.16 or 6.17 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
not prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral purported to be covered thereby, to
the extent such Collateral has a fair market value in excess of $100.0 million,
subject to Liens permitted under Section 4.12 of Annex II, except to the extent
that any such perfection or priority is not required pursuant to the Collateral
and Guarantee Requirement or results from the failure of the Administrative
Agent and/or the Security Trustee (as applicable) to maintain possession of
certificates actually delivered to it representing securities pledged or
mortgaged under the Collateral Documents or to file Uniform Commercial Code
continuation statements or (ii) any Lien created or purported to be created by
the Collateral Documents (to the extent relating to Collateral having a fair
market value in excess of $100.0 million) shall cease to have the lien priority
established or purported to be established by any applicable Intercreditor
Agreement; or
(l)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Loan Party or an ERISA Affiliate in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect, or (ii) a
Loan Party or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA in an aggregate amount which
could reasonably be expected to result in a Material Adverse Effect;
provided that: during the Clean-up Period in respect of any acquisition or
Investment permitted under this Agreement, references to any Loan Party, any
member of the Restricted Group or a Material Subsidiary in Section 8.01(b),
Section 8.01(c)(i), Section 8.01(c)(ii) or Section 8.01(d)(i) will not include
any entity or assets that have been acquired pursuant to an acquisition or
Investment permitted under this Agreement if the relevant event or circumstance
that would, but for the operation of this proviso, constitute a breach of the
representations and warranties or a breach of the covenants or a potential or
actual Event of Default (i) existed prior to the date of such acquisition or
Investment permitted under this Agreement, (ii) is capable of remedy during such
Clean-Up Period and reasonable steps are being taken, having become aware of
such event or circumstance, to ensure that such event or circumstance is being
remedied, (iii) was not procured or approved by any member of the Restricted
Group and (iv) has not resulted in or could not be reasonably be expected to
result in a Material Adverse Effect.
Section 8.02.    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent may,
and at the request of the Required Lenders shall, take any or all of the
following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers or Alternative L/C Issuers to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligations shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the applicable Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to a Borrower under the Bankruptcy Code or any Debtor Relief
Laws, the obligation of each Lender to make Loans and any obligation of the L/C
Issuers or Alternative L/C Issuers to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable and the obligation of the applicable Borrower to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.
Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a failure to observe the
Financial Covenant, the Administrative Agent shall only take the actions set
forth in this Section 8.02 at the request of the Required Revolving Credit
Lenders (as opposed to Required Lenders).
Section 8.03.    Application of Funds.
Except as may be otherwise provided in any applicable Refinancing Amendment with
respect to Obligations under the applicable Refinancing Term Loans (in each
case, which shall not be more favorable to the holders of such Loans than the
allocation described below) and subject to the applicable Intercreditor
Agreement, after the exercise of remedies provided for in Section 8.02 (or after
the Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order
(to the fullest extent permitted by mandatory provisions of applicable Law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings, Alternative L/C Borrowings, and
any fees, premiums and scheduled periodic payments due under Treasury Services
Agreements or Secured Hedge Agreements, ratably among the Secured Parties in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit) and Alternative L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of
Alternative Letters of Credit), and any breakage, termination or other payments
under Treasury Services Agreements or Secured Hedge Agreements, ratably among
the Secured Parties in proportion to the respective amounts described in this
clause Fourth held by them;
Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Obligations have been paid in full,
to the applicable Borrower or as otherwise required by applicable Law.
Notwithstanding the foregoing, no amount received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit or Alternative Letters of Credit pursuant to
clause Fourth above shall be applied to satisfy drawings under such Letters of
Credit or such Alternative Letters of Credit, as applicable, as they occur. If
any amount remains on deposit as Cash Collateral after all Letters of Credit or
all Alternative Letters of Credit, as applicable, have either been fully drawn
or expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above and, if no Obligations remain outstanding, to
the Borrower.
Section 8.04.    Borrowers’ Right to Cure.
Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02:
(a)    For the purpose of determining whether an Event of Default under the
Financial Covenant has occurred, a Borrower may on one or more occasions
designate any portion of the net cash proceeds from any Subordinated Shareholder
Loans, sale or issuance of Qualified Equity Interests of a member of the
Restricted Group or contribution to the common capital of a member of the
Restricted Group (or from any other contribution to capital or issuance of any
other Equity Interests on terms reasonably satisfactory to the Administrative
Agent) (the “Cure Amount”), at the option of such Borrower, as an increase to
Consolidated EBITDA or a deduction from the calculation of Indebtedness for the
applicable fiscal quarter; provided that (i) such amounts to be designated are
actually received by such member of the Restricted Group on or after the first
day of such applicable fiscal quarter and on or prior to the 15th Business Day
after the date on which financial statements are required to be delivered with
respect to such applicable fiscal quarter which shows that the Financial
Covenant has been breached (the “Cure Expiration Date”), (ii) such amounts do
not exceed the aggregate amount necessary to cure any Event of Default under the
Financial Covenant as of such date and (iii) such Borrower shall have provided
notice to the Administrative Agent on the date such amounts are designated as a
“Cure Amount” (it being understood that to the extent any such notice is
provided in advance of delivery of a Compliance Certificate for the applicable
period, the amount of such net cash proceeds that is designated as the Cure
Amount may be different than the amount necessary to cure any Event of Default
under the Financial Covenant and may be modified, as necessary, in a subsequent
corrected notice delivered on or before the Cure Expiration Date (it being
understood that in any event the final designation of the Cure Amount shall
continue to be subject to the requirements set forth in clauses (i) and (ii)
above)). The Cure Amount used to calculate Consolidated EBITDA or Indebtedness
for one fiscal quarter shall be used and included when calculating Consolidated
EBITDA or Indebtedness for each Test Period that includes such fiscal quarter.
(b)    The parties hereby acknowledge that this Section 8.04 may not be relied
on for purposes of calculating any financial ratios other than for determining
actual compliance with Section 7.02 (and not pro forma compliance with Section
7.02 that is required by any other provision of this Agreement) and shall not
result in any adjustment to any amounts (including the amount of Indebtedness)
or increase in cash (and shall not be included for purposes of determining
pricing, mandatory prepayments and the availability or amount permitted pursuant
to any covenant under Article VII) with respect to the quarter with respect to
which such Cure Amount was made other than the amount of the Consolidated EBITDA
or Indebtedness referred to in the immediately preceding sentence.
(c)    In furtherance of Section 8.04(a), (i) upon actual receipt and
designation of the Cure Amount by a member of the Restricted Group, the
Financial Covenant shall be deemed satisfied and complied with as of the end of
the relevant fiscal quarter with the same effect as though there had been no
failure to comply with the Financial Covenant and any Event of Default under the
Financial Covenant (and any other Default or resulting Event of Default arising
solely as a result thereof) shall be deemed not to have occurred for purposes of
the Loan Documents, and (ii) upon delivery to the Administrative Agent prior to
the Cure Expiration Date of a notice from such Borrower stating its good faith
intention to exercise its right set forth in this Section 8.04, neither the
Administrative Agent on or after the last day of the applicable quarter nor any
Lender may exercise any rights or remedies under Section 8.02 (or under any
other Loan Document) on the basis of any actual or purported Event of Default
under the Financial Covenant (and any other Default or resulting Event of
Default as a result thereof) until and unless the Cure Expiration Date has
occurred without the Cure Amount having been received and designated.
(d)    In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no cure right set forth in this Section 8.04
is exercised.
(e)    There can be no more than five fiscal quarters in which the cure rights
set forth in this Section 8.04 are exercised during the term of the Facilities;
provided that, so long as the Initial Revolving Credit Commitments are no longer
outstanding, there may be an additional fiscal quarter after the Maturity Date
of the Initial RCF Loans in which the cure rights set forth in this Section 8.04
are exercised during the term of any Revolving Credit Commitments.
ARTICLE IX    
ADMINISTRATIVE AGENT AND OTHER AGENTS
Section 9.01.    Appointment and Authority.
(a)    Each of the Lenders and each L/C Issuer and Alternative L/C Issuer hereby
irrevocably appoints The Bank of Nova Scotia to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX (other than Section 9.06 (solely with
respect to the removal and consent rights of the Borrowers set forth therein)
and Section 9.10 (solely with respect to the requirement for execution, filing
and other actions with respect to the Collateral Documents and other collateral
documentation set forth therein)) are solely for the benefit of the
Administrative Agent, the Security Trustee, the Lenders and each L/C Issuer and
Alternative L/C Issuer, and no Loan Party or Grantor shall have rights as a
third party beneficiary of any of such provisions.
(b)    The Security Trustee shall act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacity as a potential
Hedge Bank) and each L/C Issuer and Alternative L/C Issuer acknowledges and
agrees that, upon becoming a party to this Agreement and any applicable
Intercreditor Agreement, it shall have appointed and authorized the Security
Trustee to act as the agent of such Lender, L/C Issuer and Alternative L/C
Issuer for purposes of (i) acquiring and holding the security interests under
the Collateral Documents for the benefit of the Secured Parties and (ii)
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto, including, without limiting the generality of the
foregoing, the Security Trustee to (A) execute any and all documents (including
releases) with respect to the Collateral and the rights of the Secured Parties
with respect thereto (including any Intercreditor Agreement), as contemplated by
and in accordance with the provisions of this Agreement and the Collateral
Documents, and any such action by the Security Trustee shall bind each Lender,
L/C Issuer and Alternative L/C Issuer and (B) negotiate, enforce or settle any
claim, action or proceeding affecting the Lenders in their capacity as such, at
the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each of the Secured Parties.
Section 9.02.    Rights as a Lender.
The Person serving as the Administrative Agent and/or the Security Trustee
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and/or the Security Trustee, as applicable, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent and/or the Security Trustee hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Loan Parties or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent and/or the Security
Trustee hereunder and without any duty to account therefor to the Lenders.
Section 9.03.    Exculpatory Provisions.
The Administrative Agent and the Security Trustee shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent and the Security Trustee:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
and/or the Security Trustee, as applicable, is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent and/or the Security Trustee
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent and/or the Security Trustee to
liability or that is contrary to any Loan Document or applicable Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent and/or the Security Trustee or any of their respective Affiliates in any
capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
and/or the Security Trustee shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 10.01 and 8.02) or (ii) in the
absence of its own gross negligence or wilful misconduct;
(e)    shall be deemed not to have knowledge of any Default unless and until
written notice describing such Default is given to the Administrative Agent
and/or the Security Trustee, as applicable, by a Loan Party, a Lender, an L/C
Issuer or an Alternative L/C Issuer; and
(f)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent and/or the
Security Trustee, as applicable.
Section 9.04.    Reliance by Administrative Agent and Security Trustee.
The Administrative Agent and the Security Trustee shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent and the
Security Trustee also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit or Alternative Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, an L/C Issuer or an Alternative L/C Issuer, the
Administrative Agent and the Security Trustee may presume that such condition is
satisfactory to such Lender, L/C Issuer or Alternative L/C Issuer unless the
Administrative Agent and/or the Security Trustee, as applicable, shall have
received notice to the contrary from such Lender, L/C Issuer or Alternative L/C
Issuer, prior to the making of such Loan or the issuance, extension, renewal or
increase of such Letter of Credit or Alternative Letter of Credit. The
Administrative Agent and the Security Trustee may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
Section 9.05.    Delegation of Duties.
The Administrative Agent and the Security Trustee may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents that is a “U.S. person” and a
“financial institution” within the meaning of Treasury Regulation Section
1.1441-1 (which may be Affiliates of the Administrative Agent and/or the
Security Trustee) appointed by the Administrative Agent and/or the Security
Trustee, as applicable. The Administrative Agent, the Security Trustee and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article IX and the confidentiality obligations of the
Administrative Agent and the Security Trustee, as applicable, under Section
10.08 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and the Security Trustee, as applicable, and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and/or as Security Trustee. The Administrative Agent and
the Security Trustee shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
and/or the Security Trustee, as applicable, acted with gross negligence or
wilful misconduct in the selection of such sub-agent.
Section 9.06.    Resignation of Administrative Agent and Security Trustee.
The Administrative Agent and/or the Security Trustee may resign as the
Administrative Agent and/or the Security Trustee, as applicable, upon ten days’
written notice to the Lenders and the Company; provided that if no successor
agent is appointed in accordance with the terms set forth below within such
ten-day period, the Administrative Agent and/or the Security Trustee, as
applicable, shall not be permitted to resign until the earlier to occur of (a)
the date of the appointment of the successor agent or (b) the date that is 30
days after the last day of such ten-day period. If the Administrative Agent
and/or the Security Trustee is subject to an Agent-Related Distress Event, the
Required Lenders may remove the Administrative Agent and/or the Security
Trustee, as applicable, upon ten days’ notice. Upon the resignation or removal
of the Administrative Agent and/or the Security Trustee under this Section 9.06,
the Required Lenders shall appoint from among the Lenders a successor agent for
the Lenders that is a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulation Section 1.1441-1, which such appointment shall be
subject to the consent of the Company (which consent may be withheld at the
Company’s sole discretion) at all times other than during the existence of an
Event of Default under Section 8.01(a) or (f). If no successor agent is
appointed by the Required Lenders prior to the effective date of the resignation
or removal of the Administrative Agent and/or the Security Trustee, the retiring
or removed Administrative Agent and/or Security Trustee, as applicable, may
appoint, after consulting with the Lenders and the Company, a successor agent
from among the Lenders that is a “U.S. person” and a “financial institution”
within the meaning of Treasury Regulation Section 1.1441-1; provided that if the
Administrative Agent and/or the Security Trustee, as applicable, shall notify
the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring or removed Administrative Agent
and/or the Security Trustee shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent or the Security Trustee on
behalf of the Lenders, an L/C Issuer or an Alternative L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent or Security
Trustee shall continue to hold such collateral security until such time as a
successor Administrative Agent or Security Trustee is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent and/or the Security Trustee, as applicable,
shall instead be made by or to each Lender, L/C Issuer or Alternative L/C Issuer
directly, until such time as the Required Lenders appoint a successor
Administrative Agent and/or Security Trustee as provided for above in this
Section 9.06. So long as no Default or Event of Default has occurred and is
continuing, the Company may in its absolute discretion, by notice to the
Administrative Agent and/or the Security Trustee, as applicable, require the
Administrative Agent and/or the Security Trustee, as applicable, to resign by
giving 15 days’ notice, in which case the Administrative Agent and/or the
Security Trustee, as applicable, shall resign and the Company shall appoint a
successor Administrative Agent and/or Security Trustee (without any Lender’s
consent). The Company may exercise such right to replace the Administrative
Agent and/or the Security Trustee twice during the life of the Facilities. Upon
the acceptance of a successor’s appointment as Administrative Agent or Security
Trustee hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent or Security Trustee, as applicable. Upon resignation or
removal, the retiring or removed Administrative Agent or Security Trustee shall
be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section 9.06). The fees payable by the Company to a successor
Administrative Agent or Security Trustee shall be the same as those payable to
its predecessor on the Amendment Effective Date unless otherwise agreed between
the Company and such successor. After the retiring Administrative Agent’s or
Security Trustee’s resignation or the removed Administrative Agent’s or Security
Trustee’s removal hereunder and under the other Loan Documents, hereunder and
under the other Loan Documents, the provisions of this Article IX and Sections
10.04 and 10.05 shall continue in effect for the benefit of such retiring or
removed Administrative Agent or Security Trustee, as applicable, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring or removed Administrative Agent or
Security Trustee was acting as Administrative Agent or Security Trustee, as
applicable, and the retiring or removed Administrative Agent or Security Trustee
shall continue to be subject to Section 10.08.
Any resignation by or removal of The Bank of Nova Scotia as Administrative Agent
pursuant to this Section 9.06 shall also constitute its resignation as L/C
Issuer, Alternative L/C Issuer and Swing Line Lender, as applicable. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, (A)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, Alternative L/C Issuer
and Swing Line Lender, (B) the retiring L/C Issuer, Alternative L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (C) the successor
L/C Issuer and Alternative L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit or Alternative Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer and Alternative L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer and Alternative
L/C Issuer with respect to such Letters of Credit or Alternative Letters of
Credit.
Section 9.07.    Non-Reliance on Administrative Agent, Security Trustee and
Other Lenders.
Each Lender, L/C Issuer and Alternative L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Security
Trustee or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender, L/C Issuer and
Alternative L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Security Trustee or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
Section 9.08.    No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Administrative
Agent, the Security Trustee or the Bookrunners or Arrangers listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in their capacity, as
applicable, as the Administrative Agent, the Security Trustee, a Lender, an L/C
Issuer, an Alternative L/C Issuer or (in the case of Section 10.01(g) below) an
Arranger hereunder.
Section 9.09.    Administrative Agent May File Proofs of Claim; Credit Bidding.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, but not obligated, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers, the Alternative L/C Issuers and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuers, the Alternative L/C Issuers and the Administrative
Agent and their respective agents and counsel and all other amounts due to the
Lenders, the L/C Issuers, the Alternative L/C Issuers and the Administrative
Agent under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, L/C Issuer and Alternative L/C Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the L/C Issuers and the
Alternative L/C Issuers, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent under Sections 2.09, 10.04 and 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, L/C
Issuer or Alternative L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
L/C Issuer or Alternative L/C Issuer to authorize the Administrative Agent to
vote in respect of the claim of any Lender, L/C Issuer or Alternative L/C Issuer
in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent and/or
the Security Trustee, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (i) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar Laws in any other jurisdictions to which a Loan Party is
subject, (ii) at any other sale or foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent and/or the Security Trustee (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (A) the Administrative Agent and/or the Security
Trustee shall be authorized to form one or more acquisition vehicles to make a
bid, (B) to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent
and/or the Security Trustee with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 10.01(a)
through (h) of Section 10.01 of this Agreement), (C) the Administrative Agent
and/or the Security Trustee shall be authorized to assign the relevant
Obligations to any such acquisition vehicle pro rata by the Lenders, as a result
of which each of the Lenders shall be deemed to have received a pro rata portion
of any Equity Interests and/or debt instruments issued by such an acquisition
vehicle on account of the assignment of the Obligations to be credit bid, all
without the need for any Secured Party or acquisition vehicle to take any
further action, and (D) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.
Section 9.10.    Collateral Matters.
Each of the Lenders (including in its capacity as a potential Hedge Bank), L/C
Issuers and Alternative L/C Issuers irrevocably authorize the Administrative
Agent and/or the Security Trustee, as applicable:
(a)    to enter into and sign for and on behalf of the Lenders as Secured
Parties the Collateral Documents for the benefit of the Lenders and the Secured
Parties;
(b)    to agree, on behalf of the Lenders, to release any Lien on any property
granted under any Loan Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations as to which no claim has been asserted and (B)
obligations and liabilities which are accrued and payable under Treasury
Services Agreements and Secured Hedge Agreements as to which arrangements
reasonably satisfactory to the applicable Hedge Bank have been made) and the
expiration or termination of all Letters of Credit and Alternative Letters of
Credit (other than Letters of Credit or Alternative Letters of Credit that are
Cash Collateralized or back-stopped by a letter of credit in form, amount and
substance reasonably satisfactory to the Administrative Agent and/or the
Security Trustee or a deemed reissuance under another facility as to which other
arrangements satisfactory to the Administrative Agent and/or the Security
Trustee and the relevant L/C Issuer or Alternative L/C Issuer, as applicable,
shall have been made), (ii) at the time the property subject to such Lien is
disposed or to be disposed as part of or in connection with any Asset
Disposition permitted hereunder or under any other Loan Document (other than a
lease and other than to a Person that is a Loan Party), (iii) subject to Section
10.01, if the release of such Lien is approved, authorized or ratified in
writing by the Required Lenders, (iv) if the property subject to such Lien is
owned by a Guarantor or Additional Borrower, upon resignation of such Additional
Borrower or Additional Guarantor pursuant to Section 10.22, or release of such
Guarantor from its obligations under its Guaranty pursuant to Section 11.09, (v)
if such property becomes an Excluded Asset, (vi) to release and re-take any Lien
on Collateral to the extent otherwise permitted by the terms thereof, (vii) to
the extent such release is required pursuant to the terms of any Intercreditor
Agreement, (viii) in connection with any merger or other transaction permitted
by and in compliance with Section 5.01 of Annex II, (ix) as a result of, and in
connection with, any Solvent Liquidation or (x) if the property subject to such
Lien is a Subordinated Shareholder Loan that is the subject of a Pledge
Agreement pursuant to Section 6.18; provided that, in the case of this clause
(ix), such Indebtedness shall, upon such release, not constitute a Subordinated
Shareholder Loan for purposes of this Agreement until such time as each creditor
in respect of any such Indebtedness enter into a Pledge Agreement pursuant to
Section 6.18; and
(c)    to agree, on behalf of the Lenders, to release or subordinate any Lien on
any property granted to or held by the Administrative Agent and/or the Security
Trustee under any Loan Document to the holder of any Lien on such property that
is permitted by Section 4.12 of Annex II to the extent required by the holder
of, or pursuant to the terms of any agreement governing, the obligations secured
by such Liens.
Upon request by the Administrative Agent and/or the Security Trustee at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
and/or the Security Trustee’s authority to agree to release or subordinate its
interest in particular types or items of property pursuant to this Section 9.10.
In each case as specified in this Section 9.10, the Administrative Agent and/or
the Security Trustee will (and each Lender irrevocably authorizes the
Administrative Agent and/or the Security Trustee, as applicable, to), at the
Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item in
accordance with the terms of the Loan Documents and this Section 9.10.
In relation to any provision of this Agreement which requires the a Grantor or
any member of the Restricted Group to deliver a Collateral Document for the
purposes of granting any Guaranty or Collateral for the benefit of the Finance
Parties, the Security Trustee and/or the Administrative Agent, as applicable,
shall execute, as soon as reasonably practicable, any such guarantee or
Collateral Document in agreed form which is presented to it for execution.
Section 9.11.    Treasury Services Agreements and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent and/or the Security Trustee shall not be required to verify
the payment of, or that other satisfactory arrangements have been made with
respect to, Obligations arising under any Treasury Services Agreements and
Secured Hedge Agreements unless the Administrative Agent and/or the Security
Trustee, as applicable, has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent and/or
the Security Trustee, as applicable, may request, from the applicable Hedge
Bank, as the case may be.
Section 9.12.    Withholding Tax Indemnity.
To the extent required by any applicable Laws, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. Without limiting or expanding the provisions of Section 3.01,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within ten days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of such Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective). A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
Section 9.12. The agreements in this Section 9.12 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations. For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 9.12, include any L/C Issuer, any Alternative L/C
Issuer and any Swing Line Lender.
Section 9.13.    Intercreditor Agreements.
The Lenders hereby authorize the Administrative Agent to enter into any
Intercreditor Agreement or other written intercreditor arrangement permitted
under this Agreement and the Lenders acknowledge that any such Intercreditor
Agreements or arrangements will be binding upon the Lenders.
ARTICLE X    
MISCELLANEOUS
Section 10.01.    Amendments, Etc.
(a)    Except as otherwise provided in this Agreement, the Administrative Agent,
if it has the prior written consent of the Required Lenders, and the Loan
Parties may from time to time agree in writing to amend any Loan Document or to
consent to or waive, prospectively or retrospectively, any of the requirements
of any Loan Document and any amendments, consents or waivers so agreed shall be
binding on all the Finance Parties and the Loan Parties; provided that any
changes to the Financial Covenant or Section 8.04 and, in each case, any
definition related thereto (as any such definition is used therein but not as
otherwise used in this Agreement or any other Loan Document) or waiver of any
Default or Event of Default resulting from a failure to perform or observe the
Financial Covenant or Section 8.04 shall only require the consent of the
Required Revolving Credit Lenders.
For the avoidance of doubt, any amendments relating to this Agreement shall only
be made in accordance with the provisions of this Agreement and any amendments
relating to an Interest Rate Agreement, Commodity Agreement or Currency
Agreement shall only be made in accordance with the provisions of such Interest
Rate Agreement, Commodity Agreement or Currency Agreement, in each case
notwithstanding any other provisions of the Loan Documents.
An amendment, consent or waiver relating to the following matters (including any
technical consequential amendments relating to such amendment, consent or
waiver) may be made with the prior written consent of each Lender affected
thereby and without the consent of any other Lender:
(i)    without prejudice to Section 2.14, any increase in the principal amount
of any Commitment of such Lender;
(ii)    a reduction in the proportion of any amount received or recovered
(whether by way of set-off, combination of accounts or otherwise) in respect of
any amount due from any Loan Party under this Agreement to which such Lender is
entitled;
(iii)    a decrease in any Applicable Rate for, or the principal amount of, any
Loan, any Letter of Credit or Alternative Letter of Credit or any interest
payment, fees or other amounts due under this Agreement to such Lender from any
Loan Party or any other party to this Agreement;
(iv)    any change in the currency of payment of any amount under the Loan
Documents;
(v)    unless otherwise specified the deferral of the date for payment of any
principal, interest, fee or any other amount due under this Agreement to such
Lender from any Loan Party or any other party to this Agreement;
(vi)    the deferral of any Maturity Date;
(vii)    any reduction to the percentages set forth in the definition of
Required Lenders, Required Revolving Credit Lenders or any other provision
specifying the number of Lenders or proportion of Loans or Commitments required
to take any action under the Loan Documents;
(viii)    a change to this Section 10.01(a) and Section 10.01(e); or
(ix)    any change to Section 2.13 in a manner that would alter the pro rata
sharing of payments required thereby.
Notwithstanding the foregoing, a waiver of issuance or release of any or all or
substantially all of the Guarantors under the guarantees or Collateral under the
Collateral Documents (except as expressly permitted by any Intercreditor
Agreement or other arrangement permitted under this Agreement) shall require the
consent of Lenders holding more than 90% of the aggregate Outstanding Amounts
and available Commitments.
(b)    The Administrative Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by, and approved in accordance with (if
applicable), this Section 10.01.
(c)    Any amendment or waiver which:
(i)    relates only to the rights or obligations applicable to a particular
Class of Loan or Facility; and
(ii)    does not materially and adversely affect the rights or interests of
Lenders in respect of any other Class of Loan or Facility,
may be made in accordance with this Section 10.01 but as if references in this
Section 10.01 to the specified proportion of Lenders (including, for the
avoidance of doubt, each affected Lender) whose consent would, but for this
Section 10.01(c) be required for that amendment or waiver were to that
proportion of the Lenders participating in that particular Class of Loan or
Facility.
(d)    (e)    Notwithstanding any other provision of this Section 10.01 the
Administrative Agent may at any time without the consent or sanction of the
Lenders, concur with the Borrowers in making any modifications to any Loan
Document, which in the opinion of the Administrative Agent would be proper to
make provided that the Administrative Agent is of the opinion that such
modification:
(A)    would not be materially prejudicial to the position of any Lender and in
the opinion of the Administrative Agent such modification is of a formal, minor
or technical nature or is to correct a manifest error;
(B)    is of a minor, operational or technical nature; or
(C)    is to effect changes to the Loan Documents that are necessary and
appropriate to effect the offering process set forth in Section 2.05(a)(v).
(ii)    Any such modification shall be made on such terms as the Administrative
Agent may reasonably determine, shall be binding upon the Lenders, and shall be
notified by the Administrative Agent to the Lenders as soon as practicable
thereafter.
(f)    [Reserved].
(g)    (i) No amendment, waiver or consent shall, unless in writing and signed
by each L/C Issuer or Alternative L/C Issuer, as applicable, in addition to the
Lenders required above, affect the rights or duties of such L/C Issuer or
Alternative L/C Issuer, as applicable, under this Agreement or any Letter of
Credit Application relating to any Letter of Credit or Alternative Letter of
Credit issued or to be issued by it; provided that this Agreement may be amended
to adjust the mechanics related to the issuance of Letters of Credit and
Alternative Letters of Credit, including mechanical changes relating to the
existence of multiple L/C Issuers and Alternative L/C Issuers, with only the
written consent of the Administrative Agent, the applicable L/C Issuer or
Alternative L/C Issuer, as applicable, and the Company so long as the
obligations of the applicable Participating Revolving Credit Lenders, if any,
who have not executed such amendment, and if applicable the other L/C Issuers or
Alternative L/C Issuers, if any, who have not executed such amendment, are not
adversely affected thereby; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lenders in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lenders under this
Agreement; provided that this Agreement may be amended to adjust the borrowing
mechanics related to Swing Line Loans with only the written consent of the
Administrative Agent, the Swing Line Lenders and the Company so long as the
obligations of the applicable Participating Revolving Credit Lenders, if any,
who have not executed such amendment are not adversely affected thereby; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and (iv) Section 10.07(h)
may not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any such Defaulting Lender may not be increased or extended
without the consent of such Lender, (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
materially and adversely affects any Defaulting Lender to a greater extent than
other affected Lenders shall require the consent of such Defaulting Lender and
(z) the consent of any Defaulting Lender shall be required in respect of any
amendments referred to in the final paragraph of Section 10.01(a).
Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any Intercreditor Agreement or other arrangement
permitted under this Agreement (i) that is for the purpose of adding the holders
(or a representative of the holders) of Additional Facilities or other
Indebtedness permitted to be Incurred hereunder as parties thereto, as expressly
contemplated by the terms thereof (it being understood that any such amendment
or supplement may make such other changes thereto as, in the good faith
determination of the Administrative Agent, are required to effectuate the
foregoing; provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by any Intercreditor Agreement or any other arrangement permitted under this
Agreement; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more Additional Facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, Revolving Credit Loans, Swing Line Loans and L/C Obligations and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders, Required Revolving Credit Lenders or Required Class Lenders, as
applicable.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the applicable Borrower and the Administrative Agent may enter into
any Refinancing Amendment in accordance with Section 2.15 and any Extension
Amendment in accordance with Section 2.16, and such Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrowers and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Replaced Term Loans”)
with replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, plus accrued
interest, fees, premiums (if any) and penalties thereon and reasonable fees and
expenses associated with such Replacement Term Loans, (b) the All-In Yield with
respect to such Replacement Term Loans (or similar interest rate spread
applicable to such Replacement Term Loans) shall not be higher than the All-In
Yield for such Replaced Term Loans (or similar interest rate spread applicable
to such Replaced Term Loans) immediately prior to such refinancing unless the
maturity of the Replacement Term Loans is at least one year later than the
maturity of the Replaced Term Loans, (c) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Replaced Term Loans at the time of such refinancing
(except by virtue of amortization or prepayment of the Replaced Term Loans prior
to the time of such Incurrence) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Replaced Term Loans, except to the extent necessary to provide for covenants and
other terms applicable to any period after the Latest Maturity Date of the Term
Loans in effect immediately prior to such refinancing. Each amendment to this
Agreement providing for Replacement Term Loans may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrowers to effect the provisions of this
paragraph, and for the avoidance of doubt, this paragraph shall supersede any
other provisions in this Section 10.01 to the contrary.
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrowers without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities, omissions or defects, or (iii) to
cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Loan Documents.
Notwithstanding anything to the contrary in this Agreement, where a request for
a waiver of, or an amendment to, any provision of any Loan Document has been
sent by the Administrative Agent to the Lenders at the request of a Loan Party,
each Lender that does not respond to such request for waiver or amendment within
ten Business Days after receipt by it of such request (or within such other
period as the Administrative Agent and the Borrowers shall specify), shall be
excluded from the calculation in determining whether the requisite level of
consent to such waiver or amendment was granted.
Notwithstanding anything to the contrary in the Loan Documents, a Finance Party
may waive, relinquish or otherwise irrevocably give up all or any of its rights
under any Loan Document with the consent of any Loan Party.
Section 10.02.    Notices and Other Communications; Facsimile Copies.
(a)    Notices; Effectiveness; Electronic Communications.
Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.02(a)(iii)), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Company, any Borrower, the Administrative Agent, the L/C
Issuers, the Alternative L/C Issuers or the Swing Line Lenders, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Company, the
Borrowers, the Administrative Agent, the L/C Issuers, the Alternative L/C
Issuers and the Swing Line Lenders.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(a)(iii) shall be effective as provided in such Section
10.02(a)(iii).
(iii)    Electronic Communications. Notices and other communications to the
Lenders, the L/C Issuers and the Alternative L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender, L/C Issuer or Alternative L/C Issuer pursuant to Article II if such
Lender, L/C Issuer or Alternative L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or a Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.
(b)    The Platform. The Platform is provided “as is” and “as available.” The
Agent Parties (as defined below) do not warrant the accuracy or completeness of
the company materials or the adequacy of the Platform, and expressly disclaim
liability for errors in or omissions from the company materials. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any agent
party in connection with the company materials or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, any L/C
Issuer, any Alternative L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrowers’ or the Administrative Agent’s
transmission of Company Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence, bad faith or wilful misconduct of such Agent
Party; provided that in no event shall any Agent Party have any liability to the
Loan Parties, any Lender, any L/C Issuer, any Alternative L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(c)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuers, the Alternative L/C Issuers and the Swing Line Lenders may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrowers, the Administrative
Agent, the L/C Issuers, the Alternative L/C Issuers and the Swing Line Lenders.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
(d)    Reliance by Administrative Agent, L/C Issuers, Alternative L/C Issuers
and Lenders. The Administrative Agent, the L/C Issuers, the Alternative L/C
Issuers and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Committed Loan Notices and Swing Line Loan Notices)
purportedly given by or on behalf of the applicable Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrowers shall indemnify the Administrative Agent, each L/C
Issuer, each Alternative L/C Issuer and each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
applicable Borrower in the absence of gross negligence, wilful misconduct or bad
faith of such Person, as determined by a final non-appealable judgment of a
court of competent jurisdiction. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
Section 10.03.    No Waiver; Cumulative Remedies.
No failure by any Lender, any L/C Issuer, any Alternative L/C Issuer or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, L/C Issuers and Alternative L/C Issuers; provided that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) an
L/C Issuer, an Alternative L/C Issuer or a Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer, Alternative L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.09 (subject to the terms of
Section 2.13), (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law or (e) the Security Trustee from
exercising any rights or remedies granted to it under the Collateral Documents
or any Intercreditor Agreement; provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
Section 10.04.    Attorney Costs and Expenses.
The Arrangers shall bear their own costs and expenses incurred in connection
with the preparation, negotiation, syndication and execution of this Agreement
and the other Loan Documents, and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated). From and after the Amendment
Effective Date, the Company shall pay or reimburse the Administrative Agent
and/or the Security Trustee for all reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement of any rights or
remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all respective Attorney
Costs, which shall be limited to Attorney Costs of one counsel to the
Administrative Agent and the Lenders taken as a whole and one local counsel as
reasonably necessary in any relevant jurisdiction material to the interests of
the Lenders taken as a whole and solely in the case of a conflict of interest,
one additional counsel in each relevant jurisdiction to the affected Indemnitees
similarly situated). The agreements in this Section 10.04 shall survive the
termination of the Aggregate Commitments and repayment of all other Obligations.
All amounts due under this Section 10.04 shall be paid within 30 days after
written demand therefor (together with documentation and details supporting such
reimbursement request). If any Loan Party fails to pay when due any costs,
expenses or other amounts payable by it hereunder or under any Loan Document,
such amount may be paid on behalf of such Loan Party by the Administrative Agent
in its discretion. For the avoidance of doubt, this Section 10.04 shall not
apply to Taxes, except any Taxes that represent costs and expenses arising from
any non-Tax claim.
Section 10.05.    Indemnification by the Borrower.
Each Borrower shall indemnify and hold harmless the Administrative Agent, the
Security Trustee, each Agent-Related Person, each Lender, each Arranger, each
Bookrunner and each of their respective Affiliates, and each of their respective
officers, directors, employees, partners, agents, advisors and other
representatives of the foregoing (collectively the “Indemnitees”) from and
against any and all liabilities, losses, damages, claims, or out-of-pocket
expenses (including Attorney Costs but limited in the case of legal fees and
expenses to the reasonable and documented out-of-pocket fees, disbursements and
other charges of one counsel to all Indemnitees taken as a whole and, if
reasonably necessary, one local counsel for all Indemnitees taken as a whole in
each relevant jurisdiction, and solely in the case of a conflict of interest,
one additional counsel in each relevant jurisdiction to the affected Indemnitees
similarly situated) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan, Letter of Credit or Alternative Letter of
Credit or the use or proposed use of the proceeds therefrom including any
refusal by an L/C Issuer or Alternative L/C Issuer, as applicable, to honor a
demand for payment under a Letter of Credit or Alternative Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit or Alternative Letter of Credit, (c) any
actual or alleged Environmental Liability of the Loan Parties or any Subsidiary
thereof, or (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) (a
“Proceeding”) and regardless of whether any Indemnitee is a party thereto or
whether or not such Proceeding is brought by any Borrower or any other Person
and, in each case, whether or not caused by or arising, in whole or in part, out
of the negligence of the Indemnitee; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such liabilities, losses,
damages, claims or out-of-pocket expenses resulted from (i) the fraud, gross
negligence, bad faith or wilful misconduct of such Indemnitee or of any of its
Related Indemnified Persons, as determined by a final non-appealable judgment of
a court of competent jurisdiction, (ii) a material breach of any obligations
under any Loan Document by such Indemnitee or of any of its Related Indemnified
Persons, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (iii) any dispute solely among Indemnitees other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Facility and
other than any claims arising out of any act or omission of any Borrower or any
of its Affiliates (as determined in a final and non-appealable judgment of a
court of competent jurisdiction). No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks or other similar information transmission systems in
connection with this Agreement (except for direct (as opposed to indirect,
special, punitive or consequential) damages resulting from the gross negligence,
bad faith or wilful misconduct, as determined by a court of competent
jurisdiction in a final and non-appealable judgment, of any such Indemnitee),
nor shall any Indemnitee, Related Indemnified Person, Loan Party or any
Subsidiary thereof have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Amendment Effective Date) (other than, in the case of any
Loan Party, in respect of any such damages incurred or paid by an Indemnitee to
a third party, or which are included in a third-party claim, and for any
out-of-pocket expenses related thereto). In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, any Subsidiary thereof,
its directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents are consummated. All amounts due under this Section 10.05 shall be
paid within ten days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.
To the extent that any Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof), an L/C Issuer, an
Alternative L/C Issuer or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent),
such L/C Issuer, such Alternative L/C Issuer or such Related Party, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), an L/C Issuer
or an Alternative L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), L/C Issuer or Alternative L/C Issuer in connection with such
capacity. The obligations of the Lenders under this paragraph are subject to the
provisions of Section 2.12(e).
Section 10.06.    Payments Set Aside.
To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, any L/C Issuer, any Alternative L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer, any Alternative L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer, such
Alternative L/C Issuer or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender, each L/C Issuer and each
Alternative L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect (or such other applicable
daily interest rate as reasonably selected by the Administrative Agent). The
obligations of the Lenders, L/C Issuers and Alternative L/C Issuers under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
Section 10.07.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (except as permitted by Section 5.01 of Annex II)
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee pursuant to an assignment made in accordance
with the provisions of Section 10.07(b) (such an assignee, an “Eligible
Assignee”) and (A) in the case of any Assignee that, immediately prior to or
upon giving effect to such assignment, is an Affiliated Lender, solely
Section 10.07(k) or (B) in the case of any Assignee that is a Loan Party or any
of its Subsidiaries, solely Section 2.05(a)(v) or Section 10.07(l), (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or Section 10.07(i) or (iv) to an SPC in accordance with the
provisions of Section 10.07(h) (each, a “New Lender”); provided that
notwithstanding the foregoing, no Lender may assign or transfer by participation
any of its rights or obligations hereunder (1) to any Person that is then a
Defaulting Lender, (2) to a natural Person or, subject to Section 10.07(b), a
Disqualified Institution or (3) where such rights and obligations relate to a
Loan to a UK Borrower, to any Person that is not a UK Qualifying Lender. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.07(e), any
sub-agents of the Administrative Agent or the Security Trustee, and, to the
extent expressly contemplated hereby, the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement. The Administrative
Agent shall promptly give notice to the Company of any request by a Lender to
assign any of its rights or obligations hereunder to any Person that is on the
Disqualified Institutions List or, to the extent it has knowledge, any Person
that is an Affiliate of a Person on the Disqualified Institutions List; provided
that the Administrative Agent shall have no responsibility or liability with
respect to the Disqualified Institutions List or any assignments to any
Disqualified Institution.
(b)    (c)    Subject to the limitations set forth in Section 10.07(a) and the
conditions set forth in Section 10.07(b)(ii), any Lender may assign to one or
more assignees (“Assignees”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed, except (x) in connection with a proposed assignment to any Disqualified
Institution or (y) with respect to the consent of the Company for an assignment
of a Revolving Credit Commitment or Revolving Credit Loan) of:
(A)    the Company; provided that no consent of the Company shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
(2) for an assignment of, or related to, Revolving Credit Commitments or
Revolving Credit Exposure if such assignment is to an entity which is a lender
under any revolving credit facility for any member of the Restricted Group or
the Wider Group, (3) other than with respect to any proposed assignment to any
Person that is a Disqualified Institution, if an Event of Default under
Section 8.01(a) or, solely with respect to the applicable Borrower, Section
8.01(f) has occurred and is continuing, or (4) for an assignment of all or a
portion of the Loans pursuant to Section 10.07(k) or Section 10.07(l); provided,
further, that, other than with respect to any proposed assignment to any Person
that is a Disqualified Institution, the Company shall be deemed to have
consented to any such assignment of, or related to, Term Loans unless it shall
have objected thereto by written notice to the Administrative Agent within 15
Business Days after having received notice thereof;
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or a portion of the Loans
pursuant to Section 10.07(k) or Section 10.07(l);
(C)    each applicable L/C Issuer at the time of such assignment; provided that
no consent of the applicable L/C Issuer shall be required for any assignment of
Term Loans or Term Commitments, any assignment of Revolving Credit Loans or
Revolving Credit Commitments that are not Participating Revolving Credit
Commitments with respect to such L/C Issuer, or any assignment to the
Administrative Agent or an Arranger or Bookrunner or an Affiliate of the
Administrative Agent or an Arranger or Bookrunner; and
(D)    each applicable Swing Line Lender; provided that no consent of a Swing
Line Lender shall be required for any assignment of Term Loans or Term
Commitments, any assignment of Revolving Credit Loans or Revolving Credit
Commitments that are not Participating Revolving Credit Commitments with respect
to such Swing Line Lender, or any assignment to the Administrative Agent or an
Arranger or Bookrunner or an Affiliate of the Administrative Agent or an
Arranger or Bookrunner;
provided that, to the extent contemplated by any Intercreditor Agreement, the
Assignee shall have entered into any documentation required for it to accede as
a party to such Intercreditor Agreement in the relevant capacity (which
documentation may include an Assignment and Assumption to the extent the
relevant accession provisions are included therein).
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Company, the Administrative Agent, any applicable L/C Issuer or
Alternative L/C Issuer, any applicable Swing Line Lender or any other party
hereto so long as such Lender complies with the requirements of
Section 10.07(b)(ii); provided that to the extent applicable Laws do not require
any Lender to assign any portion of its Commitments, Loans and other rights,
duties and obligations hereunder to any specific Person, the Company, the
Administrative Agent, any applicable L/C Issuer, any applicable Alternative L/C
Issuer, any applicable Swing Line Lender or any other party hereto shall
maintain any consent rights pursuant to this Section 10.07(b)(i).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 in the case of Revolving Credit Commitments or Revolving
Credit Loans and $1,000,000 in the case of Term Loans or Term Commitments unless
each of the Company and the Administrative Agent otherwise consent; provided
that such assignments shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;
(B)    unless otherwise consented to in writing by the Company, no Lender shall
be entitled to effect any assignment or transfer which would result in the
Assignee holding an aggregate participation of more than zero but less than (1)
$5,000,000 in relation to any Revolving Credit Loan or Revolving Credit
Commitment or (2) $1,000,000 in relation to any Term Loan or Term Commitment;
(C)    in relation to its participation in Revolving Credit Loans or an
Additional Revolving Facility (unless otherwise consented to in writing by the
Company), no Lender shall be entitled to effect any assignment or transfer other
than to the extent such transfers and assignments are on a pro rata basis as
between the relevant Lender’s Commitment under the participation in outstanding
Revolving Credit Loans or any Additional Revolving Facility;
(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless waived or reduced by the Administrative
Agent in its sole discretion); and
(E)    other than in the case of assignments pursuant to Section 10.07(l), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (1) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (2) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
(d)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (i) other than in connection with an assignment
pursuant to Section 10.07(l), the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement; provided that an Assignee will not be eligible for benefits under
Sections 3.01, 3.02, 3.04 or 3.09 where the relevant payment under Sections
3.01, 3.02, 3.04 or 3.09, as applicable, is required as a result of
circumstances existing on the effective date of the Assignment and Assumption,
to the extent such benefits would not have been available to the assignor had
the assignor remained a Lender, and (ii) the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Assumption, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05,
10.04 and 10.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, and the surrender by the
assigning Lender of its Note, the applicable Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender; provided that, except as
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.07(c) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(e).
(e)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption, each Affiliated Lender
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by the Company pursuant to Section 10.07(k) or Section
10.07(l) and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts and
the Drawn Amounts thereof), L/C Borrowings, Alternative L/C Borrowings and the
amounts due under Section 2.03, owing to each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrowers and the Finance Parties
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Company, and any Finance Party, at any reasonable time and
from time to time upon reasonable prior notice. This Section 10.07(d) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related United States Department of the Treasury Regulations
(or any other relevant or successor provisions of the Code or of such United
States Department of the Treasury Regulations). Notwithstanding the foregoing,
in no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any Lender is an Affiliated Lender nor shall the
Administrative Agent be obligated to monitor the aggregate amount of Term Loans
held by Affiliated Lenders.
(f)    Subject to Section 10.07(f), any Lender, without consent of, or notice
to, the Company or the Administrative Agent, may at any time sell participations
to any Person (other than a natural person, any Borrower or any Borrower’s
Affiliate or its Subsidiaries, a Disqualified Institution or a Defaulting
Lender) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (i) through (x) of
the first proviso to Section 10.01 that requires the affirmative vote of such
Lender. Subject to Section 10.07(f), the Company agrees that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 3.09 to the
same extent as if it were a Lender (subject, for the avoidance of doubt, to the
limitations and requirements of those Sections (including Section 3.01(d))
applying to each Participant as if it were a Lender, and it being understood
that the documentation required under Section 3.01(d) shall be delivered to the
Discount Prepayment Participating Lender) and had acquired its interest by
assignment pursuant to Section 10.07(c). To the extent permitted by applicable
Law, each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. The portion of any
Participant Register relating to any Participant requesting payment from the
applicable Borrower or seeking to exercise its rights under Section 10.09 shall
be available for inspection by the applicable Borrower upon reasonable request
to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Department of the Treasury
Regulations, or is otherwise required thereunder. For the avoidance of doubt,
the Administrative Agent shall have no responsibility for maintaining a
Participant Register or with respect to the sale of participations to any Person
that is a Disqualified Institution.
(g)    If:
(i)    a Lender assigns or transfers any participation to a Participant or
changes its Lending Office; and
(ii)    as a result of circumstances existing at the date of the assignment or
transfer or change, a Loan Party would be obliged to make a payment to the
Participant or Lender acting through its new Lending Office under Section 3.01,
3.02, 3.03 or 3.09,
then the Participant or Lender acting through its new Lending Office shall only
be entitled to receive payment under those Sections to the same extent as the
Participant or Lender acting through its existing Lending Office would have been
if the assignment, transfer or change had not occurred. This Section 10.07(f)
shall not apply to: (a) an assignment or transfer in the ordinary course of
primary syndication of the Loans or (b) in relation to Section 3.02(c) or (d),
to a new lender that has included a confirmation of its scheme reference number
and its jurisdiction of tax residence in accordance with Section 3.03(c)(i) or
(ii) and such Loan Party making the payment has not filed a form DTTP2 with HMRC
in respect of that new lender within 30 days following the date of the
Assignment and Assumption or Increase Confirmation (as applicable).
(h)    Any Lender may, without the consent of the Borrowers or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any other central bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrowers (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (A) an SPC shall be entitled to the benefit of Sections 3.01, 3.02,
3.04, 3.05 and 3.09 (subject to the requirements and the limitations of such
Sections and it being understood that the documentation required under Section
3.01(d) shall be delivered to the Granting Lender), but neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrowers under
this Agreement except, in the case of Section 3.01, to the extent that the grant
to the SPC was made with the prior written consent of the Company (not to be
unreasonably withheld or delayed; provided that for the avoidance of doubt, the
Company shall have a reasonable basis for withholding consent if an exercise by
an SPC immediately after the grant would result in materially increased
indemnification obligation to the Company at such time), (B) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (C) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the Lender hereunder. The making
of a Loan by an SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender. Notwithstanding anything to the contrary contained herein, any SPC may
(1) with notice to, but without prior consent of the Company and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (2) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC. If a Granting Lender grants an option to an SPC as
described herein and such grant is not reflected in the Register, the Granting
Lender shall maintain a separate register on which it records the name and
address of each SPC and the principal amounts (and related interest) of each
SPC’s interest with respect to the Loans, Commitments or other interests
hereunder, which entries shall be conclusive absent manifest error; provided
that no Lender shall have any obligation to disclose any portion of such
register to any Person except to the extent disclosure is necessary to establish
that the Loans, Commitments or other interests hereunder are in registered form
for United States federal income tax purposes.
(j)    Notwithstanding anything to the contrary contained herein, without the
consent of the Company or the Administrative Agent, (i) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and any Note held by it and (ii) any Lender that is a
fund may create a security interest in all or any portion of the Loans owing to
it and any Note held by it to the trustee for holders of obligations owed, or
securities issued, by such fund as security for such obligations or securities;
provided that unless and until such trustee actually becomes a Lender in
compliance with the other provisions of this Section 10.07, (A) no such pledge
shall release the pledging Lender from any of its obligations under the Loan
Documents and (B) such trustee shall not be entitled to exercise any of the
rights of a Lender under the Loan Documents even though such trustee may have
acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
(k)    Notwithstanding anything to the contrary contained herein, any L/C
Issuer, any Alternative L/C Issuer or any Swing Line Lender may, upon 30 days’
notice to the Company and the Lenders, resign as an L/C Issuer, Alternative L/C
Issuer or Swing Line Lender, respectively; provided that on or prior to the
expiration of such 30-day period with respect to such resignation, the relevant
L/C Issuer, Alternative L/C Issuer or Swing Line Lender shall have identified a
successor L/C Issuer, Alternative L/C Issuer or Swing Line Lender reasonably
acceptable to the Company willing to accept its appointment as successor L/C
Issuer, Alternative L/C Issuer or Swing Line Lender, as applicable. In the event
of any such resignation of an L/C Issuer, Alternative L/C Issuer or Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders willing
to accept such appointment a successor L/C Issuer, Alternative L/C Issuer or
Swing Line Lender hereunder; provided that no failure by the Company to appoint
any such successor or by the relevant L/C Issuer, Alternative L/C Issuer or
Swing Line Lender to designate any such successor shall affect the resignation
of the relevant L/C Issuer, Alternative L/C Issuer or Swing Line Lender, as the
case may be, except as expressly provided above. If an L/C Issuer or Alternative
L/C Issuer resigns as an L/C Issuer or Alternative L/C Issuer, it shall retain
all the rights and obligations of an L/C Issuer or Alternative L/C Issuer
hereunder with respect to all Letters of Credit or Alternative Letters of
Credit, as applicable, outstanding as of the effective date of its resignation
as an L/C Issuer or Alternative L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If a Swing Line Lender resigns as Swing Line Lender, it shall retain all the
rights of a Swing Line Lender provided for hereunder with respect to Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
(l)    Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender solely through (x)
Dutch auctions or other offers to purchase or take by assignment open to all
Lenders on a pro rata basis (including in accordance with the procedures
described in Section 2.05(a)(v) or as otherwise approved by the Administrative
Agent) or (y) open market purchase on a non-pro rata basis, in each case subject
to the following limitations:
(i)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit H hereto (an “Affiliated Lender
Assignment and Assumption”);
(ii)    Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;
(iii)    (A) each Affiliated Lender that purchases any Term Loans pursuant to
clause (x) above shall represent and warrant to the selling Lender and the
Administrative Agent (other than any other Affiliated Lender), or shall make a
statement that such representation cannot be made, that it does not possess
material non-public information with respect to the Loan Parties and their
Subsidiaries or the securities of any of them that has not been disclosed to the
Term Lenders generally (other than Term Lenders who elect not to receive such
information) and (B) each Lender (other than any other Affiliated Lender) that
assigns any Term Loans to an Affiliated Lender pursuant to clause (y) above
shall deliver to the Administrative Agent and the Company a customary Big Boy
Letter;
(iv)    the aggregate principal amount of Term Loans held at any one time by
Affiliated Lenders shall not exceed 30% of the principal amount of all Term
Loans at such time outstanding (such percentage, the “Affiliated Lender Cap”);
provided that to the extent any assignment to an Affiliated Lender would result
in the aggregate principal amount of all Loans held by Affiliated Lenders
exceeding the Affiliated Lender Cap, the assignment of such excess amount will
be void ab initio; provided, further, that such cap shall not apply to Loans
assigned to Affiliated Lenders where the assignment is in relation to a
Qualifying Assignment; and
(v)    as a condition to each assignment pursuant to this Section 10.07(k), the
Administrative Agent and the Company shall have been provided a notice in the
form of Exhibit E‑2 to this Agreement in connection with each assignment to an
Affiliated Lender or a Person that upon effectiveness of such assignment would
constitute an Affiliated Lender pursuant to which such Affiliated Lender shall
waive any right to bring any action in connection with such Term Loans against
the Administrative Agent, in its capacity as such.
Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within ten Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within ten Business Days) if it becomes an Affiliated Lender. Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit E‑2.
Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Term Loans pursuant to this Section 10.07(k) may, in its sole
discretion, contribute, directly or indirectly, the principal amount of such
Term Loans, plus all accrued and unpaid interest thereon (except to the extent
owing to or for the account of any direct or indirect assignor Lender), to the
relevant Borrower for the purpose of cancelling and extinguishing such Term
Loans. Upon the date of such contribution, assignment or transfer, (A) the
aggregate Outstanding Amount of Term Loans of the relevant Class shall reflect
such cancellation and extinguishing of such Term Loans and (B) the relevant
Borrower shall promptly provide notice to the Administrative Agent of such
contribution of such Term Loans, and the Administrative Agent, upon receipt of
such notice, shall reflect the cancellation of such Term Loans in the Register.
(m)    Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, assign all or a portion of its rights and obligations
with respect to Term Loans under this Agreement to a Loan Party or any of their
respective Subsidiaries solely through (x) Dutch auctions or other offers to
purchase open to all Lenders on a pro rata basis (including in accordance with
procedures of the type described in Section 2.05(a)(v)) or (y) notwithstanding
Sections 2.12 and 2.13 or any other provision in this Agreement, open market
purchase on a non-pro rata basis; provided that:
(i)    upon such assignment, transfer or contribution, such Loan Party or
Subsidiary shall automatically be deemed to have contributed the principal
amount of such Term Loans, plus all accrued and unpaid interest thereon, to a
Borrower; and
(ii)    (A) the principal amount of such Term Loans, along with all accrued and
unpaid interest thereon (except to the extent owing to or for the account of any
direct or indirect assignor Lender), so contributed, assigned or transferred to
a Borrower shall be deemed automatically cancelled and extinguished on the date
of such contribution, assignment or transfer, (B) the aggregate Outstanding
Amount of Term Loans of the relevant Class shall reflect such cancellation and
extinguishing of such Term Loans and (C) such Borrower shall promptly provide
notice to the Administrative Agent of such contribution, assignment or transfer
of such Term Loans, and the Administrative Agent, upon receipt of such notice,
shall reflect the cancellation of such Term Loans in the Register.
(n)    Notwithstanding anything in Section 10.01 or the definitions of “Required
Lenders” or “Required Class Lenders” to the contrary, for purposes of
determining whether the Required Lenders and Required Class Lenders (in respect
of a Class of Term Loans) have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.07(n), any plan of reorganization pursuant to the
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action, and all Term Loans
held by any Affiliated Lenders shall be deemed to be not outstanding for all
purposes of calculating whether the Required Lenders, Required Class Lenders (in
respect of a Class of Term Loans) or all Lenders have taken any actions, except
that no amendment, modification or waiver of any Loan Document shall, without
the consent of the applicable Affiliated Lender, deprive any Affiliated Lender
of its Pro Rata Share of any payment to which all Lenders of the applicable
Class of Term Loans are entitled or affect an Affiliated Lender in a manner that
is disproportionate to the effect on any Lender of the same Class of Term Loans.
(o)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that (and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that) if a
proceeding under any Debtor Relief Law shall be commenced by or against any Loan
Party at a time when such Affiliated Lender is a Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Term Loans held by such Affiliated
Lender in a manner such that all Affiliated Lenders will be deemed to vote in
the same proportion as Lenders that are not Affiliated Lenders, unless the
Administrative Agent instructs such Affiliated Lender to vote, in which case
such Affiliated Lender shall vote with respect to the Term Loans held by it in
order to provide that all Affiliated Lenders will be deemed to vote in the same
proportion as Lenders that are not Affiliated Lenders; provided that such
Affiliated Lender shall be entitled to vote in accordance with its sole
discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a manner that has a disproportionate effect on such Affiliated Lender
as compared to the proposed treatment of similar Obligations held by Term
Lenders that are not Affiliated Lenders.
(p)    [Reserved].
(q)    The aggregate Outstanding Amount of the Term Loans of the applicable
Class shall be deemed reduced by the full par value of the aggregate principal
amount of the Term Loans purchased by, or contributed to (in each case, and
immediately cancelled hereunder), any Borrower pursuant to Section 10.07(k) or
(l) and the principal repayment instalments with respect to the Term Loans of
such Class pursuant to Section 2.07(a)(i) shall be reduced pro rata by the par
value of the aggregate principal amount of Term Loans so purchased or
contributed (and subsequently cancelled), with such reduction being applied
solely to the Term Loans of the Lenders which sold such Term Loans.
Section 10.08.    Confidentiality.
Each of the Finance Parties agrees to maintain the confidentiality of the
Information, except that Information may be disclosed: (a) to its Affiliates and
its and its Affiliates’ managers, administrators, directors, officers,
employees, trustees, partners, investors, investment advisors and agents,
including accountants, legal counsel and other advisors and loan syndication
service providers (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent requested
by any Governmental Authority or self-regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates); provided that the applicable Finance Party agrees
that it will notify the Company prior to any such disclosure by such Person to
the extent practicable (other than at the request of a regulatory authority or
any self-regulatory authority having or asserting jurisdiction over such Person)
unless such notification is prohibited by law, rule or regulation; (c) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process; provided that the applicable Finance Party agrees that it will
notify the Company as soon as practicable in the event of any such disclosure by
such Person (other than at the request of a regulatory authority or any
self-regulatory authority having or asserting jurisdiction over such Person)
unless such notification is prohibited by law, rule or regulation; (d) to any
other party to this Agreement; (e) subject to an agreement containing provisions
at least as restrictive as those of this Section 10.08 (or as may otherwise be
reasonably acceptable to the Company), to any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or any Eligible Assignee invited to be an Additional
Lender, any pledgee referred to in Section 10.07(g), or any actual or
prospective direct or indirect counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations, or any
provider of credit insurance relating to the Borrowers and their obligations;
(f) with the written consent of the Company; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08 by such Finance Party or becomes available to the Administrative
Agent, any Arranger, any Lender, any L/C Issuer, any Alternative L/C Issuer or
any of their respective Affiliates on a non-confidential basis from a source
other than a Loan Party or their respective Affiliates (so long as such source
is not known to the Administrative Agent, such Arranger, such Lender, such L/C
Issuer, such Alternative L/C Issuer or any of their respective Affiliates to be
bound by confidentiality obligations to any Loan Party); (h) to any rating
agency when required by it on a customary basis and after consultation with the
Company (it being understood that, prior to any such disclosure, such rating
agency shall undertake to preserve the confidentiality of any Information
relating to Loan Parties and their Subsidiaries received by it from such
Lender); (i) in connection with the exercise of any remedies hereunder, under
any other Loan Document or the enforcement of its rights hereunder or
thereunder; or (j) to the extent such Information is independently developed by
such Person or its Affiliates so long as not based on Information obtained in a
manner that would otherwise violate this Section 10.08.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any other Finance
Party on a non-confidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof other than as a result of a breach of this Section 10.08 by
such Finance Party; provided that all information received after the Amendment
Effective Date from the Loan Parties or any of their Subsidiaries shall be
deemed confidential unless such information is clearly identified at the time of
delivery as not being confidential.
Each of the Administrative Agent, the L/C Issuers, the Alternative L/C Issuers
and the Lenders acknowledges that (a) the Information may include material
non-public information concerning the Loan Parties or any of their Subsidiaries,
as the case may be, (b) it has developed compliance procedures regarding the use
of material non-public information and (c) it will handle such material
non-public information in accordance with applicable Law, including United
States Federal and state securities Laws.
Section 10.09.    Setoff.
In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent, in respect of any unpaid fees,
costs and expenses payable hereunder) is authorized at any time and from time to
time, without prior notice to the Company, any such notice being waived by each
Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates or the Administrative Agent to or
for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations (other than, with respect to any
Guarantor, Excluded Swap Obligations of such Guarantor) owing to such Lender and
its Affiliates or the Administrative Agent hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not the
Administrative Agent or such Lender or Affiliate shall have made demand under
this Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers, the Alternative L/C Issuers and the Lenders, and (b) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. Each Lender agrees promptly to notify the
Borrowers and the Administrative Agent after any such set off and application
made by such Lender; provided that the failure to give such notice shall not
affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have at Law.
Section 10.10.    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent, an Arranger or a Bookrunner or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the relevant Borrower. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or
such Arranger, Bookrunner or Lender exceeds the Maximum Rate, such Person may,
to the extent permitted by applicable Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
Section 10.11.    Counterparts; Electronic Execution of Assignments and Certain
Other Documents.
This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier,
.pdf or other electronic imaging means of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Administrative Agent may also require that any such documents
and signatures delivered by telecopier, .pdf or other electronic imaging means
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier, .pdf or other electronic imaging means.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
Section 10.12.    Integration; Termination.
This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.
Section 10.13.    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than Obligations under Secured Hedge
Agreements, Treasury Services Agreements or contingent indemnification
obligations, in any such case, not then due and payable) or any Letter of Credit
or Alternative Letter of Credit shall remain outstanding (unless the Outstanding
Amount of the L/C Obligations related thereto has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or Alternative L/C Issuer such Letter of Credit or Alternative Letter of
Credit has been deemed reissued under another agreement reasonably acceptable to
the applicable L/C Issuer or Alternative L/C Issuer).
Section 10.14.    Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuers, the Alternative L/C Issuers or the
Swing Line Lenders, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
Section 10.15.    GOVERNING LAW; FORUM; PROCESS AGENT.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN AS SET FORTH IN
THE OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE AND ANY APPELLATE COURTS FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY
OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER CONSENTS,
IRREVOCABLY AND UNCONDITIONALLY, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE
OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION.
NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN
DOCUMENT WILL PREVENT ANY LENDER OR THE ADMINISTRATIVE AGENT FROM BRINGING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE
COLLATERAL DOCUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY LOAN
PARTY IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE ESTABLISHED. EACH LOAN
PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
(c)    EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY (I) AGREES THAT
SERVICE OF ALL WRITS, PROCESS AND SUMMONSES IN ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN THE STATE OF NEW YORK MAY BE MADE UPON THE ORIGINAL
CO-BORROWER (IN SUCH CAPACITY, THE “PROCESS AGENT”) AND EACH OTHER LOAN PARTY
HEREBY CONFIRMS AND AGREES THAT THE PROCESS AGENT HAS BEEN DULY AND IRREVOCABLY
APPOINTED AS ITS RESPECTIVE AGENT TO ACCEPT SUCH SERVICE OF ANY AND ALL SUCH
WRITS, PROCESSES AND SUMMONSES, AND AGREES THAT THE FAILURE OF THE PROCESS AGENT
TO GIVE ANY NOTICE OF ANY SUCH SERVICE OF PROCESS TO THE OTHER BORROWERS OR ANY
OTHER LOAN PARTY SHALL NOT IMPAIR OR AFFECT THE VALIDITY OF SUCH SERVICE OR OF
ANY JUDGMENT BASED THEREON. IF THE PROCESS AGENT SHALL CEASE TO SERVE AS AGENT
FOR THE OTHER BORROWERS OR ANY OTHER LOAN PARTY TO RECEIVE SERVICE OF PROCESS
HEREUNDER, EACH OF THE BORROWERS AND THE OTHER LOAN PARTIES, AS APPLICABLE,
SHALL PROMPTLY APPOINT A SUCCESSOR AGENT SATISFACTORY TO THE ADMINISTRATIVE
AGENT. EACH OF THE OTHER BORROWERS AND EACH OTHER LOAN PARTY HEREBY FURTHER
CONSENTS TO THE SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING BY THE
MAILING THEREOF BY THE ADMINISTRATIVE AGENT OR ANY LENDER BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, AT ITS NOTICE ADDRESS SET FORTH IN THIS
AGREEMENT, AND (II) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR SHALL LIMIT THE
RIGHT TO SUE IN ANY OTHER JURISDICTION.
Section 10.16.    WAIVER OF RIGHT TO TRIAL BY JURY.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
Section 10.17.    Binding Effect.
This Agreement shall become effective when (a) it shall have been executed by
the Loan Parties and the Administrative Agent and (b) the Administrative Agent
shall have been notified by each Lender, Swing Line Lender, L/C Issuer and
Alternative L/C Issuer that each such Lender, Swing Line Lender, L/C Issuer and
Alternative L/C Issuer has executed it and thereafter shall be binding upon and
inure to the benefit of the Loan Parties, each Lender, each other Person that
becomes party hereto and each of their respective successors and assigns, in
each case in accordance with Section 10.07 (if applicable).
Section 10.18.    USA Patriot Act.
Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act. This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to the Lenders and the
Administrative Agent.
Section 10.19.    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the other Arrangers are arm’s-length commercial transactions between the Loan
Parties and their respective Affiliates, on the one hand, and the Administrative
Agent, the other Arrangers and the Lenders, on the other hand, (ii) each Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) each Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) the
Administrative Agent, each other Arranger and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for each Loan Party or any of their respective Affiliates, or any
other Person and (ii) neither the Administrative Agent, any other Arranger nor
any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent, the other Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any other Arranger nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
or any of their respective Affiliates. To the fullest extent permitted by
applicable Law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the other Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
Section 10.20.    INTERCREDITOR AGREEMENTS.
(a)    PURSUANT TO THE EXPRESS TERMS OF EACH INTERCREDITOR AGREEMENT, IN THE
EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE TERMS OF THE RELEVANT
INTERCREDITOR AGREEMENT AND ANY OF THE LOAN DOCUMENTS, THE PROVISIONS OF THE
RELEVANT INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.
(b)    EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER
INTO THE RELEVANT INTERCREDITOR AGREEMENT ON BEHALF OF SUCH LENDER, AND TO TAKE
ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN
ACCORDANCE WITH THE TERMS OF SUCH INTERCREDITOR AGREEMENT(S). EACH LENDER AGREES
TO BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE
RELEVANT INTERCREDITOR AGREEMENT.
(c)    THE PROVISIONS OF THIS SECTION 10.20 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE RELEVANT INTERCREDITOR AGREEMENT. REFERENCE MUST BE
MADE TO THE RELEVANT INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND
CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND
REVIEW OF THE RELEVANT INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS
THEREOF, AND NO AGENT (AND NONE OF ITS AFFILIATES) MAKES ANY REPRESENTATION TO
ANY LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN
THE RELEVANT INTERCREDITOR AGREEMENT.
(d)    THE PROVISIONS OF THIS SECTION 10.20 SHALL APPLY WITH EQUAL FORCE,
MUTATIS MUTANDIS, TO EACH INTERCREDITOR AGREEMENT AND ANY OTHER INTERCREDITOR
ARRANGEMENT PERMITTED BY THIS AGREEMENT.
Section 10.21.    Additional Parties.
(a)    Permitted Affiliate Group and Affiliate Subsidiary Designation.
(i)    The Company may at any time provide the Administrative Agent with notice
that it wishes to designate and include (x) any Affiliate of the Company (other
than a Subsidiary of the Company or a Permitted Affiliate Parent) (upon
satisfaction of the conditions in this Section 10.21(a), any such Affiliate an
“Affiliate Subsidiary”) (but not, for the avoidance of doubt, such Subsidiary’s
Subsidiaries) or (y) any Affiliate of the Company (upon satisfaction of the
conditions in this Section 10.21(a), any such Affiliate “Permitted Affiliate
Parent”) and the Subsidiaries of any such Permitted Affiliate Parent as members
of the Restricted Group for the purposes of this Agreement. Such Affiliate shall
(in the case of clause (x)) become an Affiliate Subsidiary (an “Affiliate
Subsidiary Accession”) and a Restricted Subsidiary or (in the case of clause
(y)) a Permitted Affiliate Parent (a “Permitted Affiliate Parent Accession”) and
such Subsidiaries thereof shall become Restricted Subsidiaries or Unrestricted
Subsidiaries (to the extent designated as such in accordance with this
Agreement) for the purposes of this Agreement upon confirmation from the
Administrative Agent to the Company that such Affiliate and the Company have
complied with the requirements of:
(A)    Section 10.21(b) and such Affiliate has acceded to this Agreement as a
Borrower; or
(B)    Section 10.21(c) and such Affiliate has acceded to this Agreement as a
Guarantor;
provided that, prior to or immediately after giving effect to such transaction,
no Event of Default shall have occurred and be continuing.
(ii)    The Company or a Permitted Affiliate Parent may designate that any
Permitted Affiliate Parent is no longer a Permitted Affiliate Parent (a
“Permitted Affiliate Parent Release”) or that an Affiliate Subsidiary is no
longer an Affiliate Subsidiary (an “Affiliate Subsidiary Release”); provided
that immediately after giving effect to such Permitted Affiliate Parent Release
or Affiliate Subsidiary Release, as applicable, no Default or Event of Default
shall have occurred and be continuing or would occur as a consequence thereof
and either (A) the Company, any Permitted Affiliate Parent and the Restricted
Subsidiaries could Incur at least $1.00 of additional Indebtedness pursuant to
Section 4.09(a) of Annex II or (B) the Consolidated Net Leverage Ratio would be
no greater than it was immediately prior to giving effect to such designation,
in each case, on a pro forma basis taking into account such Permitted Affiliate
Parent Release or Affiliate Subsidiary Release, as applicable.
(iii)    Concurrently with a Permitted Affiliate Parent Accession or an
Affiliate Subsidiary Accession, the immediate Holding Company of such Permitted
Affiliate Parent or Affiliate Subsidiary, as applicable, will grant a Lien
pursuant to a Collateral Document over all the issued capital stock or share
capital of such Permitted Affiliate Parent or Affiliate Subsidiary, as
applicable, as security for the Obligations in favour of the Security Trustee
and in form and substance satisfactory to the Security Trustee (acting
reasonably).
(b)    Additional Borrowers.
(i)    Subject to Section 10.21(b)(ii), the Company or any Permitted Affiliate
Parent may, upon not less than five Business Days’ prior written notice to the
Administrative Agent, request that it or any Permitted Affiliate Parent, any
Affiliate Subsidiary or any Wholly Owned Subsidiary that is a member of the
Restricted Group becomes an Additional Borrower under this Agreement.
(ii)    Any such Person referred to in Section 10.21(b)(i) may become an
Additional Borrower with respect to a Facility if:
(A)    it is incorporated, registered or organized under the laws of an Approved
Key Jurisdiction for that Facility (provided that, where such Additional
Borrower is incorporated in Barbados, such entity shall only be deemed to
satisfy this requirement if it is established as a body corporate which is
licensed under the International Business Companies Act or any other regime
which provides the same or substantially similar benefits thereto in Barbados)
or the Required Lenders under such Facility have approved the addition of that
Person as an Additional Borrower;
(B)    such Person and the Company deliver to the Administrative Agent a duly
completed and executed joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which such Person agrees to
become a party to this Agreement as an Additional Borrower;
(C)    the Company confirms that no Event of Default is continuing or would
occur as a result of such Person becoming an Additional Borrower;
(D)    the Administrative Agent (for and on behalf of the Lenders) shall have
received, at least three Business Days prior to the date of accession of such
Person as an Additional Borrower, all documentation and other information about
such Person required under applicable “know your customer” and anti-money
laundering rules and regulations, including under the Beneficial Ownership
Regulations (such information to include, for the avoidance of doubt, a
Beneficial Ownership Certification for each entity that qualifies as a “legal
entity customer” thereunder) and the USA Patriot Act, and satisfactory to each
Finance Party (acting reasonably), that has been requested by the Administrative
Agent (for itself or on behalf of any Lender) or any Lender (through the
Administrative Agent and for itself) in writing at least ten days prior to the
date of accession of such Person as an Additional Borrower;
(E)    the Administrative Agent has received all of the documents and other
evidence listed in Schedule 10.21 in relation to such Person, each in form and
substance reasonably satisfactory to the Administrative Agent; and
(F)    such Person shall have entered into all documentation required for it to
(1) accede to (x) this Agreement as an Additional Borrower and (y) to the extent
required by any Intercreditor Agreement, such Intercreditor Agreement as a
“debtor” (or other relevant capacity) and/or to (2) have acknowledged any
Intercreditor Agreement in the manner contemplated thereby.
(iii)    The Administrative Agent shall notify the Company and the Lenders
promptly upon being satisfied that the conditions specified in Section
10.21(b)(ii) (and, in the case of any Permitted Affiliate Parent, Section
10.21(a)) have been satisfied.
(c)    Additional Guarantors.
(i)    Subject to Section 10.21(c)(ii), the Company or any Permitted Affiliate
Parent may, upon not less than five Business Days prior written notice to the
Administrative Agent, request that any Permitted Affiliate Parent, any Affiliate
Subsidiary or any member of the Restricted Group becomes an Additional Guarantor
under this Agreement.
(ii)    Any such Person referred to in Section 10.21(c)(i) may become an
Additional Guarantor if:
(A)    such Person and the Company deliver to the Administrative Agent a duly
completed and executed joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent;
(B)    the Company confirms that no Event of Default is continuing or would
occur as a result of such Person becoming an Additional Guarantor;
(C)    the Administrative Agent (for and on behalf of the Lenders) shall have
received, at least three Business Days prior to the date of accession of such
Person as an Additional Guarantor, all documentation and other information about
such Person required under applicable “know your customer” and anti-money
laundering rules and regulations, including under the Beneficial Ownership
Regulations (such information to include, for the avoidance of doubt, a
Beneficial Ownership Certification for each entity that qualifies as a “legal
entity customer” thereunder) and the USA Patriot Act, and satisfactory to each
Finance Party (acting reasonably), that has been requested by the Administrative
Agent (for itself or on behalf of any Lender) or any Lender (through the
Administrative Agent and for itself) in writing at least ten days prior to the
date of accession of such Person as an Additional Guarantor;
(D)    the Administrative Agent has received all of the documents and other
evidence listed in Schedule 10.21 in relation to such Person, each in form and
substance reasonably satisfactory to the Administrative Agent; and
(E)    to the extent required by any Intercreditor Agreement, such Person shall
have entered into all documentation required for it to accede to or acknowledge
(as required) any applicable Intercreditor Agreement as a “debtor” (or other
relevant capacity) or an Additional Guarantor (as defined thereunder).
(iii)    The Administrative Agent shall notify the Company and the Lenders
promptly upon being satisfied that the conditions specified in Section
10.21(c)(ii) have been satisfied.
(d)    Assumption of Rights and Obligations. Upon satisfactory delivery of a
duly executed joinder to the Administrative Agent, together with the other
documents required to be delivered under Section 10.21(b) or Section 10.21(c),
the relevant Person, the Loan Parties and the Secured Parties, will assume such
obligations towards one another and/or acquire such rights against each other as
they would each have assumed or acquired had such Person been an original party
to this Agreement as a Borrower or a Guarantor as the case may be and such
Person shall become a party to this Agreement as an Additional Borrower and/or
an Additional Guarantor as the case may be.
Section 10.22.    Resignation of an Additional Borrower or an Additional
Guarantor.
(a)    With the prior consent of the Required Lenders, an Additional Borrower or
Additional Guarantor may cease to be an Additional Borrower or an Additional
Guarantor by delivering to the Administrative Agent a resignation letter.
(b)    The Administrative Agent shall accept a resignation letter and notify the
Company and the other Finance Parties of its acceptance if:
(i)    the Company has confirmed that (A) no Event of Default is continuing or
would result from the acceptance of the resignation letter and (B) no breach of
the Collateral and Guarantee Requirement would result from the acceptance of the
resignation letter;
(ii)    with respect to an Additional Borrower, such Additional Borrower is not
under any present obligation to make any payment as a Borrower under any Loan
Documents at such time; and
(iii)    with respect to an Additional Guarantor, (A) if such Additional
Guarantor is also an Additional Borrower, it has resigned as an Additional
Borrower in accordance with the terms of this Section 10.22 and (B) such
Additional Guarantor is not under any present obligation to make any payments
under any Loan Documents at such time.
(c)    Upon notification by the Administrative Agent to the Company of its
acceptance of the resignation of the relevant Additional Borrower or Additional
Guarantor, that company shall cease to be an Additional Borrower or Additional
Guarantor, as applicable, and shall have no further rights or obligations under
the Loan Documents as an Additional Borrower or Additional Guarantor, as
applicable.
Section 10.23.    Judgment Currency.
If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrowers in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrowers in the Agreement
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrowers (or to any other Person who may be entitled thereto
under applicable Law).
Section 10.24.    Continuing Obligations.
As of the Amendment Effective Date, this Agreement shall amend, and restate as
amended, the 2018 Credit Agreement, but shall not constitute a novation thereof
or in any way impair or otherwise affect the rights or obligations of the
parties thereunder (including with respect to Loans and Commitments and
representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby.  The 2018 Credit Agreement as
amended and restated hereby shall be deemed to be a continuing agreement among
the parties, and all documents, instruments and agreements delivered pursuant to
or in connection with the 2018 Credit Agreement not amended and restated in
connection with the entry of the parties into this Agreement shall remain in
full force and effect, each in accordance with its terms, as of the date of
delivery or such other date as contemplated by such document, instrument or
agreement to the same extent as if the modifications to the 2018 Credit
Agreement contained herein were set forth in an amendment to the 2018 Credit
Agreement in a customary form, unless such document, instrument or agreement has
otherwise been terminated or has expired in accordance with or pursuant to the
terms of this Agreement, the 2018 Credit Agreement or such document, instrument
or agreement or as otherwise agreed by the required parties hereto or thereto. 
For the avoidance of doubt, the execution of this Agreement or the Term B-5
Joinder by the Administrative Agent, any Lender, any L/C Issuer, any Alternative
L/C Issuer, any Swing Line Lender or any other Person party to the 2018 Credit
Agreement immediately prior to the Amendment Effective Date shall constitute the
irrevocable consent, approval and agreement of the Administrative Agent, such
Lender, such L/C Issuer, such Alternative L/C Issuer, such Swing Line Lender and
such other Person to the amendment and restatement of the 2018 Credit Agreement
as provided in this Agreement and to the consummation of the transactions
contemplated herein.
Section 10.25.    Waiver of Immunities.
Each of the Loan Parties acknowledges and agrees that the activities
contemplated by the provisions of the Loan Documents are commercial in nature
rather than governmental or public and therefore acknowledges and agrees that
such Loan Party is not entitled to any right of immunity on the grounds of
sovereignty or otherwise with respect to such activities or in any legal action
or proceeding arising out of or relating to the Loan Documents. To the extent
permitted by applicable Law, each Loan Party, in respect of itself, its process
agents and its properties (including its Subsidiaries) and revenues, expressly
and irrevocably waives any such right of immunity which may now or hereafter
exist (including any immunity from the jurisdiction of any court or from any
suit, execution, attachment (whether provisional or final, in aid of execution,
prior to judgment or otherwise) or other legal process (including in any
jurisdiction where immunity (whether or not claimed) may be attributed to it or
its assets)) or claim thereto which may now or hereafter exist and irrevocably
agrees not to assert any such right or claim of immunity in any such action or
proceeding to the fullest extent permitted now or in the future by the Laws of
any such jurisdiction. The Loan Parties agree that the waivers set forth in this
Section 10.24 shall have the fullest effect permitted under applicable Law,
including the Foreign Sovereign Immunities Act of 1976 of the United States of
America (28 U.S.C. §§1602-1611) (the “FSIA”), and are intended to be irrevocable
and not subject to withdrawal for purposes of the FSIA.


ARTICLE XI    
GUARANTEE
The Guaranty
Each Guarantor hereby jointly and severally irrevocably with the other
Guarantors guarantees, as a primary obligor and not as a surety, to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at Stated Maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) the Bankruptcy Code after any bankruptcy or insolvency
petition under the Bankruptcy Code and (ii) any other Debtor Relief Laws) on the
Loans made by the Lenders to, and the Notes held by each Lender of, the
Borrower, and all other Obligations (excluding, with respect to any Guarantor,
any Excluded Swap Obligations of such Guarantor) from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or any Secured Hedge
Agreement or any Treasury Services Agreement, in each case strictly in
accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”). The Guarantors hereby jointly and
severally agree that if the Borrowers or other Guarantor(s) shall fail to pay in
full when due (whether at Stated Maturity, by acceleration or otherwise) any of
the Guaranteed Obligations, the Guarantors will promptly pay the same in cash,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.
Section 11.01.    Obligations Unconditional.
The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrowers under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for termination or release of a
Guarantor’s obligations hereunder in accordance with the terms of Section
11.09). Without limiting the generality of the foregoing, to the fullest extent
permitted by applicable Law and except for termination or release of a
Guarantor’s obligations hereunder in accordance with the terms of Section 11.09,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:
(a)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by applicable Law, the time for any performance of or
compliance with any of the Guaranteed Obligations shall be extended, or such
performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or except as permitted pursuant
to Section 11.09, any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with;
(d)    any Lien or security interest granted to, or in favor of, an L/C Issuer,
an Alternative L/C Issuer, any Lender or the Security Trustee shall fail to be
perfected;
(e)    the release of any other Guarantor pursuant to Section 11.09; or
(f)    any of the Guaranteed Obligations shall be determined to be void or
voidable (including for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including any creditor of any
Guarantor).
The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by applicable Law, all notices whatsoever,
and any requirement that any Secured Party exhaust any right, power or remedy or
proceed against the Borrowers under this Agreement or the Notes, if any, or any
other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Guaranteed Obligations. The Guarantors waive, to the extent permitted by
applicable Law, any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guaranteed Obligations and notice of or
proof of reliance by any Secured Party upon this guarantee or acceptance of this
guarantee, and the Guaranteed Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
guarantee, and all dealings between the Borrowers and the Secured Parties shall
likewise be conclusively presumed to have been had or consummated in reliance
upon this guarantee. This guarantee shall be construed as a continuing,
absolute, irrevocable and unconditional guarantee of payment without regard to
any right of offset with respect to the Guaranteed Obligations at any time or
from time to time held by Secured Parties, and the obligations and liabilities
of the Guarantors hereunder shall not be conditioned or contingent upon the
pursuit by the Secured Parties or any other Person at any time of any right or
remedy against the Borrowers or against any other Person which may be or become
liable in respect of all or any part of the Guaranteed Obligations or against
any collateral security or guarantee therefor or right of offset with respect
thereto. This guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Lenders,
and their respective successors and assigns, notwithstanding that from time to
time during the term of this Agreement there may be no Guaranteed Obligations
outstanding.
Section 11.02.    Reinstatement.
The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrowers or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise. Each Guarantor agrees that it will indemnify the
Secured Parties and each holder of the Guaranteed Obligations in connection with
such rescission or restoration including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under Debtor Relief Law.
Section 11.03.    Subrogation; Subordination.
Each Guarantor hereby agrees that until the irrevocable payment and satisfaction
in full in cash of all Guaranteed Obligations and the expiration and termination
of the Commitments of the Lenders under this Agreement it shall waive any claim
and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrowers or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.
Section 11.04.    Remedies.
The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrowers under this Agreement and the
Notes, if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrowers and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.
Section 11.05.    Instrument for the Payment of Money.
Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or the Administrative Agent, at its sole option, in the event of a
dispute by such Guarantor in the payment of any moneys due hereunder, shall have
the right to bring a motion-action under New York CPLR Section 3213.
Section 11.06.    Continuing Guarantee.
The guarantee in this Article XI is a continuing guarantee of payment and not of
collection, and shall apply to all Guaranteed Obligations whenever arising.
Section 11.07.    General Limitation on Guarantee Obligations.
In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other applicable Law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 11.10)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.
Section 11.08.    Release of Guarantors.
(a)    If, in compliance with the terms and provisions of the Loan Documents
(and subject to the terms of any applicable Intercreditor Agreement):
(i)    any Guarantor ceases to be a Restricted Subsidiary or a Permitted
Affiliate Parent pursuant to a transaction or designation permitted by this
Agreement (including, for the avoidance of doubt, a Permitted Affiliate Parent
Release or an Affiliate Subsidiary Release);
(ii)    any Guarantor is an Affiliate Subsidiary and such Affiliate Subsidiary
becomes a Subsidiary of or is merged into or with the Company, a Permitted
Affiliate Parent or another Restricted Subsidiary which is not an Affiliate
Subsidiary;
(iii)    any Guarantor is a Permitted Affiliate Parent and such Permitted
Affiliate Parent becomes a Subsidiary of or is merged into or with the Initial
Borrower, another Permitted Affiliate Parent or a Restricted Subsidiary which is
not an Affiliate Subsidiary;
(iv)    all or substantially all of the Equity Interests or property of any
Guarantor are sold or otherwise transferred to a Person or Persons, none of
which is a Loan Party, in an Enforcement Sale or otherwise;
(v)    a Guarantor is prohibited or restricted by applicable Law from
guaranteeing the Obligations (other than customary legal and contractual
limitations substantially similar to those provided for in this Agreement or the
Guaranty); provided that such guarantee will be released as a whole or in part
to the extent it is necessary to achieve compliance with such prohibition or
restriction;
(vi)    a Guarantor is released from its obligations under the Loan Documents as
a result of a transaction permitted by, and in compliance with, the covenant set
forth in Section 5.01 of Annex II; provided that such Guarantor is not under any
present obligation or claim to pay principal and/or interest on the Facilities
at such time;
(vii)    a Guarantor resigns pursuant to Section 10.22 or as a result of, and in
connection, with any Solvent Liquidation; or
(viii)    upon termination of the Aggregate Commitments and payment in full of
all Obligations,
any such Guarantor in (i) to (viii) above, a “Released Guarantor”), such
Released Guarantor and (in the case of a sale of all of the Equity Interests of
the Released Guarantor) its Restricted Subsidiaries shall, upon the designation,
consummation of such sale or transfer or other transaction, be automatically
released from its obligations under this Agreement (including under Section
10.05 hereof) and its obligations to pledge and grant any Collateral owned by it
pursuant to any Collateral Document and, in the case of a sale of all or
substantially all of the Equity Interests of the Released Guarantor, the pledge
of or security interest in such Equity Interests to the Administrative Agent
pursuant to the Collateral Documents shall be automatically released, and, so
long as the Borrowers shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably
request, the Administrative Agent shall take such actions as are necessary to
effect each release described in this Section 11.09 in accordance with the
relevant provisions of the Collateral Documents.
(b)    If a Guaranty has been provided by an Additional Guarantor as required
under Section 4.15 of Annex II as a result of its guarantee of other
Indebtedness of the Restricted Group, then such Guaranty shall be automatically
released (subject to the terms of the applicable Intercreditor Agreement) upon
the release or discharge of such Additional Guarantor from such guarantee of
other Indebtedness so long as no other Indebtedness that would give rise to the
obligation to provide such Guaranty is at the time guaranteed by such Additional
Guarantor. In addition, if an Additional Guarantor resigns in accordance with
Section 10.22, then the Guaranty of such Additional Guarantor shall be
automatically released.
(c)    Subject to Section 11.09(a) and Section 11.09(b), the guarantees made
herein shall remain in full force and effect so long as any Lender shall have
any Commitment hereunder, or any Loan or any other Obligation remains
outstanding (other than (i) contingent indemnification obligations as to which
no claim has been asserted and (ii) obligations under Treasury Services
Agreements or obligations under Secured Hedge Agreements as to which
arrangements reasonably satisfactory to the applicable Hedge Bank have been
made) hereunder which is accrued and payable shall remain unpaid or unsatisfied,
or any Letter of Credit or Alternative Letter of Credit shall remain outstanding
(unless the Outstanding Amount of the L/C Obligations related thereto has been
Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or Alternative L/C Issuer, as
applicable, or such Letter of Credit or Alternative Letter of Credit has been
deemed reissued under another agreement reasonably acceptable to the applicable
L/C Issuer or Alternative L/C Issuer, as applicable).
(d)    In the event of a Post-Closing Reorganization and/or a Permitted Tax
Reorganization, any Guaranty of a Parent that ceases to be a Parent of the
Company, shall be automatically released (subject to the terms of the applicable
Intercreditor Agreement).
(e)    The Administrative Agent shall be authorized to enter into any documents
desirable to evidence or document such release of Guaranty and resignation of
such relevant Guarantor.
Section 11.09.    Right of Contribution.
Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 11.04. The provisions of this Section 11.10 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent, the L/C Issuers, the Alternative L/C Issuers, the Swing
Line Lenders and the Lenders, and each Guarantor shall remain liable to the
Administrative Agent, the L/C Issuers, the Alternative L/C Issuers, the Swing
Line Lenders and the Lenders for the full amount guaranteed by such Guarantor
hereunder.
Section 11.10.    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally, and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of any Swap Obligation
(provided that each Qualified ECP Guarantor shall only be liable under this
Section 11.11 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 11.11, or
otherwise under this Guaranty, voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 11.11 shall
remain in full force and effect until the payment in full and discharge of the
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this Section
11.11 constitute, and this Section 11.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 11.11.    No Marshalling.
Except to the extent required by applicable Law, neither the Administrative
Agent nor any other Secured Party will be required to marshal any collateral
securing, or any guaranties of, the Guaranteed Obligations, or to resort to any
item of collateral or any guaranty in any particular order, and the Secured
Parties’ rights with respect to any collateral and guaranties will be cumulative
and in addition to all other rights, however existing or arising. To the extent
permitted by applicable Law, the Guarantor irrevocably waives, and agrees that
it will not invoke or assert, any Law requiring or relating to the marshalling
of collateral or guaranties or any other Law which might cause a delay in or
impede the enforcement of the Secured Parties’ rights under this guarantee or
any other agreement.
Section 11.12.    Election of Remedies.
Each Guarantor understands that the exercise by the Administrative Agent and the
other Secured Parties of certain rights and remedies contained in the Loan
Documents may affect or eliminate the Guarantor’s right of subrogation and
reimbursement against the Loan Parties and that the Guarantor may therefore
incur a partially or totally nonreimbursable liability under this guarantee. The
Guarantors expressly authorize the Administrative Agent and the other Secured
Parties to pursue their rights and remedies with respect to the Guaranteed
Obligations in any order or fashion they deem appropriate, in their sole and
absolute discretion, and waives any defense arising out of the absence,
impairment, or loss of any or all rights of recourse, reimbursement,
contribution, exoneration or subrogation or any other rights or remedies of the
Guarantors against the Borrower, any other person or any security, whether
resulting from any election of rights or remedies by the Administrative Agent or
the other Secured Parties, or otherwise.
Section 11.13.    Administrative Agent’s Duties.
The grant to the Administrative Agent under this guarantee of any right or power
does not impose upon the Administrative Agent any duty to exercise that right or
power.
Section 11.14.    Guarantor Intent.
Without prejudice to the generality of Section 11.13, and subject to applicable
Law restrictions, each Guarantor expressly confirms that it intends that this
Guaranty shall extend from time to time to any (however fundamental) variation,
increase, extension or addition of or to the Obligations, including for the
purposes of or in connection with any of the following: business acquisitions of
any nature; increasing working capital; enabling investor distributions to be
made; carrying out restructurings; refinancing existing facilities; refinancing
any other indebtedness; making facilities available to new borrowers; any other
variation or extension of the purposes for which any such facility or amount
might be made available from time to time; and any fees, costs and/or expenses
associated with any of the foregoing.
Section 11.15.    Joint and Several Liability .
All Loans, upon funding, shall be deemed to be jointly funded to and received by
the Borrowers. Each Borrower is jointly and severally liable under this
Agreement for all Obligations, regardless of the manner or amount in which
proceeds of Loans are used, allocated, shared or disbursed by or among the
Borrowers themselves, or the manner in which any Lender or other Finance Party
accounts for such Loans or other extensions of credit on its books and records.
Each Borrower shall be liable for all amounts due to any Lender or other Finance
Party from the Borrowers under this Agreement, regardless of which Borrower
actually receives Loans or other extensions of credit hereunder or the amount of
such Loans and extensions of credit received or the manner in which such Lender
or other Finance Party accounts for such Loans or other extensions of credit on
its books and records. Each Borrower’s Obligations with respect to Loans and
other extensions of credit made to it, and such Borrower’s Obligations arising
as a result of the joint and several liability of such Borrower hereunder with
respect to Loans made to, and Letters of Credit issued for the account of, the
other Borrowers hereunder shall be separate and distinct obligations, but all
such Obligations shall be primary obligations of such Borrower. The Borrowers
acknowledge and expressly agree with each Lender and other Finance Party that
the joint and several liability of each Borrower is required solely as a
condition to, and is given solely as inducement for and in consideration of,
credit or accommodations extended or to be extended under the Loan Documents to
any or all of the other Borrowers and is not required or given as a condition of
extensions of credit to such Borrower. Each Borrower’s Obligations under this
Agreement shall, to the fullest extent permitted by law, be unconditional
irrespective of (i) the validity or enforceability, avoidance, or subordination
of the Obligations of any other Borrower or of any promissory note or other
document evidencing all or any part of the Obligations of any other Borrower,
(ii) the absence of any attempt to collect the Obligations from any other
Borrower, or any other security therefor, or the absence of any other action to
enforce the same, (iii) the waiver, consent, extension, forbearance, or granting
of any indulgence by an any Lender or other Finance Party with respect to any
provision of any instrument evidencing the Obligations of any other Borrower, or
any part thereof, or any other agreement executed as of the Amendment Effective
Date or thereafter executed by any other Borrower and delivered to any Lender or
other Finance Party, (iv) the failure by any Lender or other Finance Party to
take any steps to perfect and maintain its security interest in, or to preserve
its rights to, any security or collateral for the Obligations of any other
Borrower, (v) any Lender’s or other Finance Party’s election, in any proceeding
instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code, (vi) any borrowing or grant of a security interest by
any other Borrower, as debtor-in-possession under Section 364 of the Bankruptcy
Code, (vii) the disallowance of all or any portion of any Lender’s or other
Finance Party’s claim(s) for the repayment of the Obligations of any other
Borrower under Section 502 of the Bankruptcy Code, or (viii) any other
circumstances which might constitute a legal or equitable discharge or defense
of a Guarantor or of any other Borrower. With respect to any Borrower’s
Obligations arising as a result of the joint and several liability of the
Borrowers hereunder with respect to any Loans or other extensions of credit made
to any of the other Borrowers hereunder, such Borrower waives, until the
Obligations shall have been paid in full and this Agreement shall have been
terminated, any right to enforce any right of subrogation or any remedy which
any Lender or other Finance Party had as of the Amendment Effective Date or may
have thereafter against any other Borrower, any endorser or any guarantor of all
or any part of the Obligations, and any benefit of, and any right to participate
in, any security or collateral given to any Lender or other Finance Party to
secure payment of the Obligations or any other liability of any Borrower to any
Lender or other Finance Party. Upon any Event of Default, the Finance Parties
may proceed directly and at once, without notice, against any Borrower to
collect and recover the full amount, or any portion of the Obligations, without
first proceeding against any other Borrower or any other Person, or against any
security or collateral for the Obligations. Each Borrower consents and agrees
that the Finance Parties shall be under no obligation to marshal any assets in
favor of any Borrower or against or in payment of any or all of the Obligations.
Notwithstanding anything to the contrary in the foregoing, none of the foregoing
provisions of this Section 11.16 shall apply to any Person released from its
Obligations as a Borrower in accordance with this Agreement.
Section 11.16.    Acknowledgement Regarding any Supported QFCs.
To the extent that any Loan Documents provide support, through a guarantee or
otherwise, for any Secured Hedge Agreement or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support”, and each such QFC, a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 11.16, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b);
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
C&W SENIOR SECURED PARENT LIMITED,
as the Company and a Guarantor
By:
Name:
Title:


SABLE INTERNATIONAL FINANCE LIMITED,
as the Original Borrower
By:
Name:
Title:


CORAL-US CO-BORROWER,
as the Original Co-Borrower
By:
Name:
Title:


SABLE HOLDING LIMITED,
as a Guarantor


By:
Name:
Title:


CWIGROUP LIMITED,
as a Guarantor


By:
Name:
Title:




COLUMBUS INTERNATIONAL INC.,
as a Guarantor


By:
Name:
Title:


CABLE AND WIRELESS (WEST INDIES) LIMITED,
as a Guarantor
By:
Name:
Title:


BANK OF AMERICA N.A., LONDON BRANCH,
as a Revolving Credit Lender, Arranger and Bookrunner


By:
Name:
Title:


BARCLAYS BANK PLC,
as a Revolving Credit Lender


By:
Name:
Title:


BNP PARIBAS FORTIS SA/NV,
as a Revolving Credit Lender, Arranger and Bookrunner


By:
Name:
Title:


CITIBANK N.A., LONDON BRANCH,
as a Revolving Credit Lender, Arranger and Bookrunner


By:
Name:
Title:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Revolving Credit Lender, Arranger and Bookrunner


By:
Name:
Title:


FIRSTCARIBBEAN INTERNATIONAL BANK (BAHAMAS) LIMITED,
as a Revolving Credit Lender, Arranger and Bookrunner


By:
Name:
Title:


GOLDMAN SACHS BANK USA,
as a Revolving Credit Lender, Arranger and Bookrunner


By:
Name:
Title:


ING CAPITAL LLC,
as a Revolving Credit Lender, Arranger and Bookrunner


By:
Name:
Title:


JPMORGAN CHASE BANK, N.A.,
as a Revolving Credit Lender, Arranger and Bookrunner


By:
Name:
Title:


ROYAL BANK OF CANADA,
as a Revolving Credit Lender, Arranger and Bookrunner


By:
Name:
Title:


SOCIÉTÉ GÉNÉRALE, LONDON BRANCH,
as a Revolving Credit Lender, Arranger and Bookrunner


By:
Name:
Title:


THE BANK OF NOVA SCOTIA,
as a Revolving Credit Lender
By:
Name:
Title:


THE BANK OF NOVA SCOTIA,
as L/C Issuer
By:
Name:
Title:


THE BANK OF NOVA SCOTIA,
as Swing Line Lender
By:
Name:
Title:


THE BANK OF NOVA SCOTIA,
as Administrative Agent
By:
Name:
Title:


THE BANK OF NOVA SCOTIA,
as Security Trustee
By:
Name:
Title:


THE BANK OF NOVA SCOTIA,
as a Term B-5 Lender, Arranger and Bookrunner


By:
Name:
Title:


DEUTSCHE BANK SECURITIES INC.,
as an Arranger and Bookrunner


By:
Name:
Title:











Schedule I
GUARANTORS
PART 1 -     
1.    
C&W Senior Secured Parent Limited (Cayman)
2.    
Sable Holding Limited (England)
3.    
CWIGroup Limited (England)
4.    
Columbus International Inc. (Barbados)
5.    
Coral-US Co-Borrower LLC (Delaware)
6.    
Sable International Finance Limited (Cayman Islands)
7.    
Cable and Wireless (West Indies) Limited (England)





SCHEDULE II
LIST OF DOCUMENTS TO BE EXECUTED AND/OR RECONFIRMED
1.
Re-confirmation of a Barbados law-governed Deed of Charge over Shares dated
April 2, 2015 and made between Sable Holding Limited as Chargor and The Bank of
Nova Scotia (as successor to BNP Paribas) as Security Trustee in respect of the
shares of Columbus International Inc.

1.
Re-confirmation of a Barbados law-governed Confirmation Deeds dated July 13,
2016, July 31, 2017, June 25, 2019 and January 10, 2020, in each case made
between Columbus International Inc. (formerly known as Columbus Cable (Barbados)
Limited), Sable Holding Limited and The Bank of Nova Scotia, as Security
Trustee.



SCHEDULE III
LENDER TAX STATUS
PART A – UK
Name of Original Lender
Tax Status
UK Treaty Passport scheme reference number and jurisdiction of tax residence (if
applicable)
Bank of America, N.A. (acting from its London branch)
UK Bank Lender
N/A
Barclays Bank plc
UK Bank Lender
N/A
BNP Paribas Fortis SA/NV
UK Treaty Lender
18/B/359080/DTTP
(Belgium)
Citibank NA London (acting from its London branch)
UK Bank Lender
N/A
Credit Suisse AG, New York Branch
UK Treaty Lender
No DTTP number (Swiss)


FirstCaribbean International Bank (Bahamas) Limited
Not a UK Qualifying Lender
N/A
Goldman Sachs Bank USA
UK Treaty Lender
13/G/351779/DTTP
(U.S.A.)
ING Capital LLC
UK Treaty Lender
13/I/273576/DTTP
(U.S.A.)
JPMorgan Chase Bank, N.A., London Branch (acting from its London branch)
UK Bank Lender
N/A
Royal Bank of Canada (acting through its New York branch)
UK Treaty Lender
No DTTP number (Canada)
Société Générale, London Branch
UK Bank Lender
N/A
The Bank of Nova Scotia


UK Treaty Lender
3/T/366714/DTTP
(Canada)



PART B – IRELAND
Name of Lender
Tax Status
Specify legal name of Lender
Specify one of the following:
1) not an Irish Qualifying Lender; or
2) an Irish Qualifying Lender (other than solely on account of being an Irish
Treaty Lender); or
3) an Irish Treaty Lender

SCHEDULE 1.01A
REVOLVING CREDIT COMMITMENTS
Class B Revolving Credit Commitments
Revolving Credit Lender
Revolving Credit Commitment
Barclays Bank plc
$50,000,000
TOTAL
$50,000,000



Extended Class B Revolving Credit Commitments
Revolving Credit Lender
Revolving Credit Commitment
Bank of America, N.A., London Branch
$56,000,000
BNP Paribas Fortis SA/NV
$69,500,000
Citibank N.A., London Branch
$50,000,000
Credit Suisse AG, Cayman Islands Branch
$50,000,000
FirstCaribbean International Bank (Bahamas) Limited
$32,500,000
Goldman Sachs Bank USA
$50,000,000
ING Capital LLC
$50,000,000
JPMorgan Chase Bank, N.A.
$40,000,000
Royal Bank of Canada
$57,500,000
Societe Generale, London Branch
$50,000,000
The Bank of Nova Scotia
$69,500,000
TOTAL:
$575,000,000




SCHEDULE 6.16
POST-CLOSING ACTIONS
1.
Within 60 days of the Closing Date (as defined in the Term B-5 Joinder), all
documents listed in Schedule II to this Agreement to be executed by the relevant
Loan Party and delivered to the Administrative Agent and the Lenders.



SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES
ADMINISTRATIVE AGENT:
Administrative Agent’s Office
Agent Name:     The Bank of Nova Scotia, London
Address:     201 Bishopsgate, 6th Floor
London, EC2M 3NS
Attn:     Savi Rampat

Phone:     
Fax:     L/C ISSUER:
The Bank of Nova Scotia
Address:     201 Bishopsgate, 6th Floor
London, EC2M 3NS
Attn:     Savi Rampat

Phone:     
Fax:     
SWING LINE LENDER:
The Bank of Nova Scotia
Address:     201 Bishopsgate, 6th Floor
London, EC2M 3NS
Attn:     Savi Rampat

Phone:     
Fax:     
COMPANY:
C&W Senior Secured Parent Limited
Address:
Griffin House

161 Hammersmith Road
London W6 8BS
Attn:
Legal Department / Treasury

Email:




With a copy to:
Ropes & Gray International LLP
60 Ludgate Hill
London EC4M 7AW
United Kingdom
Attention: Jane Rogers
E-mail:
Telephone: // Facsimile:


SCHEDULE 10.21
ADDITIONAL PARTIES DOCUMENTS
1.
Corporate Documents: Certified Organization Documents of each Additional
Borrower or Additional Guarantor, and such certification of resolutions or other
action and incumbency certificates of a Responsible Officer of each such
Additional Borrower or Additional Guarantor as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each such
Responsible Officer thereof to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Additional Borrower or
Additional Guarantor will become a party.

2.
Corporate Authority: to the extent required under the Organization Documents of
an Additional Guarantor or applicable Law, the consent of the equity holder(s),
Board of Directors or other appropriate corporate governing body of such
Additional Guarantor to the execution and delivery, and performance by such
Additional Guarantor, of the Loan Documents to which it is a party.

2.
Legal Opinion: If requested by the Administrative Agent, a legal opinion as to
organization, authority, execution, delivery and enforceability of the
applicable Loan Documents.










EXHIBIT B
ADDITIONAL AMENDMENTS
[See Attached]


388    “Hedge Bank” means any Person that is a party to a Secured Hedge
Agreement or a Treasury Services Agreement and that, in the case of a Secured
Hedge Agreement (a) is designated a “Hedge Bank” with respect to such Secured
Hedge Agreement in writing from the Borrowers to the Administrative Agent, and
(other than a Person already party hereto as a Lender), (b) delivers to the
Administrative Agent a letter agreement reasonably satisfactory to it (i)
appointing the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article IX as if it were a Lender, and (c) is or has become party to any
applicable Intercreditor Agreement as a Hedge Counterparty (as so defined or
similarly defined therein) in accordance with the provisions of such
Intercreditor Agreement, if such Intercreditor Agreement contemplates hedge
counterparties being party thereto.
389    “Honor Date” has the meaning set forth in Section 2.03(c)(i)(A).
390    “Identified Discount Prepayment Participating Lenders” has the meaning
specified in Section 2.05(a)(v)(C)(3).
391    “Identified Discount Prepayment Qualifying Lenders” has the meaning
specified in Section 2.05(a)(v)(D)(3).
392    “IFRS” means the accounting standards issued by the International
Accounting Standards Board and its predecessors, as in effect as of the
Amendment Effective Date.
393    “Increase” has the meaning set forth in Section 2.14(q).
394    “Increase Confirmation” means an Increase Confirmation in substantially
the form of Exhibit K.
395    “Indemnified Taxes” means, with respect to any Finance Party, all Taxes
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document, other than (a) any Taxes
imposed on or measured by its net income, however denominated, and franchise
(and similar) Taxes imposed on it, in each case, by a jurisdiction (or political
subdivision thereof) as a result of such recipient being organized in or having
its principal office or applicable Lending Office in such jurisdiction, or as a
result of any other connection between such Finance Party and such jurisdiction
other than any connections arising solely from executing, delivering, being a
party to, engaging in any transactions pursuant to, performing its obligations
under, receiving payments under, or enforcing, any Loan Document, (b) any Taxes
(other than Taxes described in clause (a) above) imposed by a jurisdiction (or
political subdivision thereof) as a result of such recipient being organized in
or having its principal office or applicable Lending Office in such
jurisdiction, or as a result of any other connection between such Finance Party
and such jurisdiction other than any connection arising from executing,
delivering, being a party to, engaging in any transactions pursuant to,
performing its obligations under, receiving payments under, or enforcing any
Loan Document, (c) any Taxes attributable to the failure by such Finance Party
to comply with Section 3.01(d), (d) any branch profits Taxes imposed by the
United States under Section 884(a) of the Code or any similar Tax imposed by any
other jurisdiction described in clause (a) or (b), (e) in the case of a Lender
(other than an assignee pursuant to a request by the Company under
Section 3.12), any U.S. federal Tax that is, or would be required to be withheld
or imposed on amounts payable to or for the account of such Lender with respect
to an applicable interest in a Loan or Commitment pursuant to a Law in effect on
the date (which, for the avoidance of doubt, is no earlier than the date hereof)
on which such Lender (i) acquires such interest in the applicable Commitment or,
if such Lender did not fund the applicable Loan pursuant to a prior Commitment,
on the date such Lender acquires its interest in such Loan or (ii) or designates
a new Lending Office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Commitment or to such Lender immediately before it
designated a new Lending Office, (f) any taxes imposed under FATCA, (g) U.S.
backup withholding Taxes, (h) Taxes resulting from the gross negligence or
wilful misconduct of such Finance Party, (i) any Tax which is compensated by a
Tax Payment under Section 3.02 or Section 3.03, or would have been so
compensated but for one of the exclusions in Section 3.02 or Section 3.03, (j)
Other Taxes and (k) for the avoidance of doubt, interest, penalties, and
additions to tax on the amounts described in clauses (a) through (j) hereof.
396    “Indemnitees” has the meaning set forth in Section 10.05.
397    “Information” has the meaning set forth in Section 10.08.
Section 2.17.    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to an L/C Issuer or a Swing Line Lender hereunder; third, if
so determined by the Administrative Agent or requested by an L/C Issuer or a
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the Company may request, so long as no Default or Event of
Default has occurred and is continuing, to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuers or the Swing
Line Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, L/C Issuer or Swing Line Lender against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default has occurred
and is continuing, to the payment of any amounts owing to the Company as a
result of any judgment of a court of competent jurisdiction obtained by the
Company against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (A) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (B) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.03 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. That Defaulting Lender (A) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) or 2.09(b) for any period
during which that Lender is a Defaulting Lender (and the applicable Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (B) shall be limited
in its right to receive Letter of Credit fees as provided in Section 2.03(h).
(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Participating Revolving Credit Commitment of that Defaulting
Lender; provided that (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Default or
Event of Default has occurred and is continuing; and (B) the aggregate
obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Participating Revolving Credit
Commitment of that Non-Defaulting Lender minus (2) the aggregate Outstanding
Amount of the Loans of that Non-Defaulting Lender under such Participating
Revolving Credit Commitments. Subject to Section 2.19, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, each
Swing Line Lender and each L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice, and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the applicable Class of Revolving
Credit Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Lenders in accordance
with their Pro Rata Share (without giving effect to Section 2.17(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    Termination of Revolving Credit Commitments. The Borrowers shall have the
right to terminate any Revolving Credit Commitment of a Defaulting Lender in
accordance with Section 2.06 solely to the extent such termination does not
cause the Revolving Credit Exposure of such Class to exceed the Revolving Credit
Commitment of such Class.


ARTICLE III
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
Section 3.01.    Taxes.
(a)    Save in respect of any payments in connection with any Loan to a UK
Borrower (a “UK Payment”) (to which Section 3.02 shall apply in place of this
Section 3.01(a)) or to an Irish Borrower (an “Irish Payment”) (to which Section
3.02 shall apply in place of this Section 3.01(a)) or to a Belgian Borrower (a
“Belgian Payment”) (to which Section 3.03 shall apply in place of this section
3.01(a)), and except as provided in this Section 3.01, any and all payments made
by or on account of each Borrower (the term Borrower under Article III being
deemed to include any Loan Party or Subsidiary of such Loan Party for whose
account a Letter of Credit or Alternative Letter of Credit is issued) or
Guarantor under any Loan Document shall be made without any deduction for Taxes,
except as required by applicable Laws. If any Loan Party or other applicable
withholding agent shall be required by applicable Laws to make a deduction, (i)
if the Tax in question is an Indemnified Tax or Other Tax, the sum payable by
any Loan Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums paid under this
Section 3.01(a)), each Lender (or, in the case of a payment made to the
Administrative Agent, an Arranger or a Bookrunner for its own account, the
Administrative Agent or such Arranger or Bookrunner) receives an amount equal to
the sum it would have received had no such deduction been required, (ii) the
applicable withholding agent shall make such deductions, (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant taxation
authority or other authority within the time limit allowed in accordance with
applicable Laws, and (iv) within 30 days after the date of such payment (or, if
receipts or evidence are not available within 30 days, as soon as possible
thereafter), if any Loan Party is the applicable withholding agent, it shall
furnish to such Finance Party (as the case may be) the original or a copy of a
receipt evidencing payment thereof or other evidence acceptable to such Finance
Party (acting reasonably).
(b)    In addition, each Borrower agrees to pay any and all present or future
stamp, court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, imposed by any Governmental Authority, which arise
from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under or otherwise with respect
to, any Loan Document excluding, in each case, any of the following:
(i)    any such Taxes imposed as a result of a Finance Party’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document, except where such Assignment and Assumption, participation,
transfer, assignment or designation, is requested or required in writing by a
Borrower;
(ii)    any such Taxes imposed as a result of a Finance Party voluntarily
registering or filing a Loan Document with any Governmental Authority if such
registration or filing was not necessary to enforce, prove, maintain or
otherwise assert the rights of such Finance Party under a Loan Document; and
(iii)    any increased amount of, or any penalties or interest relating to, such
Taxes, to the extent the increase, penalty or interest is incurred as a result
of any such Taxes not being paid at the time of the relevant filing or
registration of the Loan Document except where such increase or penalties are
caused by the unreasonable failure or delay by the Borrower,
all such non-excluded taxes described in this Section 3.01(b) being hereinafter
referred to as “Other Taxes”.
(c)    Each Loan Party agrees to indemnify each Finance Party against (i) the
full amount of Indemnified Taxes payable by such Finance Party (including
Indemnified Taxes imposed on or attributable to amounts payable under this
Section 3.01), (ii) Other Taxes payable by such Loan Party pursuant to Section
3.01(b), and (iii) any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the Governmental Authority. A certificate as to the amount of such payment or
liability prepared in good faith and delivered by such Finance Party (acting
reasonably) (or by Administrative Agent on behalf of such Lender) to the
Company, accompanied by a written statement thereof setting forth in reasonable
detail the basis and calculation of such amounts shall be conclusive absent
manifest error. This Section 3.01(c) shall not be construed to require any
Finance Party to make available its tax returns (or any other information
relating to Taxes that it deems confidential) to the Company or any other
Person.
(d)    For the avoidance of doubt this Section 3.01(d) shall not apply in
respect of Irish Payments or UK Payments, which are dealt with in Section 3.02.
Each Finance Party shall, at such times as are reasonably requested by a
Borrower or the Administrative Agent, promptly provide that Borrower and the
Administrative Agent with any certificate or other properly completed and
executed documentation reasonably requested by that Borrower or the
Administrative Agent that establishes, as applicable, whether such Finance Party
is eligible for the benefits of an income tax treaty or other provision of
applicable Law with respect to any payments hereunder to be exempt from, or
entitled to a reduced rate of, Tax on payments hereunder. Each such Finance
Party shall, whenever a lapse in time or change in circumstances renders such
documentation obsolete or inaccurate in any material respect, deliver promptly
and on or before the date such documentation expires, becomes obsolete or
inaccurate, to that Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by that Borrower or the Administrative Agent) or promptly notify that Borrower
and the Administrative Agent in writing of its inability to do so. In addition,
any Finance Party, if reasonably requested by a Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable Law or
reasonably requested by a Borrower or the Administrative Agent as will enable a
Borrower or the Administrative Agent to determine whether or not such Finance
Party is subject to backup withholding or information reporting requirements.
Unless the applicable withholding agent has received forms or other documents
satisfactory to it indicating that payments under any Loan Document to or for a
Finance Party are not subject to withholding Tax or are subject to such Tax at a
rate reduced by an applicable tax treaty or under any provision of applicable
Law, the applicable withholding agent shall withhold amounts required to be
withheld by applicable Law from such payments at the applicable statutory rate.
Notwithstanding the generality of the foregoing, a Finance Party and any Loan
Party shall use commercially reasonable efforts to cooperate in completing any
reasonable procedural formalities necessary for that Loan Party to obtain
authorization to make a payment to that Finance Party either without a
deduction, with a deduction at a reduced Tax rate or at a reduced rate by an
applicable tax treaty, including, if applicable, making any necessary
registrations or filings with the tax authorities of the jurisdiction of
incorporation of that Loan Party. Notwithstanding any other provision of this
Section 3.01(d), a Finance Party shall not be required to deliver any form
pursuant to this Section 3.01(d) that such Finance Party is not legally eligible
to deliver.
Without limiting the foregoing:
(i)    Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of IRS Form W‑9 (or any
successor forms) certifying that such Lender is exempt from U.S. federal backup
withholding; provided that if the Lender is a disregarded entity for U.S.
federal income tax purposes, it shall provide the appropriate withholding form
of its owner that is regarded for U.S federal income tax purposes (together with
supporting documentation).
(ii)    Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Company or
the Administrative Agent) whichever of the following is applicable:
(A)    two properly completed and duly signed copies of IRS Form W‑8BEN or
W‑8BEN-E, as applicable, (or any successor forms) claiming eligibility for the
benefits of an income tax treaty to which the United States is a party,
(B)    two properly completed and duly signed copies of IRS Form W‑8ECI (or any
successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Sections 871(h) or 881(c) of the Code, (1) a
certificate substantially in the form of Exhibit G hereto (any such certificate
a “United States Tax Compliance Certificate”) and (2) two properly completed and
duly signed copies of IRS Form W‑8BEN or W‑8BEN-E, as applicable, (or any
successor forms),
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Participant holding a participation granted
by a participating Lender), IRS Form W‑8IMY (or any successor forms) of the
Lender, accompanied by a Form W‑8ECI, W‑8BEN, W-8BEN-E, United States Tax
Compliance Certificate, Form W‑9, Form W‑8IMY or any other required information
from each beneficial owner, as applicable (provided that, if the Lender is a
partnership (and not a participating Lender) and one or more direct or indirect
partners are claiming the portfolio interest exemption, the United States Tax
Compliance Certificate may be provided by such Lender on behalf of such
partner(s)), or
(E)    two properly completed and duly signed copies of any other form
prescribed by applicable U.S. federal income tax laws (including the United
States Department of the Treasury Regulations) as a basis for claiming a
complete exemption from, or a reduction in, U.S. federal withholding tax on any
payments to such Lender under the Loan Documents.
(iii)    Each of the Agent Parties that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Company and the
Administrative Agent two properly completed and duly signed copies of IRS Form
W‑9 with respect to fees received for its own account, certifying that such
Agent Party is exempt from U.S. federal backup withholding. Each Agent Party
that is not a United States person (as defined in Section 7701(a)(30) of the
Code) shall deliver to the Company and the Administrative Agent two properly
completed and duly signed copies of an applicable IRS Form W‑8 with respect to
fees received for its own account.
(e)    If a payment made to a Lender under any Loan Document would be subject to
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Sections 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Company and the
Administrative Agent at the time or times prescribed by applicable Laws and at
such time or times reasonably requested by the Company or the Administrative
Agent such documentation prescribed by applicable Laws and such additional
documentation reasonably requested by the Company or the Administrative Agent as
may be necessary for the Company and the Administrative Agent to comply with
their obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA and, if necessary, to
determine the amount to deduct and withhold from such payment. For purposes of
this Section 3.01(e), the term “FATCA” shall include any amendments made to
FATCA after the date of this Agreement. For the avoidance of doubt, a Loan Party
may make any FATCA deduction it is required to make and any payment required in
connection with FATCA deduction, and no Loan Party shall be required to increase
any payment in respect of which it makes such a FATCA deduction or otherwise
compensate the recipient of the payment for FATCA.
(f)    Any Finance Party claiming any additional amounts payable pursuant to
this Section 3.01 or a Tax Payment shall use its reasonable efforts to mitigate
or reduce the additional amounts payable, which reasonable efforts may include a
change of Lending Office (or any other measures reasonably requested by the
Company) if such a change or other measures would reduce any such additional
amounts (or any similar amount that may thereafter accrue) and would not, in the
sole determination of such Finance Party (acting reasonably), result in any
unreimbursed cost or expense or be otherwise disadvantageous to such Lender.
(g)    If any Finance Party determines, in its sole discretion exercised in good
faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by a Loan Party pursuant to this Section 3.01, it shall promptly remit such
refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01(g) with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses (including any Taxes) of the Lender or
Administrative Agent, as the case may be, and without interest (other than any
interest paid by the relevant taxing authority with respect to such refund net
of any Taxes payable by any Administrative Agent or Lender on such interest);
provided that the Loan Parties, upon the request of the Lender or the
Administrative Agent, as the case may be, agree promptly to return such refund
(plus any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority. Notwithstanding anything to the
contrary in this Section 3.01(g), in no event will a Finance Party be required
to pay any amount to a Loan Party pursuant to this Section 3.01(g) the payment
of which would place the Finance Party in a less favorable net after-Tax
position than the Finance Party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This Section 3.01(g) shall not be
construed to require any Finance Party to make available its tax returns (or any
other information relating to Taxes that it deems confidential) to the Company
or any other Person.
(h)    For the avoidance of doubt, the terms “Lender” and “Finance Party” shall,
for purposes of this Section 3.01 and the definition of “Indemnified Taxes”,
include any L/C Issuer, any Alternative L/C Issuer and any Swing Line Lender.
Section 3.06.    Tax Credits
(i)    If a Loan Party makes a Tax Payment and the relevant Finance Party
determines, acting reasonably and in good faith, that:
(i)    a Tax Credit is attributable to that Tax Payment; and
(ii)    that Finance Party has obtained, utilised and retained that Tax Credit,
the Finance Party shall (subject to Section 3.06(b) and to the extent that such
Finance Party can do so without prejudicing the availability and/or the amount
of the Tax Credit and the right of that Finance Party to obtain any other
benefit, relief or allowance which may be available to it) pay to either the
relevant Loan Party such amount which that Finance Party determines, acting
reasonably and in good faith, will leave it (after that payment) in the same
after-tax position as it would have been in had the Tax Payment not been
required to be made by the relevant Loan Party.
(j)    Each Finance Party shall have an absolute discretion as to the time at
which and the order and manner in which it realises or utilises any Tax Credits
and shall not be obliged to arrange its business or its tax affairs in any
particular way in order to be eligible for any credit or refund or similar
benefit.
(k)    No Finance Party shall be obliged to disclose to any other Person any
information regarding its business, tax affairs or tax computations (including,
without limitation, its tax returns or its calculations).
(l)    If a Finance Party has made a payment to a Loan Party pursuant to this
Section 3.06 on account of a Tax Credit and it subsequently transpires that that
Finance Party did not receive that Tax Credit, or received a reduced Tax Credit,
such Loan Party, shall, on demand, pay to that Finance Party the amount which
that Finance Party determines, acting reasonably and in good faith, will put it
(after that payment is received) in the same after-tax position as it would have
been in had no such payment or a reduced payment been made to such Loan Party.
No Finance Party shall be obliged to make any payment under this Section 3.06
if, by doing so, it would contravene the terms of any applicable Law or any
notice, direction or requirement of any governmental or regulatory authority
(whether or not having the force of law).
.
ARTICLE X
MISCELLANEOUS
Section 10.01.    Amendments, Etc.
(a)    Except as otherwise provided in this Agreement, the Administrative Agent,
if it has the prior written consent of the Required Lenders, and the Loan
Parties may from time to time agree in writing to amend any Loan Document or to
consent to or waive, prospectively or retrospectively, any of the requirements
of any Loan Document and any amendments, consents or waivers so agreed shall be
binding on all the Finance Parties and the Loan Parties; provided that any
changes to the Financial Covenant or Section 8.04 and, in each case, any
definition related thereto (as any such definition is used therein but not as
otherwise used in this Agreement or any other Loan Document) or waiver of any
Default or Event of Default resulting from a failure to perform or observe the
Financial Covenant or Section 8.04 shall only require the consent of the
Required Revolving Credit Lenders.
For the avoidance of doubt, any amendments relating to this Agreement shall only
be made in accordance with the provisions of this Agreement and any amendments
relating to an Interest Rate Agreement, Commodity Agreement or Currency
Agreement shall only be made in accordance with the provisions of such Interest
Rate Agreement, Commodity Agreement or Currency Agreement, in each case
notwithstanding any other provisions of the Loan Documents.
An amendment, consent or waiver relating to the following matters (including any
technical consequential amendments relating to such amendment, consent or
waiver) may be made with the prior written consent of each Lender affected
thereby and without the consent of any other Lender:
(i)    without prejudice to Section 2.14, any increase in the principal amount
of any Commitment of such Lender;
(ii)    a reduction in the proportion of any amount received or recovered
(whether by way of set-off, combination of accounts or otherwise) in respect of
any amount due from any Loan Party under this Agreement to which such Lender is
entitled;
(iii)    a decrease in any Applicable Rate for, or the principal amount of, any
Loan, any Letter of Credit or Alternative Letter of Credit or any interest
payment, fees or other amounts due under this Agreement to such Lender from any
Loan Party or any other party to this Agreement;
(iv)    any change in the currency of payment of any amount under the Loan
Documents;
(v)    unless otherwise specified the deferral of the date for payment of any
principal, interest, fee or any other amount due under this Agreement to such
Lender from any Loan Party or any other party to this Agreement;
(vi)    the deferral of any Maturity Date;
(vii)    any reduction to the percentages set forth in the definition of
Required Lenders, Required Revolving Credit Lenders or any other provision
specifying the number of Lenders or proportion of Loans or Commitments required
to take any action under the Loan Documents;
(viii)    a change to this Section 10.01(a) or Section 10.01(d);
(ix)    any change to Section 8.03; or
(x)    any change to Section 2.13 in a manner that would alter the pro rata
sharing of payments required thereby.
Notwithstanding the foregoing, a waiver of issuance or release of any or all or
substantially all of the Guarantors under the guarantees or Collateral under the
Collateral Documents (except as expressly permitted by any Intercreditor
Agreement or other arrangement permitted under this Agreement) shall require the
consent of Lenders holding more than 90% of the aggregate Outstanding Amounts
and available Commitments.
(b)    The Administrative Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by, and approved in accordance with (if
applicable), this Section 10.01.
(c)    Any amendment or waiver which:
(i)    relates only to the rights or obligations applicable to a particular
Class of Loan or Facility; and
(ii)    does not materially and adversely affect the rights or interests of
Lenders in respect of any other Class of Loan or Facility,
may be made in accordance with this Section 10.01 but as if references in this
Section 10.01 to the specified proportion of Lenders (including, for the
avoidance of doubt, each affected Lender) whose consent would, but for this
Section 10.01(c) be required for that amendment or waiver were to that
proportion of the Lenders participating in that particular Class of Loan or
Facility.
(d)    (e)    Notwithstanding any other provision of this Section 10.01 the
Administrative Agent may at any time without the consent or sanction of the
Lenders, concur with the Borrowers in making any modifications to any Loan
Document; provided that the Administrative Agent is of the opinion (acting
reasonably) that such modification:
(A)    would not be materially prejudicial to the position of any Lender; or
(A)    relates to the implementation of any alternative basis for the
calculation of interest that is binding on all parties in accordance with this
Agreement; or
(B)    is of a formal, minor, operational or technical nature or is to correct a
manifest error, ambiguity, omission, defect or inconsistency; or
(C)    is to effect changes to the Loan Documents that are necessary and
appropriate to effect the offering process set forth in Section 2.05(a)(v).
(ii)    Any such modification shall be made on such terms as the Administrative
Agent may reasonably determine, shall be binding upon the Finance Parties, and
shall be notified by the Administrative Agent to the Finance Parties as soon as
practicable thereafter.
(f)    [Reserved].
(g)    (i) No amendment, waiver or consent shall, unless in writing and signed
by each L/C Issuer or Alternative L/C Issuer, as applicable, in addition to the
Lenders required above, affect the rights or duties of such L/C Issuer or
Alternative L/C Issuer, as applicable, under this Agreement or any Letter of
Credit Application relating to any Letter of Credit or Alternative Letter of
Credit issued or to be issued by it; provided that this Agreement may be amended
to adjust the mechanics related to the issuance of Letters of Credit and
Alternative Letters of Credit, including mechanical changes relating to the
existence of multiple L/C Issuers and Alternative L/C Issuers, with only the
written consent of the Administrative Agent, the applicable L/C Issuer or
Alternative L/C Issuer, as applicable, and the Company so long as the
obligations of the applicable Participating Revolving Credit Lenders, if any,
who have not executed such amendment, and if applicable the other L/C Issuers or
Alternative L/C Issuers, if any, who have not executed such amendment, are not
adversely affected thereby; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swing Line Lenders in addition to the Lenders
required above, affect the rights or duties of the Swing Line Lenders under this
Agreement; provided that this Agreement may be amended to adjust the borrowing
mechanics related to Swing Line Loans with only the written consent of the
Administrative Agent, the Swing Line Lenders and the Company so long as the
obligations of the applicable Participating Revolving Credit Lenders, if any,
who have not executed such amendment are not adversely affected thereby; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and (iv) Section 10.07(h)
may not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any such Defaulting Lender may not be increased or extended
without the consent of such Lender, (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
materially and adversely affects any Defaulting Lender to a greater extent than
other affected Lenders shall require the consent of such Defaulting Lender and
(z) the consent of any Defaulting Lender shall be required in respect of any
amendments referred to in the final paragraph of Section 10.01(a).
Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any Intercreditor Agreement or other arrangement
permitted under this Agreement (i) that is for the purpose of adding the holders
(or a representative of the holders) of Additional Facilities or other
Indebtedness permitted to be Incurred hereunder as parties thereto, as expressly
contemplated by the terms thereof (it being understood that any such amendment
or supplement may make such other changes thereto as, in the good faith
determination of the Administrative Agent, are required to effectuate the
foregoing; provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders) or (ii) that is expressly contemplated
by any Intercreditor Agreement or any other arrangement permitted under this
Agreement; provided, further, that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more Additional Facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Term
Loans, Revolving Credit Loans, Swing Line Loans and L/C Obligations and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders, Required Revolving Credit Lenders or Required Class Lenders, as
applicable.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, the applicable Borrower and the Administrative Agent may enter into
any Refinancing Amendment in accordance with Section 2.15 and any Extension
Amendment in accordance with Section 2.16, and such Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrowers and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Replaced Term Loans”)
with replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, plus accrued
interest, fees, premiums (if any) and penalties thereon and reasonable fees and
expenses associated with such Replacement Term Loans, (b) the All-In Yield with
respect to such Replacement Term Loans (or similar interest rate spread
applicable to such Replacement Term Loans) shall not be higher than the All-In
Yield for such Replaced Term Loans (or similar interest rate spread applicable
to such Replaced Term Loans) immediately prior to such refinancing unless the
maturity of the Replacement Term Loans is at least one year later than the
maturity of the Replaced Term Loans, (c) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Replaced Term Loans at the time of such refinancing
(except by virtue of amortization or prepayment of the Replaced Term Loans prior
to the time of such Incurrence) and (d) all other terms applicable to such
Replacement Term Loans shall be substantially identical to, or less favorable to
the Lenders providing such Replacement Term Loans than, those applicable to such
Replaced Term Loans, except to the extent necessary to provide for covenants and
other terms applicable to any period after the Latest Maturity Date of the Term
Loans in effect immediately prior to such refinancing. Each amendment to this
Agreement providing for Replacement Term Loans may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrowers to effect the provisions of this
paragraph, and for the avoidance of doubt, this paragraph shall supersede any
other provisions in this Section 10.01 to the contrary.
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended and
waived with the consent of the Administrative Agent at the request of the
Borrowers without the need to obtain the consent of any other Lender if such
amendment or waiver is delivered in order (i) to comply with local Law or advice
of local counsel, (ii) to cure ambiguities, omissions or defects, or (iii) to
cause such guarantee, collateral security document or other document to be
consistent with this Agreement and the other Loan Documents.
Notwithstanding anything to the contrary in this Agreement, where a request for
a waiver of, or an amendment to, any provision of any Loan Document has been
sent by the Administrative Agent to the Lenders at the request of a Loan Party,
each Lender that does not respond to such request for waiver or amendment within
ten Business Days after receipt by it of such request (or within such other
period as the Administrative Agent and the Borrowers shall specify), shall be
excluded from the calculation in determining whether the requisite level of
consent to such waiver or amendment was granted.
Notwithstanding anything to the contrary in the Loan Documents, a Finance Party
may waive, relinquish or otherwise irrevocably give up all or any of its rights
under any Loan Document with the consent of any Loan Party.







